Exhibit 10.1

 

EXECUTION VERSION

 

Published CUSIP Number: 78464FBA8

 

 

 

CREDIT AGREEMENT

 

dated as of September 1, 2015,

 

among

 

SPX CORPORATION,

 

THE FOREIGN SUBSIDIARY BORROWERS PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

as Foreign Trade Facility Agent,

 

COMMERZBANK AKTIENGESELLSCHÄFT

and

THE BANK OF NOVA SCOTIA,

as Co-Syndication Agents,

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

JPMORGAN CHASE BANK, N.A.,

SUNTRUST BANK

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

DEUTSCHE BANK SECURITIES INC.,

COMMERZBANK AKTIENGESELLSCHÄFT

and

THE BANK OF NOVA SCOTIA,

as Joint Lead Arrangers

 

[cover page continues]

 

--------------------------------------------------------------------------------


 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

DEUTSCHE BANK SECURITIES INC.,

COMMERZBANK AKTIENGESELLSCHAFT,

THE BANK OF NOVA SCOTIA,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

JPMORGAN SECURITIES LLC,

SUNTRUST ROBINSON HUMPHREY, INC.

and

HSBC SECURITIES (USA) INC.,

as Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I DEFINITIONS

1

 

 

 

Section 1.1

Defined Terms

1

Section 1.2

Classification of Loans and Borrowings

43

Section 1.3

Terms Generally

44

Section 1.4

Accounting Terms; GAAP

44

Section 1.5

Exchange Rates

44

Section 1.6

Currency Conversion

45

Section 1.7

Times of Day

45

Section 1.8

Face Amount

45

Section 1.9

Additional Alternative Currencies

46

 

 

 

Article II THE CREDITS

47

 

 

 

Section 2.1

Commitments; Incremental Facilities

47

Section 2.2

Loans and Borrowings

52

Section 2.3

Requests for Borrowings

52

Section 2.4

Swingline Loans

53

Section 2.5

Letters of Credit

54

Section 2.6

FCIs

70

Section 2.7

Funding of Borrowings

90

Section 2.8

Interest Elections

91

Section 2.9

Termination and Reduction of Commitments

92

Section 2.10

Evidence of Debt

93

Section 2.11

Repayment of Loans

94

Section 2.12

Prepayment of Loans

94

Section 2.13

Certain Payment Application Matters

96

Section 2.14

Fees

96

Section 2.15

Interest

99

Section 2.16

Alternate Rate of Interest

100

Section 2.17

Increased Costs

100

Section 2.18

Break Funding Payments

102

Section 2.19

Taxes

102

Section 2.20

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

105

Section 2.21

Mitigation Obligations; Replacement of Lenders

106

Section 2.22

Change in Law

107

Section 2.23

Foreign Subsidiary Borrowers

109

Section 2.24

Defaulting Lenders

110

Section 2.25

Lending Offices

113

 

 

 

Article III REPRESENTATIONS AND WARRANTIES

113

 

 

 

Section 3.1

Organization; Powers

113

Section 3.2

Authorization; Enforceability

113

Section 3.3

Governmental Approvals; No Conflicts

113

Section 3.4

Financial Condition; No Material Adverse Change

114

Section 3.5

Properties

114

Section 3.6

Litigation and Environmental Matters

114

Section 3.7

Compliance with Laws and Agreements

115

Section 3.8

Investment Company Status

115

 

i

--------------------------------------------------------------------------------


 

Section 3.9

Taxes

115

Section 3.10

ERISA

115

Section 3.11

Disclosure

115

Section 3.12

Subsidiaries

116

Section 3.13

Labor Matters

116

Section 3.14

Solvency

116

Section 3.15

Senior Indebtedness

116

Section 3.16

Security Documents

117

Section 3.17

OFAC; Anti-Money Laundering Laws; Patriot Act; FCPA

117

Section 3.18

Representations as to Foreign Obligors

118

 

 

 

Article IV CONDITIONS

119

 

 

 

Section 4.1

Effective Date

119

Section 4.2

Funding Date

119

Section 4.3

Each Credit Event

120

 

 

 

Article V AFFIRMATIVE COVENANTS

121

 

 

 

Section 5.1

Financial Statements and Other Information

122

Section 5.2

Notices of Material Events

123

Section 5.3

Information Regarding Collateral

124

Section 5.4

Existence

124

Section 5.5

Payment of Obligations

125

Section 5.6

Maintenance of Properties

125

Section 5.7

Insurance

125

Section 5.8

Books and Records; Inspection and Audit Rights

125

Section 5.9

Compliance with Laws and Contractual Obligations

125

Section 5.10

Use of Proceeds and Letters of Credit and FCIs

126

Section 5.11

Additional Collateral

126

Section 5.12

Further Assurances

129

Section 5.13

Unrestricted Subsidiaries

129

Section 5.14

Anti-Corruption Laws

129

 

 

 

Article VI NEGATIVE COVENANTS

130

 

 

 

Section 6.1

Financial Condition Covenants

130

Section 6.2

Indebtedness

130

Section 6.3

Liens

133

Section 6.4

Fundamental Changes

135

Section 6.5

Investments, Loans, Advances, Guarantees and Acquisitions

136

Section 6.6

Disposition of Assets

137

Section 6.7

Sale and Leaseback Transactions

139

Section 6.8

Restricted Payments

139

Section 6.9

Payments of Certain Subordinated Debt; Certain Derivative Transactions

140

Section 6.10

Transactions with Affiliates

141

Section 6.11

Restrictive Agreements

141

Section 6.12

Amendment of Material Documents, etc.

142

Section 6.13

Sanctions

142

Section 6.14

Anti-Corruption Laws

143

 

 

 

Article VII EVENTS OF DEFAULT

143

 

 

 

Article VIII THE AGENTS

146

 

ii

--------------------------------------------------------------------------------


 

Section 8.1

Appointment and Authority

146

Section 8.2

Rights as a Lender

146

Section 8.3

Exculpatory Provisions

146

Section 8.4

Reliance by the Agents

147

Section 8.5

Delegation of Duties

148

Section 8.6

Resignation of Agents

148

Section 8.7

Non-Reliance on Agents and Other Lenders

150

Section 8.8

No Other Duties; Etc.

150

Section 8.9

Administrative Agent May File Proofs of Claim

150

Section 8.10

Collateral and Guaranty Matters

151

 

 

 

Article IX MISCELLANEOUS

152

 

 

 

Section 9.1

Notices

152

Section 9.2

Waivers; Amendments

153

Section 9.3

Expenses; Indemnity; Damage Waiver

156

Section 9.4

Successors and Assigns; Participations and Assignments

158

Section 9.5

Survival

164

Section 9.6

Counterparts; Integration

164

Section 9.7

Severability

164

Section 9.8

Right of Setoff

165

Section 9.9

Governing Law; Jurisdiction; Consent to Service of Process

165

Section 9.10

Headings

166

Section 9.11

Confidentiality

166

Section 9.12

Waiver of Jury Trial

166

Section 9.13

Release of Collateral

166

Section 9.14

Judgment Currency

167

Section 9.15

USA Patriot Act Notice

168

Section 9.16

Electronic Execution of Assignments and Certain Other Documents

168

Section 9.17

No Advisory or Fiduciary Responsibility

168

Section 9.18

[Reserved]

169

Section 9.19

Keepwell

169

Section 9.20

Spinoff

169

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

1.1A

Commitments

1.1B

Material Subsidiaries

1.1C

FCI Requirements

1.1D

Existing FCIs

1.1E

Existing Letters of Credit

1.1F

Issuing Lender Sublimits

2.6(g)

Obligations of FCI Issuing Lenders

2.6(k)

Procedures for Release of FCIs

2.6(m)

Form of Agreement for Joint Signature FCIs

2.6(r)

Reports

2.23

Foreign Subsidiary Borrowers

3.4

Disclosed Matters

3.12

Subsidiaries

3.16

UCC Filing Jurisdictions

9.4(k)

Dutch Auction Procedures

 

 

EXHIBITS:

 

 

 

A

Form of Closing Certificate

B

Form of Assignment and Assumption

C

Form of Exemption Certificate

D

Form of Borrowing Subsidiary Agreement

E

Form of Borrowing Subsidiary Termination

F

Form of Incremental Facility Activation Notice

G

Form of New Lender Supplement

H

Form of Utilization Request

I

Form of Domestic Revolving Note

J

Form of Global Revolving Note

K

Form of Term A Note

L

Form of Swingline Note

M

Form of Incremental Term Note

N

Form of Compliance Certificate

O

Form of FCI Issuing Lender Joinder Agreement

P

Form of Notice of Loan Prepayment

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of September 1, 2015, among SPX CORPORATION, a
Delaware corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers
(as hereinafter defined) party hereto, the Lenders party hereto, DEUTSCHE BANK
AG DEUTSCHLANDGESCHÄFT BRANCH, as Foreign Trade Facility Agent, and BANK OF
AMERICA, N.A., as Administrative Agent.

 

WHEREAS, the Parent Borrower has requested that the Lenders provide credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                   Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR”:  when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acknowledgement and Consent”:  an acknowledgement and consent provided by the
issuer of Capital Stock as Collateral pursuant to the Guarantee and Collateral
Agreement.

 

“Acquisition Agreement”:  as defined in Section 2.1(b).

 

“Acquisition Financing Commitments”:  as defined in Section 2.1(b).

 

“Additional Domestic Revolving Commitment Lender”:  as defined in
Section 2.1(c)(iii).

 

“Additional Global Revolving Commitment Lender”:  as defined in
Section 2.1(d)(iii).

 

“Additional FCI Issuing Lender”:  as defined in Section 2.6(b)(iv).

 

“Additional Participation FCI Lender”:  as defined in Section 2.6(b)(iii).

 

“Adjusted Eurocurrency Rate”:  with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the Eurocurrency
Rate for such Interest Period multiplied by (b) the LIBO Reserve Percentage.

 

“Administrative Agent”:  Bank of America (or any of its designated branch
offices or affiliates), in its capacity as administrative agent for the Lenders
hereunder; it being understood that matters concerning FCIs will be administered
by Deutsche Bank (the “Foreign Trade Facility Agent”) and therefore all notices
concerning such FCIs will be required to be given at the Foreign Trade Facility
Administrative Office.

 

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office”:  with respect to any currency, the
Administrative Agent’s address as set forth in Section 9.1(b) with respect to
such currency or such other address with respect to such currency as the
Administrative Agent may from time to time notify to the Parent Borrower and the
Lenders.

 

“Administrative Questionnaire”:  an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Payment Guarantee”:  a customary standby letter of credit or bank
guarantee or surety issued by an FCI Issuing Lender (with respect to FCIs) or an
Issuing Lender (with respect to the Non-Financial Letters of Credit), in each
case in favor of customers of the Parent Borrower or any of its Restricted
Subsidiaries or Joint Ventures for the purpose of securing the obligation to
refund advance payments made by such customers in the case contractual
obligations vis-à-vis such customers are not fulfilled.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agent Parties”:  as defined in Section 9.1.

 

“Agents”:  the Administrative Agent and the Foreign Trade Facility Agent, and
“Agent” means any one of them.

 

“Agreement”:  this Credit Agreement.

 

“Alternate Base Rate”:  for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus 0.50%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” and (c) the Eurocurrency Rate plus 1.0%  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“Alternate Rate”:  a rate per annum approved by the Administrative Agent as a
result of any Law making it unlawful, or any Governmental Authority asserting
that it is unlawful, for any Lender or its applicable Lending Officer to make,
maintain or fund loans whose interest is determined by reference to the
Eurocurrency Rate (whether denominated in Dollars or an Alternative Currency),
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market.

 

“Alternate Rate Loan”:  a Loan that bears interest based on the Alternate Rate.

 

“Alternative Currency”:  (a) Euro, Sterling, Australian Dollars, Canadian
Dollars, Yen, Danish Krone, New Zealand Dollars, Swedish Krona and Swiss Franc
and (b) for each Facility, any other currency that is approved in accordance
with Section 1.9 for such Facility.

 

2

--------------------------------------------------------------------------------


 

“Alternative Currency Financial LC Exposure”:  at any time, the sum of (a) the
Dollar Equivalent of the aggregate outstanding amount of obligations under all
Alternative Currency Letters of Credit that are Financial Letters of Credit at
such time plus (b) the Dollar Equivalent of the aggregate principal amount of
all Financial LC Disbursements in respect of Alternative Currency Letters of
Credit that are Financial Letters of Credit that have not yet been reimbursed at
such time.

 

“Alternative Currency Non-Financial LC Exposure”:  at any time, the sum of
(a) the Dollar Equivalent of the aggregate outstanding amount of obligations
under all Alternative Currency Letters of Credit that are Non-Financial Letters
of Credit at such time plus (b) the Dollar Equivalent of the aggregate principal
amount of all Non-Financial LC Disbursements in respect of Alternative Currency
Letters of Credit that are Non-Financial Letters of Credit that have not yet
been reimbursed at such time.

 

“Alternative Currency Letter of Credit”:  a Letter of Credit denominated in an
Alternative Currency.

 

“Applicable Foreign Obligor Documents”:  as defined in Section 3.18(a).

 

“Applicable Percentage”:  with respect to any Lender, (a) with respect to such
Lender’s Domestic Revolving Commitment at any time, the percentage (carried out
to the ninth decimal place) of the total Domestic Revolving Commitments
represented by such Lender’s Domestic Revolving Commitment, (b) with respect to
such Lender’s Global Revolving Commitment at any time, the percentage (carried
out to the ninth decimal place) of the total Global Revolving Commitments
represented by such Lender’s Global Revolving Commitment, (c) with respect to
such Lender’s Participation FCI Commitment at any time, the percentage (carried
out to the ninth decimal place) of the total Participation FCI Commitments
represented by such Lender’s Participation FCI Commitment, and (d) with respect
to such Lender’s portion of the outstanding Term Loan A at any time, the
percentage (carried out to the ninth decimal place) of the outstanding principal
amount of the Term Loan A held by such Lender at such time.  The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 1.1A or in the Assignment and Assumption or other agreement
pursuant to which such Lender becomes a party hereto, as applicable.  If (x) the
Domestic Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Domestic Revolving Commitments
most recently in effect, giving effect to any assignments, (y) the Global
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Global Revolving Commitments most recently in
effect, giving effect to any assignments, or (z) the Participation FCI
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Participation FCI Commitments most recently in effect,
giving effect to any assignments.  In the case when a Defaulting Lender shall
exist, the “Applicable Percentage” shall be determined in accordance with
Section 2.24(a)(iv).

 

“Applicable Rate”:  (a) with respect to any Loans (other than Incremental Term
Loans), Domestic Revolving Commitment Fees, Global Revolving Commitment Fees,
Financial Letter of Credit Fees, Non-Financial Letter of Credit Fees,
Participation FCI Fees and Participation FCI Commitment Fees for any day, the
applicable rate per annum set forth below in the applicable grid, based upon the
Consolidated Leverage Ratio as of the most recent Determination Date:

 

3

--------------------------------------------------------------------------------


 

Pricing
Tier

 

Consolidated
Leverage
Ratio

 

Domestic
Revolving
Commitment
Fee

 

Global
Revolving
Commitment
Fee

 

Financial
Letter of
Credit Fee

 

Participation FCI
Commitment Fee
and Bilateral FCI
Commitment Fee

 

Participation
FCI Fee,
Bilateral FCI
Fee and Non-
Financial Letter
of Credit Fee

 

Eurocurrency
Loans

 

ABR
Loans

 

1

 

< 1.0 to 1.0

 

0.225

%

0.225

%

1.250

%

0.225

%

0.750

%

1.250

%

0.250

%

2

 

> 1.0 to 1.0 but

< 1.5 to 1.0

 

0.250

%

0.250

%

1.375

%

0.250

%

0.800

%

1.375

%

0.375

%

3

 

> 1.5 to 1.0 but

< 2.0 to 1.0

 

0.275

%

0.275

%

1.500

%

0.275

%

0.875

%

1.500

%

0.500

%

4

 

> 2.0 to 1.0 but

< 3.0 to 1.0

 

0.300

%

0.300

%

1.750

%

0.300

%

1.000

%

1.750

%

0.750

%

5

 

> 3.0 to 1.0

 

0.350

%

0.350

%

2.000

%

0.350

%

1.250

%

2.000

%

1.000

%

 

(b)                                 for any Incremental Term Loans, such per
annum rates as shall be agreed to by the Parent Borrower and the applicable
Incremental Term Lenders as shown in the applicable Incremental Facility
Activation Notice; and

 

(c)                                  for Bilateral FCIs and Bilateral Joint
Signature FCIs for any day, the applicable rate per annum set forth above in the
applicable grid, based upon the Consolidated Leverage Ratio as of the most
recent Determination Date (or such other rate as may be agreed in writing from
time to time between the Parent Borrower and the applicable Bilateral FCI
Issuing Lender).

 

For purposes of the foregoing, (i) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Parent Borrower’s fiscal
year based upon the Parent Borrower’s consolidated financial statements
delivered pursuant to Section 5.1(a) or (b), and (ii) each change in the
Applicable Rate resulting from a change in the Consolidated Leverage Ratio shall
be effective during the period commencing on and including the date of delivery
to the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that (A) Pricing Tier 5 shall apply at any time
that an Event of Default has occurred and is continuing or (B) at the option of
the Administrative Agent or at the request of the Required Lenders, if a
Compliance Certificate is not delivered when due in accordance with
Section 5.1(a) or (b), Pricing Tier 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 5.1(a) or (b), whereupon the Applicable Rate shall be adjusted based
upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate.  The Applicable Rate in effect from the Funding Date
through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 5.1(c) for the
fiscal quarter ending December 31, 2015 shall be determined based upon Pricing
Tier 4.  Notwithstanding anything to the contrary contained in this definition,
the determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.15(f).

 

“Applicable Time”:  with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

4

--------------------------------------------------------------------------------


 

“Approved Fund”:  any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Swap”:  the exchange by the Parent Borrower or a Restricted Subsidiary of
any portion of its assets for other assets which, or Capital Stock of a Person
all or substantially all of the assets of which, are of a type used in the
business of the Parent Borrower and its Restricted Subsidiaries or in a related
business, or a combination of any such assets or Capital Stock of such a Person
and cash or Permitted Investments; provided that in the case of any such
exchange involving the exchange of assets having an aggregate fair market value
in excess of $100,000,000, either (a) the board of directors of the Parent
Borrower or (b) the chief financial officer of the Parent Borrower shall have
determined in good faith that the aggregate fair market value of the assets and
other consideration received in connection therewith shall at least equal the
aggregate fair market value of the assets so exchanged.

 

“Assignee Group”:  two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.4(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Assumption Agreement”:  an assumption entered into by an additional grantor
pursuant to Section 5.11(a) and accepted by the Administrative Agent, in
substantially the form of Annex 2 to the Guarantee and Collateral Agreement.

 

“Attributable Debt”:  in respect of a Sale/Leaseback Transaction, as at the time
of determination, the present value (discounted at the interest rate assumed in
making calculations in accordance with FAS 13) of the total obligations of the
Parent Borrower or the relevant Restricted Subsidiary, as lessee, for rental
payments during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended).

 

“Australian Dollar”:  the lawful currency of Australia.

 

“Auto-Extension Letter of Credit”:  as defined in Section 2.5(b)(i).

 

“Available Amount”:  the sum of (a) $100,000,000; plus (b) a positive amount
equal to 50% of cumulative Consolidated Net Income during the period from the
Effective Date to the end of the most recent fiscal quarter preceding the date
of any Investment, Restricted Payment or prepayment of Subordinated Debt, in
each case, using any portion of the Available Amount for which financial
statements have been (or were required to be) delivered pursuant to
Section 5.1(a) or (b) (or, in case such Consolidated Net Income is a deficit,
minus 100% of such deficit); plus (c) the cumulative amount of Net Proceeds from
(i) the sale of Capital Stock (other than any Disqualified Capital Stock) of the
Parent Borrower after the Funding Date and on or prior to such time, which Net
Proceeds have been received in the form of common equity by, or contributed as
common equity to the capital of, the Parent Borrower and (ii) the principal
amount of Indebtedness (other than Indebtedness that is contractually
subordinated to the Obligations or that is owed to an Unrestricted Subsidiary)
of the Parent Borrower or any Restricted Subsidiary owed to a Person that is not
a Loan Party or a Subsidiary of a Loan Party incurred after the Funding Date
that is converted to common equity (other than any Disqualified Capital Stock)
of the Parent Borrower after the Funding Date, in the case of each of clauses
(i) and (ii), to the extent not previously applied for a purpose other than use
in the Available Amount; plus (d) in the event any

 

5

--------------------------------------------------------------------------------


 

Unrestricted Subsidiary has been re-designated as a Restricted Subsidiary or has
been merged, consolidated or amalgamated with or into, or transfers or conveys
its assets to, or is liquidated into, the Parent Borrower or a Restricted
Subsidiary, in each case after the Funding Date, the fair market value of the
Investments of the Parent Borrower and the Restricted Subsidiaries in such
Unrestricted Subsidiary as of the time of such re-designation, combination or
transfer (or of the assets transferred or conveyed, as applicable) so long as
such Investments were originally made pursuant to Section 6.5(m)(ii)(B);
provided, in each case, that such amount does not exceed the amount of such
Investment made pursuant to such Section as such amount is reduced by any
returns contemplated by the following clause (e) prior to such time; plus (e) to
the extent not already included in Consolidated Net Income, an amount equal to
any returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
cash or cash equivalents by the Parent Borrower or any Restricted Subsidiary
after the Funding Date in respect of any Investments made pursuant to
Section 6.5(m)(ii)(B); provided, in each case, that such amount does not exceed
the amount of such Investment made pursuant to such Section; minus (f) any
portion of the Available Amount used to make Investments pursuant to
Section 6.5(m)(ii)(B), Restricted Payments pursuant to Section 6.8(e)(i)(B) and
prepayments of Subordinated Debt pursuant to Section 6.9(a)(iv)(B), in each
case, after the Funding Date and prior to such time.

 

“Bank of America”:  Bank of America, N.A. and its successors.

 

“Bilateral FCI”:  a Warranty Guarantee, a Performance Guarantee, an Advance
Payment Guarantee, a Tender Guarantee, a General Purpose Guarantee, a
Counter-Guarantee or a Trade LC, in each case issued by a Bilateral FCI Issuing
Lender pursuant to the terms hereof.

 

“Bilateral FCI Commitment Fee”:  as defined in Section 2.6(p)(i)(B).

 

“Bilateral FCI Fee”: as defined in Section 2.6(p)(ii)(B).

 

“Bilateral FCI Issuing Commitment”:  with respect to each Bilateral FCI Issuing
Lender, the commitment of such Bilateral FCI Issuing Lender to issue Bilateral
FCIs, as such commitment may be changed from time to time pursuant to this
Agreement.  The amount of each Bilateral FCI Issuing Lender’s Bilateral FCI
Issuing Commitment as of the Effective Date is set forth on Schedule 1.1A.  The
aggregate principal amount of the Bilateral FCI Issuing Commitments as of the
Effective Date is TWO HUNDRED MILLION DOLLARS ($200,000,000).

 

“Bilateral FCI Issuing Lender”:  (a) a Lender with a Bilateral FCI Issuing
Commitment or with FCI Issuing Lender Exposure related to Bilateral FCIs and
(b) a Person that has had its Bilateral FCI Issuing Commitment terminated at the
election of the Parent Borrower pursuant to the terms of Section 2.6(b)(i) but
that has issued prior to such termination any Bilateral FCI pursuant to
Section 2.6 that continues to remain outstanding following such termination (for
which it has not received a Counter-Guarantee at the election of the Parent
Borrower in its sole discretion as credit support for such Bilateral FCI),
provided that if it has received such a Counter-Guarantee, it shall continue to
have the rights and obligations of a Bilateral FCI Issuing Lender to the extent
provided in Section 2.6(b)(i)).

 

“Bilateral FCI Reimbursement Obligation”:  the obligation of each relevant
Borrower to reimburse the relevant Bilateral FCI Issuing Lender pursuant to
Section 2.6(h) for FCI Disbursements with respect to Bilateral FCIs.

 

“Bilateral Foreign Trade Facility”:  as defined in the definition of Facility.

 

6

--------------------------------------------------------------------------------


 

“Bilateral Joint Signature FCI”:  a Bilateral FCI issued by two or more
Bilateral FCI Issuing Lenders acting as several debtors in accordance with
Section 2.6(m).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower Materials”:  as defined in Section 5.1.

 

“Borrowers”:  the collective reference to the Parent Borrower and the Foreign
Subsidiary Borrowers.

 

“Borrowing”:  (a) Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request”:  a request by the relevant Borrower for a Borrowing in
accordance with Section 2.3.  A Borrowing Request shall be in a form approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), and shall be appropriately completed and signed by a Responsible Officer
of the Parent Borrower (or, in the case of Borrowings by a Foreign Subsidiary
Borrower, signed by the Parent Borrower or such Foreign Subsidiary Borrower, as
specified by the Parent Borrower by prior written notice to the Administrative
Agent).

 

“Borrowing Subsidiary Agreement”:  each Borrowing Subsidiary Agreement delivered
after the Effective Date, substantially in the form of Exhibit D.

 

“Borrowing Subsidiary Termination”:  a Borrowing Subsidiary Termination,
substantially in the form of Exhibit E.

 

“Business Day”:  any day that is not a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
generally closed in, New York City, with respect to Obligations denominated in
Dollars and: (a) if such day relates to any interest rate settings as to a
Eurocurrency Loans denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Loan, or
any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market, (b) if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Euro, any fundings, disbursements, settlements
and payments in Euro in respect of any such Eurocurrency Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan, means a TARGET Day, (c) if such day relates to any
interest rate settings as to a Eurocurrency Loan denominated in a currency other
than Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency, (d) if such day relates
to any fundings, disbursements, settlements and payments in a currency other
than Dollars or Euro in respect of a Eurocurrency Loan denominated in a currency
other than Dollars or Euro, or any other dealings in any currency other than
Dollars or Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency, (e) with respect to the
issuance of any FCI by an FCI Issuing Lender, such day is also a day on which
banks are open for general business at the Foreign Trade Facility Administrative
Office and the Lending Office of such FCI Issuing Lender, (f) with respect to
any Utilization Reduction Notice given by an FCI Issuing Lender, such day is
also a day on which banks are open for general business at the Lending Office of
such

 

7

--------------------------------------------------------------------------------


 

FCI Issuing Lender, (g) with respect to any calculation of the Dollar Equivalent
pursuant to Section 2.6(n), the distribution of reports pursuant to
Section 2.6(r) and the determination of a Rebasing Date, such day is also a day
on which banks are open for general business at the Foreign Trade Facility
Administrative Office and (h) in all other cases with respect to the Foreign
Trade Facility, such day is also a day on which banks are open for general
business in Düsseldorf.

 

“Calculation Date”:  (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Alternative Currency pursuant to Section 2.3 and/or
Section 2.8, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following:  (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the applicable Issuing Lender under any Letter
of Credit denominated in an Alternative Currency, and (iv) such additional dates
as the Administrative Agent or the applicable Issuing Lender shall determine or
the Required Lenders shall require.

 

“Canadian Dollar” and “CAD”:  the lawful currency of Canada.

 

“Capital Lease Obligations”:  with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Capital Stock”:  shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person.

 

“Cash Cover”:  as defined in Section 2.6(o)(iv).

 

“Change in Law”:  (a) the adoption of any law, rule or regulation after June 30,
2011 (or, with respect to any Person that becomes a Lender after June 30, 2011,
after the date that such Person becomes a Lender), (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after June 30, 2011 (or, with respect to any Person that
becomes a Lender after June 30, 2011, after the date that such Person becomes a
Lender) or (c) compliance by any Lender, Issuing Lender or FCI Issuing Lender
(or, for purposes of Section 2.17(b), by any Lending Office of such
Lender, Issuing Lender or FCI Issuing Lender or by such Person’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after June 30,
2011 (or, with respect to any Person that becomes a Lender, Issuing Lender or
FCI Issuing Lender after June 30, 2011, after the date that such Person becomes
a Lender, Issuing Lender or FCI Issuing Lender, as applicable); provided,
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case referred to in clause (i) or
(ii) be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
implemented or issued.

 

“Change of Control”:  (a) the acquisition of ownership, directly or indirectly,
beneficially, by any “person” or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the

 

8

--------------------------------------------------------------------------------


 

Securities and Exchange Commission thereunder as in effect on the Effective
Date) of Capital Stock representing more than 35% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Capital Stock of the Parent Borrower; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Parent Borrower by Persons who were neither (i) nominated, appointed or approved
for election by the board of directors of the Parent Borrower nor (ii) appointed
by directors so nominated, appointed or approved for election; or (c) the
occurrence of a “Change of Control” (or any comparable concept) as defined in
any Subordinated Debt Documents or any Other Permitted Debt Documents.

 

“Class”:  when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Global Revolving Loans, the Term Loan A, Incremental Term Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Domestic Revolving Commitment, a Global Revolving Commitment, a
Bilateral FCI Issuing Commitment, a Participation FCI Issuing Commitment, a
Participation FCI Commitment, a Term Loan A Commitment or an Incremental Term
Loan Commitment.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Collateral Date”:  each date on which, pursuant to Section 5.1, the Parent
Borrower delivers annual financial statements in respect of its fiscal year or
quarterly financial statements in respect of the second quarter of its fiscal
year.

 

“Commercial Lifetime”:  with respect to any FCI that does not provide for a
specific expiration date, the period from the date of issuance thereof until the
expected maturity of such FCI as indicated by the relevant Borrower in its
reasonable discretion in the relevant Utilization Request determined on the
basis of the lifetime of the underlying obligations.

 

“Commitment”:  a Domestic Revolving Commitment, a Global Revolving Commitment,
the Term Loan A Commitment, an Incremental Term Loan Commitment, a Bilateral FCI
Issuing Commitment, a Participation FCI Issuing Commitment, a Participation FCI
Commitment or any combination thereof (as the context requires).

 

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.) as
amended or otherwise modified, and any successor statute.

 

“Compliance Certificate”:  as defined in Section 5.1(c).

 

“Consideration”:  in connection with any acquisition or Investment, the
consideration paid by the Parent Borrower or any of its Restricted Subsidiaries
in connection therewith (including consideration in the form of issuance of
Capital Stock of the Parent Borrower or any Restricted Subsidiary and assumption
of Indebtedness but excluding, for the purposes of any calculation made pursuant
to Section 6.5, consideration in the form of issuance of Capital Stock of the
Parent Borrower).

 

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts and other premiums, fees and
charges associated with Indebtedness or any Qualified Receivables Transaction,
whether in connection with the

 

9

--------------------------------------------------------------------------------


 

Incurrence, prepayment, redemption, termination or wind-down thereof or
otherwise associated with Indebtedness or any Qualified Receivables Transaction
(including the Loans and net costs under Hedging Agreements), (c) depreciation
and amortization expense, (d) amortization or write-off of intangibles
(including goodwill) and organization costs, (e) any extraordinary or
non-recurring non-cash expenses or non-cash losses; provided that in the event
that the Parent Borrower or any of its Restricted Subsidiaries makes any cash
payment in respect of any such extraordinary or non-recurring non-cash expense,
such cash payment shall be deducted from Consolidated EBITDA in the period in
which such cash payment is made, (f) losses on Dispositions of assets outside of
the ordinary course of business, (g) extraordinary or non-recurring cash charges
resulting from restructuring, severance, plant-closings, integration and other
non-recurring events; provided that the amounts referred to in this clause
(g) shall not, in the aggregate exceed the sum of (i) $75,000,000 in the fiscal
year ending December 31, 2014, $100,000,000 in the fiscal year ending
December 31, 2015, $125,000,000 in the fiscal year ending December 31, 2016 and
$150,000,000 in the fiscal year ending December 31, 2017 (provided that such cap
per fiscal year shall be increased by $25,000,000 for each fiscal year
thereafter) plus (ii) the cumulative unused amount of permitted add-backs to
Consolidated EBITDA pursuant to this clause (g) from prior years (including for
purposes of the fiscal year ending December 31, 2014, any unused amount for
permitted add-backs in the fiscal year ended December 31, 2013 pursuant to
clause (g) of the definition of Consolidated EBITDA under the Existing Credit
Agreement) (provided that the unused amount for permitted add-backs in the
fiscal years ended December 31, 2013 and December 31, 2014 shall be deemed to be
$29,000,000 and $14,000,000, respectively), provided that such unused amounts
carried forward for purposes of this clause (g) shall not exceed $175,000,000 in
the aggregate during the term of this Agreement since the Funding Date,
(h) non-cash compensation expenses and related charges, including non-cash
expenses or charges arising from the contribution, sale or other use of stock or
stock appreciation or tracking rights, the granting of stock options, the
granting of stock appreciation or tracking rights, the granting of restricted
stock or restricted stock units and arrangements similar to any of the foregoing
(including any repricing, amendment, modification, substitution or change of any
such stock, stock option, stock appreciation or tracking rights, restricted
stock or restricted stock units or similar arrangements), (i) any loss recorded
in connection with the designation of a discontinued operation (exclusive of its
operating loss), (j) any loss realized upon the sale or other disposition of any
Capital Stock of any Person, (k) any increase in the cost of sales or other
write-offs or other increased costs resulting from purchase accounting in
relation to any acquisitions net of taxes, (l) any expense attributable to
pension plans and/or post-retirement medical plans to the extent such expense
exceeds service cost and amortization of prior service costs /credits
attributable to pension plans and/or post-retirement medical plans, (m) the
aggregate amount of Net Proceeds of liability, casualty or business interruption
insurance received by the Parent Borrower or any Restricted Subsidiary during
such period and (n) director’s fees and reimbursements of reasonable
out-of-pocket expenses in connection with attending board of director meetings
or other actions for the benefit of the Parent Borrower and its Subsidiaries in
an aggregate amount not to exceed $3,000,000 in any four fiscal quarter period,
and minus, without duplication, to the extent included in the statement of such
Consolidated Net Income for such period, (a) any extraordinary or non-recurring
non-cash income or non-cash gains, (b) gains on Dispositions of assets outside
of the ordinary course of business, (c) any gain recorded in connection with the
designation of a discontinued operation (exclusive of its operating income),
(d) any gain realized upon the sale or other disposition of any Capital Stock of
any Person and (e) any income attributable to pension plans and/or
post-retirement medical plans to the extent such income exceeds service cost and
amortization of prior service costs/credits attributable to pension plans and/or
post-retirement medical plans.  Notwithstanding the foregoing, “Consolidated
EBITDA” shall be deemed to be (1) for the fiscal quarter of the Parent Borrower
ended December 31, 2014, $60,300,000, (2) for the fiscal quarter of the Parent
Borrower ended March 28, 2015, $13,400,000 and (3) for the fiscal quarter of the
Parent Borrower ended June 27, 2015, $31,500,000 (which amounts, for the
avoidance of doubt, shall not be subject to add backs pursuant to clauses
(a) through (n) above and reductions (following the word “minus”) pursuant to
clauses (a) through (e) above).

 

10

--------------------------------------------------------------------------------


 

For the purposes of determining Consolidated EBITDA for any period, the
cumulative effect of any change in accounting principles (effected either
through cumulative effect adjustment or a retroactive application) shall be
excluded.  For the purposes of determining Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio or the Consolidated Interest
Coverage Ratio, if during such Reference Period (or, in the case of pro forma
calculations, during the period from the last day of such Reference Period to
and including the date as of which such calculation is made) the Parent Borrower
or any Restricted Subsidiary shall have made a Material Disposition or Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Disposition or
Material Acquisition occurred on the first day of such Reference Period (with
the Reference Period for the purposes of pro forma calculations being the most
recent period of four consecutive fiscal quarters for which the relevant
financial information is available), without giving effect (unless permitted for
pro forma financial statements prepared in accordance with Regulation S-X) to
cost savings.  As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that
(a) constitutes all or substantially all of the assets of a business, unit or
division of a Person or constitutes all or substantially all of the common stock
(or equivalent) of a Person and (b) involves Consideration in excess of
$25,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that (a) involves all or
substantially all of the assets of a business, unit or division of a Person or
constitutes all or substantially all of the common stock (or equivalent) of a
Restricted Subsidiary and (b) yields gross proceeds to the Parent Borrower or
any of its Restricted Subsidiaries in excess of $25,000,000.  Notwithstanding
the foregoing, for purposes of calculating Consolidated EBITDA for any period,
the amount of Consolidated EBITDA attributable to Non-Subsidiary Joint Ventures
for such period in excess of the amount of distributions made by such
Non-Subsidiary Joint Ventures to the Parent Borrower or any of its Restricted
Subsidiaries during such period shall not exceed ten (10%) percent of total
Consolidated EBITDA for such period.

 

“Consolidated Interest Coverage Ratio”:  as of any date of determination, the
ratio of (a) Consolidated EBITDA for the period of four fiscal quarters of the
Parent Borrower most recently ended to (b) Consolidated Interest Expense for the
period of four fiscal quarters of the Parent Borrower most recently ended.

 

“Consolidated Interest Expense”:  for any period, the sum of (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Parent Borrower and its Restricted Subsidiaries for such period with respect
to all outstanding Indebtedness of the Parent Borrower and its Restricted
Subsidiaries (including net cash costs or net cash income under Hedging
Agreements in respect of such Indebtedness to the extent such net cash costs or
net cash income, as the case may be, are allocable to such period in accordance
with GAAP), (b) total dividend payments made by the Parent Borrower or any of
its Restricted Subsidiaries to any Person (other than the Parent Borrower or any
Wholly Owned Subsidiary Guarantor) during such period in respect of preferred
Capital Stock and (c) to the extent not otherwise included in “interest expense”
(or any like caption) on a consolidated income statement of the Parent Borrower
and its Restricted Subsidiaries for such period, any other discounts, fees and
expenses comparable to or in the nature of interest under any Qualified
Receivables Transaction; provided that, notwithstanding the foregoing, in no
event shall any of the following constitute “Consolidated Interest Expense”: 
(i) premiums or fees paid by the Parent Borrower or its Restricted Subsidiaries
in connection with the prepayment or redemption of Indebtedness, (ii) any net
cash costs or any net cash income, as the case may be, of the Parent Borrower or
its Restricted Subsidiaries in connection with termination or wind-down of any
Hedging Agreement or (iii) all commissions, discounts and other fees and charges
owed by the Parent Borrower or any of its Restricted Subsidiaries with respect

 

11

--------------------------------------------------------------------------------


 

to FCIs, letters of credit, bank undertakings and analogous instruments and
bankers’ acceptance financing.

 

“Consolidated Leverage Ratio”:  as of any date of determination, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for the
period of four fiscal quarters of the Parent Borrower most recently ended.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Parent Borrower, its Restricted Subsidiaries and its Non-Subsidiary
Joint Ventures, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Restricted Subsidiary or Non-Subsidiary
Joint Venture of the Parent Borrower or is merged into or consolidated with the
Parent Borrower or any of its Restricted Subsidiaries and (b) the income (or
deficit) of any Person (other than a Restricted Subsidiary or a Non-Subsidiary
Joint Venture of the Parent Borrower) in which the Parent Borrower or any of its
Restricted Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by the Parent Borrower or such Restricted
Subsidiary in the form of dividends or similar distributions; provided further
that, solely for purposes of calculating Consolidated Net Income pursuant to
clause (e)(i)(B)(II) of Section 6.8, there shall be excluded (i) (A) any gain or
loss realized upon the sale or other disposition of any property, plant or
equipment of the Parent Borrower or its consolidated Restricted Subsidiaries
(including pursuant to any Sale/Leaseback Transaction) which is not sold or
otherwise Disposed of in the ordinary course of business, (B) any gain or loss
recorded in connection with the designation of a discontinued operation
(exclusive of its operating income or loss) and (C) any gain or loss realized
upon the sale or other disposition of any Capital Stock of any Person, (ii) any
extraordinary gain or loss, (iii) the cumulative effect of a change in
accounting principles (effected either through cumulative effect adjustment or a
retroactive application), (iv) any restructuring or special charges appearing on
the face of the statement of operations of the Parent Borrower, (v) any non-cash
compensation expenses and related charges, including non-cash expenses or
charges arising from the contribution, sale or other use of stock or stock
appreciation or tracking rights, the granting of stock options, the granting of
stock appreciation or tracking rights, the granting of restricted stock or
restricted stock units and arrangements similar to any of the foregoing
(including any repricing, amendment, modification, substitution or change of any
such stock, stock option, stock appreciation or tracking rights, restricted
stock or restricted stock units or similar arrangements), (vi) any increase in
the cost of sales or other write-offs or other increased costs resulting from
purchase accounting in relation to any acquisitions net of taxes, (vii) any
expense attributable to pension plans and/or post-retirement medical plans to
the extent such expense exceeds service cost and amortization of prior service
costs /credits attributable to pension plans and/or post-retirement medical
plans, and (viii) any income attributable to pension plans and/or
post-retirement medical plans to the extent such income exceeds service cost and
amortization of prior service costs/credits attributable to pension plans and/or
post-retirement medical plans.

 

“Consolidated Senior Secured Leverage Ratio”:  as of any date of determination,
the ratio of (a) Consolidated Total Debt on such day that is secured by a Lien
(including the Obligations that are secured by Collateral) to (b) Consolidated
EBITDA for the period of four fiscal quarters of the Parent Borrower most
recently ended; provided that the proceeds from any increase in Revolving
Commitments or any Incremental Term Loan pursuant to Section 2.1(b) shall not be
included in the calculation of Consolidated Total Debt for purposes of
determining the Consolidated Senior Secured Leverage Ratio.

 

“Consolidated Total Debt”:  at any date, the sum of (a) the aggregate principal
amount of all Indebtedness of the Parent Borrower and its Restricted
Subsidiaries at such date (excluding the face amount of undrawn letters of
credit, bank undertakings or analogous instruments, and bankers’ acceptance
financing, in each case whether or not issued under this Agreement, and other
FCIs), determined on a consolidated basis in accordance with GAAP, calculated
net of the amount of cash and

 

12

--------------------------------------------------------------------------------


 

cash equivalents, in excess of $50,000,000, that would (in conformity with GAAP)
be set forth on a consolidated balance sheet of the Parent Borrower and its
Restricted Subsidiaries for such date, plus (b) without duplication of amounts
included in clause (a) above, an amount equal to the aggregate amount of
Receivables Transaction Attributed Indebtedness associated with any Qualified
Receivables Transaction which is outstanding at such date.  For the avoidance of
doubt, if the proceeds of any Incremental Term Loan are maintained with the
Administrative Agent, such cash proceeds shall be netted against Consolidated
Total Debt in accordance herewith, subject to the $50,000,000 aggregate floor
specified above.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Counter-Guarantee”:  (a) a customary standby letter of credit, bank guarantee
or surety (each in compliance with the Mandatory Requirements) issued by an FCI
Issuing Lender as credit support for an Indirect FCI issued by an Indirect FCI
Issuing Lender or (b) a customary standby letter of credit, bank guarantee or
surety (each in compliance with the Mandatory Requirements) issued by an FCI
Issuing Lender as credit support for a standby letter of credit, bank guarantee
or surety issued by itself or another financial institution (including one of
such FCI Issuing Lender’s domestic or foreign branches or affiliates).

 

“Daily Report”:  as defined in Section 2.6(r).

 

“Danish Krone” and “DKK”:  the lawful currency of Denmark.

 

“DB Direct Internet Agreement”:  collectively, (a) the db direct internet
agreement, dated March 6, 2013, between the Parent Borrower and the Foreign
Trade Facility Agent regarding the use of the db-direct internet communication
facility, as such agreement may be amended, modified or otherwise supplemented
or replaced from time to time, and (b) any other agreement between the Parent
Borrower and the Foreign Trade Facility Agent regarding any replacement
communication facility for such db-direct internet communication facility, as
such other agreement may be amended, modified or otherwise supplemented or
replaced from time to time.

 

“DBSI”:  Deutsche Bank Securities Inc., in its capacity as a joint lead arranger
and a joint bookrunner.

 

“Default”:  any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

 

“Defaulting Lender”:  subject to Section 2.24(b), any Lender that, as reasonably
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit, Swingline Loans, or
Participation FCIs, within three Business Days of the date required to be funded
by it hereunder, (b) has notified the Parent Borrower, the Administrative Agent
or the Foreign Trade Facility Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent or the Foreign Trade Facility Agent,
to confirm in a manner satisfactory to the Administrative Agent or the Foreign
Trade

 

13

--------------------------------------------------------------------------------


 

Facility Agent that it will comply with its funding obligations hereunder, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under the Bankruptcy Code of the United States (or
similar debtor relief laws of the United States or other applicable
jurisdictions), (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority; provided, further, that such
ownership interest by a Governmental Authority does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Lender.

 

“Designated Jurisdiction”:  any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Determination Date”:  each date that is two Business Days after any Calculation
Date.

 

“Deutsche Bank”:  Deutsche Bank AG Deutschlandgeschäft Branch and its
successors.

 

“Deutsche Bank Fee Letter”:  the letter agreement, dated July 27, 2015 among the
Parent Borrower, Deutsche Bank, Deutsche Bank AG New York Branch, and DBSI.

 

“Disclosed Matters”:  the matters disclosed in Schedule 3.4.

 

“Disclosure Letter”:  that certain disclosure letter dated as of the Effective
Date, executed and delivered on or prior to the Effective Date by the Parent
Borrower to the Administrative Agent, for the benefit of the Lenders.

 

“Dispensable Requirements”:  the requirements under Part B of Schedule 1.1C.

 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, contribution to a joint venture or
other disposition thereof.  “Dispose” and “Disposed of” have meanings
correlative thereto.

 

“Disqualified Capital Stock”:  any Capital Stock or other equity interests of
any class or classes that, by its terms (or by the terms of any security or
other Capital Stock into which it is convertible or for which it is
exchangeable) or upon the happening of any event or condition, (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), in whole
or in part, (c) provides for the scheduled payment of dividends in cash or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
capital stock or other equity interests that would constitute Disqualified
Capital Stock, in each case for clauses (a) through (d) 

 

14

--------------------------------------------------------------------------------


 

above, prior to the date that is 91 days after the latest maturity date in
effect for Loans hereunder at the time of issuance of such capital stock.

 

“Dollar Equivalent”:  on any date of determination, (a) for the purposes of
determining compliance with Article VI or the existence of an Event of Default
under Article VII (other than for the purpose of determining amounts outstanding
hereunder, in which case clause (b) below shall govern), with respect to any
amount denominated in a currency other than Dollars, the equivalent in Dollars
of such amount, determined in good faith by the Parent Borrower in a manner
consistent with the way such amount is or would be reflected on the Parent
Borrower’s audited consolidated financial statements for the fiscal year in
which such determination is made, (b) with respect to any amount hereunder
denominated in an Alternative Currency, the amount of Dollars that may be
purchased with such amount of such currency at the Exchange Rate (determined as
of the most recent Calculation Date by the Administrative Agent) with respect to
such currency, (c) with respect to the amount of any FCI Disbursement
denominated in a Permitted Currency or in another currency permitted under
Section 2.6(g)(vii), the amount of Dollars that are required to purchase such
amount of such currency at the Exchange Rate (determined by the applicable FCI
Issuing Lender) with respect to such currency, and (d) with respect to any
calculation hereunder by the Foreign Trade Facility Agent of the amount of
Dollars equivalent to any amount denominated in another currency, the amount of
Dollars calculated by the Foreign Trade Facility Agent in accordance with the
applicable exchange rate provided in Section 2.6(n).

 

“Dollars” or “$”:  refers to lawful money of the United States of America.

 

“Domestic Revolving Availability Period”:  the period from and including the
Funding Date to but excluding the earlier of the Domestic Revolving Maturity
Date (as such date may be extended pursuant to Section 2.1(c)(i)) and the date
of termination of the Domestic Revolving Commitments.

 

“Domestic Revolving Commitment”:  with respect to each Lender, the commitment,
if any, of such Lender to make Domestic Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, as such
commitment may be changed from time to time pursuant to this Agreement.  The
amount of each Lender’s Domestic Revolving Commitment as of the Effective Date
is set forth on Schedule 1.1A, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Domestic Revolving Commitment, as
applicable.  The aggregate amount of the Domestic Revolving Commitments is TWO
HUNDRED MILLION DOLLARS ($200,000,000) as of the Effective Date.

 

“Domestic Revolving Commitment Fee”:  as defined in Section 2.14(a).

 

“Domestic Revolving Exposure”:  with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Domestic Revolving Loans,
Financial LC Exposure and Swingline Exposure at such time.

 

“Domestic Revolving Extension Acceptance Notice”:  as defined in
Section 2.1(c)(i).

 

“Domestic Revolving Extension Date”:  as defined in Section 2.1(c)(i).

 

“Domestic Revolving Extension Notice”:  as defined in Section 2.1(c)(i).

 

“Domestic Revolving Facility”:  as defined in the definition of Facility.

 

“Domestic Revolving Lender”:  a Lender with a Domestic Revolving Commitment or
with Domestic Revolving Exposure.

 

15

--------------------------------------------------------------------------------


 

“Domestic Revolving Loan”:  a Loan made pursuant to Section 2.1(a)(i).

 

“Domestic Revolving Maturity Date”:  the date that is five (5) years from the
Funding Date (as such date may be extended pursuant to Section 2.1(c)).

 

“Domestic Revolving Note”:  as defined in Section 2.10(d)(i).

 

“Domestic Revolving Notice Date”:  as defined in Section 2.1(c)(i).

 

“Domestic Subsidiary”:  any Subsidiary other than a Foreign Subsidiary.

 

“Dutch Auction”:  as defined in Section 9.4(k).

 

“Effective Date”:  the date on which the conditions precedent set forth in
Section 4.1 shall be satisfied, which date is September 1, 2015.

 

“Eligible Assignee”:  any Person that meets the requirements to be an assignee
under Section 9.4(b)(iv), (v) and (vi) (subject to such consents, if any, as may
be required under Section 9.4(b)).

 

“EMU”:  Economic and Monetary Union as contemplated in the Treaty.

 

“Environmental Laws”:  all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters (to the extent relating to exposure to Hazardous Materials).

 

“Environmental Liability”:  any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Parent Borrower or any Restricted Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  any trade or business (whether or not incorporated) that,
together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event”:  (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the determination that a Plan
is in “at-risk status” as defined in Section 430 of the Code; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Parent Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a

 

16

--------------------------------------------------------------------------------


 

trustee to administer any Plan; (f) the incurrence by the Parent Borrower or any
of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Parent Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Parent Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

“Euro”:  the single currency of Participating Member States introduced in
accordance with the provisions of Article 109(1)4 of the Treaty.

 

“Eurocurrency”:  when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.

 

“Eurocurrency Rate”:  (a) for any Interest Period with respect to a Eurocurrency
Rate Loan:

 

(i)                                     denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m. (London time) on the Rate Determination Date, for deposits in
the relevant currency (for delivery on the first day of such Interest Period),
with a term equivalent to such Interest Period;

 

(ii)                                  denominated in Canadian Dollars, the rate
per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “CDOR Rate”) at or about 10:00
a.m. (Toronto, Ontario time) on the Rate Determination Date with a term
equivalent to such Interest Period;

 

(iii)                               denominated in Australian Dollars, the rate
per annum equal to the Bank Bill Swap Reference Bid Rate (“BBSY”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period;

 

(iv)                              denominated in New Zealand Dollars, the rate
per annum equal to the Bank Bill Reference Bid Rate (“BKBM”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:45 a.m. (Auckland, New Zealand time) on
the Rate Determination Date with a term equivalent to such Interest Period;

 

(v)                                 denominated in Swedish Krona, the rate per
annum equal to the Stockholm Interbank Offered Rate (“STIBOR”), or a comparable
or successor rate which

 

17

--------------------------------------------------------------------------------


 

rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 11:00 a.m. (Stockholm, Sweden time) on the Rate Determination
Date with a term equivalent to such Interest Period;

 

(vi)                              denominated in Danish Krone, the rate per
annum equal to the Copenhagen Interbank Offered Rate (“CIBOR”), or a comparable
or successor rate which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m. (Copenhagen,
Denmark time) on the Rate Determination Date with a term equivalent to such
Interest Period;

 

(vii)                           with respect to any credit extension denominated
in any other Non-LIBOR Quoted Currency, the rate per annum as designated with
respect to such Alternative Currency at the time such Alternative Currency is
approved by the Administrative Agent and the relevant Lenders; and

 

(b)                                 for any interest rate calculation with
respect to an ABR Loan on any date, the rate per annum equal to the LIBOR Rate,
at or about 11:00 a.m. (London time) determined two (2) Business Days prior to
such date for Dollar deposits being delivered in the London interbank market for
deposits in Dollars with a term of one (1) month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

“Eurocurrency Reserve Percentage”:  for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board or any other central banking
or financial regulatory authority for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Loan shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Percentage.

 

“Events of Default”:  as defined in Article VII.

 

“Excess Amount”:  as defined in Section 2.6(o)(i).

 

“Exchange Rate”:  on any day, (a) with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m., New York time, on such day on the applicable
Reuters World Spot Page, as determined by the Administrative Agent or (b) with
respect to any Permitted Currency or other currency for an FCI permitted under
Section 2.6(g)(vii), the rate at which such Permitted Currency or other currency
may be exchanged into Dollars, as set forth at approximately 11:00
a.m. Düsseldorf, Germany time, on such day on the applicable Reuters

 

18

--------------------------------------------------------------------------------


 

World Spot Page, as determined by the applicable FCI Issuing Lender.  In the
event that any such rate does not appear on any Reuters World Spot Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates reasonably selected by the Administrative
Agent or the applicable FCI Issuing Lender, in consultation with the Parent
Borrower for such purpose or, at the discretion of the Administrative Agent or
the applicable FCI Issuing Lender, in consultation with the Parent Borrower,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent or the applicable FCI Issuing Lender, in
the market where its foreign currency exchange operations in respect of such
Alternative Currency or Permitted Currency or other currency are then being
conducted, at or about 11:00 a.m., local time, on such day for the purchase of
the applicable Alternative Currency or Permitted Currency or other currency for
delivery two Business Days later; provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent or the applicable FCI Issuing Lender may use any other
reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

 

“Excluded Information”:  any non-public information with respect to the Parent
Borrower or its Restricted Subsidiaries or any of their respective securities to
the extent such information could have a material adverse effect upon, or
otherwise be material and adverse to, an assigning Term Loan A Lender’s and/or
an Incremental Term Lender’s decision to assign Term Loans.

 

“Excluded Swap Obligation”:  with respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Loan Party
of, or the grant under a Loan Document by such Loan Party of a security interest
to secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act (or the application or official interpretation
of any thereof) by virtue of such Loan Party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act or any regulation or order of the Commodity Futures Trading
Commission (determined after giving effect to Section 9.19 and any other
keepwell, support or other agreement for the benefit of such Loan Party and any
and all guarantees of such Loan Party’s Swap Obligations by other Loan Parties)
at the time the Guarantee of such Loan Party, or grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one Hedging
Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Hedging Agreements for which such Guarantee
or security interest becomes illegal.

 

“Excluded Taxes”:  with respect to an Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document, (a) income or franchise taxes
imposed on (or measured by) its net income (i) by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, or (ii) as a result of any other present or former connection between
such recipient and the jurisdiction imposing such tax (other than any connection
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, and/or
enforced, any Loan Documents), (b) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which any Borrower is located, (c) in the case of any Borrowing by the Parent
Borrower, any other Borrower that is a United States person as defined in
Section 7701(a)(30) of the Code, or any Foreign Subsidiary Borrower (other than
any Foreign Subsidiary Borrower that becomes a Borrower hereunder after the
Effective Date), with respect to any Lender (other than an assignee pursuant to
a request by a Borrower under Section 2.23), or the Foreign Trade Facility
Agent, any withholding tax imposed by the jurisdiction in which such Borrower is
located that is (i) imposed on amounts payable to such Lender or the Foreign
Trade Facility Agent, as applicable, at the time such Lender or the Foreign
Trade Facility Agent becomes

 

19

--------------------------------------------------------------------------------


 

a party to this Agreement or, in the case of a Lender, changes its Lending
Office or (ii) attributable to such Lender’s or the Foreign Trade Facility
Agent’s failure to comply with Section 2.19(e), Section 2.19(f) or 2.19(i),
except, in the case of a Lender, to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from any Borrower with
respect to such withholding tax pursuant to Section 2.19(a) and (d) U.S. federal
withholding Taxes imposed under FATCA.

 

“Exempt Deposit Accounts”:  (a) deposit accounts the balance of which consists
exclusively of (i) withheld income taxes and federal, state or local employment
taxes in such amounts as are required in the reasonable judgment of the Parent
Borrower to be paid to the Internal Revenue Service or state or local government
agencies within the following two months with respect to employees of any of the
Loan Parties, and (ii) amounts required to be paid over to an employee benefit
plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of one or more Loan Parties, and (b) all segregated deposit accounts
constituting (and the balance of which consists solely of funds set aside in
connection with) tax accounts, payroll accounts and trust accounts.

 

“Existing Credit Agreement”:  the Amended and Restated Credit Agreement dated as
of December 23, 2013, as amended, supplemented or otherwise modified until the
Funding Date, among the Parent Borrower, the Foreign Subsidiary Borrowers party
thereto, the lenders party thereto, Bank of America, N.A., as administrative
agent, and Deutsche Bank, as foreign trade facility agent.

 

“Existing FCIs”:  any standby letter of credit, bank guarantee, surety or other
FCI which is issued by an FCI Issuing Lender prior to the Funding Date and set
forth on Schedule 1.1D, which Schedule 1.1D includes a designation for each such
Existing FCI as either a Bilateral FCI or a Participation FCI.

 

“Existing Letters of Credit”:  any Letter of Credit which is issued by an
Issuing Lender prior to the Funding Date and set forth on Schedule 1.1E, which
Schedule 1.1E includes a designation for each such Existing Letter of Credit as
either a Financial Letter of Credit or a Non-Financial Letter of Credit.

 

“Extended Domestic Revolving Maturity Date”:  as defined in Section 2.1(c)(i).

 

“Extended Foreign Trade Maturity Date”:  as defined in Section 2.6(b)(i).

 

“Extended Global Revolving Maturity Date”:  as defined in Section 2.1(d)(i).

 

“Extension Acceptance Notice”:  as defined in Section 2.6(b)(i).

 

“Extension Date”:  as defined in Section 2.6(b)(i).

 

“Extension Notice”:  as defined in Section 2.6(b)(i).

 

“Face Amount”:  with respect to any FCI or Letter of Credit, the principal face
amount of such FCI or Letter of Credit in Dollars or, as the case may be, any
other currency in which such FCI or Letter of Credit has been issued, such
amount representing the maximum liability of the applicable FCI Issuing Lender
under such FCI or the applicable Issuing Lender under such Letter of Credit
which may only be increased by fees and interest payable with respect to the
secured obligation if, and to the extent, so provided for under the terms of
such FCI or such Letter of Credit.

 

“Facility”:  each of (a) the Domestic Revolving Commitments and the Domestic
Revolving Loans made hereunder (the “Domestic Revolving Facility”), (b) the
Global Revolving Commitments and the Global Revolving Loans made hereunder (the
“Global Revolving Facility”), (c) the Participation FCI

 

20

--------------------------------------------------------------------------------


 

Issuing Commitments, the Participation FCI Commitments, the Participation FCIs
issued hereunder and the Existing FCIs governed hereby (the “Foreign Trade
Facility”), (d) the Bilateral FCI Issuing Commitments and the Bilateral FCIs
governed hereby (the “Bilateral Foreign Trade Facility”), (e) the Term Loan A
made hereunder and (f) the Incremental Term Loans (the “Incremental Term Loan
Facility”).

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
between a non-U.S. jurisdiction and the United States with respect to the
foregoing.

 

“FCI”:  a Bilateral FCI or a Participation FCI.

 

“FCI Assuming Person”:  as defined in Section 2.6(a)(ii).

 

“FCI Disbursement”:  as defined in Section 2.6(h)(i).

 

“FCI Exposure”:  at any time, the sum of (a) the aggregate outstanding amount of
all FCIs at such time plus (b) the aggregate principal amount of all
Participation FCI Disbursements that have not yet been reimbursed by or on
behalf of the relevant Borrower at such time.  With respect to the Participation
FCIs, the FCI Exposure of any Lender with a Participation FCI Commitment at any
time shall be its Applicable Percentage of the total FCI Exposure with respect
to such Participation FCIs at such time.

 

“FCI Handling Fee”:  as defined in Section 2.6(p)(iv).

 

“FCI Issuing Lender”:  a Bilateral FCI Issuing Lender or a Participation FCI
Issuing Lender.

 

“FCI Issuing Lender Exposure”:  with respect to any FCI Issuing Lender at any
time, the sum of (a) the Dollar Equivalent of the aggregate outstanding amount
of such FCI Issuing Lender’s obligations in respect of all FCIs issued by it at
such time plus (b) the Dollar Equivalent of the aggregate principal amount of
all FCI Disbursements made by such FCI Issuing Lender that have not yet been
reimbursed by or on behalf of the relevant Borrower at such time.

 

“FCI Issuing Lender Joinder Agreement”:  a joinder agreement, substantially in
the form of Exhibit O, executed and delivered in accordance with the provisions
of Section 2.6(t).

 

“FCI Requirements”:  the Dispensable Requirements and the Mandatory
Requirements.

 

“Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as reasonably determined by the
Administrative Agent.

 

“Fee Letter”:  the letter agreement, dated July 27, 2015, among the Parent
Borrower, Bank of America and MLPFS.

 

21

--------------------------------------------------------------------------------


 

“Financial LC Disbursement”:  a payment made by the applicable Issuing Lender
pursuant to a Financial Letter of Credit.

 

“Financial LC Exposure”:  at any time, the sum of (a) the aggregate outstanding
amount of all Financial Letters of Credit that are denominated in Dollars at
such time plus (b) the aggregate principal amount of all Financial LC
Disbursements that are denominated in Dollars that have not yet been reimbursed
by or on behalf of the relevant Borrower at such time plus (c) the Alternative
Currency Financial LC Exposure at such time.  The Financial LC Exposure of any
Domestic Revolving Lender at any time shall be its Applicable Percentage of the
total Financial LC Exposure at such time.

 

“Financial Letter of Credit”:  a Letter of Credit that is a standby letter of
credit issued by an Issuing Lender pursuant to the terms hereof; provided that
no Non-Financial Letter of Credit shall be a Financial Letter of Credit.

 

“Financial Letter of Credit Assuming Person”:  as defined in Section 2.5(a)(i).

 

“Financial Letter of Credit Fees”:  as defined in Section 2.14(b)(i).

 

“Financial Officer”:  the chief financial officer, principal accounting officer,
treasurer or controller of the Parent Borrower.

 

“Foreign Obligor”:  a Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary”:  any Subsidiary (a) that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia or (b) that is a Foreign Subsidiary Holdco.

 

“Foreign Subsidiary Borrower”:  (a) with respect to the Global Revolving
Facility, any Foreign Subsidiary of the Parent Borrower designated as a Foreign
Subsidiary Borrower by the Parent Borrower pursuant to Section 2.23(a) that has
not ceased to be a Foreign Subsidiary Borrower pursuant to such Section and
(b) with respect to the Foreign Trade Facility, any Foreign Subsidiary of the
Parent Borrower designated as a Foreign Subsidiary Borrower by the Parent
Borrower pursuant to Section 2.23(b) that has not ceased to be a Foreign
Subsidiary Borrower pursuant to such Section.  Part A of Schedule 2.23 sets
forth a list of the Foreign Subsidiary Borrowers under the Global Revolving
Facility as of the Effective Date, and Part B of Schedule 2.23 sets forth a list
of the Foreign Subsidiary Borrowers under the Foreign Trade Facility as of the
Effective Date.

 

“Foreign Subsidiary Holdco”:  any Domestic Subsidiary that has no material
assets other than the Capital Stock of one or more Foreign Subsidiaries, and
other assets relating to an ownership interest in any such Capital Stock.

 

“Foreign Subsidiary Opinion”:  with respect to any Foreign Subsidiary Borrower,
a legal opinion of counsel to such Foreign Subsidiary Borrower addressed to the
Administrative Agent (and, with respect to any Foreign Subsidiary Borrower under
the Foreign Trade Facility, the Foreign Trade Facility Agent) and the Lenders in
form and substance reasonably satisfactory to the Administrative Agent (and,
with respect to any Foreign Subsidiary Borrower under the Foreign Trade
Facility, the Foreign Trade Facility Agent).

 

“Foreign Trade Facility”:  as defined in the definition of Facility.

 

22

--------------------------------------------------------------------------------


 

“Foreign Trade Facility Administrative Office”:  the office of the Foreign Trade
Facility Agent located at Trade Center, Herzogstr. 15, 40217 Düsseldorf,
Germany, or such other office as may be designated by the Foreign Trade Facility
Agent by written notice to the Parent Borrower, the Administrative Agent and the
Lenders.

 

“Foreign Trade Facility Agent”:  as defined in the definition of Administrative
Agent.

 

“Foreign Trade Maturity Date”:  the date that is five (5) years from the Funding
Date, as such date may be extended pursuant to Section 2.6(b).

 

“Form 10”:  the Form 10 filed by SPX FLOW with the Securities and Exchange
Commission on May 14, 2015, including all schedules and exhibits attached
thereto, as may be amended from time to time prior to the Funding Date in any
manner not adverse to the Lenders in any material respect.

 

“Fronting Exposure”:  at any time there is a Defaulting Lender, (a) (i) with
respect to any Issuing Lender of Financial Letters of Credit, such Defaulting
Lender’s Applicable Percentage of the outstanding Financial LC Exposure other
than Financial LC Exposure as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders with Domestic Revolving
Commitments or cash collateralized in accordance with the terms hereof, and
(ii) with respect to any Issuing Lender of Non-Financial Letters of Credit, such
Defaulting Lender’s Applicable Percentage of the outstanding Non-Financial LC
Exposure other than Non-Financial LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders with
Global Revolving Commitments or cash collateralized in accordance with the terms
hereof, (b) with respect to the Swingline Lender, such Defaulting Lender’s
Applicable Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders with Domestic Revolving Commitments or cash collateralized in accordance
with the terms hereof and (c) with respect to any Participation FCI Issuing
Lender, such Defaulting Lender’s Applicable Percentage of the outstanding FCI
Exposure other than FCI Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders with
Participation FCI Commitments or cash collateralized in accordance with the
terms hereof.

 

“Fund”:  any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

“Funding Date”:  the date on which the conditions precedent set forth in
Section 4.2 shall be satisfied and the initial funding hereunder shall have
occurred.

 

“GAAP”:  generally accepted accounting principles in the United States of
America.

 

“General Purpose Guarantee”:  a customary standby letter of credit or bank
guarantee or surety issued by an FCI Issuing Lender (with respect to FCIs) or an
Issuing Lender (with respect to the Non-Financial Letters of Credit), in each
case for the purpose of supporting any obligations of the Parent Borrower or any
of its Restricted Subsidiaries or Joint Ventures, other than (a) Advance Payment
Guarantees, (b) Warranty Guarantees, (c) Performance Guarantees, (d) Tender
Guarantees and (e) any other customary standby letter of credit, bank guarantee
or surety issued to secure obligations which are recognized as Indebtedness,
save customs guarantees, guarantees for rental payments and for the benefit of
tax authorities and guarantees used as collateral in connection with court
proceedings.

 

23

--------------------------------------------------------------------------------


 

“German Loan Party”:  any Foreign Subsidiary Borrower that qualifies as a
resident party domiciled in Germany (Inländer) within the meaning of Section 2
paragraph 15 German Foreign Trade Act (Außenwirtschaftsgesetz) (including its
directors, managers, officers, agents and employees).

 

“Global Revolving Availability Period”:  the period from and including the
Funding Date to but excluding the earlier of the Global Revolving Maturity Date
(as such date may be extended pursuant to Section 2.1(d)(i)) and the date of
termination of the Global Revolving Commitments.

 

“Global Revolving Commitment”:  with respect to each Lender, the commitment, if
any, of such Lender to make Global Revolving Loans hereunder, as such commitment
may be changed from time to time pursuant to this Agreement.  The amount of each
Lender’s Global Revolving Commitment as of the Effective Date is set forth on
Schedule 1.1A, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Global Revolving Commitment, as applicable.  The
aggregate amount of the Global Revolving Commitments is ONE HUNDRED FIFTY
MILLION DOLLARS ($150,000,000) as of the Effective Date.

 

“Global Revolving Commitment Fee”:  as defined in Section 2.14(a).

 

“Global Revolving Exposure”:  with respect to any Lender at any time, the sum of
(a) the aggregate outstanding principal amount of such Lender’s Global Revolving
Loans at such time that are denominated in Dollars plus (b) the Dollar
Equivalent at such time of the aggregate outstanding principal amount of such
Lender’s Global Revolving Loans at such time that are denominated in Alternative
Currencies plus (c) the Non-Financial LC Exposure.

 

“Global Revolving Extension Date”:  as defined in Section 2.1(d)(i).

 

“Global Revolving Extension Acceptance Notice”:  as defined in
Section 2.1(d)(i).

 

“Global Revolving Extension Notice”:  as defined in Section 2.1(d)(i).

 

“Global Revolving Facility”:  as defined in the definition of Facility.

 

“Global Revolving Lender”:  a Lender with a Global Revolving Commitment or with
Global Revolving Exposure.

 

“Global Revolving Loan”:  a Loan made pursuant to Section 2.1(a)(ii).

 

“Global Revolving Maturity Date”:  the date that is five (5) years from the
Funding Date (as such date may be extended pursuant to Section 2.1(d)).

 

“Global Revolving Note”:  as defined in Section 2.10(d)(ii).

 

“Global Revolving Notice Date”:  as defined in Section 2.1(d)(i).

 

“Governmental Authority”:  the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including the
Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or the European Central Bank).

 

24

--------------------------------------------------------------------------------


 

“Guarantee:  with respect to any Person (the “guarantor”), any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, supplier, purchaser or
customer arrangements in the ordinary course of business, Standard Receivables
Undertakings or “comfort” letters delivered to auditors in connection with
statutory audits.

 

“Guarantee and Collateral Agreement”:  that certain Guarantee and Collateral
Agreement, dated as of the Funding Date, executed and delivered by the Parent
Borrower and the Subsidiary Guarantors in favor of the Administrative Agent, as
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

“Hazardous Materials”:  all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as “hazardous” or “toxic” pursuant
to any Environmental Law.

 

“Hedging Agreement”:  (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any master agreement.

 

“IFRS”:  international accounting standards within the meaning of IAS Regulation
1606/2002 to the extent applicable to the relevant financial statements
delivered under or referred to herein.

 

“Incremental Facility Activation Notice”:  a notice substantially in the form of
Exhibit F together with such changes to such form as may be agreed to by the
applicable Borrower and the Lenders party to such notice.

 

“Incremental Term Lenders”:  each Lender with an outstanding Incremental Term
Loan.

 

“Incremental Term Loan Facility”:  as defined in the definition of Facility.

 

25

--------------------------------------------------------------------------------


 

“Incremental Term Loan Maturity Date”:  with respect to the Incremental Term
Loans to be made pursuant to any Incremental Facility Activation Notice, the
maturity date specified in such Incremental Facility Activation Notice, which
shall be a date no earlier than the earlier of (a) the Domestic Revolving
Maturity Date and (b) the Global Revolving Maturity Date in effect prior to the
delivery of such Incremental Facility Activation Notice.

 

“Incremental Term Loans”:  as defined in Section 2.1(b).

 

“Incremental Term Note”:  as defined in Section 2.10(d)(v).

 

“Incur”:  as defined in Section 6.2.  “Incurrence” and “Incurred” shall have
correlative meanings.

 

“Indebtedness”:  with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments and
representing extensions of credit, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person (other than current trade payables Incurred in the
ordinary course of business and payable in accordance with customary practices),
(d) all obligations of such Person in respect of the deferred purchase price of
property or services (other than (i) current trade payables or liabilities for
deferred payment for services to employees and former employees, in each case
Incurred in the ordinary course of business and payable in accordance with
customary practices and (ii) unsecured Payables Programs in respect of current
trade payables Incurred in the ordinary course of business, so long as the
aggregate amount at any time outstanding that is owed in respect of such
Payables Programs does not exceed an amount equal to the current trade payables
so financed plus interest (or equivalent), yield, indemnities, fees and expenses
in connection therewith), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) all preferred and/or redeemable Capital
Stock of any Subsidiary of such Person that, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable at the
option of the holder thereof), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is six months after the latest maturity date for any Loans or
any Facility hereunder, (k) Receivables Transaction Attributed Indebtedness and
(l) solely for the purposes of Section 6.2, all obligations of such Person in
respect of Hedging Agreements.  The Indebtedness of any Person (i) shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor and (ii) shall exclude customer deposits in the
ordinary course of business.

 

“Indemnified Taxes”:  Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document.

 

“Indemnitee”:  as defined in Section 9.3(b).

 

“Indirect FCI”:  as defined in Section 2.6(g)(iv).

 

26

--------------------------------------------------------------------------------


 

“Indirect FCI Issuing Lender”:  as defined in Section 2.6(g)(iv).

 

“Information”:  as defined in Section 9.11.

 

“Information Memorandum”:  the Confidential Information Memorandum, dated July,
2015, relating to the Parent Borrower and the Facilities.

 

“Interest Election Request”:  a request by the relevant Borrower to convert or
continue Borrowing of Domestic Revolving Loans or Global Revolving Loans or the
Term Loan A Borrowing or Incremental Term Loan Borrowing in accordance with
Section 2.8.  An Interest Election Request shall be in a form approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent), and shall
be appropriately completed and signed by a Responsible Officer of the relevant
Borrower.

 

“Interest Payment Date”:  (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and the Domestic Revolving Maturity Date, the Global Revolving Maturity
Date, the Term Loan A Maturity Date or any Incremental Term Loan Maturity Date,
as applicable; and (b) with respect to any Eurocurrency Loan, the last day of
each Interest Period applicable to such Loan and the Domestic Revolving Maturity
Date, the Global Revolving Maturity Date, the Term Loan A Maturity Date or any
Incremental Term Loan Maturity Date, as applicable; provided, however, that if
any Interest Period for a Eurocurrency Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates.

 

“Interest Period”:  with respect to each Eurocurrency Loan, the period
commencing on the date such Eurocurrency Loan is disbursed or converted to or
continued as a Eurocurrency Loan and ending on the date one (1), two (2), three
(3) or six (6) months thereafter (in each case, subject to availability for the
interest rate applicable to the relevant currency), as selected by the Parent
Borrower in its Borrowing Request, or such other period that is twelve months or
less requested by the Parent Borrower and consented to by all of the Lenders in
the Facility in which such Eurocurrency Loan is to be made, provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing;

 

(c)                                  no Interest Period with respect to any
Global Revolving Loan shall extend beyond the Global Revolving Maturity Date;

 

(d)                                 no Interest Period with respect to any
Domestic Revolving Loan shall extend beyond the Domestic Revolving Maturity
Date;

 

(e)                                  no Interest Period with respect to any
Incremental Term Loan shall extend beyond the Incremental Term Loan Maturity
Date applicable to such Incremental Term Loan; and

 

27

--------------------------------------------------------------------------------


 

(f)                                   no Interest Period with respect to the
Term Loan A shall extend beyond the Term Loan A Maturity Date.

 

“Internal Reorganization”:  the internal reorganization by the Parent Borrower
that will, among other things, result in SPX FLOW owning the Parent Borrower’s
existing Flow Technology reportable segment, its Hydraulic Technologies
business, various related legal entities, and certain of its corporate assets
and liabilities, as further described in the Form 10.

 

“Investments”:  as defined in Section 6.5.

 

“Issuing Lender”:  as the context may require, (a) Bank of America, with respect
to Financial Letters of Credit issued by it, (b) any other Domestic Revolving
Lender that becomes an Issuing Lender pursuant to Section 2.5(1)(i), with
respect to Financial Letters of Credit issued by it, (c) any Domestic Revolving
Lender or Global Revolving Lender that has issued an Existing Letter of Credit,
with respect to such Existing Letter of Credit and, in each case its successors
in such capacity as provided in Section 2.5(i), and (d) Deutsche Bank, Bank of
America and Commerzbank AG, Frankfurt Branch, with respect to Non-Financial
Letters of Credit; provided that the aggregate amount of Non-Financial Letters
of Credit required to be issued by an Issuing Lender shall not exceed the amount
set forth on Schedule 1.1F with respect to such Issuing Lender.  Any Issuing
Lender may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates or branch offices of such Issuing Lender, in which case the
term “Issuing Lender” shall include any such Affiliate or branch office with
respect to Letters of Credit issued by such Affiliate or branch office.

 

“Joint FCI Issuing Lenders”:  as defined in Section 2.6(m)(i).

 

“Joint Foreign Trade Facility Agent”:  as defined in Section 2.6(m)(ii).

 

“Joint Signature FCI”:  a Bilateral Joint Signature FCI or a Participation Joint
Signature FCI.

 

“Joint Venture”:  any joint venture in which the Parent Borrower or any of its
Restricted Subsidiaries owns directly or indirectly at least 40% of the Capital
Stock.

 

“Judgment Currency”:  as defined in Section 9.14(a).

 

“Judgment Currency Conversion Date”:  as defined in Section 9.14(a).

 

“LC Disbursement”:  a Financial LC Disbursement and/or a Non-Financial LC
Disbursement, as the context may require.

 

“LC Exposure”:  Financial LC Exposure and/or Non-Financial LC Exposure, as the
context may require.

 

“Lenders”:  the Persons listed on Schedule 1.1A and any other Person that shall
have become a party hereto pursuant to a New Lender Supplement or an Incremental
Facility Activation Notice and any other Person that hall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.  Unless
the context otherwise requires, the term “Lenders” includes each Domestic
Revolving Lender, each Global Revolving Lender, each Term Loan A Lender, each
Incremental Term Lender, the Swingline Lender, each Issuing Lender, each Lender
with a Participation FCI Commitment and each FCI Issuing Lender.

 

28

--------------------------------------------------------------------------------


 

“Lending Office”:  with respect to any Lender or any FCI Issuing Lender, the
office designated by such Lender or such FCI Issuing Lender by written notice to
the Foreign Trade Facility Agent, the Administrative Agent and the relevant
Borrower, which office may include any Affiliate of such Lender or such FCI
Issuing Lender or any domestic or foreign branch of such Lender or such FCI
Issuing Lender or such Affiliate.  Unless the context otherwise requires each
reference to a Lender or an FCI Issuing Lender shall include its applicable
Lending Office.

 

“Letter of Credit”:  as the context may require, (a) any standby letter of
credit (other than an FCI) that is a Financial Letter of Credit issued pursuant
to this Agreement under the Domestic Revolving Facility, including the Existing
Letters of Credit specified as Financial Letters of Credit on Schedule 1.1E, or
(b) to the extent issued by Deutsche Bank, Bank of America or Commerzbank AG,
Frankfurt Branch, with respect to Non-Financial Letters of Credit, any Warranty
Guarantee, Performance Guarantee, Advance Payment Guarantee, Tender Guarantee,
General Purpose Guarantee or Counter-Guarantee issued under the Global Revolving
Facility, including the Existing Letters of Credit specified as Non-Financial
Letters of Credit on Schedule 1.1E.

 

“Letter of Credit Cash Cover”:  as defined in Section 2.5(c)(i).

 

“LIBOR Quoted Currency”:  Dollars, Euro, Sterling, Yen and Swiss Franc, in each
case as long as there is a published LIBOR rate with respect thereto.

 

“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Limited Condition Acquisition”:  a Permitted Acquisition made by the Parent
Borrower or one or more of its Restricted Subsidiaries the consummation of which
is not conditioned on the availability of, or on obtaining, third party
financing.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, each of the Security Documents, each Note,
each Incremental Facility Activation Notice, each Borrowing Subsidiary
Agreement, each Borrowing Subsidiary Termination, the Fee Letter and the
Deutsche Bank Fee Letter.

 

“Loan Parties”:  the Borrowers and the Subsidiary Guarantors.

 

“Long Term Letters of Credit”:  the Existing Letters of Credit with expiry dates
after the Domestic Revolving Maturity Date.

 

“Losses”:  as defined in Section 9.3(b).

 

“Mandatory Cost”:  any amount incurred at any time or from time to time by any
Lender during the term of the applicable Facility which constitutes fees, costs
or charges imposed on lenders generally in the jurisdiction in which such Lender
is domiciled, subject to regulation, or has its Lending Office by any
Governmental Authority.

 

“Mandatory Requirements”:  the requirements under Part A of Schedule 1.1C.

 

29

--------------------------------------------------------------------------------


 

“Material Adverse Effect”:  a material adverse change in or a material adverse
effect on (a) the business, properties, or financial condition of the Parent
Borrower and its Restricted Subsidiaries taken as a whole, (b) the ability of
the Loan Parties, taken as a whole, to perform any of their obligations under
any Loan Document or (c) the rights of or benefits available to any Agent or any
Lender under any Loan Document.

 

“Material Indebtedness”:  Indebtedness (other than the Loans, Letters of Credit
and FCIs), or obligations in respect of one or more Hedging Agreements, of any
one or more of the Parent Borrower and its Restricted Subsidiaries in an
aggregate principal amount exceeding $50,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Parent
Borrower or any Restricted Subsidiary in respect of any Hedging Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Parent Borrower or such Restricted Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Material Subsidiary”:  (a) any Restricted Subsidiary listed on Schedule 1.1B as
a Material Subsidiary and (b) any other Restricted Subsidiary of the Parent
Borrower created or acquired after the Effective Date that (i) is either a
Domestic Subsidiary or a Foreign Subsidiary that is directly owned by the Parent
Borrower or a Subsidiary Guarantor, and (ii) together with its Restricted
Subsidiaries, has aggregate assets (excluding assets that would be eliminated
upon consolidation in accordance with GAAP), at the time of determination, in
excess of $25,000,000.

 

“MLPFS”:  Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its capacity as
a joint lead arranger and a joint bookrunner.

 

“Moody’s”:  Moody’s Investors Service, Inc., and any successor thereto.

 

“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“Net Proceeds”:  with respect to any event (a) the cash proceeds received in
respect of such event including (i) any cash received in respect of any non-cash
proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a casualty or a condemnation or
similar event, condemnation awards and similar payments, net of (b) the sum of
(i) all reasonable fees and out-of-pocket expenses paid by the Parent Borrower
and the Restricted Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a Disposition of an asset
(including pursuant to a condemnation or similar proceeding), the amount of all
payments required to be made by the Parent Borrower and the Restricted
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
or to pay any other Contractual Obligation secured by such asset or otherwise
subject to mandatory prepayment or repayment as a result of such event,
(iii) the amount of all taxes paid (or reasonably estimated to be payable) by
the Parent Borrower and the Restricted Subsidiaries (including all taxes paid in
connection with the repatriation of the Net Proceeds of a Disposition), and
(iv) the amount of any reserves established by the Parent Borrower and the
Restricted Subsidiaries to fund contingent liabilities reasonably estimated to
be payable, in each case that are directly attributable to such event (as
determined reasonably and in good faith by the chief financial officer of the
Parent Borrower).

 

“New Lender Supplement”:  a supplement substantially in the form of Exhibit G.

 

“New Zealand Dollar”:  the lawful currency of New Zealand.

 

“Non-Extension Notice Date”:  as defined in Section 2.5(b)(i).

 

30

--------------------------------------------------------------------------------


 

“Non-Financial LC Disbursement”:  a payment made by the applicable Issuing
Lender pursuant to a Non-Financial Letter of Credit.

 

“Non-Financial LC Exposure”:  at any time, the sum of (a) the aggregate
outstanding amount of all Non-Financial Letters of Credit that are denominated
in Dollars at such time plus (b) the aggregate principal amount of all
Non-Financial LC Disbursements that are denominated in Dollars that have not yet
been reimbursed by or on behalf of the relevant Borrower at such time plus
(c) the Alternative Currency Non-Financial LC Exposure at such time.  The
Non-Financial LC Exposure of any Global Revolving Lender at any time shall be
its Applicable Percentage of the total Non-Financial LC Exposure at such time.

 

“Non-Financial Letter of Credit”:  a Letter of Credit that is a Warranty
Guarantee, a Performance Guarantee, an Advance Payment Guarantee, a Tender
Guarantee, a General Purpose Guarantee or a Counter-Guarantee, in each case
issued by an Issuing Lender pursuant to the terms hereof.

 

“Non- Financial Letter of Credit Assuming Person”:  as defined in
Section 2.5(a)(ii).

 

“Non-Financial Letter of Credit Fees”:  as defined in Section 2.14(b)(ii).

 

“Non-LIBOR Quoted Currency”:  any currency other than a LIBOR Quoted Currency.

 

“Non-Subsidiary Joint Venture”: any joint venture of the Parent Borrower or any
of its Restricted Subsidiaries which is not a Restricted Subsidiary of the
Parent Borrower or any of its Restricted Subsidiaries.

 

“Non-U.S. Recipient”:  as defined in Section 2.19(e).

 

“Note” or “Notes”:  the Domestic Revolving Notes, the Global Revolving Notes,
the Term A Notes, the Swingline Note and/or the Incremental Term Notes,
individually or collectively, as appropriate.

 

“Notice Date”:  as defined in Section 2.6(b)(i).

 

“Notice of Loan Prepayment”:  a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit P or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

“Obligation Currency”:  as defined in Section 9.14(a).

 

“Obligations”:  the collective reference to the unpaid principal of and interest
(and premium, if any) on the Loans, Reimbursement Obligations, Bilateral FCI
Reimbursement Obligations and Participation FCI Reimbursement Obligations and
all other obligations and liabilities of the Borrowers (including interest
accruing at the then applicable rate provided herein after the maturity of the
Loans, Reimbursement Obligations, Bilateral FCI Reimbursement Obligations and
Participation FCI Reimbursement Obligations and interest accruing at the then
applicable rate provided herein after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to any Borrower or any Subsidiary Guarantor, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to any
Agent or any Lender (or, in the case of any Hedging Agreement of any Borrower or
any Subsidiary Guarantor or any Specified Cash Management Agreement, any Lender
or any Affiliate of any Lender), whether direct or indirect, absolute or
contingent,

 

31

--------------------------------------------------------------------------------


 

due or to become due, or now existing or hereafter Incurred, which may arise
under, out of, or in connection with, this Agreement, the other Loan Documents,
any Hedging Agreement of any Borrower or any Subsidiary Guarantor with any
Lender or Affiliate of a Lender or Specified Cash Management Agreement with any
Lender or any Affiliate of any Lender, in each case whether on account of
principal, interest, premium, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including all fees and disbursements of counsel to
any Agent or to any Lender that are required to be paid by any Borrower or any
Subsidiary Guarantor pursuant to the terms of any of the foregoing agreements);
provided, however, that the “Obligations” of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party.

 

“OFAC”:  the Office of Foreign Assets Control of the United States Department of
the Treasury.

 

“Original FCI Account Party”:  as defined in Section 2.6(a).

 

“Original FCI-Related Agreements”:  as defined in Section 2.6(a).

 

“Original Financial Letter of Credit Account Party”:  as defined in
Section 2.5(a)(i).

 

“Original Financial Letter of Credit Agreements”:  as defined in
Section 2.5(a)(i).

 

“Original Non-Financial Letter of Credit Account Party”:  as defined in
Section 2.5(a)(ii).

 

“Original Non-Financial Letter of Credit Agreements”:  as defined in
Section 2.5(a)(ii).

 

“Other Permitted Debt”:  any unsecured Indebtedness Incurred by the Parent
Borrower as permitted by Section 6.2(1).

 

“Other Permitted Debt Documents”:  all indentures, instruments, agreements and
other documents evidencing or governing Other Permitted Debt or providing for
any Guarantee or other right in respect thereof.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise charges or similar levies arising from the execution, delivery or
enforcement of any Loan Document, other than those imposed as a result of a
present or former connection between the applicable Lender and the jurisdiction
imposing such tax (other than any connection arising from this Agreement) with
respect to an assignment or participation by a Lender (other than an assignment
made pursuant to Section 2.21).

 

“Parent Borrower”:  as defined in the preamble.

 

“Participant”:  as defined in Section 9.4(e).

 

“Participant Register”:  as defined in Section 9.4(j).

 

“Participating Member State”:  any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

“Participation FCI”:  a Warranty Guarantee, a Performance Guarantee, an Advance
Payment Guarantee, a Tender Guarantee, a General Purpose Guarantee or a
Counter-Guarantee, in each case issued by a Participation FCI Issuing Lender
pursuant to the terms hereof or an Existing FCI.

 

32

--------------------------------------------------------------------------------


 

“Participation FCI Commitment”:  with respect to each Lender, the obligation of
such Lender to purchase participations in each Participation FCI hereunder, as
such obligation may be changed from time to time pursuant to this Agreement. 
The amount of each Lender’s Participation FCI Commitment as of the Effective
Date is set forth on Schedule 1.1A, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Participation FCI Commitment, as
applicable.  The aggregate amount of the Participation FCI Commitments is THREE
HUNDRED MILLION DOLLARS ($300,000,000) as of the Effective Date.

 

“Participation FCI Commitment Fee”:  as defined in Section 2.6(p)(i)(A).

 

“Participation FCI Disbursement”:  a payment made by a Participation FCI Issuing
Lender pursuant to a Participation FCI.

 

“Participation FCI Fee”:  as defined in Section 2.6(p)(ii).

 

“Participation FCI Fronting Fee”:  as defined in Section 2.6(p)(iii).

 

“Participation FCI Issuing Commitment”:  with respect to each Participation FCI
Issuing Lender, the commitment of such Participation FCI Issuing Lender to issue
Participation FCIs, as such commitment may be changed from time to time pursuant
to this Agreement.  The amount of each Participation FCI Issuing Lender’s
Participation FCI Issuing Commitment as of the Effective Date is set forth on
Schedule 1.1A.  The aggregate principal amount of the Participation FCI Issuing
Commitments as of the Effective Date is THREE HUNDRED MILLION DOLLARS
($300,000,000).

 

“Participation FCI Issuing Lender”:  (a) a Lender with a Participation FCI
Issuing Commitment or with FCI Issuing Lender Exposure related to Participation
FCIs, (b) a Person that has had its Participation FCI Issuing Commitment
terminated at the election of the Parent Borrower pursuant to the terms of
Section 2.9 but that has issued prior to such termination any Participation FCI
pursuant to Section 2.6 that continues to remain outstanding following such
termination (for which it has not received a Counter-Guarantee at the election
of the Parent Borrower in its sole discretion as credit support for such
Participation FCI, provided that if it has received such a Counter-Guarantee, it
shall continue to have the rights and obligations of a Participation FCI Issuing
Lender to the extent provided in Section 2.6(b)(i)), (c) any other Lender with a
Participation FCI Commitment that becomes a Participation FCI Issuing Lender
pursuant to Section 2.6(t), with respect to Participation FCIs issued by it, and
(d) with respect to those Existing FCIs, the Lender designated as the issuer of
any such Existing FCI.

 

“Participation FCI Reimbursement Obligation”:  the obligation of each relevant
Borrower to reimburse the relevant Participation FCI Issuing Lender pursuant to
Section 2.6(h) for Participation FCI Disbursements.

 

“Participation Joint Signature FCI”:  a Participation FCI issued by two or more
Participation FCI Issuing Lenders acting as several debtors in accordance with
Section 2.6(m).

 

“Payables Programs”:  payables programs established to enable the Parent
Borrower or any Restricted Subsidiary to purchase goods and services from
vendors.

 

“PBGC”:  the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Performance Guarantee”:  a customary standby letter of credit or bank guarantee
or surety issued by an FCI Issuing Lender (with respect to FCIs) or an Issuing
Lender (with respect to the Non-Financial

 

33

--------------------------------------------------------------------------------


 

Letters of Credit), in each case in favor of customers of the Parent Borrower,
any of its Restricted Subsidiaries or any of its Joint Ventures for the purpose
of supporting the fulfillment of such parties’ performance obligations under any
construction, service or similar agreement.

 

“Permitted Acquisition”:  any acquisition by the Parent Borrower or any
Restricted Subsidiary of all or substantially all of the Capital Stock of, or
all or substantially all of the assets of, or of a business, unit or division
of, any Person (including any related Investment in any Restricted Subsidiary in
order to provide all or any portion of the Consideration for such acquisition);
provided that (a) the Parent Borrower shall be in compliance, on a pro forma
basis after giving effect to such acquisition, with the covenants contained in
Section 6.1, in each case recomputed as at the last day of the most recently
ended fiscal quarter of the Parent Borrower for which the relevant information
is available as if such acquisition had occurred on the first day of each
relevant period for testing such compliance (as demonstrated, in the case of any
acquisition for which the aggregate Consideration is greater than or equal to
$50,000,000, in a certificate of a Financial Officer delivered to the
Administrative Agent prior to the consummation of such acquisition); provided
that (i) with respect to any computation for any acquisition of any Person, all
terms of an accounting or financial nature with respect to such Person and its
Subsidiaries shall be construed in accordance with the financial standards
applicable to such Person and its Subsidiaries, as in effect at the time of such
acquisition, and (ii) solely for the purpose of determining compliance with the
covenants contained in Section 6.1 after giving effect to any Limited Condition
Acquisition on a pro forma basis (including without limitation the incurrence of
indebtedness in connection therewith), (A) Consolidated Net Income (and any
other financial term derived therefrom) of the Parent Borrower and its
Restricted Subsidiaries shall include any Consolidated Net Income of or
attributable to the Person or assets associated with any such Limited Condition
Acquisition (provided, however, that, for all other purposes prior to the
closing of such Limited Condition Acquisition, pro forma calculations shall not
include any Consolidated Net Income of or attributable to the Person or assets
associated with any such Limited Condition Acquisition (unless and until the
closing of such Limited Condition Acquisition shall have actually occurred)) and
(B) at the Parent Borrower’s option, determinations of pro forma compliance with
the covenants contained in Section 6.1 shall be determined as of the date the
Acquisition Agreement is entered into and calculated as if the Limited Condition
Acquisition and other pro forma events in connection therewith were consummated
on such date, (b) no Specified Default shall have occurred and be continuing, or
would occur after giving effect to such acquisition; provided that solely for
the purpose of determining compliance with this clause (b) as it relates to any
Limited Condition Acquisition, at the Parent Borrower’s option, determination of
whether a Specified Default shall have occurred and be continuing (other than
any Specified Default of the type specified in paragraphs (a), (b), (h), (i) or
(j) of Article VII) shall be tested as of the date the Acquisition Agreement is
entered into; provided, further, that, in any event, no Specified Default of the
type specified in paragraphs (a), (b), (h), (i) or (j) of Article VII shall have
occurred and be continuing on the date of consummation of any such Limited
Condition Acquisition, (c) substantially all of the property so acquired
(including substantially all of the property of any Person whose Capital Stock
is directly or indirectly acquired) is useful in the business of the general
type conducted by the Parent Borrower and its Restricted Subsidiaries on the
Effective Date or businesses reasonably related thereto, (d) the Capital Stock
so acquired (other than any Capital Stock that is not required by Section 5.11
to become Collateral) shall constitute and become Collateral as and when
required by Section 5.11, (e) if the Ratings Event shall have occurred,
substantially all of the property other than Capital Stock so acquired
(including substantially all of the property of any Person whose Capital Stock
is directly or indirectly acquired when such Person becomes a direct or indirect
Wholly Owned Subsidiary of the Parent Borrower in accordance with clause (f),
below, but excluding any assets to the extent such assets are not required by
Section 5.11 to become Collateral) shall constitute and become Collateral,
(f) any Person whose Capital Stock is directly or indirectly acquired shall be,
after giving effect to such acquisition, (i) with respect to any such Person
that is a Domestic Subsidiary, within six (6) months of such acquisition, a
direct or indirect Wholly Owned Subsidiary of the Parent Borrower, and (ii) with
respect to any such Person that is a Foreign Subsidiary, within eighteen (18)
months of such

 

34

--------------------------------------------------------------------------------


 

acquisition at least 80% of the Capital Stock of such Foreign Subsidiary shall
be owned directly or indirectly by the Parent Borrower, and (g) any such
acquisition shall have been approved by the board of directors or comparable
governing body of the relevant Person (unless such relevant Person is a majority
owned Subsidiary prior to such acquisition).

 

“Permitted Currencies”:  Dollars, Sterling and Euros.

 

“Permitted Encumbrances”:  (a) Liens imposed by law for taxes that are not yet
due or are being contested in compliance with Section 5.5; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law (and in the case of supply agreements governed by German law,
also contractually agreed), arising in the ordinary course of business and
securing obligations that are not overdue by more than 90 days or are being
contested in compliance with Section 5.5; (c) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations (such as
Liens on amounts deposited to secure any Loan Party’s and its Restricted
Subsidiaries’ obligations in connection with pension liabilities
(Altersteilzeitverpflichtungen) pursuant to § 8a German Partial Retirement Act
(Altersteilzeitgesetz) or in connection with time credits (Wertguthaben)
pursuant to § 7e German Social Code IV (Sozialgesetzbuch IV)); (d) deposits to
secure the performance of bids, trade contracts, leases, statutory obligations,
surety, indemnity, release and appeal bonds, performance or warranty bonds and
other obligations of a like nature, and guarantees or reimbursement or related
obligations thereof, in each case in the ordinary course of business;
(e) deposits securing liabilities to insurance carriers under insurance or
self-insurance arrangements; (f) judgment (including pre-judgment attachment)
Liens not giving rise to an Event of Default; (g) banker’s Liens, rights of
set-off or similar rights and remedies as to deposit accounts or other funds
maintained with a depositary institution; provided that (i) such deposit account
is not a dedicated cash collateral account and is not subject to restrictions
against access by the Parent Borrower or any Restricted Subsidiary in excess of
those set forth by regulations promulgated by the Board or other applicable
Governmental Authority and (ii) such deposit account is not intended by the
Parent Borrower or any Restricted Subsidiary to provide collateral to the
depositary institution; (h) Liens arising from UCC financing statement filings
regarding operating leases or consignments entered into by the Parent Borrower
and any Restricted Subsidiary in the ordinary course of business; (i) customary
restrictions imposed on the license or transfer of copyrighted or patented
materials or other intellectual property and customary provisions in agreements
that restrict the assignment of such agreements or any rights thereunder; (j)
easements, leases, subleases, ground leases, zoning restrictions, building
codes, rights-of-way, minor defects or irregularities in title and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Parent Borrower or any Restricted Subsidiary; (k) any
Lien required to be granted under mandatory law in favor of creditors as a
consequence of a merger or a conversion permitted under this Agreement due to
Sections 22 and 204 German Reorganization Act (Umwandlungsgesetz, UmwG);
(l) Liens arising under the general terms and conditions (Allgemeine
Geschäftsbedingungen der Banken und Sparkassen) in relation to bank accounts
held in Germany; and (m) customary unperfected Liens Incurred in the ordinary
course of business that secure current trade payables Incurred in the ordinary
course of business and payable in accordance with customary practices; provided
that such Liens encumber only the assets related to such current trade
payables.  Notwithstanding the foregoing, the term “Permitted Encumbrances”
shall not include any Lien securing Indebtedness.

 

“Permitted Investments”:  (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency or instrumentality thereof to the extent
such obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof; (b) investments in commercial paper maturing within one year from the
date of acquisition thereof and

 

35

--------------------------------------------------------------------------------


 

having, at such date of acquisition, credit ratings from S&P or from Moody’s of
at least “A-2” or “P-2”, respectively; (c) investments in certificates of
deposit, banker’s acceptances, overnight bank deposits, eurodollar time deposits
and time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000 or, in
the case of Foreign Subsidiaries, any local office of any commercial bank
organized under the laws of the relevant local jurisdiction or any OECD country
or any political subdivision thereof which has a combined capital and surplus
and undivided profits of not less than $500,000,000 and cash pooling
arrangements among Foreign Subsidiaries (sometimes intermediated by a commercial
bank); (d) marketable general obligations issued by any State of the United
States of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
and, at the time of acquisition, having a credit rating of “A” or better from
either S&P or Moody’s; (e) repurchase agreements with a term of not more than 30
days for securities described in clause (a), (c) or (d) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above; (f) interests in any investment company or money market fund which
invests substantially all of its assets in instruments of the type specified in
clauses (a) through (e) above; and (g) in the case of Foreign Subsidiaries
(other than any Foreign Subsidiary Holdco), substantially similar Investments to
those set forth in clauses (a) through (f) above denominated in foreign
currencies; provided that references to the United States of America (or any
agency, instrumentality or State thereof) shall be deemed to mean foreign
countries having a sovereign rating of “A” or better from either S&P or Moody’s.

 

“Permitted Maturity”:  (a) with respect to any Participation FCI, a maximum
tenor of 60 months following the respective issuance date (which (x) in the case
of any Participation FCI that is rolled into this Agreement in accordance with
the provisions hereof, shall be the date of such roll-in, and (y) in the case of
any extension of any Participation FCI, shall be the date of the amendment
providing for such extension); provided that (i) not more than 33 1/3% of the
total Participation FCI Issuing Commitments may be used for Participation FCIs
with a tenor of 48 months or more and (ii) no Participation FCI may have a
maximum tenor that is more than 36 months after the then effective Foreign Trade
Maturity Date.  For purposes of this definition, “tenor” shall mean the period
remaining from time to time until the maturity of the relevant Participation FCI
determined on the basis of the expiration date specified in the relevant FCI in
accordance with Section 2.6(c)(iv), or, in the absence of such specific
expiration date, the remaining Commercial Lifetime and (b) with respect to any
Bilateral FCI, the tenor agreed to by the applicable Borrower and the applicable
Bilateral FCI Issuing Lender.

 

“Person”:  any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

“Plan”:  any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 or Section 430 of
the Code or Section 302 of ERISA, and in respect of which the Parent Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform”:  as defined in Section 5.1.

 

“Prepayment Event”:

 

(a)                                 any Disposition of property or series of
related Dispositions of property (excluding any such Disposition permitted by
paragraph (a), (b), (c), or (g) of Section 6.6) that

 

36

--------------------------------------------------------------------------------


 

yields aggregate gross proceeds to the Parent Borrower or any of the Subsidiary
Guarantors (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$12,500,000; or

 

(b)                                 any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property of the Parent Borrower or any Subsidiary Guarantor
that yields Net Proceeds in excess of $10,000,000; or

 

(c)                                  the Incurrence by the Parent Borrower or
any Restricted Subsidiary of any Indebtedness, other than Indebtedness permitted
by Section 6.2;

 

“Public Lender”:  as defined in Section 5.1.

 

“Qualified ECP Guarantor”:  at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Receivables Transaction”:  any transaction or series of transactions
that may be entered into by the Parent Borrower or any Restricted Subsidiary
pursuant to which the Parent Borrower or any Restricted Subsidiary may sell,
convey or otherwise transfer to a Receivables Entity or any other Person, or may
grant a security interest in, any Receivables (whether now existing or arising
in the future) of the Parent Borrower or any Restricted Subsidiary, and any
assets related thereto including all collateral securing such Receivables, all
contracts and all guarantees or other obligations in respect of such
Receivables, the proceeds of such Receivables and other assets which are
customarily transferred, or in respect of which security interests are
customarily granted, in connection with sales, factoring or securitizations
involving Receivables.

 

“Rate Determination Date”:  two (2) Business Days prior to the commencement of
such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

 

“Ratings Event”:  as defined in Section 5.11(b).

 

“Rebasing Date”:  as defined in Section 2.6(o)(i).

 

“Receivable”:  a right to receive payment arising from a sale or lease of goods
or the performance of services by a Person pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay for goods
or services under terms that permit the purchase of such goods and services on
credit and shall include, in any event, any items of property that would be
classified as an “account”, “chattel paper”, a “payment intangible” or an
“instrument” under the UCC as in effect in the State of New York and any
“supporting obligations” (as so defined) of such items.

 

“Receivables Entity”:  either (a) any Restricted Subsidiary or (b) another
Person to which the Parent Borrower or any Restricted Subsidiary transfers
Receivables and related assets, in either case which engages in no activities
other than in connection with the financing of Receivables:

 

37

--------------------------------------------------------------------------------


 

(i)                                     no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which:

 

(A)                               is guaranteed by the Parent Borrower or any
Restricted Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Receivables
Undertakings);

 

(B)                               is recourse to or obligates the Parent
Borrower or any Restricted Subsidiary in any way other than pursuant to Standard
Receivables Undertakings; or

 

(C)                               subjects any property or asset of the Parent
Borrower or any Restricted Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Receivables Undertakings;

 

(ii)                                  with which neither the Parent Borrower nor
any Restricted Subsidiary has any material contract, agreement, arrangement or
understanding (except in connection with a purchase money note or Qualified
Receivables Transaction permitted by Section 6.6(c)) other than (A) on terms,
taken as a whole, not materially less favorable to the Parent Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
that are not Affiliates of the Parent Borrower or (B) for the payment of fees in
the ordinary course of business in connection with servicing Receivables; and

 

(iii)                               to which neither the Parent Borrower nor any
Restricted Subsidiary has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

 

“Receivables Transaction Attributed Indebtedness”:  (a) in the case of any
Receivables securitization (including any Qualified Receivables Transaction, but
excluding any sale or factoring of Receivables), the amount of obligations
outstanding under the legal documents entered into as part of such Receivables
securitization on any date of determination that would be characterized as
principal if such Receivables securitization were structured as a secured
lending transaction rather than as a purchase and (b) in the case of any sale or
factoring of Receivables, the cash purchase price paid by the buyer in
connection with its purchase of Receivables (including any bills of exchange)
less the amount of collections received in respect of such Receivables and paid
to such buyer, excluding any amounts applied to purchase fees or discount or in
the nature of interest, in each case as determined in good faith and in a
consistent and commercially reasonable manner by the Parent Borrower (provided
that if such method of calculation is not applicable to such sale or factoring
of Receivables, the amount of Receivables Transaction Attributed Indebtedness
associated therewith shall be determined in a manner mutually acceptable to the
Parent Borrower and the Administrative Agent).

 

“Reference Period”:  as defined in the definition of Consolidated EBITDA.

 

“Refinanced Term Loans”:  as defined in Section 9.2(c)(i).

 

“Register”:  as defined in Section 9.4(c).

 

“Reimbursement Obligation”:  the obligation of each relevant Borrower to
reimburse the applicable Issuing Lender pursuant to Section 2.5 for amounts
drawn under Letters of Credit.

 

38

--------------------------------------------------------------------------------


 

“Reinvestment Net Proceeds”: as defined in Section 2.12(b).

 

“Related Parties”:  with respect to any specified Person, such Person’s
Affiliates and the respective directors, general or managing partners, officers,
employees, agents, trustees and advisors of such Person and such Person’s
Affiliates.

 

“Release Date”:  as defined in Section 9.13(a).

 

“Replacement Term Loans”:  as defined in Section 9.2(c)(i).

 

“Required Lenders”:  at any time, Lenders holding in the aggregate more than 50%
of the sum (without duplication) of unfunded Revolving Commitments, unfunded
Participation FCI Commitments, outstanding Loans, participations in outstanding
Letters of Credit, participations in outstanding Participation FCIs,
participations in Reimbursement Obligations, participations in Participation FCI
Reimbursement Obligations, Bilateral FCIs and Bilateral FCI Reimbursement
Obligations; provided that the Commitments of, and the portion of the aggregate
outstanding amount of all Loans, LC Exposure and FCI Exposure held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders; provided, further, that if any Event of
Default shall have occurred and any determination needs to be made by the
Required Lenders under Article VII whether or not to terminate the Commitments
or accelerate the maturity of the Loans and other Obligations of the Borrowers
hereunder, the Commitments of, and the portion of the aggregate outstanding
amount of all Loans, LC Exposure and FCI Exposure held or deemed held by, any
Lender shall be excluded for purposes of making a determination of Required
Lenders if such Lender notifies the Administrative Agent and the Foreign Trade
Facility Agent that in the good faith judgment of such Lender failing to so
exclude such amounts for such Lender would or might violate the German Foreign
Trade Act (Außenwirtschaftsgesetz) or EU Regulation (EC) 2271/96.

 

“Requirements of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer, assistant treasurer or controller of a Loan Party, and,
solely for purposes of the delivery of incumbency certificates, the secretary or
any assistant secretary of a Loan Party, and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment”:  any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Parent
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Capital Stock of the Parent Borrower or any Restricted
Subsidiary or any option, warrant or other right (other than convertible or
exchangeable debt securities) to acquire any such Capital Stock of the Parent
Borrower or any Restricted Subsidiary.

 

39

--------------------------------------------------------------------------------


 

“Restricted Subsidiary”:  a Subsidiary of the Parent Borrower that is not an
Unrestricted Subsidiary.

 

“Revolving Commitments”:  the aggregate of the Domestic Revolving Commitments
and the Global Revolving Commitments.

 

“S&P”:  Standard & Poor’s Financial Services, LLC, a subsidiary of The McGraw
Hill Companies, Inc., and any successor thereto.

 

“Sale/Leaseback Transaction”:  as defined in Section 6.7.

 

“Sanction(s)”:  any international economic sanction administered or enforced by
the United States Government, including OFAC, the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”), the German
Government or other relevant sanctions authority, as applicable to the
respective Lenders or Borrowers.

 

“Security Documents”:  the Guarantee and Collateral Agreement, each
Acknowledgement and Consent, each Assumption Agreement and any other security
documents granting a Lien on any property of any Person to secure the
obligations of any Loan Party under any Loan Document.

 

“Specified Cash Management Agreement”:  (a) any agreement providing for
treasury, depositary or cash management services, including in connection with
any automated clearing house transfers of funds or any similar transactions
between the Parent Borrower or any Subsidiary Guarantor and any Lender or
Affiliate thereof, existing on the Effective Date and (b) any agreement
providing for treasury, depositary or cash management services, including in
connection with any automated clearing house transfers of funds or any similar
transactions between the Parent Borrower or any Subsidiary Guarantor and any
Lender or Affiliate thereof, in each case which has been designated by the
Parent Borrower, by notice to the Administrative Agent not later than 90 days
after the execution and delivery of such agreement by the Parent Borrower or
such Subsidiary Guarantor, as a “Specified Cash Management Agreement”.

 

“Specified Default”:  an Event of Default pursuant to paragraph (a), (b), (f),
(g), (h), (i), (j), (l), (m), (o) or (p) of Article VII.

 

“Specified Indebtedness”:  (a) any Indebtedness Incurred as permitted by
Section 6.2(g)(ii), (h) or (k), and (b) any secured Indebtedness Incurred as
permitted by Section 6.2(j) or (q).

 

“Specified Loan Party”:  as defined in Section 9.19.

 

“Spinoff”:  the spinoff transaction by the Parent Borrower of its flow
technology reportable segment, its hydraulic technologies business, various
related legal entities (including SPX Corporation (China) Co., Ltd., whether at
the time of the initial spinoff or thereafter), and certain of its corporate
assets and liabilities, whether through one or a series of related transactions,
as further described in the Form 10, pursuant to which SPX FLOW will become a
separately traded public company.

 

“SPX FLOW”:  SPX FLOW, Inc., a Delaware corporation.

 

“SPX FLOW Credit Agreement”:  that certain Credit Agreement, dated as of
September 1, 2015, by and among SPX FLOW, the foreign subsidiary borrowers party
thereto, the lenders from time to time party thereto, Deutsche Bank AG
Deutschlandgeschäft Branch, as foreign trade facility agent, Bank of America,
N.A., as administrative agent, and such other parties thereto from time to time.

 

40

--------------------------------------------------------------------------------


 

“Standard Receivables Undertakings”:  representations, warranties, covenants and
indemnities entered into by the Parent Borrower or any Restricted Subsidiary
which are reasonably customary in sale, factoring or securitization of
Receivables transactions.

 

“Sterling” and “£”:  the lawful currency of the United Kingdom.

 

“Subordinated Debt”:  any Indebtedness Incurred by the Parent Borrower as
permitted by Section 6.2(b).

 

“Subordinated Debt Documents”:  all indentures, instruments, agreements and
other documents evidencing or governing the Subordinated Debt or providing for
any Guarantee or other right in respect thereof.

 

“Subsidiary”:  with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Parent Borrower.

 

“Subsidiary Guarantor”:  any Restricted Subsidiary that has guaranteed the
Obligations pursuant to the Guarantee and Collateral Agreement.  For the
avoidance of doubt, no Foreign Subsidiary, Subsidiary of a Foreign Subsidiary,
or Receivables Entity shall be, or shall be required to become, a Subsidiary
Guarantor.

 

“Swap Obligation”:  with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swedish Krona” and “SEK”:  the lawful currency of Sweden.

 

“Swingline Exposure”:  at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender”:  Bank of America, in its capacity as lender of Swingline
Loans hereunder.

 

“Swingline Loan”:  a Loan made pursuant to Section 2.4.

 

“Swingline Note”:  as defined in Section 2.10(d)(v).

 

“TARGET Day”:  any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

41

--------------------------------------------------------------------------------


 

“Taxes”:  any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Tender Guarantee”:  a customary standby letter of credit or bank guarantee or
surety issued by an FCI Issuing Lender (with respect to FCIs) or an Issuing
Lender (with respect to the Non-Financial Letters of Credit), in each case in
favor of (actual or prospective) counterparties of the Parent Borrower or any of
its Restricted Subsidiaries or any of its Joint Ventures for the purpose of
securing the obligations assumed under any tender, for construction work or
other services.

 

“Term A Note”:  as defined in Section 2.10(d)(iii).

 

“Term Loan A”:  as defined in Section 2.1(e).

 

“Term Loan A Commitment”:  as to each Lender, its portion of the Term Loan A
made to the Parent Borrower pursuant to Section 2.1(e), in the principal amount
set forth opposite such Lender’s name on Schedule 1.1A.  The aggregate principal
amount of the Term Loan A Commitments of all of the Lenders as in effect on the
Effective Date is THREE HUNDRED FIFTY MILLION DOLLARS ($350,000,000).

 

“Term Loan A Lenders”:  each Lender with an outstanding portion of the Term Loan
A.

 

“Term Loan A Maturity Date”:  the date that is five (5) years from the Funding
Date.

 

“Term Loans”:  collectively, the Term Loan A and any Incremental Term Loan.

 

“Ticking Fee”:  as defined in Section 2.14(g).

 

“Total Consolidated Assets”:  as at any date of determination, the total assets
of the Parent Borrower and its consolidated Restricted Subsidiaries, determined
in accordance with GAAP, as of the last day of the fiscal quarter ended
immediately prior to the date of such determination for which financial
statements have been (or are required pursuant to Section 5.1(a) or (b) to have
been) delivered to the Administrative Agent pursuant to Section 5.1(a) or (b).

 

“Total Domestic Exposure”:  at any time, the sum of the total Domestic Revolving
Exposures.

 

“Total Foreign Trade Exposure”:  at any time, the sum of the total FCI Issuing
Lender Exposures.

 

“Total Global Exposure”:  at any time, the sum of the total Global Revolving
Exposures.

 

“Trade LC”:  a trade or commercial letter of credit.

 

“Transactions”:  the execution, delivery and performance by each Loan Party of
the Loan Documents to which it is to be a party, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit and FCIs
hereunder.

 

“Treaty”:  the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986 and
the Maastricht Treaty (which was signed on February 7, 1992 and came into force
on November 1, 1993) and as may from time to time be further amended,
supplemented or otherwise modified.

 

42

--------------------------------------------------------------------------------


 

“Type”:  when used in reference to any Loan or Borrowing, refers to the rate by
reference to which interest on such Loan, or on the Loans comprising such
Borrowing, is determined and the currency in which such Loan, or the Loans
comprising such Borrowing, are denominated.  For purposes hereof, “rate” shall
include the Adjusted Eurocurrency Rate, the Alternate Base Rate and the
Alternate Rate, and “currency” shall include Dollars and any Alternative
Currency permitted hereunder.

 

“UCC”:  for any jurisdiction, the Uniform Commercial Code applicable in such
jurisdiction.

 

“Unrestricted Subsidiary”:  a direct or indirect Subsidiary of the Parent
Borrower designated as an Unrestricted Subsidiary pursuant to Section 5.13 that
has not been redesignated as a Restricted Subsidiary pursuant to Section 5.13;
provided, that, in no event may any Borrower or any Guarantor be designated as
an Unrestricted Subsidiary.  As of the Funding Date, after giving effect to the
Internal Reorganization and the Spinoff, in each case, as contemplated in the
Form 10, there are no Unrestricted Subsidiaries other than SPX FLOW and each of
its direct or indirect Subsidiaries.

 

“Utilization Date”:  as defined in Section 2.6(g)(i).

 

“Utilization Reduction Notice”:  as defined in Section 2.6(k)(i).

 

“Utilization Request”:  as defined in Section 2.6(c).

 

“Warranty Guarantee”:  a customary standby letter of credit or bank guarantee or
surety issued by an FCI Issuing Lender (with respect to FCIs) or an Issuing
Lender (with respect to the Non-Financial Letters of Credit), in each case in
favor of customers of the Parent Borrower or any of its Restricted Subsidiaries
or any of its Joint Ventures for the purpose of securing any warranty
obligations of the Parent Borrower or such Restricted Subsidiary.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’, foreign nationals’ and analogous
qualifying shares required by law) is owned by such Person directly and/or
through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Parent Borrower.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yen” and “¥”:  the lawful currency of Japan.

 

Section 1.2                                   Classification of Loans and
Borrowings.

 

For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

 

43

--------------------------------------------------------------------------------


 

Section 1.3                                   Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) where applicable, any amount (including
minimum borrowing, prepayment or repayment amounts) expressed in Dollars shall,
when referring to any currency other than Dollars, be deemed to mean an amount
of such currency having a Dollar Equivalent approximately equal to such amount.

 

Section 1.4                                   Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that if at any time after December 31, 2014 there shall
occur any change in respect of GAAP (including the adoption of IFRS) from that
used in the preparation of audited financial statements referred to in
Section 5.1 in a manner that would have a material effect on any matter under
Article VI, the Parent Borrower and the Administrative Agent will, within five
Business Days of notice from the Administrative Agent or the Parent Borrower, as
the case may be, to that effect, commence, and continue in good faith,
negotiations with a view towards making appropriate amendments to the provisions
hereof acceptable to the Required Lenders, to reflect as nearly as possible the
effect of Article VI as in effect on the Effective Date; provided further that,
until such notice shall have been withdrawn or the relevant provisions amended
in accordance herewith, Article VI shall be interpreted on the basis of GAAP as
in effect and applied immediately before such change shall have become
effective.

 

Notwithstanding the foregoing, during the period from the date of any
acquisition of any Person in accordance with the terms hereof through the last
day of the fiscal quarter of the Parent Borrower in which the acquisition of
such Person is consummated only, at the election of the Parent Borrower, all
terms of an accounting or financial nature with respect to such Person and its
Subsidiaries shall be construed in accordance with the accounting standards
applicable to such Person and its Subsidiaries, as in effect during such time
period.

 

Section 1.5                                   Exchange Rates.

 

(a)                                 The Administrative Agent or the applicable
Issuing Lender, as applicable, shall determine the Exchange Rates as of each
Calculation Date to be used for calculating Dollar Equivalent amounts of credit
extensions and Outstanding Amounts denominated in Alternative Currencies.  Such
Exchange Rates shall become effective as of such Calculation Date and shall be
the Exchanges Rates employed in converting any amounts between the applicable
currencies until the next Calculation Date to occur.  Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than for the purpose of converting into
Dollars, under Sections 2.5(d), (e), (h), (j) and (k) and 2.14(b), the

 

44

--------------------------------------------------------------------------------


 

obligations of the Borrowers and the Domestic Revolving Lenders in respect of
Financial LC Disbursements that have not been reimbursed when due or the
obligations of the Borrowers and the Global Revolving Lenders in respect of
Non-Financial LC Disbursements that have not been reimbursed when due) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable Issuing Lender, as
applicable.

 

(b)                                 Not later than 5:00 p.m., New York City
time, on each Calculation Date, the Administrative Agent shall (i) determine the
Global Revolving Exposure, the Alternative Currency Financial LC Exposure or the
Alternative Currency Non-Financial LC Exposure, as the case may be, on such date
(after giving effect to any Global Revolving Loans to be made or any Alternative
Currency Letters of Credit to be issued, renewed, extended or terminated in
connection with such determination) and (ii) notify the Parent Borrower and, if
applicable, each Issuing Lender of the results of such determination.

 

(c)                                  Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Loan
or the issuance, amendment or extension of a Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable Issuing Lender, as the case may be.

 

Section 1.6                                   Currency Conversion.

 

(a)                                 If more than one currency or currency unit
are at the same time recognized by the central bank of any country as the lawful
currency of that country, then (i) any reference in the Loan Documents to, and
any obligations arising under the Loan Documents in, the currency of that
country shall be translated into or paid in the currency or currency unit of
that country designated by the Administrative Agent and (ii) any translation
from one currency or currency unit to another shall be at the official rate of
exchange recognized by the central bank for conversion of that currency or
currency unit into the other, rounded up or down by the Administrative Agent or
the Foreign Trade Facility Agent, as applicable, as it deems appropriate.

 

(b)                                 If a change in any currency of a country
occurs, this Agreement shall be amended (and each party hereto agrees to enter
into any supplemental agreement necessary to effect any such amendment) to the
extent that the Administrative Agent specifies to be necessary to reflect the
change in currency and to put the Lenders in the same position, so far as
possible, that they would have been in if no change in currency had occurred.

 

Section 1.7                                   Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to New York City time (daylight or standard, as applicable).

 

Section 1.8                                   Face Amount.

 

Unless otherwise specified herein, the Face Amount of a Letter of Credit or FCI
at any time shall be deemed to be the stated amount of such Letter of Credit or
FCI in effect at such time; provided, however, that with respect to any Letter
of Credit or FCI that, by its terms or the terms of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, the applicable Issuing Lender or FCI Issuing Lender, as
applicable, relating to such Letter of Credit

 

45

--------------------------------------------------------------------------------


 

or FCI, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit or FCI shall be deemed to be the
maximum stated amount of such Letter of Credit or FCI after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

Section 1.9                                   Additional Alternative Currencies.

 

(a)                                 The Parent Borrower may from time to time
request that Eurocurrency Loans be made, or Financial Letters of Credit be
issued, in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that (x) such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars, (y) any such request shall be subject to the
approval of (i) subject to Section 2.21(b), each Lender with a Commitment under
the Facility in which such currency is requested to be made available and
(ii) the Administrative Agent and, if different, the Agent with respect to such
Facility and (z) in the case of any such request with respect to the issuance of
Financial Letters of Credit, such request shall be subject to the approval of
each applicable Issuing Lender and the Agent with respect to the applicable
Facility.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., ten (10) Business Days prior to
the date of the desired credit extensions (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Financial Letters of Credit, the applicable Issuing Lender(s) in
its or their sole discretion.  In the case of any such request pertaining to
Eurocurrency Loans, the Administrative Agent shall promptly notify each Lender
that has a Commitment with respect to the applicable Facility; and in the case
of any such request pertaining to Financial Letters of Credit, the
Administrative Agent shall promptly notify the applicable Issuing
Lender(s) thereof.  Each Lender that has a Commitment with respect to such
Facility (in the case of any such request pertaining to Eurocurrency Loans), the
applicable Issuing Lender(s) (in the case of a request pertaining to Financial
Letters of Credit) shall notify the Administrative Agent, not later than 11:00
a.m., five (5) Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Loans or the issuance of
Financial Letters of Credit, as the case may be, in such requested currency.

 

(c)                                  Any failure by a Lender or the applicable
Issuing Lender(s), as the case may be, to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by such Lender or such Issuing Lender, as the case may be, to permit
Eurocurrency Loans to be made or Financial Letters of Credit, as the case may
be, to be issued in such requested currency.  If the Administrative Agent and
all the Lenders that have a Commitment with respect to the applicable Facility
and, if applicable, the impacted Issuing Lender(s) each consent to making
Eurocurrency Loans and/or the issuance of Financial Letters of Credit, as
applicable, in such requested currency and the Administrative Agent, such
Lenders and such Issuing Lender(s), as appropriate, reasonably determine that an
appropriate interest rate is available to be used for such requested currency,
the Administrative Agent shall so notify the Parent Borrower and (i) the
Administrative Agent, such Lenders and/or such Issuing Lenders, as applicable,
may amend the definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency
to the extent necessary to add the applicable Eurocurrency Rate for such
currency and (ii) to the extent the definition of Eurocurrency Rate reflects the
appropriate interest rate for such currency or has been amended to reflect the
appropriate rate for such currency, such currency shall thereupon be deemed for
all purposes to be an Alternative Currency for purposes of any Borrowings of
Eurocurrency Loans or the issuance of Financial Letters of Credit, as
applicable.  If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.9, the Administrative
Agent shall promptly so notify the Parent Borrower.

 

46

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE CREDITS

 

Section 2.1                                   Commitments; Incremental
Facilities.

 

(a)                                 Subject to the terms and conditions set
forth herein, each relevant Lender agrees (i) to severally make Domestic
Revolving Loans in Dollars to the Parent Borrower from time to time during the
Domestic Revolving Availability Period in an aggregate principal amount that
will not result in such Lender’s Domestic Revolving Exposure exceeding such
Lender’s Domestic Revolving Commitment and (ii) to severally make Global
Revolving Loans in Dollars or Alternative Currencies (as specified in the
Borrowing Requests with respect thereto) to any Borrower from time to time
during the Global Revolving Availability Period in an aggregate principal amount
that will not result in such Lender’s Global Revolving Exposure exceeding such
Lender’s Global Revolving Commitment.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Parent Borrower may borrow,
prepay and reborrow Domestic Revolving Loans, and any Borrower may borrow,
prepay and reborrow Global Revolving Loans.

 

(b)                                 So long as no Default or Event of Default
(including, on a pro forma basis, pursuant to Section 6.1) shall be in existence
or would be caused thereby, the Parent Borrower and any one or more Lenders may
from time to time agree that such Lenders (or any other additional bank,
financial institution or other entity which becomes a Lender pursuant to this
Section 2.1(b)) shall add one or more term loan facilities (the loans
thereunder, the “Incremental Term Loans”) and/or increase the Commitments in
respect of any of the Facilities by executing and delivering to the
Administrative Agent and, in the case of any increase in the Participation FCI
Commitments, the Foreign Trade Facility Agent, an Incremental Facility
Activation Notice specifying (i) the amount of such Incremental Term Loans
and/or Commitment increase, and (ii) in the case of any Incremental Term Loans,
(A) the applicable Incremental Term Loan Maturity Date, (B) the amortization
schedule for such Incremental Term Loans, which shall comply with
Section 2.11(a), (C) the Applicable Rate (and/or other pricing terms) for such
Incremental Term Loans and (D) the requested currency (which may be in Dollars
or any Alternative Currency); provided that the aggregate principal amount of
borrowings of Incremental Term Loans outstanding at any time and Commitment
increases pursuant to this subsection (b) in effect at any time shall not exceed
(x) $300,000,000, plus (y) an unlimited amount, provided, that, with respect to
this clause (y), immediately after giving effect to such Incremental Term Loans
or establishment of any increase in the Commitments (tested solely on the date
of funding of any Incremental Term Loan or establishment of any increase in the
Commitments as set forth in the Incremental Facility Activation Notice and not
any time thereafter) the Consolidated Senior Secured Leverage Ratio (or,
following the Release Date, the Consolidated Leverage Ratio) as of the last day
of the fiscal quarter of the Parent Borrower most recently ended for which the
Parent Borrower has delivered financial statements pursuant to Section 5.1(a) or
(b) shall not be greater than 2.75:1.00 after giving effect to such Commitment
increase (assuming the Revolving Commitments are fully drawn) and/or such
Incremental Term Loan (assuming such Incremental Term Loan is fully drawn, even
if some portion of such Incremental Term Loan will be available on a delayed
draw basis) on a pro forma basis, plus (z) an amount equal to all voluntary
prepayments of the Term Loans made pursuant to Section 2.12(a), all voluntary
prepayments of the Domestic Revolving Loans or the Global Revolving Loans made
pursuant to Section 2.12(a) (so long as such voluntary prepayment is accompanied
by a permanent reduction in the aggregate Domestic Revolving Commitments or the
aggregate Global Revolving Commitments, as applicable), and all voluntary
prepayments of, or Cash Cover for, Bilateral FCIs and/or the Participation FCIs,
in each case other than to the extent funded with the proceeds of incurrences of
long-term Indebtedness (so long as such voluntary prepayment is accompanied by a
permanent reduction in the aggregate Bilateral FCI Issuing Commitment or the
aggregate Participation FCI Commitment, as applicable) (it being understood and
agreed that (i) if the Parent Borrower has

 

47

--------------------------------------------------------------------------------


 

previously reduced or concurrently reduces the Participation FCI Commitment
pursuant to Section 2.9 at such time as it increases the Bilateral FCI Issuing
Commitment pursuant to this subsection (b), such increase of the Bilateral FCI
Issuing Commitment shall be included in the calculation of the amount in this
subsection (b) only to the extent that such increase in the Bilateral FCI
Issuing Commitment exceeds the reduction in the Participation FCI Commitment and
(ii) if any Borrower repays any Incremental Term Loans and/or permanently
terminates any Commitments provided pursuant to this subsection (b) the Parent
Borrower shall have new availability under this subsection (b) for additional
Incremental Term Loans and Commitment increases pursuant to this subsection
(b) in the amount of such prepayment and/or termination up to the aggregate
amount permitted above).  If the Bilateral FCI Issuing Commitment is increased,
subject to Section 2.6(u), the Parent Borrower shall have the option of
transferring existing FCIs from the Participation FCI Issuing Commitment to the
Bilateral FCI Issuing Commitment.  In the case of any increase in the
Commitments under any Facility (other than any Incremental Term Loan Facility),
the terms applicable to such increased Commitments and the Loans thereunder
shall be the same as the terms applicable to the Facility being so increased. 
In the case of any increase of the Domestic Revolving Facility or the Global
Revolving Facility, any new Lender added in connection with such increase must
be reasonably acceptable to the Administrative Agent and the applicable Issuing
Lenders (but not the Domestic Revolving Lenders or Global Revolving Lenders, as
applicable).  In the case of any increase of the Foreign Trade Facility, any new
Lender added in connection with such increase must be reasonably acceptable to
the Administrative Agent, the Foreign Trade Facility Agent and the applicable
FCI Issuing Lenders (but not the Lenders with Participation FCI Commitments). 
No Lender shall have any obligation to participate in any Incremental Term Loan
or other increase described in this paragraph unless it agrees to do so in its
sole discretion.  Any additional bank, financial institution or other entity
which, with the consent of the Parent Borrower and the Administrative Agent,
and, if applicable, the Foreign Trade Facility Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with the making of any Incremental Term Loan or the making of any
additional Commitment shall execute a New Lender Supplement, whereupon such
bank, financial institution or other entity shall become a Lender for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

 

Notwithstanding anything to the contrary in this Agreement, if the proceeds of
any Incremental Term Loan are being used to finance a Limited Condition
Acquisition, and the Parent Borrower has obtained binding commitments of
Incremental Term Lenders to fund such Incremental Term Loan (“Acquisition
Financing Commitments”), then the conditions to the funding and incurrence of
such Incremental Term Loan shall be limited as follows, if and to the extent
such Incremental Term Lenders so agree with respect to their Acquisition
Financing Commitments: (A) the condition set forth in Section 4.3(a) shall apply
only with respect to customary “specified representations” approved by the
Incremental Term Lenders providing the Acquisition Financing Commitments or if
the circumstances giving rise to the failure of such conditions also entitle the
Parent Borrower or the applicable Restricted Subsidiaries to terminate its or
their obligations under the definitive agreement for such Limited Condition
Acquisition (each, an “Acquisition Agreement”), and (B) the reference in
Section 4.3(b) to no Default or Event of Default (and the condition above that
no Default or Event of Default exist under Section 6.1 after giving effect to
such Incremental Term Loan on a pro forma basis pursuant to Section 6.1) shall
mean the absence of a Default or Event of Default at the date such Acquisition
Agreement is executed and delivered and the absence of an Event of Default under
paragraphs (a), (b), (h), (i) or (j) of Article VII at the date the applicable
Limited Condition Acquisition is consummated (it being understood that this
sentence shall not limit the conditions set forth in Section 4.3 with respect to
any proposed Borrowing or the issuance of any Letter of Credit or FCI in
connection with such Permitted Acquisition or otherwise).  Nothing in the
foregoing constitutes a waiver of any Default or Event of Default under this
Agreement or of any rights or remedies of Lenders and the Administrative Agent
under any provision of the Loan Documents.

 

48

--------------------------------------------------------------------------------


 

(c)                                  Extension Option for Domestic Revolving
Commitments.

 

(i)                                     The Parent Borrower may from time to
time during the term of this Agreement, by written notice to the Administrative
Agent (such notice being a “Domestic Revolving Extension Notice”) delivered no
later than 60 days prior to the Domestic Maturity Date (the date of such notice,
the “Domestic Revolving Notice Date”), request the Domestic Revolving Lenders to
extend the then applicable Domestic Revolving Maturity Date for an additional
year (the “Extended Domestic Revolving Maturity Date”).  The Administrative
Agent shall promptly transmit any Domestic Revolving Extension Notice to each
Domestic Revolving Lender.  Each Domestic Revolving Lender shall notify the
Administrative Agent whether it wishes to extend the then applicable Domestic
Revolving Maturity Date at least 30 days (or such earlier date as directed by
the Parent Borrower) prior to the then applicable Domestic Revolving Maturity
Date, and any such notice given by a Domestic Revolving Lender to the
Administrative Agent, once given, shall be irrevocable as to such Domestic
Revolving Lender.  The Administrative Agent shall promptly notify the Parent
Borrower of the notice of each Domestic Revolving Lender that it wishes to
extend (each, a “Domestic Revolving Extension Acceptance Notice”).  Any Domestic
Revolving Lender which does not expressly notify the Administrative Agent on or
before the date that is 30 days (or such earlier date as directed by the Parent
Borrower) prior to the then applicable Domestic Revolving Maturity Date that it
wishes to so extend the then applicable Domestic Revolving Maturity Date shall
be deemed to have rejected the Parent Borrower’s request for extension of such
Domestic Revolving Maturity Date.  If all the Domestic Revolving Lenders have
elected (in their sole and absolute discretion) to so extend the then applicable
Domestic Revolving Maturity Date, the Administrative Agent shall notify the
Parent Borrower of such election by the Domestic Revolving Lenders no later than
five Business Days after the date when Domestic Revolving Extension Acceptance
Notices are due, and effective on the date of such notice by the Administrative
Agent to the Parent Borrower (the “Domestic Revolving Extension Date”), the
Domestic Revolving Maturity Date shall be automatically and immediately so
extended to the Extended Domestic Revolving Maturity Date.  No extension of the
Domestic Revolving Maturity Date will be permitted hereunder without the consent
of all the Domestic Revolving Lenders (after giving effect to the replacement of
any non-extending Domestic Revolving Lender pursuant to paragraph (iii) below,
as applicable) unless, at the election of the Parent Borrower, in writing to the
Administrative Agent, the Parent Borrower removes from the Domestic Revolving
Facility each Domestic Revolving Lender that has not so consented to the
Extended Domestic Revolving Maturity Date, in which case the Domestic Revolving
Commitments of each such removed Domestic Revolving Lender will be automatically
terminated as of the then applicable Domestic Revolving Maturity Date (not
giving effect to the proposed extension), and the aggregate Domestic Revolving
Commitments shall be reduced by the amounts of the Domestic Revolving
Commitments of such removed Domestic Revolving Lenders; provided, that,
(x) after giving effect to any such removal by the Parent Borrower and resulting
termination of the Domestic Revolving Commitment any such removed Domestic
Revolving Lender, (A) the total Domestic Revolving Exposure of the Domestic
Revolving Lenders does not exceed the total Domestic Revolving Commitments of
all the extending Domestic Revolving Lenders, and (B) the Borrowers and the
Administrative Agent shall have entered into such agreements, if any, as any of
them shall have reasonably requested to reflect such extension of the Domestic
Revolving Facility with reduced Domestic Revolving Commitments reflecting the
removal of such Domestic Revolving Lenders (and any participations purchased
under this Agreement shall be automatically appropriately adjusted in amount to
reflect such changed Commitments) and (y) any such removed Domestic Revolving
Lender shall have received payment of all amounts owing to such removed Domestic
Revolving Lender with respect to its Domestic Revolving Commitment, including
the repayment of an amount equal to the outstanding funded participations of all
Financial LC Disbursements made by

 

49

--------------------------------------------------------------------------------


 

such removed Domestic Revolving Lender, any accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents in connection with such Commitment.  Upon the delivery of a Domestic
Revolving Extension Notice and upon the extension of the Domestic Revolving
Maturity Date pursuant to this Section 2.1(c)(i), the Parent Borrower shall be
deemed to have represented and warranted on and as of the Domestic Revolving
Notice Date and the Domestic Revolving Extension Date, as the case may be, that
no Default or Event of Default has occurred and is continuing.  Notwithstanding
anything contained in this Agreement to the contrary, no Issuing Lender shall
have any obligation to issue Letters of Credit beyond the Domestic Revolving
Maturity Date unless such Issuing Lender agrees in writing to issue Letters of
Credit until the Extended Domestic Revolving Maturity Date.

 

(ii)                                  If the Domestic Revolving Maturity Date
shall have been extended in accordance with Section 2.1(c)(i), all references
herein to the “Domestic Revolving Maturity Date” shall refer to the Extended
Domestic Revolving Maturity Date.

 

(iii)                               The Parent Borrower shall have the right on
or before the applicable Domestic Revolving Maturity Date to replace each
non-extending Domestic Revolving Lender with one or more Persons (A) reasonably
satisfactory to the Parent Borrower and the Administrative Agent and
(B) satisfactory to the Issuing Lenders in their sole discretion (the
“Additional Domestic Revolving Commitment Lender”), as provided in
Section 2.21(b), each of which such Additional Domestic Revolving Commitment
Lenders shall have entered into an Assignment and Assumption pursuant to which
such Additional Domestic Revolving Commitment Lender shall, effective as of the
applicable Domestic Revolving Maturity Date, undertake a Domestic Revolving
Commitment (and if any such Additional Domestic Revolving Commitment Lender is
already a Lender, its new Domestic Revolving Commitment shall be in addition to
any other Commitment of such Lender on such date).

 

(d)                                 Extension Option for Global Revolving
Commitments.

 

(i)                                     The Parent Borrower may from time to
time during the term of this Agreement, by written notice to the Administrative
Agent (such notice being a “Global Revolving Extension Notice”) delivered no
later than 60 days prior to the Global Maturity Date (the date of such notice,
the “Global Revolving Notice Date”), request the Global Revolving Lenders to
extend the then applicable Global Revolving Maturity Date for an additional year
(the “Extended Global Revolving Maturity Date”).  The Administrative Agent shall
promptly transmit any Global Revolving Extension Notice to each Global Revolving
Lender.  Each Global Revolving Lender shall notify the Administrative Agent
whether it wishes to extend the then applicable Global Revolving Maturity Date
at least 30 days (or such earlier date as directed by the Parent Borrower) prior
to the then applicable Global Revolving Maturity Date, and any such notice given
by a Global Revolving Lender to the Administrative Agent, once given, shall be
irrevocable as to such Global Revolving Lender.  The Administrative Agent shall
promptly notify the Parent Borrower of the notice of each Global Revolving
Lender that it wishes to extend (each, an “Global Revolving Extension Acceptance
Notice”).  Any Global Revolving Lender which does not expressly notify the
Administrative Agent on or before the date that is 30 days (or such earlier date
as directed by the Parent Borrower) prior to the then applicable Global
Revolving Maturity Date that it wishes to so extend the then applicable Global
Revolving Maturity Date shall be deemed to have rejected the Parent Borrower’s
request for extension of such Global Revolving Maturity Date.  If all the Global
Revolving Lenders have elected (in their sole and absolute discretion) to so
extend the then applicable Global Revolving Maturity Date, the Administrative
Agent shall notify the Parent Borrower of such election by the Global Revolving
Lenders no later than five Business Days after the date when Global Revolving
Extension Acceptance Notices are

 

50

--------------------------------------------------------------------------------


 

due, and effective on the date of such notice by the Administrative Agent to the
Parent Borrower (the “Global Revolving Extension Date”), the Global Revolving
Maturity Date shall be automatically and immediately so extended to the Extended
Global Revolving Maturity Date.  No extension of the Global Revolving Maturity
Date will be permitted hereunder without the consent of all the Global Revolving
Lenders (after giving effect to the replacement of any non-extending Global
Revolving Lender pursuant to paragraph (iii) below, as applicable) unless, at
the election of the Parent Borrower, in writing to the Administrative Agent, the
Parent Borrower removes from the Global Revolving Facility each Global Revolving
Lender that has not so consented to the Extended Global Revolving Maturity Date,
in which case the Global Revolving Commitments of each such removed Global
Revolving Lender will be automatically terminated as of the then applicable
Global Revolving Maturity Date (not giving effect to the proposed extension),
and the aggregate Global Revolving Commitments shall be reduced by the amounts
of the Global Revolving Commitments of such removed Global Revolving Lenders;
provided, that, (x) after giving effect to any such removal by the Parent
Borrower and resulting termination of the Global Revolving Commitment any such
removed Global Revolving Lender, the Borrowers and the Administrative Agent
shall have entered into such agreements, if any, as any of them shall have
reasonably requested to reflect such extension of the Global Revolving Facility
with reduced Global Revolving Commitments reflecting the removal of such Global
Revolving Lenders (and any participations purchased under this Agreement shall
be automatically appropriately adjusted in amount to reflect such changed
Commitments) and (y) any such removed Global Revolving Lender shall have
received payment of all amounts owing to such removed Global Revolving Lender
with respect to its Global Revolving Commitment, including the repayment of an
amount equal to the outstanding funded participations of all Non-Financial LC
Disbursements made by such removed Global Revolving Lender, any accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents in connection with such Commitment.  Upon the delivery
of a Global Revolving Extension Notice and upon the extension of the Global
Revolving Maturity Date pursuant to this Section 2(c)(i), the Parent Borrower
shall be deemed to have represented and warranted on and as of the Global
Revolving Notice Date and the Global Revolving Extension Date, as the case may
be, that no Default or Event of Default has occurred and is continuing.

 

(ii)                                  If the Global Revolving Maturity Date
shall have been extended in accordance with Section 2.1(d)(i), all references
herein to the “Global Revolving Maturity Date” shall refer to the Extended
Global Revolving Maturity Date.

 

(iii)                               The Parent Borrower shall have the right on
or before the applicable Global Revolving Maturity Date to replace each
non-extending Global Revolving Lender with one or more Persons reasonably
satisfactory to the Parent Borrower and the Administrative Agent (the
“Additional Global Revolving Commitment Lender”), as provided in
Section 2.21(b), each of which such Additional Global Revolving Commitment
Lenders shall have entered into an Assignment and Assumption pursuant to which
such Additional Global Revolving Commitment Lender shall, effective as of the
applicable Global Revolving Maturity Date, undertake a Global Revolving
Commitment (and if any such Additional Global Revolving Commitment Lender is
already a Global Revolving Lender, its new Global Revolving Commitment shall be
in addition to any other Commitment of such Lender on such date).

 

(e)                                  Term Loan A.  Subject to the terms and
conditions set forth herein, each Lender severally has made its portion of a
term loan (the “Term Loan A”) to the Parent Borrower in Dollars in an amount
equal to such Lender’s Term Loan A Commitment.  Amounts repaid on the Term Loan
A may not be reborrowed.  The Term Loan A may consist of ABR Loans or
Eurocurrency Loans or a combination thereof, as further provided herein,
provided, however, all Borrowings made on the Funding Date shall be

 

51

--------------------------------------------------------------------------------


 

made as ABR Loans unless the Parent Borrower shall have delivered a funding
indemnity letter in effect on the Funding Date to the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent.

 

Section 2.2                                   Loans and Borrowings.

 

(a)                                 Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder.

 

(b)                                 Subject to Section 2.16, (i) each Borrowing
of Domestic Revolving Loans, the Term Loan A and each Incremental Term Loan
denominated in Dollars shall consist entirely of ABR Loans or Eurocurrency Loans
as the relevant Borrower may request in accordance herewith, (ii) each Borrowing
of Global Revolving Loans shall consist entirely of Eurocurrency Loans and
(iii) each Swingline Loan shall be an ABR Loan.  Each Lender at its option may
make any Loan to any Borrower by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the relevant Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $10,000,000.  At
the time that each ABR Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000; provided that (i) a Borrowing of ABR Domestic Revolving Loans may be
in an aggregate amount that is equal to the entire unused balance of the total
Domestic Revolving Commitments or that is required to finance the reimbursement
of a Financial LC Disbursement as contemplated by Section 2.5(e)(i) and (ii) a
Borrowing of ABR Global Revolving Loans may be in an aggregate amount that is
equal to the entire unused balance of the total Global Revolving Commitments or
that is required to finance the reimbursement of a Non-Financial LC Disbursement
as contemplated by Section 2.5(e)(ii).  Each Swingline Loan shall be in an
amount that is an integral multiple of $500,000 and not less than $500,000.  No
more than 10 Eurocurrency Borrowings may be outstanding at any one time under
each Facility.

 

(d)                                 Notwithstanding any other provision of this
Agreement, a Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Domestic Revolving Maturity Date, Global Revolving Maturity
Date the Term Loan A Maturity Date or Incremental Term Loan Maturity Date, as
applicable.

 

Section 2.3                                   Requests for Borrowings.

 

To request a Borrowing (other than a continuation or conversion, which is
governed by Section 2.8) of Domestic Revolving Loans, Global Revolving Loans or
an Incremental Term Loan Borrowing, the relevant Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing denominated in Dollars, not later than 11:00 a.m., New
York City time three Business Days before the date of the proposed Borrowing,
(b) in the case of a Eurocurrency Borrowing denominated in an Alternative
Currency, not later than 11:00 a.m., New York City time four Business Days
before the date of the proposed Borrowing or (c) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the Business Day of
the proposed Borrowing; provided that (i) any such notice of a Borrowing of ABR
Domestic Revolving Loans to finance the reimbursement of a Financial LC
Disbursement as contemplated by Section 2.5(e)(i) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing, and
(ii) any such notice of a Borrowing of

 

52

--------------------------------------------------------------------------------


 

ABR Global Revolving Loans to finance the reimbursement of a Non-Financial LC
Disbursement as contemplated by Section 2.5(e)(ii) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and (x) signed by the Parent
Borrower or (y) in the case of Borrowings by a Foreign Subsidiary Borrower,
signed by the Parent Borrower or such Foreign Subsidiary Borrower, as specified
by the Parent Borrower by prior written notice to the Administrative Agent. 
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.2:  (i) the applicable Borrower
requesting such Borrowing (and be signed on behalf of such Borrower); (ii) the
Class and Type of the requested Borrowing; (iii) the aggregate amount of such
Borrowing; (iv) the date of such Borrowing, which shall be a Business Day;
(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto; (vi) the location and number of the relevant Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.7; and (vii) the currency of such Borrowing (which
shall be in Dollars in the case of any Incremental Term Loans, Domestic
Revolving Loans and Swingline Loans, and otherwise shall be in Dollars or an
Alternative Currency).  If no election as to the currency of a Borrowing of
Global Revolving Loans is specified in any such notice, then the requested
Borrowing shall be denominated in Dollars.  If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing
if denominated in Dollars or a Eurocurrency Borrowing if denominated in an
Alternative Currency.  If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

Section 2.4                                   Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the Parent
Borrower from time to time during the Domestic Revolving Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$40,000,000 or (ii) the sum of the total Domestic Revolving Exposures exceeding
the total Domestic Revolving Commitments; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Parent Borrower may borrow, prepay and reborrow
Swingline Loans.

 

(b)                                 To request a Swingline Loan, notwithstanding
anything herein to the contrary, the Parent Borrower shall notify the
Administrative Agent of such request by telephone (confirmed in writing in a
form approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Parent Borrower), not later than 12:00 noon, New York City time,
on the day of a proposed Swingline Loan.  Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swingline Loan.  The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Parent Borrower.  The
Swingline Lender shall make each Swingline Loan available to the Parent Borrower
by wiring the amount to the account designated by the Parent Borrower in the
request for such Swingline Loan (or, in the case of a Swingline Loan made to
finance the reimbursement of a Financial LC Disbursement as provided in
Section 2.5(e)(i), by remittance to the applicable Issuing Lender) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

 

53

--------------------------------------------------------------------------------


 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 12:00 noon, New York City time,
on any Business Day require the Domestic Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding.  Such notice shall specify the aggregate amount of Swingline Loans
in which Domestic Revolving Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Domestic
Revolving Lender, specifying in such notice such Lender’s Applicable Percentage
of such Swingline Loans.  Each Domestic Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loans.  Each Domestic Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or Event of Default or reduction or termination of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Domestic Revolving Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.7 with
respect to Loans made by such Lender (and Section 2.7 shall apply, mutatis
mutandis, to the payment obligations of the Domestic Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Domestic Revolving Lenders.  The Administrative Agent
shall notify the Parent Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from the Parent
Borrower (or other party on behalf of the Parent Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Domestic Revolving Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Parent Borrower
of its obligation to repay such Swingline Loan.

 

Section 2.5                                   Letters of Credit.

 

(a)                                 General.

 

(i)                                     Subject to the terms and conditions set
forth herein, the Parent Borrower may request the issuance of Financial Letters
of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Lender, at any time and from
time to time during the Domestic Revolving Availability Period.  Notwithstanding
the foregoing, the account party for each Financial Letter of Credit shall be
the Parent Borrower or the relevant Foreign Subsidiary Borrower or Restricted
Subsidiary or Joint Venture, as specified by the Administrative Agent and the
applicable Issuing Lender in consultation with the Parent Borrower.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Parent Borrower to, or entered into by the
Parent Borrower with, the applicable Issuing Lender relating to any Financial
Letter of Credit, the terms and conditions of this Agreement shall control.  As
specified on Schedule 1.1E, certain Existing Letters of Credit shall be deemed
to be “Financial Letters of Credit” for all purposes of this Agreement and the
other Loan Documents, and the Parent Borrower shall be obligated to reimburse
the applicable Issuing Lender hereunder for any drawings under such Financial
Letters of Credit.  Furthermore, if (v) any letter of credit has been previously
issued by an Issuing Lender, (w) the reimbursement obligations of the account
party (the “Original Financial Letter of Credit Account Party”) relating to such
letter of credit have been or are assumed in writing by the Parent Borrower or
any Restricted Subsidiary

 

54

--------------------------------------------------------------------------------


 

(such assuming Person, the “Financial Letter of Credit Assuming Person”)
pursuant to a Permitted Acquisition or other transaction permitted under the
Credit Agreement, (x) there is sufficient availability hereunder for the
inclusion of such letter of credit as a Financial Letter or Credit hereunder,
(y) such letter of credit satisfies all of the requirements of a Financial
Letter of Credit hereunder, and (z) the conditions of Sections 4.3(a) and
4.3(b) are satisfied, then upon the written request (which written request shall
include a statement that the foregoing requirements (v) through (z), inclusive,
have been satisfied) of the Parent Borrower to such Issuing Lender (consented to
in writing by such Issuing Lender) and the submission by the Parent Borrower to
the Administrative Agent of a copy of such request bearing such consent, such
letter of credit shall be (from the date of such consent of such Issuing Lender)
deemed a Financial Letter of Credit for all purposes of this Agreement and the
other Loan Documents and considered issued hereunder pursuant to the terms
hereof (the terms hereof and of the other Loan Documents shall govern and
prevail in the case of any conflict with the provisions of the
agreement(s) pursuant to which such letter of credit had been issued (such
agreement(s), the “Original Financial Letter of Credit Agreements”), and such
Issuing Lender shall be deemed to have released the Original Financial Letter of
Credit Account Party and the Financial Letter of Credit Assuming Person from the
Original Financial Letter of Credit Agreements to the extent of such conflict). 
Notwithstanding that any such assumed letter of credit is in support of any
obligations of, or is for the account of, a Restricted Subsidiary or Joint
Venture, the Parent Borrower agrees that it shall be obligated to reimburse the
applicable Issuing Lender hereunder for any and all drawings under such letter
of credit.

 

(ii)                                  Subject to the terms and conditions set
forth herein, any Borrower may request the issuance of Non-Financial Letters of
Credit for its own account, in a form reasonably acceptable to the Foreign Trade
Facility Agent and the applicable Issuing Lender, at any time and from time to
time during the Global Revolving Availability Period; provided, that, the
outstanding amount of all obligations under Non-Financial Letters of Credit
shall not exceed $100,000,000.  Notwithstanding the foregoing, the account party
for each Non-Financial Letter of Credit shall be the Parent Borrower or the
relevant Foreign Subsidiary Borrower or Restricted Subsidiary or Joint Venture,
as specified by the Foreign Trade Facility Agent and the applicable Issuing
Lender in consultation with the Parent Borrower.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, the applicable
Issuing Lender relating to any Non-Financial Letter of Credit, the terms and
conditions of this Agreement shall control.  As specified on Schedule 1.1E,
certain Existing Letters of Credit shall be deemed to be “Non-Financial Letters
of Credit” for all purposes of this Agreement and the other Loan Documents, and
the Parent Borrower shall be obligated to reimburse the applicable Issuing
Lender hereunder for any drawings under such Non-Financial Letters of Credit. 
Furthermore, if (v) any letter of credit has been previously issued by an
Issuing Lender, (w) the reimbursement obligations of the account party (the
“Original Non-Financial Letter of Credit Account Party”) relating to such letter
of credit have been or are assumed in writing by the Parent Borrower or any
Restricted Subsidiary (such assuming Person, the “Non-Financial Letter of Credit
Assuming Person”) pursuant to a Permitted Acquisition or other transaction
permitted under the Credit Agreement, (x) there is sufficient availability
hereunder for the inclusion of such letter of credit as a Non-Financial Letter
or Credit hereunder, (y) such letter of credit satisfies all of the requirements
of a Non-Financial Letter of Credit hereunder, and (z) the conditions of
Sections 4.3(a) and 4.3(b) are satisfied, then upon the written request (which
written request shall include a statement that the foregoing requirements
(v) through (z), inclusive, have been satisfied) of the Parent Borrower to such
Issuing Lender (consented to in writing by such Issuing Lender) and the
submission by the Parent Borrower to the Foreign Trade Facility Agent of a copy
of such request bearing such consent, such letter of

 

55

--------------------------------------------------------------------------------


 

credit shall be (from the date of such consent of such Issuing Lender) deemed a
Non-Financial Letter of Credit for all purposes of this Agreement and the other
Loan Documents and considered issued hereunder pursuant to the terms hereof (the
terms hereof and of the other Loan Documents shall govern and prevail in the
case of any conflict with the provisions of the agreement(s) pursuant to which
such letter of credit had been issued (such agreement(s), the “Original
Non-Financial Letter of Credit Agreements”), and such Issuing Lender shall be
deemed to have released the Original Non-Financial Letter of Credit Account
Party and the Non-Financial Letter of Credit Assuming Person from the Original
Non-Financial Letter of Credit Agreements to the extent of such conflict). 
Notwithstanding that any such assumed letter of credit is in support of any
obligations of, or is for the account of, a Restricted Subsidiary or Joint
Venture, the Parent Borrower agrees that it shall be obligated to reimburse the
applicable Issuing Lender hereunder for any and all drawings under such letter
of credit.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.

 

(i)                                     To request the issuance of a Financial
Letter of Credit (or the amendment, renewal or extension of an outstanding
Financial Letter of Credit), the Parent Borrower shall deliver to the applicable
Issuing Lender and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Financial Letter of Credit, or identifying the Financial
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Financial Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), the amount of such Financial Letter of
Credit, the currency in which such Financial Letter of Credit is to be
denominated (which shall be Dollars or, subject to Section 2.22, an Alternative
Currency), the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such
Financial Letter of Credit.  If requested by the applicable Issuing Lender, the
Parent Borrower also shall submit a letter of credit application on such Issuing
Lender’s standard form in connection with any request for a Financial Letter of
Credit.  Following receipt of such notice and prior to the issuance of the
requested Financial Letter of Credit, the Administrative Agent shall calculate
the Dollar Equivalent of such Financial Letter of Credit and shall notify the
Parent Borrower and the applicable Issuing Lender of the amount of the Total
Domestic Exposure after giving effect to (i) the issuance of such Financial
Letter of Credit, (ii) the issuance or expiration of any other Financial Letter
of Credit that is to be issued or will expire prior to the requested date of
issuance of such Financial Letter of Credit and (iii) the borrowing or repayment
of any Domestic Revolving Loans or Swingline Loans that (based upon notices
delivered to the Administrative Agent by the Parent Borrower) are to be borrowed
or repaid prior to the requested date of issuance of such Financial Letter of
Credit.  A Financial Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Financial Letter of Credit the Parent Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (A) the aggregate outstanding principal amount of all Domestic
Revolving Loans plus the amount of all Financial LC Exposure shall not exceed
$200,000,000 and (B) the Total Domestic Exposure shall not exceed the total
Domestic Revolving Commitments.  No Issuing Lender shall be under any obligation
to issue any Financial Letter of Credit if any Domestic Revolving Lender is at
that time a Defaulting Lender, unless such Issuing Lender has entered into
arrangements, including the delivery of cash collateral or other credit support
to the Administrative Agent, satisfactory to such Issuing Lender (in its
reasonable discretion) with the Parent Borrower or such Lender to eliminate such
Issuing Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.24(a)(iv)) with respect to the Defaulting Lender arising from either
the Financial Letter of Credit then proposed to be issued or that Financial
Letter of Credit and all other Financial LC

 

56

--------------------------------------------------------------------------------


 

Exposure as to which such Issuing Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion.

 

If the Parent Borrower so requests, the applicable Issuing Lender may, in its
sole discretion, agree to issue a Financial Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the applicable Issuing
Lender to prevent any such extension at least once in each twelve (12) month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued.  Unless otherwise directed by the
applicable Issuing Lender, the Parent Borrower shall not be required to make a
specific request to the applicable Issuing Lender for any such extension.  Once
an Auto-Extension Letter of Credit has been issued, the Domestic Revolving
Lenders shall be deemed to have authorized (but may not require) the applicable
Issuing Lender to permit the extension of such Letter of Credit at any time to
an expiry date not later than the date that is five Business Days prior to the
Domestic Revolving Maturity Date; provided, however, that the applicable Issuing
Lender shall not permit any such extension if (A) the applicable Issuing Lender
has determined that it would not be permitted, or would have no obligation at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof, or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Lenders
holding a majority of the Domestic Revolving Loans have elected not to permit
such extension or (2) from the Administrative Agent, any Domestic Revolving
Lender or the Parent Borrower that one or more of the applicable conditions
specified in Section 4.3 is not then satisfied, and in each such case directing
the applicable Issuing Lender not to permit such extension.

 

(ii)                                  Any request for the issuance, amendment,
renewal or extension of a Non-Financial Letter of Credit and the processing of
Utilization Requests with respect thereto and the expiration, cancellation,
reduction or reversal thereof shall be subject to the same terms, conditions and
provisions of Section 2.6, including as to the use of Permitted Currencies
rather than Alternative Currencies, except instead of relating to the processing
of Utilization Requests or the issuance, amendment, renewal, extension,
expiration, cancellation, reduction or reversal of a Participation FCI, they
shall relate to the issuance, amendment, renewal or extension of a Non-Financial
Letter of Credit, and the terms, conditions and provisions of Section 2.6 shall
apply mutatis mutandis to the request for the issuance, amendment, renewal or
extension of a Non-Financial Letter of Credit and the processing of Utilization
Requests with respect thereto and the expiration, cancellation, reduction or
reversal thereof; provided that notwithstanding anything to the contrary in this
Agreement, the applicable Issuing Lender shall have discretion whether or not to
require that any Non-Financial Letter of Credit comply with the Mandatory
Requirements or the Dispensable Requirements.

 

(c)                                  Expiration Date.

 

(i)                                     Each Financial Letter of Credit shall
expire at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Financial Letter of Credit (or, in
the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Domestic
Revolving Maturity Date.  Notwithstanding the foregoing sentence, as specified
on Schedule 1.1E, certain Long Term Letters of Credit shall be deemed to be
“Financial Letters of Credit” for all purposes of this Agreement and the other
Loan Documents.  The Parent Borrower agrees that on the earlier of the

 

57

--------------------------------------------------------------------------------


 

Domestic Revolving Maturity Date or other termination of this Agreement the
Parent Borrower shall either (A) cause each such Long Term Letter of Credit that
is deemed to be a Financial Letter of Credit to be surrendered for cancellation
to the Parent Borrower, (B) provide Letter of Credit Cash Cover (as defined
below) or (C) provide a back to back letter of credit on reasonably acceptable
terms and conditions from a financial institution approved by the applicable
Issuing Lender (such approval not to be unreasonably withheld in accordance with
such Issuing Lender’s existing banking practice consistently applied) or other
credit support reasonably satisfactory to the Administrative Agent in an amount
equal to at least 103% of the Face Amount of each such Long Term Letter of
Credit that is deemed to be a Financial Letter of Credit.  Upon notice to the
Administrative Agent of the termination, reduction or expiration (without any
pending drawing) of any such Long Term Letter of Credit that is deemed to be a
Financial Letter of Credit, the Administrative Agent shall release the whole or
relevant part of the Letter of Credit Cash Cover (or other relevant credit
support) within three Business Days of the relevant date of termination,
reduction or expiration, and the Administrative Agent shall use the Letter of
Credit Cash Cover (or other relevant credit support) to promptly reimburse the
applicable Issuing Lender honoring any Long Term Letter of Credit that is deemed
to be a Financial Letter of Credit.  If the Parent Borrower is obliged to
provide for Letter of Credit Cash Cover pursuant to the preceding provisions,
the Parent Borrower shall pay the relevant amount for which it shall provide
Letter of Credit Cash Cover in Dollars to an account of the Administrative
Agent, in the name of the Parent Borrower, to be maintained for the benefit of
the applicable Issuing Lender (such deposited amount, the “Letter of Credit Cash
Cover”).  Such account shall be an interest bearing account (subject to the
preceding provisions with the amount of interest to be determined by the
Administrative Agent in accordance with its standard business practice) in the
name of the Parent Borrower and such account shall be pledged to the
Administrative Agent on the basis of a pledge agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Parent Borrower. 
For the avoidance of doubt, the parties hereto agree that the obligation of the
Domestic Revolving Lenders hereunder to reimburse the applicable Issuing Lender
for any unreimbursed Financial LC Disbursements with respect to any Long Term
Letter of Credit that is deemed to be a Financial Letter of Credit shall
terminate on the Domestic Revolving Maturity Date with respect to any drawings
occurring after that date.

 

(ii)                                  Each Non-Financial Letter of Credit shall
expire at or prior to the close of business on the date that is five Business
Days prior to the Global Revolving Maturity Date.  Notwithstanding the foregoing
sentence, as specified on Schedule 1.1E, certain Long Term Letters of Credit
shall be deemed to be “Non-Financial Letters of Credit” for all purposes of this
Agreement and the other Loan Documents.  The Parent Borrower agrees that on the
earlier of the Global Revolving Maturity Date or other termination of this
Agreement the Parent Borrower shall either (A) cause each such Long Term Letter
of Credit that is deemed to be a Non-Financial Letter of Credit to be
surrendered for cancellation to the Parent Borrower, (B) provide Letter of
Credit Cash Cover or (C) provide a back to back letter of credit on reasonably
acceptable terms and conditions from a financial institution approved by the
applicable Issuing Lender (such approval not to be unreasonably withheld in
accordance with such Issuing Lender’s existing banking practice consistently
applied) or other credit support reasonably satisfactory to the Foreign Trade
Facility Agent in an amount equal to at least 103% of the Face Amount of each
such Long Term Letter of Credit that is deemed to be a Non-Financial Letter of
Credit.  Upon notice to the Foreign Trade Facility Agent of the termination,
reduction or expiration (without any pending drawing) of any such Long Term
Letter of Credit that is deemed to be a Non-Financial Letter of Credit, the
Foreign Trade Facility Agent shall release the whole or relevant part of the
Letter of Credit Cash Cover (or other relevant credit support) within three
Business Days of the relevant date of termination, reduction or expiration, and
the Foreign Trade Facility Agent shall use the Letter of Credit Cash Cover (or
other relevant credit support) to promptly

 

58

--------------------------------------------------------------------------------


 

reimburse the applicable Issuing Lender honoring any Long Term Letter of Credit
that is deemed to be a Non-Financial Letter of Credit.  If the Parent Borrower
is obliged to provide for Letter of Credit Cash Cover pursuant to the preceding
provisions, the Parent Borrower shall pay the relevant amount for which it shall
provide Letter of Credit Cash Cover in Dollars to an account of the Foreign
Trade Facility Agent and in the name of the Parent Borrower, to be maintained
for the benefit of the applicable Issuing Lender.  Such account shall be an
interest bearing account (subject to the preceding provisions with the amount of
interest to be determined by the Foreign Trade Facility Agent in accordance with
its standard business practice) in the name of the Parent Borrower and such
account shall be pledged to the Foreign Trade Facility Agent on the basis of a
pledge agreement in form and substance reasonably satisfactory to the Foreign
Trade Facility Agent and the Parent Borrower.  For the avoidance of doubt, the
parties hereto agree that the obligation of the Global Revolving Lenders
hereunder to reimburse the applicable Issuing Lender for any unreimbursed
Non-Financial LC Disbursements with respect to any Long Term Letter of Credit
that is deemed to be a Non-Financial Letter of Credit shall terminate on the
Global Revolving Maturity Date with respect to any drawings occurring after that
date.

 

(d)                                 Participations.

 

(i)                                     By the issuance of a Financial Letter of
Credit (or an amendment to a Financial Letter of Credit increasing the amount
thereof) and without any further action on the part of the applicable Issuing
Lender or the Lenders, the applicable Issuing Lender shall be deemed to have
granted, automatically, to each Domestic Revolving Lender, and each Domestic
Revolving Lender shall be deemed to have acquired, automatically, from such
Issuing Lender, a participation in such Financial Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Financial Letter of Credit.  In consideration and in furtherance of
the foregoing, each Domestic Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent in Dollars, for the
account of such Issuing Lender, such Lender’s Applicable Percentage of (i) each
Financial LC Disbursement made by such Issuing Lender in Dollars and (ii) the
Dollar Equivalent, using the Exchange Rates on the date such payment is
required, of each Financial LC Disbursement made by such Issuing Lender in an
Alternative Currency and, in each case, not reimbursed by the the Parent
Borrower on the date due as provided in paragraph (e)(i) of this Section, or of
any reimbursement payment required to be refunded to the Parent Borrower for any
reason (or, if such reimbursement payment was refunded in an Alternative
Currency, the Dollar Equivalent thereof using the Exchange Rates on the date of
such refund).  Each Domestic Revolving Lender acknowledges and agrees that its
obligations pursuant to this paragraph in respect of Financial Letters of Credit
are absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Financial
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Domestic Revolving Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(ii)                                  By the issuance of a Non-Financial Letter
of Credit (or an amendment to a Non-Financial Letter of Credit increasing the
amount thereof) and without any further action on the part of the applicable
Issuing Lender or the Lenders, the applicable Issuing Lender shall be deemed to
have granted, automatically, to each Global Revolving Lender, and each Global
Revolving Lender shall be deemed to have acquired, automatically, from such
Issuing Lender, a participation in such Non-Financial Letter of Credit equal to
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Non-Financial Letter of Credit.  In consideration and in
furtherance of the foregoing, each Global Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Foreign Trade Facility Agent in Dollars,
for

 

59

--------------------------------------------------------------------------------


 

the account of such Issuing Lender, such Lender’s Applicable Percentage of
(i) each Non-Financial LC Disbursement made by such Issuing Lender in Dollars
and (ii) the Dollar Equivalent, using the Exchange Rates on the date such
payment is required, of each Non-Financial LC Disbursement made by such Issuing
Lender in an Alternative Currency and, in each case, not reimbursed by the
relevant Borrower on the date due as provided in paragraph (e)(ii) of this
Section, or of any reimbursement payment required to be refunded to such
Borrower for any reason (or, if such reimbursement payment was refunded in an
Alternative Currency, the Dollar Equivalent thereof using the Exchange Rates on
the date of such refund).  Each Global Revolving Lender acknowledges and agrees
that its obligations pursuant to this paragraph in respect of Non-Financial
Letters of Credit are absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Non-Financial Letter of Credit or the occurrence and continuance of a
Default or Event of Default or reduction or termination of the Global Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.

 

(i)                                     If the applicable Issuing Lender shall
make any Financial LC Disbursement in respect of a Financial Letter of Credit,
the Parent Borrower shall reimburse such Financial LC Disbursement by paying to
the Administrative Agent an amount equal to such Financial LC Disbursement plus
any interim interest incurred pursuant to paragraph (h)(i) of this Section for
(x) Financial LC Disbursements made in Dollars, in Dollars, or (y) Financial LC
Disbursements made in an Alternative Currency, in an amount equal to the Dollar
Equivalent, calculated using the applicable Exchange Rate on the date such
Financial LC Disbursement is made, of such Financial LC Disbursement, in each
case, not later than 12:00 noon, New York City time or the Applicable Time, as
applicable, on the date that such Financial LC Disbursement is made, if the
Parent Borrower shall have received notice of such Financial LC Disbursement
prior to 10:00 a.m., New York City time or the Applicable Time, as applicable,
on such date, or, if such notice has not been received by the Parent Borrower
prior to such time on such date, then not later than 12:00 noon, New York City
time or the Applicable Time, as applicable, on the Business Day immediately
following the day that the Parent Borrower receives such notice; provided that,
in the case of any Financial LC Disbursement made in Dollars, the Parent
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.3 or 2.4 that such payment be financed in Dollars
with a Borrowing of ABR Domestic Revolving Loans or Swingline Loan in an
equivalent amount and, to the extent so financed, the Parent Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Borrowing of ABR Domestic Revolving Loans or Swingline Loan.  If the
Parent Borrower fails to make such payment when due, then (i) if such payment
relates to an Alternative Currency Letter of Credit, automatically and with no
further action required, the Parent Borrower’s obligation to reimburse the
applicable Financial LC Disbursement shall be permanently converted into an
obligation to reimburse the Dollar Equivalent, calculated using the Exchange
Rates on the date when such payment was due, of such Financial LC Disbursement
and (ii) the Administrative Agent shall promptly notify the applicable Issuing
Lender and each other Domestic Revolving Lender of the applicable Financial LC
Disbursement, the Dollar Equivalent thereof (if such Financial LC Disbursement
relates to an Alternative Currency Letter of Credit), the payment then due from
the Parent Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Domestic Revolving
Lender shall pay to the Administrative Agent in Dollars its Applicable
Percentage of the payment then due from the Parent Borrower (determined as
provided in clause (i) above, if such payment relates to an Alternative Currency
Letter of Credit), in the same manner as provided in Section 2.7 with respect to
Loans made by such Lender (and Section 2.7 shall apply, mutatis mutandis, to the
payment obligations of the

 

60

--------------------------------------------------------------------------------


 

Domestic Revolving Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Lender in Dollars the amounts so received by it from the
Domestic Revolving Lenders.  Promptly following receipt by the Administrative
Agent of any payment from the Parent Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Lender or, to the extent that Domestic Revolving Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Lender, then to such
Lenders and such Issuing Lender as their interests may appear.  Any payment made
by a Domestic Revolving Lender pursuant to this paragraph to reimburse any
Issuing Lender for any Financial LC Disbursement (other than the funding of ABR
Domestic Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Parent Borrower of its obligation to
reimburse such Financial LC Disbursement.

 

(ii)                                  If the applicable Issuing Lender shall
make any Non-Financial LC Disbursement in respect of a Non-Financial Letter of
Credit, the relevant Borrower shall reimburse such Non-Financial LC Disbursement
by paying to the Foreign Trade Facility Agent an amount equal to such
Non-Financial LC Disbursement plus any interim interest incurred pursuant to
paragraph (h)(ii) of this Section for (x) Non-Financial LC Disbursements made in
Dollars, in Dollars, or (y) Non-Financial LC Disbursements made in an
Alternative Currency, in an amount equal to the Dollar Equivalent, calculated
using the applicable Exchange Rate on the date such Non-Financial LC
Disbursement is made, of such Non-Financial LC Disbursement, in each case, not
later than 12:00 noon, New York City time or the Applicable Time, as applicable,
on the date that such Non-Financial LC Disbursement is made, if such Borrower
shall have received notice of such Non-Financial LC Disbursement prior to 10:00
a.m., New York City time or the Applicable Time, as applicable, on such date,
or, if such notice has not been received by such Borrower prior to such time on
such date, then not later than 12:00 noon, New York City time or the Applicable
Time, as applicable, on the Business Day immediately following the day that such
Borrower receives such notice; provided that, in the case of any Non-Financial
LC Disbursement made in Dollars, the relevant Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section 2.3
or 2.4 that such payment be financed in Dollars with a Borrowing of ABR Global
Revolving Loans in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Borrowing of ABR Global Revolving Loans.  If the relevant Borrower
fails to make such payment when due, then (i) if such payment relates to an
Alternative Currency Letter of Credit, automatically and with no further action
required, such Borrower’s obligation to reimburse the applicable Non-Financial
LC Disbursement shall be permanently converted into an obligation to reimburse
the Dollar Equivalent, calculated using the Exchange Rates on the date when such
payment was due, of such Non-Financial LC Disbursement and (ii) the Foreign
Trade Facility Agent shall promptly notify the applicable Issuing Lender and
each other Global Revolving Lender of the applicable Non-Financial LC
Disbursement, the Dollar Equivalent thereof (if such Non-Financial LC
Disbursement relates to an Alternative Currency Letter of Credit), the payment
then due from such Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Global
Revolving Lender shall pay to the Foreign Trade Facility Agent in Dollars its
Applicable Percentage of the payment then due from the relevant Borrower
(determined as provided in clause (i) above, if such payment relates to an
Alternative Currency Letter of Credit), in the same manner as provided in
Section 2.7 with respect to Loans made by such Lender (and Section 2.7 shall
apply, mutatis mutandis, to the payment obligations of the Global Revolving
Lenders), and the Foreign Trade Facility Agent shall promptly pay to the
applicable Issuing Lender in Dollars the amounts so received by it from the
Global Revolving Lenders.  Promptly following receipt by the Foreign Trade
Facility Agent of any payment from any Borrower pursuant to this paragraph, the
Foreign Trade Facility Agent shall distribute such payment to the applicable
Issuing Lender or, to the

 

61

--------------------------------------------------------------------------------


 

extent that Global Revolving Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Lender, then to such Lenders and such
Issuing Lender as their interests may appear.  Any payment made by a Global
Revolving Lender pursuant to this paragraph to reimburse any Issuing Lender for
any Non-Financial LC Disbursement (other than the funding of ABR Global
Revolving Loans as contemplated above) shall not constitute a Loan and shall not
relieve any Borrower of its obligation to reimburse such Non-Financial LC
Disbursement.

 

(f)                                   Obligations Absolute.

 

(i)                                     The Parent Borrower’s obligation to
reimburse Financial LC Disbursements as provided in paragraph (e)(i) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Financial Letter of Credit, any application for the
issuance of a Financial Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Financial
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the applicable Issuing Lender under a Financial Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Financial Letter of Credit, (iv) any adverse change in the relevant
exchange rates or in the availability of the relevant Alternative Currency to
the Parent Borrower or any Foreign Subsidiary Borrower in the relevant currency
markets generally or (v) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, such Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor any Issuing Lender, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Financial Letter of Credit or
any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Financial Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond the control of the applicable Issuing Lender; provided that neither of
the foregoing sentences shall be construed to excuse such Issuing Lender from
liability to the Parent Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by the Parent
Borrower that are caused by such Issuing Lender’s gross negligence, willful
misconduct or failure to exercise care (each as determined in a final and
non-appealable judgment of a court of competent jurisdiction) when determining
whether drafts and other documents presented under a Financial Letter of Credit
comply with the terms thereof.  The parties hereto expressly agree that, in the
absence of gross negligence or willful misconduct on the part of an Issuing
Lender (each as determined in a final and non-appealable judgment of a court of
competent jurisdiction), such Issuing Lender shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Financial Letter of Credit, an Issuing Lender may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Financial Letter of Credit.

 

62

--------------------------------------------------------------------------------


 

(ii)                                  A Borrower’s obligation to reimburse
Non-Financial LC Disbursements as provided in paragraph (e)(ii) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Non-Financial Letter of Credit, any application for the
issuance of a Non-Financial Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a
Non-Financial Letter of Credit proving to be forged, fraudulent or invalid in
any respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the applicable Issuing Lender under a Non-Financial Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Non-Financial Letter of Credit, (iv) any adverse change
in the relevant exchange rates or in the availability of the relevant
Alternative Currency to the Parent Borrower or any Foreign Subsidiary Borrower
in the relevant currency markets generally or (v) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Borrower’s obligations
hereunder.  Neither the Foreign Trade Facility Agent, the Lenders nor any
Issuing Lender, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Non-Financial Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Non-Financial Letter of Credit (including any document required
to make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Lender; provided that neither of the foregoing sentences shall be construed to
excuse such Issuing Lender from liability to a Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Lender’s gross
negligence, willful misconduct or failure to exercise care (each as determined
in a final and non-appealable judgment of a court of competent jurisdiction)
when determining whether drafts and other documents presented under a
Non-Financial Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Lender (each as determined in a final and
non-appealable judgment of a court of competent jurisdiction), such Issuing
Lender shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Non-Financial Letter of
Credit, an Issuing Lender may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Non-Financial Letter of Credit.

 

(g)                                  Disbursement Procedures.

 

(i)                                     The applicable Issuing Lender shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Financial Letter of Credit.  Such Issuing
Lender shall promptly notify the Administrative Agent and the Parent Borrower by
telephone (confirmed by telecopy promptly thereafter) of such demand for payment
and whether such Issuing Lender has made or will make a Financial LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Parent Borrower of its obligation to reimburse
such Issuing Lender and the Domestic Revolving Lenders with respect to any such
Financial LC Disbursement.

 

63

--------------------------------------------------------------------------------


 

(ii)                                  The applicable Issuing Lender shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Non-Financial Letter of Credit.  Such
Issuing Lender shall promptly (and before any payment is made in respect
thereof) notify the relevant Borrower and the Agents accordingly, including
whether such Issuing Lender has made or will make a Non-Financial LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the relevant Borrower of its obligation to
reimburse such Issuing Lender and the Global Revolving Lenders with respect to
any such Non-Financial LC Disbursement.

 

(h)                                 Interim Interest.

 

(i)                                     If an Issuing Lender shall make any
Financial LC Disbursement, then, unless the Parent Borrower shall reimburse such
Financial LC Disbursement in full on the date such Financial LC Disbursement is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such Financial LC Disbursement is made to but excluding the
date that the Parent Borrower reimburses such Financial LC Disbursement, at the
rate per annum then applicable to ABR Domestic Revolving Loans; provided that,
if the Parent Borrower fails to reimburse such Financial LC Disbursement
(including any interim interest incurred in connection with such Financial LC
Disbursement pursuant to this paragraph) when due pursuant to paragraph
(e)(i) of this Section, then Section 2.15(c) shall apply; provided further that,
in the case of a Financial LC Disbursement made under an Alternative Currency
Letter of Credit, the amount of interest due with respect thereto shall (i) in
the case of any Financial LC Disbursement that is reimbursed on or before the
Business Day immediately succeeding such Financial LC Disbursement, (A) be
payable in an amount equal to the Dollar Equivalent, calculated using the
applicable Exchange Rate on the date such Financial LC Disbursement is made, of
such Financial LC Disbursement and (B) if not reimbursed on the date of such
Financial LC Disbursement, bear interest at a rate equal to the rate reasonably
determined by the applicable Issuing Lender to be the cost to such Issuing
Lender of funding such Financial LC Disbursement plus the Applicable Rate
applicable to Eurocurrency Revolving Loans at such time and (ii) in the case of
any Financial LC Disbursement that is reimbursed after the Business Day
immediately succeeding such Financial LC Disbursement (A) be payable in Dollars,
(B) accrue on the Dollar Equivalent, calculated using the Exchange Rates on the
date such Financial LC Disbursement was made, of such Financial LC Disbursement
and (C) bear interest at the rate per annum then applicable to ABR Revolving
Loans, subject to Section 2.15(c).  Interest accrued pursuant to this paragraph
shall be for the account of the applicable Issuing Lender, except that interest
accrued on and after the date of payment by any Domestic Revolving Lender
pursuant to paragraph (e)(i) of this Section to reimburse such Issuing Lender
shall be for the account of such Lender to the extent of such payment.

 

(ii)                                  If an Issuing Lender shall make any
Non-Financial LC Disbursement, then, unless the relevant Borrower shall
reimburse such Non-Financial LC Disbursement in full on the date such
Non-Financial LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such Non-Financial LC
Disbursement is made to but excluding the date that such Borrower reimburses
such Non-Financial LC Disbursement, at the rate per annum then applicable to ABR
Global Revolving Loans; provided that, if such Borrower fails to reimburse such
Non-Financial LC Disbursement (including any interim interest incurred in
connection with such Non-Financial LC Disbursement pursuant to this paragraph)
when due pursuant to paragraph (e)(ii) of this Section, then
Section 2.15(c) shall apply; provided further that, in the case of a
Non-Financial LC Disbursement made under an Alternative Currency Letter of
Credit, the amount of interest due with respect thereto shall (i) in the case of
any Non-Financial LC Disbursement that is reimbursed on or before the Business
Day immediately succeeding such

 

64

--------------------------------------------------------------------------------


 

Non-Financial LC Disbursement, (A) be payable in an amount equal to the Dollar
Equivalent, calculated using the applicable Exchange Rate on the date such
Non-Financial LC Disbursement is made, of such Non-Financial LC Disbursement and
(B) if not reimbursed on the date of such Non-Financial LC Disbursement, bear
interest at a rate equal to the rate reasonably determined by the applicable
Issuing Lender to be the cost to such Issuing Lender of funding such
Non-Financial LC Disbursement plus the Applicable Rate applicable to
Eurocurrency Revolving Loans at such time and (ii) in the case of any
Non-Financial LC Disbursement that is reimbursed after the Business Day
immediately succeeding such Non-Financial LC Disbursement (A) be payable in
Dollars, (B) accrue on the Dollar Equivalent, calculated using the Exchange
Rates on the date such Non-Financial LC Disbursement was made, of such
Non-Financial LC Disbursement and (C) bear interest at the rate per annum then
applicable to ABR Global Revolving Loans, subject to Section 2.15(c).  Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Lender, except that interest accrued on and after the date of payment by
any Global Revolving Lender pursuant to paragraph (e)(ii) of this Section to
reimburse such Issuing Lender shall be for the account of such Lender to the
extent of such payment.

 

(i)                                     Replacement of any Issuing Lender.

 

(i)                                     Any Issuing Lender of Financial Letters
of Credit may be replaced at any time by written agreement among the Parent
Borrower, the Administrative Agent, the replaced Issuing Lender and the
successor Issuing Lender.  The Administrative Agent shall notify the Lenders of
any such replacement of such Issuing Lender.  At the time any such replacement
shall become effective, the Parent Borrower shall pay all unpaid fees accrued
for the account of the replaced Issuing Lender pursuant to Section 2.14(b)(i). 
From and after the effective date of any such replacement, (i) the successor
Issuing Lender shall have all the rights and obligations of such Issuing Lender
under this Agreement with respect to Financial Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Lender” shall be
deemed to refer to such successor or to any previous Issuing Lender, or to such
successor and all previous Issuing Lenders, as the context shall require.  After
the replacement of an Issuing Lender hereunder, the replaced Issuing Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Financial
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Financial Letters of Credit.

 

(ii)                                  Any Issuing Lender of Non-Financial
Letters of Credit may be replaced at any time by written agreement among the
Parent Borrower, the Foreign Trade Facility Agent, the replaced Issuing Lender
and the successor Issuing Lender.  The Foreign Trade Facility Agent shall notify
the Lenders of any such replacement of such Issuing Lender.  At the time any
such replacement shall become effective, the Parent Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Lender pursuant to
Section 2.14(b)(ii).  From and after the effective date of any such replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
such Issuing Lender under this Agreement with respect to Non-Financial Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require.  After the replacement of an Issuing Lender hereunder,
the replaced Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
with respect to Non-Financial Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Non-Financial Letters
of Credit.

 

65

--------------------------------------------------------------------------------


 

(j)                                    Cash Collateralization.

 

(i)                                     If any Event of Default shall occur and
be continuing, on the Business Day that the Parent Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Domestic Revolving Lenders with Financial LC
Exposure representing at least 51% of the total Financial LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, the Parent Borrower
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Domestic Revolving Lenders, an
amount in Dollars and in cash equal to the Financial LC Exposure of the Parent
Borrower as of such date plus any accrued and unpaid interest thereon; provided
that (i) the portions of such amount attributable to undrawn Alternative
Currency Letters of Credit or Financial LC Disbursements in an Alternative
Currency that the Borrowers are not late in reimbursing shall be deposited in
the applicable Alternative Currencies in the actual amounts of such undrawn
Financial Letters of Credit and Financial LC Disbursements and (ii) the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Parent Borrower described in paragraph (h) or (i) of
Article VII.  For the purposes of this paragraph, the Alternative Currency
Financial LC Exposure shall be calculated using the Exchange Rates on the date
notice demanding cash collateralization is delivered to the Parent Borrower. 
The Parent Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.12(c).  Each such deposit
pursuant to this paragraph or pursuant to Section 2.12(c) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Parent Borrower under this Agreement.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Parent Borrower’s risk
and expense, such deposits shall not bear interest.  Interest or profits, if
any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Lender for Financial LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Parent Borrower for the Financial LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Domestic Revolving Lenders with Financial LC Exposure
representing at least 51% of the total Financial LC Exposure), be applied to
satisfy other obligations of the Parent Borrower under this Agreement.  If the
Parent Borrower is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Parent Borrower within three
Business Days after all Events of Default have been cured or waived.  If the
Parent Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.12(c), such amount (to the extent not applied as
aforesaid) shall be returned to the Parent Borrower as and to the extent that,
after giving effect to such return, the Parent Borrower would remain in
compliance with Section 2.12(c), and no Event of Default shall have occurred and
be continuing.  Furthermore, if any Financial Letter of Credit is outstanding on
the date that the Parent Borrower terminates the Domestic Revolving Commitments
pursuant to Section 2.9(b), the Parent Borrower shall, on the date of such
termination, either (A) cause any such Financial Letter of Credit to be
surrendered for cancellation to the applicable Issuing Lender, (B) provide cash
collateral pursuant to the terms of this paragraph (or other credit support
reasonably satisfactory) to the Administrative Agent for the benefit of such
Issuing Lender in an amount equal to at least 103% of the Face Amount of such
Financial Letter of Credit pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent or (C) provide a backup
letter of credit on reasonably acceptable terms and conditions to such Issuing
Lender in an amount equal to at least 103% of the Face Amount of such Financial
Letter of Credit from a financial institution approved by such

 

66

--------------------------------------------------------------------------------


 

Issuing Lender (such approval not to be unreasonably withheld or delayed in
accordance with such Issuing Lender’s existing banking practice consistently
applied).  The Parent Borrower hereby grants to the Administrative Agent a
security interest in all such cash collateral and all proceeds thereof.  Such
cash collateral shall be maintained in a blocked interest-bearing deposit
account at Bank of America.  Upon notice to the Administrative Agent of the
termination, reduction or expiration (without a pending drawing) of any such
Financial Letter of Credit, the Administrative Agent shall release the relevant
cash collateral within three Business Days of the relevant date of termination,
reduction or expiration, and the Administrative Agent shall use such cash
collateral to promptly reimburse any Issuing Lender honoring any drawing under
any such Financial Letter of Credit.  Notwithstanding the foregoing, no Foreign
Subsidiary Borrower shall be required to deposit cash in support of any
obligation of any other Borrower and no collateral or other credit support
provided by any Foreign Subsidiary Borrower shall serve as security for any
obligation of any other Borrower.

 

(ii)                                  If any Event of Default shall occur and be
continuing, on the Business Day that a Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Global Revolving Lenders with Non-Financial LC Exposure
representing at least 51% of the total Non-Financial LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, such Borrower shall
deposit in an account with the Foreign Trade Facility Agent, in the name of the
Foreign Trade Facility Agent and for the benefit of the Global Revolving
Lenders, an amount in Dollars and in cash equal to the Non-Financial LC Exposure
of such Borrower as of such date plus any accrued and unpaid interest thereon;
provided that (i) the portions of such amount attributable to undrawn
Alternative Currency Letters of Credit or Non-Financial LC Disbursements in an
Alternative Currency that the Borrowers are not late in reimbursing shall be
deposited in the applicable Alternative Currencies in the actual amounts of such
undrawn Non-Financial Letters of Credit and Non-Financial LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Parent Borrower described in paragraph (h) or (i) of
Article VII.  For the purposes of this paragraph, the Alternative Currency
Non-Financial LC Exposure shall be calculated using the Exchange Rates on the
date notice demanding cash collateralization is delivered to a Borrower.  Each
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.12(c).  Each such deposit pursuant to this
paragraph or pursuant to Section 2.12(c) shall be held by the Foreign Trade
Facility Agent as collateral for the payment and performance of the obligations
of the applicable Borrower under this Agreement.  The Foreign Trade Facility
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Foreign Trade Facility Agent and at the relevant
Borrower’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Foreign Trade Facility Agent to
reimburse the applicable Issuing Lender for Non-Financial LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the relevant
Borrower for the Non-Financial LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of Global Revolving
Lenders with Non-Financial LC Exposure representing at least 51% of the total
Non-Financial LC Exposure), be applied to satisfy other obligations of such
Borrower under this Agreement.  If a Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to such Borrower within three Business Days after all Events of

 

67

--------------------------------------------------------------------------------


 

Default have been cured or waived.  If a Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.12(c), such amount (to
the extent not applied as aforesaid) shall be returned to such Borrower as and
to the extent that, after giving effect to such return, such Borrower would
remain in compliance with Section 2.12(c), and no Event of Default shall have
occurred and be continuing.  Furthermore, if any Non-Financial Letter of Credit
is outstanding on the date that the Parent Borrower terminates the Global
Revolving Commitments pursuant to Section 2.9(b), the Parent Borrower shall, on
the date of such termination, either (A) cause any such Non-Financial Letter of
Credit to be surrendered for cancellation to the applicable Issuing Lender,
(B) provide cash collateral pursuant to the terms of this paragraph (or other
credit support reasonably satisfactory) to the Foreign Trade Facility Agent for
the benefit of such Issuing Lender in an amount equal to at least 103% of the
Face Amount of such Non-Financial Letter of Credit pursuant to documentation in
form and substance reasonably satisfactory to the Foreign Trade Facility Agent
or (C) provide a backup letter of credit on reasonably acceptable terms and
conditions to such Issuing Lender in an amount equal to at least 103% of the
Face Amount of such Non-Financial Letter of Credit from a financial institution
approved by such Issuing Lender (such approval not to be unreasonably withheld
or delayed in accordance with such Issuing Lender’s existing banking practice
consistently applied).  The Parent Borrower hereby grants to the Foreign Trade
Facility Agent a security interest in all such cash collateral and all proceeds
thereof.  Such cash collateral shall be maintained in a blocked interest-bearing
deposit account at the Foreign Trade Facility Agent’s institution.  Upon notice
to the Foreign Trade Facility Agent of the termination, reduction or expiration
(without a pending drawing) of any such Non-Financial Letter of Credit, the
Foreign Trade Facility Agent shall release the relevant cash collateral within
three Business Days of the relevant date of termination, reduction or
expiration, and the Foreign Trade Facility Agent shall use such cash collateral
to promptly reimburse any Issuing Lender honoring any drawing under any such
Non-Financial Letter of Credit.  Notwithstanding the foregoing, no Foreign
Subsidiary Borrower shall be required to deposit cash in support of any
obligation of any other Borrower and no collateral or other credit support
provided by any Foreign Subsidiary Borrower shall serve as security for any
obligation of any other Borrower.

 

(k)                                 Conversion.

 

(i)                                     In the event that the Loans become
immediately due and payable on any date pursuant to Article VII, all amounts
(i) that the Parent Borrower is at the time or thereafter becomes required to
reimburse or otherwise pay to the Administrative Agent in respect of Financial
LC Disbursements made under any Alternative Currency Letter of Credit (other
than amounts in respect of which the Parent Borrower has deposited cash
collateral pursuant to Section 2.5(j)(i), if such cash collateral was deposited
in the applicable Alternative Currency to the extent so deposited or applied),
(ii) that the Domestic Revolving Lenders are at the time or thereafter become
required to pay to the Administrative Agent and the Administrative Agent is at
the time or thereafter becomes required to distribute to the applicable Issuing
Lender pursuant to paragraph (e)(i) of this Section in respect of unreimbursed
Financial LC Disbursements made under any Alternative Currency Letter of Credit
and (iii) of each Domestic Revolving Lender’s participation in any Alternative
Currency Letter of Credit under which a Financial LC Disbursement has been made
shall, automatically and with no further action required, be converted into the
Dollar Equivalent, calculated using the Exchange Rates on such date (or in the
case of any Financial LC Disbursement made after such date, on the date such
Financial LC Disbursement is made), of such amounts.  On and after such
conversion, all amounts accruing and owed to the Administrative Agent, the
applicable Issuing Lender or any Lender in respect of the Obligations described
in this paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.

 

68

--------------------------------------------------------------------------------


 

(ii)                                  In the event that the Loans become
immediately due and payable on any date pursuant to Article VII, all amounts
(i) that a Borrower is at the time or thereafter becomes required to reimburse
or otherwise pay to the Foreign Trade Facility Agent in respect of Non-Financial
LC Disbursements made under any Alternative Currency Letter of Credit (other
than amounts in respect of which such Borrower has deposited cash collateral
pursuant to Section 2.5(j)(ii), if such cash collateral was deposited in the
applicable Alternative Currency to the extent so deposited or applied),
(ii) that the Global Revolving Lenders are at the time or thereafter become
required to pay to the Foreign Trade Facility Agent and the Foreign Trade
Facility Agent is at the time or thereafter becomes required to distribute to
the applicable Issuing Lender pursuant to paragraph (e)(ii) of this Section in
respect of unreimbursed Non-Financial LC Disbursements made under any
Alternative Currency Letter of Credit and (iii) of each Global Revolving
Lender’s participation in any Alternative Currency Letter of Credit under which
a Non-Financial LC Disbursement has been made shall, automatically and with no
further action required, be converted into the Dollar Equivalent, calculated
using the Exchange Rates on such date (or in the case of any Non-Financial LC
Disbursement made after such date, on the date such Non-Financial LC
Disbursement is made), of such amounts.  On and after such conversion, all
amounts accruing and owed to the Foreign Trade Facility Agent, the applicable
Issuing Lender or any Lender in respect of the Obligations described in this
paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.

 

(l)                                     Additional Issuing Lenders.

 

(i)                                     The Parent Borrower may, at any time and
from time to time with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) and such Domestic Revolving Lender,
designate one or more additional Domestic Revolving Lenders to act as an Issuing
Lender of Financial Letters of Credit under the terms of this Agreement;
provided that the total number of Domestic Revolving Lenders so designated at
any time plus the total number of Issuing Lenders pursuant to clause (c) of the
definition of the term “Issuing Lenders” at such time shall not exceed five. 
Any Domestic Revolving Lender designated as Issuing Lender pursuant to this
paragraph (l)(i) shall be deemed to be an “Issuing Lender” for the purposes of
this Agreement (in addition to being a Domestic Revolving Lender) with respect
to Financial Letters of Credit issued by such Domestic Revolving Lender.

 

(ii)                                  The Parent Borrower may, at any time and
from time to time with the consent of the Foreign Trade Facility Agent (which
consent shall not be unreasonably withheld) and such Global Revolving Lender,
designate one or more additional Global Revolving Lenders to act as an Issuing
Lender of Non-Financial Letters of Credit under the terms of this Agreement;
provided that the total number of Global Revolving Lenders so designated at any
time plus the total number of Issuing Lenders pursuant to clause (c) of the
definition of the term “Issuing Lenders” at such time shall not exceed three. 
Any Global Revolving Lender designated as Issuing Lender pursuant to this
paragraph (l)(ii) shall be deemed to be an “Issuing Lender” for the purposes of
this Agreement (in addition to being a Global Revolving Lender) with respect to
Non-Financial Letters of Credit issued by such Global Revolving Lender.

 

(m)                             Reporting.

 

(i)                                     Each Issuing Lender of Financial Letters
of Credit will report in writing to the Administrative Agent (i) on the first
Business Day of each week, the aggregate Face Amount of Financial Letters of
Credit issued by it and outstanding as of the last Business Day of the preceding
week, (ii) on or prior to each Business Day on which such Issuing Lender expects
to issue, amend, renew or extend any Financial Letter of Credit, the date of
such issuance or

 

69

--------------------------------------------------------------------------------


 

amendment, and the aggregate Face Amount of Financial Letters of Credit to be
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and such Issuing Lender shall
advise the Administrative Agent on such Business Day whether such issuance,
amendment, renewal or extension occurred and whether the amount thereof
changed), (iii) on each Business Day on which such Issuing Lender makes any
Financial LC Disbursement, the date of such Financial LC Disbursement and the
amount of such Financial LC Disbursement and (iv) on any Business Day on which
the Parent Borrower fails to reimburse a Financial LC Disbursement required to
be reimbursed to such Issuing Lender on such day, the date of such failure, the
Parent Borrower and amount of such Financial LC Disbursement.

 

(ii)                                  Reporting requirements with respect to a
Non-Financial Letter of Credit shall be subject to the same terms, conditions
and provisions of Section 2.6, except instead of relating to the reporting
requirements of a Participation FCI, they shall relate to the reporting
requirements of a Non-Financial Letter of Credit, and the terms, conditions and
provisions of Section 2.6 shall apply mutatis mutandis to the reporting
requirements of a Non-Financial Letter of Credit.

 

Section 2.6                                   FCIs.

 

(a)                                 FCI Issuing Commitments.  Subject to the
terms and conditions set forth herein, (i) (A) each Bilateral FCI Issuing Lender
severally agrees to issue Bilateral FCIs (other than Trade LCs), and (B) each
Bilateral FCI Issuing Lender may, in its sole discretion and with terms and
conditions required by such Bilateral FCI Issuing Lender, issue Trade LCs;
provided that after giving effect to any issuance of any Bilateral FCI, the
Dollar Equivalent of the aggregate outstanding amount of the Bilateral FCI
Reimbursement Obligations of such Bilateral FCI Issuing Lender, and of the
Bilateral FCIs of such Bilateral FCI Issuing Lender shall not exceed the
principal amount of the Bilateral FCI Issuing Commitment of such Bilateral FCI
Issuing Lender at such time and (ii) each Participation FCI Issuing Lender
severally agrees to issue Participation FCIs; provided that after giving effect
to any issuance of any Participation FCI, the Dollar Equivalent of the aggregate
outstanding amount of Participation FCI Reimbursement Obligations of such
Participation FCI Issuing Lender and of Participation FCIs of such Participation
FCI Issuing Lender shall not exceed the lesser of (x) the aggregate principal
amount of the Participation FCI Issuing Commitments at such time and (y) the
amount of the Participation FCI Commitment of such Participation FCI Issuing
Lender at such time.  Each Existing FCI issued by a Participation FCI Issuing
Lender shall be deemed for all purposes of this Agreement to constitute a
Participation FCI issued by such Participation FCI Issuing Lender pursuant
hereto for the applicable Borrower (and such Borrower, whether or not it is the
Borrower for which such Existing FCI was originally issued under the Existing
Credit Agreement, shall be obligated and liable in respect of such Existing FCI
under the terms and conditions of this Agreement as if such Existing FCI had
been originally issued at its request under this Agreement) and the
Participation FCI Issuing Commitment of such Participation FCI Issuing Lender
shall be deemed utilized in an amount equal to the Dollar Equivalent of all
Existing FCIs issued by it and determined as of the Funding Date, subject to
subsequent determinations of such Dollar Equivalent pursuant to Section 2.6(n). 
Each FCI Issuing Lender, after consultation with the Parent Borrower or the
applicable Foreign Subsidiary Borrower, may issue any Bilateral FCI or
Participation FCI, as applicable, by causing any domestic or foreign branch or
Affiliate of such FCI Issuing Lender to issue such Bilateral FCI or
Participation FCI if in the judgment of such FCI Issuing Lender such designation
(i) would eliminate or reduce amounts payable pursuant to Section 2.17 or 2.19,
as the case may be, and (ii) would not subject such FCI Issuing Lender to any
unreimbursed cost or expense, or would otherwise be advantageous to such FCI
Issuing Lender; provided that any exercise of such option shall not affect the
obligations of the relevant Borrower or such FCI Issuing Lender under this
Section 2.6.  Each Participation FCI Issuing Lender hereby confirms that the
Existing FCIs issued by it conform to the Mandatory Requirements.  Furthermore,
if (v) any letter of credit, guarantee or surety

 

70

--------------------------------------------------------------------------------


 

has been previously issued by an FCI Issuing Lender, (w) the reimbursement
obligations of the account party (the “Original FCI Account Party”) relating to
such letter of credit, guarantee or surety have been or are assumed in writing
by the Parent Borrower or any Restricted Subsidiary (such assuming Person, the
“FCI Assuming Person”) pursuant to a Permitted Acquisition or other transaction
permitted under the Credit Agreement, (x) there is sufficient availability
hereunder for the inclusion of such letter of credit, guarantee or surety as an
FCI hereunder, (y) such letter of credit, guarantee or surety satisfies all of
the requirements of an FCI hereunder, and (z) the conditions of Sections
4.3(a) and 4.3(b) are satisfied, then upon the written request of the Parent
Borrower to such FCI Issuing Lender (consented to in writing by such FCI Issuing
Lender), the submission by the Parent Borrower to the Foreign Trade Facility
Agent of a copy of such request bearing such consent and the submission by a
Borrower to the Foreign Trade Facility Agent of a completed Utilization Request
including a statement that the foregoing requirements (v) through (z),
inclusive, have been satisfied and that such Borrower submitting such
Utilization Request shall be treated as a Borrower hereunder with respect to
such letter of credit, guarantee or surety, such letter of credit, guarantee or
surety shall be (from the date of such consent of such FCI Issuing Lender)
deemed a Bilateral FCI or Participation FCI (such designation as a Bilateral FCI
or Participation FCI to be in the sole discretion of the applicable FCI Issuing
Lender) for all purposes of this Agreement and the other Loan Documents and
considered issued hereunder at the request of the Borrower that submitted such
Utilization Request pursuant to the terms hereof (the terms hereof and of the
other Loan Documents shall govern and prevail in the case of any conflict with
the provisions of the agreement(s) pursuant to which such letter of credit,
guarantee or surety had been issued (such agreement(s), the “Original
FCI-Related Agreements”), and such FCI Issuing Lender shall be deemed to have
released the Original FCI Account Party and the FCI Assuming Person from the
Original FCI-Related Agreements to the extent of such conflict).  Any
Utilization Request submitted to the Foreign Trade Facility Agent pursuant to
the immediately preceding sentence shall be reviewed and processed in accordance
with Section 2.6(c), Section 2.6(d), Section 2.6(e) and Section 2.6(f), as
applicable.  Notwithstanding that any such assumed letter of credit, guarantee
or surety is in support of any obligations of, or is for the account of, a
Restricted Subsidiary or a Joint Venture, the Parent Borrower and the Foreign
Subsidiary Borrowers agree that the applicable Borrower (as identified in the
Utilization Request referenced above) shall be obligated to reimburse the
applicable FCI Issuing Lender hereunder for any and all drawings under such
letter of credit, guarantee or surety.

 

Notwithstanding anything to the contrary contained in this Agreement, the
following provisions shall apply in respect of Trade LCs:  (i) each Trade LC
shall be administered directly between the Borrowers and the applicable
Bilateral FCI Issuing Lender, and the Foreign Trade Facility Agent shall not be
involved in that process; (ii) each request for the issuance or amendment of a
Trade LC shall be sent by the relevant Borrower directly to the Bilateral FCI
Issuing Lender requested to issue or amend such Trade LC; (iii) the applicable
Bilateral FCI Issuing Lender shall be responsible for ensuring that neither the
issuance of any Trade LC or other Bilateral FCI nor the issuance of any
amendment increasing the stated amount of any thereof causes such Bilateral FCI
Issuing Lender’s FCI Issuing Lender Exposure in respect of Trade LCs and other
Bilateral FCIs to exceed such Bilateral FCI Issuing Lender’s Bilateral FCI
Issuing Commitment; (iv) the Borrowers and the applicable Bilateral FCI Issuing
Lender shall be responsible for arranging for the reimbursement of any drawings
under such Trade LCs; (v) the reporting as to outstanding Trade LCs, including
the issuance thereof, any drawings thereunder, any banker’s acceptances created
thereunder, any deferred payment undertakings incurred thereunder, and any
obligations thereunder to reimburse any negotiating banks, confirming banks or
other nominated banks shall be as agreed from time to time by the Borrowers and
the applicable Bilateral FCI Issuing Lender; (vi) the applicable Bilateral FCI
Issuing Lender shall be responsible for determining and monitoring whether, due
to changes in foreign currency rates or otherwise, the aggregate Dollar
Equivalent of the FCI Issuing Lender Exposure of such Bilateral FCI Issuing
Lender in respect of Trade LCs and other Bilateral FCIs at any time exceeds such
Bilateral FCI Issuing Lender’s Bilateral FCI Issuing Commitment and, if there is
such an excess, the relevant Borrower shall arrange to provide Cash Cover for
the amount of such

 

71

--------------------------------------------------------------------------------


 

excess in accordance with Section 2.6(o)(i); and (vii) the Borrowers and the
applicable Bilateral FCI Issuing Lender shall be responsible for the
calculation, payment and collection of all fees and handling charges with
respect to Trade LCs (including arranging for any necessary offset to take
account of any fees calculated by the Foreign Trade Facility Agent without
reference to such Trade LCs); provided that any Bilateral FCI Fees payable to
any Bilateral FCI Issuing Lender in respect of Trade LCs shall be reduced by the
amount of any related Bilateral FCI Commitment Fee payable in respect of the
Bilateral FCI Issuing Commitment of such Bilateral FCI Issuing Lender utilized
by the issuance of such Trade LCs.

 

(b)                                 Extension Option.

 

(i)                                     The Parent Borrower may from time to
time during the term of this Agreement, by written notice to the Administrative
Agent and the Foreign Trade Facility Agent (such notice being an “Extension
Notice”) delivered no later than 60 days prior to the Foreign Trade Maturity
Date (the date of such notice, the “Notice Date”), request the Lenders with a
Participation FCI Commitment and the FCI Issuing Lenders to extend the then
applicable Foreign Trade Maturity Date for an additional year (the “Extended
Foreign Trade Maturity Date”).  The Foreign Trade Facility Agent shall promptly
transmit any Extension Notice to each Lender with a Participation FCI Commitment
and each FCI Issuing Lender.  Each FCI Issuing Lender and each Lender with a
Participation FCI Commitment shall notify the Foreign Trade Facility Agent
whether it wishes to extend the then applicable Foreign Trade Maturity Date at
least 30 days (or such earlier date as directed by the Parent Borrower) prior to
the then applicable Foreign Trade Maturity Date, and any such notice given by an
FCI Issuing Lender or a Lender with a Participation FCI Commitment to the
Foreign Trade Facility Agent, once given, shall be irrevocable as to such
Lender.  The Foreign Trade Facility Agent shall promptly notify the
Administrative Agent and the Parent Borrower of the notice of each FCI Issuing
Lender and each Lender with a Participation FCI Commitment that it wishes to
extend (each, an “Extension Acceptance Notice”).  Any FCI Issuing Lender and any
Lender with a Participation FCI Commitment which does not expressly notify the
Foreign Trade Facility Agent on or before the date that is 30 days (or such
earlier date as directed by the Parent Borrower) prior to the then applicable
Foreign Trade Revolving Maturity Date that it wishes to so extend the then
applicable Foreign Trade Maturity Date shall be deemed to have rejected the
Parent Borrower’s request for extension of such Foreign Trade Maturity Date.  If
all the Lenders with a Participation FCI Commitment and all the FCI Issuing
Lenders have elected (in their sole and absolute discretion) to so extend the
then applicable Foreign Trade Maturity Date, the Foreign Trade Facility Agent
shall notify the Administrative Agent and the Parent Borrower of such election
by the Lenders with a Participation FCI Commitment and the FCI Issuing Lenders
no later than five Business Days after the date when Extension Acceptance
Notices are due, and effective on the date of such notice by the Foreign Trade
Facility Agent to the Administrative Agent and the Parent Borrower (the
“Extension Date”), the Foreign Trade Maturity Date shall be automatically and
immediately so extended to the Extended Foreign Trade Maturity Date.  No
extension will be permitted hereunder without the consent of all the Lenders
with a Participation FCI Commitment and all the FCI Issuing Lenders (after
giving effect to the replacement of any non-extending Lender or non-extending
FCI Issuing Lender pursuant to paragraph (iii) or (iv) below, as applicable)
unless, at the election of the Parent Borrower, in writing to the Administrative
Agent and the Foreign Trade Facility Agent, the Parent Borrower removes from the
Foreign Trade Facility each Lender with a Participation FCI Commitment and each
FCI Issuing Lender that has not so consented to the Extended Foreign Trade
Maturity Date, in which case the Participation FCI Commitments, Bilateral FCI
Issuing Commitments and Participation FCI Issuing Commitments of each such
removed Lender and removed FCI Issuing Lender, as applicable, will be
automatically terminated as of the then applicable Foreign Trade Maturity Date
(not giving effect to the proposed

 

72

--------------------------------------------------------------------------------


 

extension), and the aggregate Participation FCI Commitments, Bilateral FCI
Issuing Commitments and Participation FCI Issuing Commitments hereunder shall be
reduced as of the then applicable Foreign Trade Maturity Date (not giving effect
to the proposed extension) by the amounts of the Participation FCI Commitments,
Bilateral FCI Issuing Commitments and Participation FCI Issuing Commitments of
each such removed Lender and removed FCI Issuing Lender, as applicable;
provided, that, (x) after giving effect to any such removal by the Parent
Borrower and resulting termination of the Participation FCI Commitment,
Bilateral FCI Issuing Commitment or Participation FCI Issuing Commitment of any
such removed Lender or removed FCI Issuing Lender, (A) the total FCI Issuing
Lender Exposures with respect to Participation FCIs of all the Participation FCI
Issuing Lenders (including those non-extending Participation FCI Issuing Lenders
that have not, at the election of the Parent Borrower in its sole discretion,
received a Counter-Guarantee to support the outstanding Participation FCIs
issued by such non-extending Participation FCI Issuing Lender) does not exceed
the total Participation FCI Commitments of all the extending Lenders with
Participation FCI Commitments, (B) each outstanding Bilateral FCI and
outstanding Participation FCI issued by an FCI Issuing Lender removed in
accordance with this Section shall continue to be considered an issued Bilateral
FCI or Participation FCI (as applicable) hereunder and part of the FCI Issuing
Lender Exposure hereunder unless the Parent Borrower elects in its sole
discretion to have a Counter-Guarantee issued hereunder in favor of such removed
FCI Issuing Lender to support such Bilateral FCIs and Participation FCIs, in
which case such Bilateral FCIs and Participation FCIs shall no longer be
considered to be Bilateral FCIs or Participation FCIs issued pursuant to this
Agreement except that for purposes of Section 2.6(p)(iii), (iv) and (v) and
Section 2.6(h) such Bilateral FCIs and Participation FCIs shall continue to be
considered as issued pursuant to this Agreement and the Borrowers’ obligations
under such Sections with respect to fees, costs, expenses, reimbursement and
indemnification obligations shall continue to apply with respect to such
Bilateral FCIs and Participation FCIs and (C) the Borrowers, the Administrative
Agent and the Foreign Trade Facility Agent shall have entered into such
agreements, if any, as any of them shall have reasonably requested to reflect
such extension of the Foreign Trade Facility with reduced Participation FCI
Commitments, Bilateral FCI Issuing Commitments and Participation FCI Issuing
Commitments, as the case may be, reflecting the removal of such Lenders with
Participation FCI Commitments and FCI Issuing Lenders, as the case may be (and
any participations purchased under this Agreement shall be automatically
appropriately adjusted in amount to reflect such changed Commitments) and
(y) any such removed Lender or removed FCI Issuing Lender, as applicable, shall
have received payment of all amounts owing to such removed Lender or removed FCI
Issuing Lender with respect to its Participation FCI Commitment, Bilateral FCI
Issuing Commitment and/or Participation FCI Issuing Commitment, as applicable,
including the repayment of an amount equal to the outstanding funded
participations of all FCI Disbursements made by such removed Lender or funded
FCI Disbursements made by such removed FCI Issuing Lender, as applicable, any
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents in connection with such
Commitment.  Upon the delivery of an Extension Notice and upon the extension of
the Foreign Trade Maturity Date pursuant to this Section 2.6(b)(i), the Parent
Borrower shall be deemed to have represented and warranted on and as of the
Notice Date and the Extension Date, as the case may be, that no Default or Event
of Default has occurred and is continuing.  Notwithstanding anything contained
in this Agreement to the contrary, no Lender with a Participation FCI Commitment
or FCI Issuing Lender shall have any obligation to extend the Foreign Trade
Maturity Date, and each Lender with a Participation FCI Commitment and each FCI
Issuing Lender may (with respect to its respective Participation FCI Commitment,
Bilateral FCI Issuing Commitment and/or Participation FCI Issuing Commitment) at
its option, unconditionally and without cause, decline to extend the Foreign
Trade Maturity Date.

 

73

--------------------------------------------------------------------------------


 

(ii)                                  If the Foreign Trade Maturity Date shall
have been extended in accordance with Section 2.6(b)(i), all references herein
to the “Foreign Trade Maturity Date” shall refer to the Extended Foreign Trade
Maturity Date.

 

(iii)                               The Parent Borrower shall have the right on
or before the applicable Foreign Trade Maturity Date to replace each
non-extending Lender with a Participation FCI Commitment with one or more
Persons (A) reasonably satisfactory to the Parent Borrower, the Administrative
Agent and the Foreign Trade Facility Agent and (B) satisfactory to the
Participation FCI Issuing Lenders in their sole discretion (such replacing
Persons, the “Additional Participation FCI Lenders”), as provided in
Section 2.21(b), each of which such Additional Participation FCI Lenders shall
have entered into an Assignment and Assumption pursuant to which such Additional
Participation FCI Lender shall, effective as of the applicable Foreign Trade
Maturity Date, undertake a Participation FCI Commitment (and if any such
Additional Participation FCI Lender is already a Lender, its new Commitment
shall be in addition to any other Commitment of such Lender on such date).

 

(iv)                              The Parent Borrower shall have the right on or
before the applicable Foreign Trade Maturity Date to replace each non-extending
FCI Issuing Lender with one or more Persons reasonably satisfactory to the
Parent Borrower, the Administrative Agent and the Foreign Trade Facility Agent
(such replacing Persons, the “Additional FCI Issuing Lenders”), as provided in
Section 2.21(b), each of which such Additional FCI Issuing Lenders shall have
entered into an Assignment and Assumption pursuant to which such Additional FCI
Issuing Lender shall, effective as of the applicable Foreign Trade Maturity
Date, undertake a Bilateral FCI Issuing Commitment and/or Participation FCI
Issuing Commitment (and if any such Additional FCI Issuing Lender is already an
FCI Issuing Lender, its new Commitment shall be in addition to any other
Commitment of such FCI Issuing Lender on such date).

 

(c)                                  Procedure for Issuance and Reversals. Each
Borrower may, at any time and from time to time during the period from the
Funding Date until the Foreign Trade Maturity Date, request the issuance of FCIs
or an extension or other amendment of any outstanding FCI by sending to the
Foreign Trade Facility Agent a duly completed request for issuance (each, a
“Utilization Request”) by electronic transfer using the db direct internet or
replacement communications facility in accordance with the terms of the DB
Direct Internet Agreement.  If for technical reasons it should not be possible
to make a request for issuance through db direct internet (or such replacement
communications facility), such request may be made (to be pre-advised by the
relevant Borrower) via fax, via email or by letter, in substantially the form of
Exhibit H, in each case to the Foreign Trade Facility Agent as specified in
Section 9.1 (or to a fax number, email address or other address agreed with the
Foreign Trade Facility Agent for this purpose), receipt of such fax, email or
letter to be promptly confirmed by the Foreign Trade Facility Agent to the
relevant Borrower for this purpose; provided that in such case explicit
reference must be made to this Agreement, and the Foreign Trade Facility Agent
shall in such case not be held responsible for a delayed processing of such
Utilization Request unless such delayed processing is caused by gross negligence
or willful misconduct (each as determined in a final and non-appealable judgment
of a court of competent jurisdiction) on the part of the Foreign Trade Facility
Agent following the confirmation of the receipt of the relevant fax, email or
letter.  It is acknowledged that the Foreign Trade Facility Agent will not, in
the event a Utilization Request is submitted by fax, or email, be in a position
to verify whether such Utilization Request has been duly authorized and sent by
the relevant Borrower, and each Borrower hereby agrees that the Foreign Trade
Facility Agent shall be entitled to execute all Utilization Requests received by
fax or email if on their face such fax letters or emails appear to be duly
authorized and executed or sent by persons acting on behalf of such Borrower who
have been identified as authorized signatories in annex 1.3.1 (or any
replacement annex) to the DB Direct Internet Agreement or in the officer’s
certificate furnished pursuant to Section 4.2(i).  Neither the Foreign Trade
Facility Agent nor any

 

74

--------------------------------------------------------------------------------


 

of the Lenders shall be held liable for the execution of any forged Utilization
Request received by fax or email except where the forgery is evident on the face
of the forged Utilization Request furnished to such Person or the Foreign Trade
Facility Agent or the respective FCI Issuing Lender acted with gross negligence
or willful misconduct (each as determined in a final and non-appealable judgment
of a court of competent jurisdiction) with respect to such Utilization Request. 
No Utilization Request will be regarded as having been duly completed unless:

 

(i)                                     the requested undertaking would
constitute a Warranty Guarantee, a Performance Guarantee, an Advance Payment
Guarantee, a Tender Guarantee, a Counter-Guarantee, a General Purpose Guarantee
or with respect to a Bilateral FCI, a Trade LC;

 

(ii)                                  such Utilization Request and the terms and
conditions for the requested FCI are in the English language (or, if not in the
English language, then in the sole discretion of the Foreign Trade Facility
Agent or the applicable Participation FCI Issuing Lender or Bilateral FCI
Issuing Lender, must be accompanied by an English translation certified by the
relevant Borrower to be a true and correct English translation that the Foreign
Trade Facility Agent and such Participation FCI Issuing Lender or Bilateral FCI
Issuing Lender, as applicable, shall be entitled to rely upon) and in accordance
with the Mandatory Requirements;

 

(iii)                               the requested FCI is denominated in a
Permitted Currency or any other currency agreed by the applicable FCI Issuing
Lender and the Foreign Trade Facility Agent;

 

(iv)                              the expiry date of the requested FCI (A) is
not stated by reference to any events in the underlying contract, (B) is not
subject to conflicting interpretation, and (C) if the requested FCI does not
provide for determination of a specific expiry date, the Commercial Lifetime
falls within the Permitted Maturity;

 

(v)                                 the obligor of the obligations to be
supported by the requested FCI is named;

 

(vi)                              upon issuance of the requested FCI (for this
purpose such FCI is deemed to be issued at the time of receipt of the
Utilization Request therefor by the Foreign Trade Facility Agent), the
thresholds for the different types of FCIs set forth under Section 2.6(d) would
not be exceeded;

 

(vii)                           an FCI Issuing Lender is determined pursuant to
the terms hereof;

 

(viii)                        the Utilization Request is in compliance with
Section 2.6(d); and

 

(ix)                              the Utilization Request indicates whether the
applicable Borrower requests a Bilateral FCI or Participation FCI to be issued.

 

Only one FCI may be requested in each Utilization Request.  A Utilization
Request may only be revoked by the relevant Borrower (x) until the Foreign Trade
Facility Agent has forwarded the Utilization Request to the relevant FCI Issuing
Lender in accordance with Section 2.6(g), by giving notice to the Foreign Trade
Facility Agent or (y) thereafter, by giving notice to the relevant FCI Issuing
Lender which has to be received by such FCI Issuing Lender at a time when such
FCI Issuing Lender will, with reasonable efforts, still be in a position to stop
the delivery of the relevant FCI to the relevant beneficiary or any other Person
as instructed by such Borrower.  In such case, the relevant FCI Issuing Lender
shall promptly inform the Foreign Trade Facility Agent and the relevant Borrower
that the requested FCI has not been issued.  No FCI Issuing Lender shall be
required to issue an FCI in any jurisdiction that would impose withholding taxes
on any payments in respect of such FCI.

 

75

--------------------------------------------------------------------------------


 

(d)                                 Limitations on Use.  The Borrowers may only
request the issuance of FCIs if:

 

(i)                                     with respect to the issuance of a
Bilateral FCI, the Dollar Equivalent of such requested Bilateral FCI, when
aggregated with the Dollar Equivalent of all other outstanding Bilateral FCIs
and unreimbursed FCI Disbursements with respect to Bilateral FCIs as of the time
of receipt of the relevant Utilization Request, does not exceed the total
Bilateral FCI Issuing Commitments; and

 

(ii)                                  with respect to any Participation FCI,
(A) the Dollar Equivalent of such requested Participation FCI, when aggregated
with the Dollar Equivalent of all other outstanding Participation FCIs and
unreimbursed FCI Disbursements with respect to Participation FCIs as of the time
of receipt of the relevant Utilization Request, does not exceed the total
Participation FCI Issuing Commitments and (B) the Dollar Equivalent of such
requested Participation FCI, when aggregated with the Dollar Equivalent of all
other outstanding Participation FCIs and unreimbursed FCI Disbursements with
respect to Participation FCIs as of the time of receipt of the relevant
Utilization Request, does not exceed the total Participation FCI Commitments.

 

If the Foreign Trade Facility Agent is of the opinion that a requested FCI is
not of the type as specified in the Utilization Request by a Borrower or if the
type of FCI is not clearly specified in the relevant Utilization Request, the
Foreign Trade Facility Agent shall reasonably determine the type of the
requested FCI based on the purpose (or, if such FCI is intended to serve more
than one purpose, the primary purpose) assumed by the Foreign Trade Facility
Agent on the basis of the wording of the relevant requested FCI and the facts
and circumstances known to the Foreign Trade Facility Agent at the time of the
receipt of such Utilization Request, and the Foreign Trade Facility Agent shall
inform such Borrower accordingly of such determination.  No Borrower shall make
a Utilization Request for FCIs to serve as security for obligations of any
Person other than a Borrower or a Restricted Subsidiary or a Joint Venture.

 

(e)                                  Deviations from FCI Requirements.  No FCI
shall be issued by any FCI Issuing Lender if, in the case of a Participation
FCI, the Mandatory Requirements are not fulfilled.  No FCI Issuing Lender shall
be obliged to issue an FCI (i) which does not fulfill the Dispensable
Requirements, (ii) which shall be issued in a currency other than a Permitted
Currency, or (iii) if the issuance of the relevant FCI is not permitted pursuant
to its internal rules and guidelines.  In order to avoid a rejection of any
issuance of an FCI requested by a Borrower due to non-compliance of its terms
with the Dispensable Requirements, each Borrower hereby undertakes that, with
respect to any FCI to be issued where the Borrower considers it reasonably
likely that it will not be in a position to negotiate with the relevant future
beneficiary terms for the relevant FCI which will meet the Dispensable
Requirements, such Borrower will as soon as possible approach the Foreign Trade
Facility Agent and designate an FCI Issuing Lender to issue such FCI pursuant to
the terms of Section 2.6(f).  Each Borrower shall seek advice from the FCI
Issuing Lender designated by such Borrower as the relevant FCI Issuing Lender
with respect to all FCI related issues during its negotiations of the underlying
contract with the potential beneficiary of such FCI.  In cases where, in spite
of such Borrower’s commercially reasonable efforts, fulfillment of the
Dispensable Requirements appears unachievable, the relevant FCI Issuing Lender
and such Borrower shall try to reach an agreement on an indemnity in favor of
such FCI Issuing Lender which allows such FCI Issuing Lender to issue the
relevant FCI in its contractual relationship with such Borrower; provided that
the right of the relevant FCI Issuing Lender to reject the issuance of the
requested FCI shall remain unaffected.

 

(f)                                   Receipt of Utilization Request.

 

(i)                                     Following the receipt of a Utilization
Request, the Foreign Trade Facility Agent shall determine whether in its opinion
the Utilization Request is duly completed.  If the Foreign

 

76

--------------------------------------------------------------------------------


 

Trade Facility Agent is of the opinion that the Utilization Request is not duly
completed, it shall promptly inform the relevant Borrower and shall liaise with
such Borrower with a view to agree on a modification of such Utilization
Request.  If no such agreement can be reached, the Foreign Trade Facility Agent
shall reject the Utilization Request.  If the Foreign Trade Facility Agent is of
the opinion (following a modification of such Utilization Request) that the
Utilization Request is duly completed, it shall forward such Utilization Request
to the designated FCI Issuing Lender(s).

 

(ii)                                  If the Foreign Trade Facility Agent
determines that, due to the amount of the requested FCI, the requested FCI
cannot be issued by a single FCI Issuing Lender, it shall promptly inform the
relevant Borrower and such Borrower shall then either withdraw the relevant
Utilization Request or instruct the Foreign Trade Facility Agent that the
relevant FCI shall be split into two or, if necessary due to the amount of the
FCI, more FCIs issued by two or more FCI Issuing Lenders.

 

(iii)                               In no event shall the aggregate amount
(without duplication) of the sum of the Dollar Equivalent of all Bilateral FCIs
issued by all FCI Issuing Lenders plus the Dollar Equivalent of all unreimbursed
FCI Disbursements of all such FCI Issuing Lenders with respect to Bilateral FCIs
exceed the aggregate amount of the Bilateral FCI Issuing Commitments.

 

(iv)                              In no event shall the aggregate amount
(without duplication) of the sum of the Dollar Equivalent of all Participation
FCIs issued by all FCI Issuing Lenders plus the Dollar Equivalent of all
unreimbursed FCI Disbursements of all such FCI Issuing Lenders with respect to
Participation FCIs exceed the aggregate amount of the Participation FCI Issuing
Commitments or the Participation FCI Commitments.

 

(g)                                  Issuance of FCIs.

 

(i)                                     The Foreign Trade Facility Agent shall
promptly forward each Utilization Request to the relevant FCI Issuing Lender no
later than 3:00 p.m., Düsseldorf time, on the Business Day following the day it
has received such Utilization Request (or, if such day is not a Business Day, on
the Business Day following the first Business Day after the day the Foreign
Trade Facility Agent has received the Utilization Request).  The Foreign Trade
Facility Agent shall determine in its notice to the relevant FCI Issuing Lender
the day on which the requested FCI shall be issued (such day being the
“Utilization Date”) which shall be the second Business Day of such FCI Issuing
Lender immediately following its receipt of the Utilization Request.  Such FCI
Issuing Lender(s) shall issue the respective FCI(s) on the Utilization Date
unless such FCI Issuing Lender informs the Foreign Trade Facility Agent and the
relevant Borrower on or prior to 5:00 p.m., Düsseldorf time, on the Utilization
Date that (and specifying the reasons) (x) it will not be able to issue the
relevant FCI on the Utilization Date (in which case the FCI Issuing Lender shall
inform the Foreign Trade Facility Agent and such Borrower when it will be able
to issue the relevant FCI) or (y) it will not be able to issue the FCI at all
(1) due to its internal rules and guidelines, (2) due to any applicable law or
regulation with which it has to comply, (3) due to the currency (other than any
Permitted Currency) in which the FCI shall be issued, (4) because it is of the
opinion that, in the case of Participation FCIs, the Mandatory Requirements are
not fulfilled, or (5) because it is of the opinion that the Dispensable
Requirements are not fulfilled.  No FCI Issuing Lender shall be under any
obligation to issue any Participation FCI if any Lender with a Participation FCI
Commitment is at that time a Defaulting Lender, unless such FCI Issuing Lender
has entered into arrangements, including the delivery of cash collateral or
other credit support to the Foreign Trade Facility Agent, satisfactory to such
FCI Issuing Lender (in its reasonable discretion) with the Parent Borrower or
such Defaulting Lender to eliminate such FCI Issuing Lender’s actual or
potential Fronting Exposure (after giving effect to Section 2.24(a)(iv))

 

77

--------------------------------------------------------------------------------


 

with respect to the Defaulting Lender arising from either the FCI then proposed
to be issued or that FCI and all other FCI Exposure as to which such FCI Issuing
Lender has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

(ii)                                  If an FCI shall be issued on the same day
the Utilization Request is delivered to the Foreign Trade Facility Agent (or if
such day is not a Business Day, the following Business Day), the relevant
Borrower shall inform the Foreign Trade Facility Agent in advance that the
requested FCI shall be issued on the same day (or if such day is not a Business
Day, the following Business Day).  The Foreign Trade Facility Agent shall
promptly inform the relevant FCI Issuing Lender accordingly which shall be
obliged to use commercially reasonable efforts to issue the FCI on the same day
as it receives the Utilization Request (or if such day is not a Business Day,
the following Business Day).

 

(iii)                               (A) In the cases referred to in clause
(x) or clause (y)(3) of Section 2.6(g)(i) above, the Foreign Trade Facility
Agent shall obtain, and follow, instructions from the relevant Borrower, (B) in
the cases referred to in clause (y)(1), (2), (4) and (5) of
Section 2.6(g)(i) above, the relevant Borrower shall agree with the relevant FCI
Issuing Lender as to any amendments necessary to the respective FCI to enable
the relevant FCI Issuing Lender to issue the relevant FCI and, in the case of
sub-paragraph (y)(5), Section 2.6(e) shall apply mutatis mutandis, (C) if, in
the cases referred to under (A) or (B) above, no agreement can be reached
between the relevant FCI Issuing Lender and the relevant Borrower, such FCI
Issuing Lender shall reject the request to issue the requested FCI and the
relevant Borrower shall promptly advise the Foreign Trade Facility Agent and
shall designate another FCI Issuing Lender and the time for issuance of the FCI
shall be postponed to the extent necessary for practical reasons.  Such FCI
Issuing Lender shall promptly inform the Foreign Trade Facility Agent about all
changes agreed with such Borrower with respect to a Utilization Request in
accordance with this clause (iii).

 

(iv)                              The relevant FCI Issuing Lender may either
issue the FCI directly or, if requested by and agreed with the relevant
Borrower, arrange that the FCI (an “Indirect FCI”) be issued by a second bank
(including one of such FCI Issuing Lender’s domestic or foreign branches or
affiliates) or financial institution (the “Indirect FCI Issuing Lender”) against
such FCI Issuing Lender’s corresponding Counter-Guarantee (which may support one
or more Indirect FCIs and which may be for a longer or shorter tenor than such
Indirect FCI(s) so long as the tenor of such Counter-Guarantee is permitted
under this Agreement) in the form satisfactory to the Indirect FCI Issuing
Lender.  In addition, in the case that an issued and outstanding letter of
credit, guaranty or surety is being rolled into the Foreign Trade Facility as an
FCI in accordance with the provisions of this Agreement, then if requested by
and agreed with the relevant Borrower, the relevant FCI Issuing Lender may
arrange that one or more corresponding Counter-Guarantees (which may support one
or more Indirect FCIs and which may be for a longer or shorter tenor than such
Indirect FCI(s) so long as the tenor of such Counter-Guarantee is permitted
under this Agreement), in the form satisfactory to the issuer of such existing
letter of credit, guaranty or surety, be issued by such FCI Issuing Lender, in
which event (A) the issued letter of credit, guaranty or surety shall be treated
as an Indirect FCI, (B) the issuer thereof shall be treated as an Indirect FCI
Issuing Lender, and (C) such FCI Issuing Lender rather than the Foreign Trade
Facility Agent shall be responsible for checking for compliance with the
Mandatory Requirements (except that only the Mandatory Requirements under the
headings “Permitted Types of Instruments” and “Expiry” need to be complied with;
for the avoidance of doubt, the Mandatory Requirements under the headings
“Rules”, “Reference to Underlying Transaction/Purpose Clause” and “Payment
Obligations”, as well as the Dispensable Requirements need not be complied with)
with respect to such Indirect FCIs in accordance with the provisions of this
Agreement, but the Foreign Trade Facility Agent shall be responsible for

 

78

--------------------------------------------------------------------------------


 

checking for compliance with all the Mandatory Requirements with respect to the
corresponding Counter-Guarantee(s) in accordance with the provisions of this
Agreement.  In case of an Indirect FCI, such FCI Issuing Lender is entitled to
receive, for payment to the Indirect FCI Issuing Lender, separate fees and
expenses in respect of such Indirect FCI in addition to the fees and expenses
pursuant to Section 2.6(p).  In line with international practices, the tenor of
a Counter-Guarantee in favor of the Indirect FCI Issuing Lender may exceed the
tenor of the Indirect FCI by at least ten calendar days so long as such tenor is
permitted under this Agreement.

 

(v)                                 If a Utilization Request is made to request
an amendment (including an extension) of any outstanding FCI, the Foreign Trade
Facility Agent shall forward the Utilization Request to the relevant FCI Issuing
Lender if the requirements of Section 2.6(d) are fulfilled.  Clauses (i) through
(iii) of this Section 2.6(g) shall apply mutatis mutandis.

 

(vi)                              Each FCI Issuing Lender shall comply at all
times with the obligations set forth on Schedule 2.6(g).

 

(vii)                           If the relevant FCI Issuing Lender has not
rejected the request to issue an FCI, the requested currency of which is not a
Permitted Currency, the relevant Borrower assumes all risks related thereto and
shall reimburse all costs reasonably incurred in connection with the procurement
of such currency for honoring such FCI in such specific currency.

 

(h)                                 Borrower Liabilities.

 

(i)                                     If an FCI Issuing Lender receives a
request for payment under any FCI (including from an Indirect FCI Issuing Lender
under a Counter-Guarantee) issued by it, it shall promptly (and before any
payment is made in respect thereof) inform the relevant Borrower, the Foreign
Trade Facility Agent and the Administrative Agent accordingly.  A Borrower’s
obligation to reimburse any payment made by an FCI Issuing Lender under an FCI
(each, an “FCI Disbursement”) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any FCI, of any request for the issuance thereof
or of this Agreement, or of any term or provision therein or herein, or of any
underlying agreement (ii) any draft or other document presented under an FCI
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the
applicable FCI Issuing Lender under an FCI against presentation of a draft or
other document that does not comply with the terms of such FCI, or (iv) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, such
Borrower’s obligations hereunder.  Neither the Foreign Trade Facility Agent, the
Lenders nor any FCI Issuing Lender, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any FCI or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
FCI (including any document required to make a drawing thereunder), any error in
interpretation of technical terms, any error in the finding of true facts or law
or any consequence arising from causes beyond the control of the applicable FCI
Issuing Lender; provided that neither of the foregoing sentences shall be
construed to excuse such FCI Issuing Lender from liability to the applicable
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such FCI Issuing Lender’s gross

 

79

--------------------------------------------------------------------------------


 

negligence, willful misconduct or failure to exercise care (each as determined
in a final and non-appealable judgment of a court of competent jurisdiction)
when determining whether drafts and other documents presented under an FCI
comply with the terms thereof, or if the obligation to honor a request for
payment under an FCI depends upon non-documentary conditions, whether questions
of facts or law at issue in the underlying transaction justify the payment by
the FCI Issuing Lender.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, (i) with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of an FCI, an FCI Issuing Lender may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such FCI; or (ii) if the obligation to
honor a request for payment under an FCI depends upon non-documentary
conditions, an FCI Issuing Lender may, in its sole discretion, either accept and
make payment upon such facts presented in connection with the request for
payment, without responsibility for further investigation, regardless of any
notice or information to the contrary; provided, however, that the applicable
Borrower does not promptly provide irrefutable evidence that facts presented in
connection with the request for payment are not true, or refuse to accept and
make payment upon such facts.  Without limiting any rights that the applicable
FCI Issuing Lender may have under applicable law, (i) the applicable Borrower’s
aggregate remedies against the applicable FCI Issuing Lender for wrongfully
honoring a presentation or wrongfully retaining honored documents shall in no
event exceed the aggregate amount paid by such Borrower to such FCI Issuing
Lender with respect to the honored presentation, plus interest at the rate equal
to the Adjusted Eurocurrency Rate for Interest Periods of one month, (ii) the
applicable FCI Issuing Lender may accept as a draft any written or electronic
demand or request for payment under an FCI, even if non-negotiable or not in the
form of a draft, and may disregard any requirement that such draft, demand or
request bear any or adequate reference to the FCI, and (iii) the applicable FCI
Issuing Lender may purchase or discount an accepted draft or deferred payment
obligation incurred under an FCI without affecting the amount or timing of the
reimbursement due from the applicable Borrower.

 

(ii)                                  The relevant Borrower shall, upon demand
from the relevant FCI Issuing Lender, reimburse such FCI Issuing Lender for, and
irrevocably and unconditionally indemnify such FCI Issuing Lender against any
sum paid or payable in accordance with clause (i) above under an FCI issued by
such FCI Issuing Lender at the request of such Borrower and against all other
liabilities, reasonable costs (including any costs incurred in funding any
amount paid by such FCI Issuing Lender under or in connection with such FCI),
claims, losses and expenses which such FCI Issuing Lender may at any time
(whether before, on or after the Foreign Trade Maturity Date) reasonably incur
or sustain in connection with or arising out of any such FCI.  Each such
reimbursement shall be made in the currency in which the applicable FCI was
issued.  If an FCI Issuing Lender shall make any FCI Disbursement, then, unless
the relevant Borrower shall reimburse such FCI Disbursement in full on the date
such FCI Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such FCI Disbursement is made to but
excluding the date that such Borrower reimburses such FCI Disbursement, at a
fluctuating per annum rate equal to the Alternate Base Rate plus 1.0%; provided
that if such Borrower fails to reimburse such FCI Disbursement within five
calendar days (including for any interest incurred in connection with such FCI
Disbursement pursuant to the preceding provisions of this sentence), then such
entire unpaid amount shall bear interest, for each day from and including the
sixth calendar day after the date such FCI Disbursement is made to but excluding
the date that such Borrower reimburses such FCI Disbursement, at a fluctuating
per annum rate equal to the Alternate Base Rate plus 2.0%.

 

80

--------------------------------------------------------------------------------


 

(i)                                     Participations.  (i) By the issuance of
a Participation FCI (or an amendment to a Participation FCI increasing the
amount thereof) and without any further action on the part of the applicable FCI
Issuing Lender or the Lenders with Participation FCI Commitments, the applicable
FCI Issuing Lender shall be deemed to have granted, automatically, to each
Lender with a Participation FCI Commitment, and each Lender with a Participation
FCI Commitment shall be deemed to have acquired, automatically, from such FCI
Issuing Lender, a participation in such Participation FCI equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Participation FCI.  In consideration and in furtherance of the foregoing, each
Lender with a Participation FCI Commitment hereby absolutely and unconditionally
agrees to pay to the Foreign Trade Facility Agent in Dollars, for the account of
such FCI Issuing Lender, such Lender’s Applicable Percentage of (i) each FCI
Disbursement with respect to any Participation FCI made by such FCI Issuing
Lender in Dollars and (ii) the Dollar Equivalent of each FCI Disbursement with
respect to any Participation FCI made by such FCI Issuing Lender in a Permitted
Currency or in another currency permitted under Section 2.6(g)(vii) and, in each
case, not reimbursed or indemnified by the relevant Borrower on the date due as
provided in paragraph (h) of this Section, or of any such reimbursement or
indemnity payment required to be refunded to such Borrower for any reason.  Each
Lender with a Participation FCI Commitment acknowledges and agrees that its
obligations pursuant to this paragraph in respect of Participation FCIs are
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Participation
FCI and continuance of a Default or Event of Default or reduction or termination
of the Participation FCI Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

 

(j)                                    Reimbursement.  If the applicable FCI
Issuing Lender shall make any FCI Disbursement in respect of a Participation
FCI, and if the relevant Borrower fails to reimburse or to indemnify such FCI
Issuing Lender for such FCI Disbursement in accordance with Section 2.6(h), the
Foreign Trade Facility Agent shall promptly notify the applicable FCI Issuing
Lender and each other Lender with a Participation FCI Commitment of the
applicable unreimbursed amount, the Dollar Equivalent thereof, the payment then
due from such Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender with
a Participation FCI Commitment shall pay to the Foreign Trade Facility Agent in
Dollars its Applicable Percentage of the payment then due from the relevant
Borrower, and the Foreign Trade Facility Agent shall promptly pay to the
applicable FCI Issuing Lender in Dollars the amounts so received by it from each
such Lender.  Each Lender with a Participation FCI Commitment at its option
(after consultation with the Parent Borrower) may perform any reimbursement
obligation pursuant to this Section 2.6(j) by causing any domestic or foreign
branch or Affiliate of such Lender to perform such reimbursement obligation if
in the judgment of such Lender such designation (i) would eliminate or reduce
amounts payable pursuant to Section 2.17 or 2.19, as the case may be, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender; provided that any exercise of
such option shall not affect the obligations of the relevant Borrower or such
Lender under this Section 2.6.  Promptly following receipt by the Foreign Trade
Facility Agent of any payment from any Borrower pursuant to Section 2.6(h), the
Foreign Trade Facility Agent shall distribute such payment to the Lenders that
have made payments pursuant to this paragraph to reimburse such FCI Issuing
Lender as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse any FCI Issuing Lender for any FCI Disbursement made
by the applicable FCI Issuing Lender shall not relieve any Borrower of its
obligation to make any reimbursement or indemnity pursuant to Section 2.6(h).

 

(k)                                 Reversal of FCIs.

 

(i)                                     Each FCI Issuing Lender will notify the
Foreign Trade Facility Agent on each Business Day about any expiration or
reduction of the Face Amount of any FCI or Counter-

 

81

--------------------------------------------------------------------------------


 

Guarantee issued by it which became effective the preceding Business Day (a
“Utilization Reduction Notice”). With respect to:

 

(A)                               an FCI (other than a Counter-Guarantee or an
Indirect FCI) which under its terms expires without any doubt if no demand has
been received by such FCI Issuing Lender on or before a specified expiry date,
such FCI Issuing Lender will give a Utilization Reduction Notice on the Business
Day following the effectiveness of the reversal of the FCI, unless such FCI does
not qualify for a reversal due to its governing law and/or jurisdiction (in
which case clause (B) below shall apply mutatis mutandis);

 

(B)                               an FCI (other than a Counter-Guarantee or an
Indirect FCI) which, under its terms either does not provide for a specific
expiry date or does not otherwise expire without any doubt if no demand for
payment has been received by such FCI Issuing Lender on or before a definite
expiry date or in the case of a release of an FCI before the expiry date
specified therein, such FCI Issuing Lender will give a Utilization Reduction
Notice (1) as and when the original of the FCI including all amendments, if any,
is received by it from the beneficiary or the relevant Borrower, or (2) after
having received any explicit notice of release from the beneficiary in form and
substance substantially in accordance with the form provided in Schedule 2.6(k);

 

(C)                               a Counter-Guarantee, such FCI Issuing Lender
will give a Utilization Reduction Notice only upon being unconditionally
discharged in writing from any respective liability by the Indirect FCI Issuing
Lender, or upon such FCI Issuing Lender having paid the amount available under
the Counter-Guarantee to the Indirect FCI Issuing Lender; provided that if the
FCI Issuing Lender has been prevented from effecting such payment without delay,
the Utilization Reduction Notice is subject to any assertion of damages on
account of delay by the Indirect FCI Issuing Lender;

 

(D)                               an FCI (other than a Counter-Guarantee or an
Indirect FCI) issued in connection with legal proceedings in Germany, such FCI
Issuing Lender will give a Utilization Reduction Notice only upon receipt of the
original of the FCI for discharge from the beneficiary or upon the beneficiary’s
consent to the discharge or upon establishment of the expiry of the FCI by an
executory order according to §109(2) of the German Code of Civil Procedure;

 

(E)                                an FCI (other than a Counter-Guarantee or an
Indirect FCI), expressly subject to the Uniform Rules for Demand
Guarantees, International Chamber of Commerce Publication No. 758, such FCI
Issuing Lender will give a Utilization Reduction Notice if under said rules and
due to the governing law and/or jurisdiction of such FCI a termination of a
guarantee would have to be made;

 

(F)                                 an FCI (other than a Counter-Guarantee or an
Indirect FCI), expressly subject to the Uniform Customs and Practice for
Documentary Credits, 2007 Revision, International Chamber of Commerce
Publication No. 600 or the International Standby Practices 1998, International
Chamber of Commerce Publication No. 590, such FCI Issuing Lender will give a
Utilization Reduction Notice (1) as and when the original of the FCI including
all amendments, if any, is being received by it for cancellation from the
beneficiary or the relevant Borrower prior to its stated expiration date (if
any), or (2) after having received any explicit notice of release from the
beneficiary in form and substance substantially in accordance with the form
provided in Schedule 2.6(k);

 

82

--------------------------------------------------------------------------------


 

(G)                               reductions of an FCI or an Indirect
FCI/Counter-Guarantee, such FCI Issuing Lender will give a Utilization Reduction
Notice only if (1) the terms and conditions of any reduction clause of the terms
of the FCI are, without any doubt, complied with or if the beneficiary or, in
the case of an Indirect FCI, the Indirect FCI Issuing Lender has certified in
writing and unconditionally the reduction of the FCI or Counter-Guarantee
respectively or (2) the FCI Issuing Lender has effected partial payment pursuant
to a demand; and

 

(H)                              any FCI in relation to which such FCI Issuing
Lender has effected full payment pursuant to a demand so that the beneficiary
would not be entitled to claim any further payment, such FCI Issuing Lender will
give a Utilization Reduction Notice.

 

(ii)                                  If a claim under an FCI is lodged with the
relevant FCI Issuing Lender after such FCI Issuing Lender has given a
Utilization Reduction Notice with respect to such FCI:

 

(A)                               such FCI Issuing Lender shall effect payment
only if such payment is expressly authorized by the relevant Borrower or ordered
by a court decision, enforceable in the country where it was rendered; and

 

(B)                               the relevant Borrower shall (1) indemnify such
FCI Issuing Lender in accordance with Section 2.6(h) and (2) pay to such FCI
Issuing Lender an amount (without duplication) equal to the Participation FCI
Commitment Fee such FCI Issuing Lender would have received if the relevant FCI
or Joint Signature FCI had been outstanding from the date the relevant
Utilization Reduction Notice was given until the date payment in respect of such
claim is made by such Borrower to the FCI Issuing Lender in accordance with
Section 2.6(h).

 

(l)                                     Permitted Maturity.  Each FCI shall have
an expiry date that complies with the definition of Permitted Maturity, unless
any such FCI does not provide for a specific expiry date, in which case the
Commercial Lifetime of such FCI shall fall within the Permitted Maturity.

 

(m)                             Joint Signature FCIs.

 

(i)                                     If a Utilization Request has been made
for an FCI to be issued as a Joint Signature FCI, then the relevant Borrower
will approach the relevant beneficiary to ascertain whether such beneficiary is
prepared to accept a Joint Signature FCI.  In case of the beneficiary’s
acceptance, the Foreign Trade Facility Agent will, in close coordination with
such Borrower, select the relevant Bilateral FCI Issuing Lenders or
Participation FCI Issuing Lenders (the “Joint FCI Issuing Lenders”) prepared to
issue the Joint Signature FCI and acceptable to the beneficiary.

 

(ii)                                  The Joint FCI Issuing Lenders so selected
will then appoint one of the Joint FCI Issuing Lenders to act as their agent
(the “Joint Foreign Trade Facility Agent”) in connection with the Joint
Signature FCI acting on terms to be agreed between the Joint FCI Issuing Lenders
and the Joint Foreign Trade Facility Agent pursuant to an agreement
substantially in the form of Schedule 2.6(m).  The Joint Foreign Trade Facility
Agent shall be responsible for coordinating the Joint FCI Issuing Lenders and
shall represent the Joint FCI Issuing Lenders vis-à-vis the beneficiary, and the
Joint Foreign Trade Facility Agent shall be responsible for processing the Joint
Signature FCI.  In such capacity, the Joint Foreign Trade Facility Agent shall
give to the Foreign Trade Facility Agent the notices otherwise to be given by
each FCI Issuing Lender hereunder, in particular under Sections 2.6(j),
2.6(k)(i), 2.6(p)(vi) and 2.6(s).

 

83

--------------------------------------------------------------------------------


 

(iii)                               Any liability of the Joint FCI Issuing
Lenders under a Joint Signature FCI, and the rights resulting from honoring a
demand made thereunder, shall be several.  Each Joint FCI Issuing Lender shall
be responsible for the proportionate amount demanded by the beneficiary under a
Joint Signature FCI in the proportion the amount of the Joint Signature FCI
allocated to it bears to the total Dollar Equivalent of such Joint Signature
FCI.  The Foreign Trade Facility Agent shall, with respect to the determination
of the utilization of the individual Bilateral FCI Issuing Commitment or
individual Participation FCI Issuing Commitment, as applicable, of each Joint
FCI Issuing Lender and with respect to the calculation of any Excess Amount,
treat each Joint FCI Issuing Lender in the Joint Signature FCI as if each Joint
FCI Issuing Lender had issued an FCI in the amount equal to the amount of its
proportionate amount of the Joint Signature FCI.

 

(n)                                 Determination of Dollar Equivalent.  On each
Business Day on which any FCI is outstanding under this Agreement, or there is
any other FCI Issuing Lender Exposure, the Foreign Trade Facility Agent shall
determine the amount of the Dollar Equivalent of all outstanding FCIs and
unreimbursed FCI Disbursements (in each case adjusted to reflect any repayment,
prepayment or reversal of any relevant FCI) on the basis of the foreign exchange
rates for the previous Business Day which shall be determined as follows:

 

(i)                                     if the conversion rate of the respective
currency into Dollars is published on the internet page “www.db-markets.com” (on
the sub-page “Markets,” sub-page “FX Rates,” sub-page “DB Fixings” or on any
other internet page replacing such internet page), the calculation shall be
based on the rates displayed on such internet page; and

 

(ii)                                  if the conversion rate of the respective
currency into Dollars is not published on the internet page “www.db-markets.com”
(on the sub-page “Markets,” sub-page “FX Rates,” sub-page “DB Fixings” or on any
other internet page replacing such internet page), the calculation shall be
based on the previous month’s foreign exchange rates published on the same
internet page on the sub-page “DB Fixings” under the heading “Overview for
Historic Rates” for “End of month prices”.

 

If the relevant exchange rate cannot be determined in accordance with clauses
(i) or (ii) above, the Foreign Trade Facility Agent shall determine the
appropriate exchange rate in its reasonable discretion.

 

(o)                                 Cash Cover.

 

(i)                                     If, pursuant to a Daily Report issued on
the last Business Day of any calendar month (each a “Rebasing Date”), (A) the
aggregate Dollar Equivalent of the FCI Issuing Lender Exposure of the Bilateral
FCI Issuing Lenders exceeds the aggregate amount of the Bilateral FCI Issuing
Commitments of the Bilateral FCI Issuing Lenders, (B) the aggregate Dollar
Equivalent of the FCI Issuing Lender Exposure of the Participation FCI Issuing
Lenders exceeds the aggregate amount of the Participation FCI Issuing
Commitments of the Participation FCI Issuing Lenders or the aggregate amount of
the Participation FCI Commitments of the Lenders, or (C) the aggregate Dollar
Equivalent of the Participation FCIs and Participation Joint Signature FCIs
outstanding plus the aggregate Dollar Equivalent of the outstanding unreimbursed
FCI Disbursements with respect to Participation FCIs exceeds the amount of the
Participation FCI Commitments of the Lenders, in each case, by more than
$500,000 (any such exceeding amount being the “Excess Amount”), the Foreign
Trade Facility Agent shall request in writing from the Parent Borrower, within a
period of five Business Days following receipt of the respective Daily Report,
Cash Cover with respect to such Excess Amount, and the Parent Borrower shall,
within a period of four Business Days following receipt of the demand from the
Foreign Trade Facility

 

84

--------------------------------------------------------------------------------


 

Agent, provide for Cash Cover in accordance with clause (iv) below.  For the
avoidance of doubt, this clause (i) shall be applicable even to the extent any
such Excess Amount results, in whole or in part, from fluctuation of currency
exchange rates.

 

(ii)                                  [Reserved].

 

(iii)                               If in respect of any Rebasing Date
subsequent to a Rebasing Date in respect of which Cash Cover had been provided
pursuant to clause (i) above to the Foreign Trade Facility Agent, the Excess
Amount (as shown in the relevant Daily Report) has been reduced to zero (either
through fluctuation of currency exchange rates or through the reduction or
expiration of any FCIs), the Foreign Trade Facility Agent shall release the
whole or relevant part of the Cash Cover within three Business Days of the
relevant Rebasing Date.

 

(iv)                              If a Borrower is obliged to provide for Cash
Cover under this Agreement, such Borrower shall pay the relevant amount for
which it shall provide Cash Cover in Dollars or in the Dollar Equivalent of the
currency of the respective FCI for which Cash Cover has to be provided to an
account with the Foreign Trade Facility Agent, in the name of such Borrower or
the Parent Borrower (at the election of the Parent Borrower), to be maintained
for the benefit of the Bilateral FCI Issuing Lenders or Participation FCI
Issuing Lenders and Lenders with a Participation FCI Commitment, as applicable
(such deposited amount, the “Cash Cover”).  Such account shall be an interest
bearing account in the name of such Borrower or the Parent Borrower (at the
election of the Parent Borrower) and such account shall be pledged to the
Foreign Trade Facility Agent on the basis of a pledge agreement in form and
substance reasonably satisfactory to the Foreign Trade Facility Agent and such
Borrower or the Parent Borrower, as applicable.  Notwithstanding the foregoing,
no Foreign Subsidiary Borrower shall be required to deposit cash in support of
any obligation of any other Borrower and no collateral or other credit support
provided by any Foreign Subsidiary Borrower shall serve as security for any
obligation of any other Borrower.

 

(v)                                 If the term of any FCI extends beyond the
Foreign Trade Maturity Date or other termination of this Agreement, including if
any obligation of any FCI Issuing Lender with respect to any FCI governed by the
laws of the People’s Republic of China or any other Governmental Authority
extends beyond the Foreign Trade Maturity Date or other termination of this
Agreement, the applicable Borrower shall, on the earlier of the Foreign Trade
Maturity Date or the date of such other termination of this Agreement, do one of
the following:  (A) cause such FCI to be surrendered for cancellation to the
applicable FCI Issuing Lender or (B) provide Cash Cover (or other credit support
reasonably satisfactory) to the Foreign Trade Facility Agent in an amount equal
to at least 103% of the Dollar Equivalent of the Face Amount of such FCI or
(C) provide the applicable FCI Issuing Lender with a back-up letter of credit or
other analogous undertaking on reasonably acceptable terms and conditions in an
amount at least equal to 103% of the Dollar Equivalent of the Face Amount of
such FCI from a financial institution approved by the applicable FCI Issuing
Lender or Joint FCI Issuing Lender, if applicable (such approval not to be
unreasonably withheld in accordance with such FCI Issuing Lender’s or Joint FCI
Issuing Lender’s existing banking practice consistently applied).  Upon notice
to the Foreign Trade Facility Agent of the termination, reduction or expiration
(without any pending drawing) of such FCI, the Foreign Trade Facility Agent
shall release the whole or relevant part of the Cash Cover (or other credit
back-stop) within three Business Days of the relevant date of termination,
reduction or expiration, and the Foreign Trade Facility Agent shall use Cash
Cover to promptly reimburse any FCI Issuing Lender honoring any FCI.

 

85

--------------------------------------------------------------------------------


 

(p)                                 Fees; Termination.

 

(i)                                     Commitment Fees.  (A) The Parent
Borrower agrees to pay (or to cause a Foreign Subsidiary Borrower to pay) to the
Foreign Trade Facility Agent, for the account of each Lender with a
Participation FCI Commitment, a commitment fee (the “Participation FCI
Commitment Fee”) which shall accrue at the Applicable Rate on the average daily
unused amount of each Participation FCI Commitment of such Lender during the
period from and including the Funding Date to but excluding the date on which
the Participation FCI Commitments terminate.  Accrued Participation FCI
Commitment Fees shall be paid quarterly in arrears on the last Business Day of
March, June, September and December of each year and on the date on which the
Participation FCI Commitments terminate, commencing on the first such date to
occur after the Funding Date.  Participation FCI Commitment Fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  (B)  The Parent Borrower agrees to pay (or to
cause a Foreign Subsidiary Borrower to pay) to each Bilateral FCI Issuing
Lender, a commitment fee (the “Bilateral FCI Commitment Fee”) which shall accrue
at the Applicable Rate (or such other rate as may be agreed in writing from time
to time between the Parent Borrower and the applicable Bilateral FCI Issuing
Lender) on the average daily unused amount of the Bilateral FCI Issuing
Commitment of such Bilateral FCI Issuing Lender during the period from and
including the Funding Date to but excluding the date on which such Bilateral FCI
Issuing Commitment terminates.  Accrued Bilateral FCI Commitment Fees shall be
paid quarterly in arrears on the last Business Day of March, June, September and
December of each year and on the date on which the Bilateral FCI Issuing
Commitments terminate, commencing on the first such date to occur after the
Funding Date.  Bilateral FCI Commitment Fees shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(ii)                                  Participation FCI Fee.  (A) The Parent
Borrower agrees to pay (or to cause a Foreign Subsidiary Borrower to pay) to the
Foreign Trade Facility Agent, for the account of each Lender with a
Participation FCI Commitment, a participation fee (the “Participation FCI Fee”)
with respect to its participation in Participation FCIs, which shall accrue at
the Applicable Rate on the average daily Face Amount of each such Participation
FCI outstanding (i.e. unexpired and not terminated) during the period from and
including the Funding Date to but excluding the later of the date on which such
Lender’s Participation FCI Commitment terminates and the date on which such
Lender ceases to have any participation risk with respect to Participation FCIs
issued hereunder.  Accrued Participation FCI Fees shall be paid quarterly in
arrears on the last Business Day of March, June, September and December of each
year and on the date on which the Participation FCI Commitments terminate,
commencing on the first such date to occur after the Funding Date. 
Participation FCI Fees shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(B)                               The Parent Borrower agrees to pay (or to cause
a Foreign Subsidiary Borrower to pay) to each Bilateral FCI Issuing Lender, a
fee (the “Bilateral FCI Fee”) with respect to its issuance of Bilateral FCIs,
which shall accrue at the Applicable Rate (or such other rate as may be agreed
in writing from time to time between the Parent Borrower and the applicable
Bilateral FCI Issuing Lender) on the average daily Face Amount of each such
Bilateral FCI issued by such Bilateral FCI Issuing Lender and outstanding (i.e.
unexpired and not terminated) during the period from and including the date of
issuance of any such Bilateral FCI hereunder and the termination of any such
Bilateral Joint Signature FCI; provided that any such Bilateral FCI Fees payable
to any Bilateral FCI Issuing Lender in respect of Trade LCs shall be reduced by
the amount of any related Bilateral FCI Commitment Fee payable in respect of the
Bilateral FCI Issuing

 

86

--------------------------------------------------------------------------------


 

Commitment of such Bilateral FCI Issuing Lender utilized by the issuance of such
Trade LCs.  Accrued Bilateral FCI Fees shall be paid quarterly in arrears on the
last Business Day of March, June, September and December of each year and on the
date on which the Bilateral FCI Issuing Commitment terminates.  Bilateral FCI
Fees shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(iii)                               Participation FCI Fronting Fee.  With
respect to each issuance of a Participation FCI requested by a Borrower, such
Borrower shall pay, in arrears for each calendar quarter in accordance with
clause (vi) below, a fronting fee in the amount of 0.25% per annum on the Dollar
Equivalent of such Participation FCI (the “Participation FCI Fronting Fee”). 
With respect to any such calculation, clause (i) above shall apply mutatis
mutandis.

 

(iv)                              FCI Handling Fee.  Each Borrower shall, with
respect to the issuance or amendment of any FCI by an FCI Issuing Lender, pay to
such FCI Issuing Lender, quarterly in arrears in accordance with clause
(vi) below, a handling fee of $150 with respect to each FCI so issued, and $100
with respect to each FCI so amended, by such FCI Issuing Lender during the
previous calendar quarter (the “FCI Handling Fee”).

 

(v)                                 Other Fees and Expenses.  Each Borrower
shall, within three Business Days following written demand from an FCI Issuing
Lender that has issued an FCI for such Borrower, reimburse such FCI Issuing
Lender for all reasonable costs (including internal costs) and expenses
(including legal fees) incurred by such Lender and evidenced to such Borrower in
connection with the handling of any claims made against such Lender under any
FCI issued by it.

 

(vi)                              Payment of Foreign Credit Fees.  Each FCI
Issuing Lender shall notify the Foreign Trade Facility Agent in writing about
the amount of all FCI Handling Fees payable by any Borrower with respect to each
previous calendar quarter not later than on the fifth Business Day of each
calendar quarter.  In the case of each FCI Issuing Lender, the notification
needs to include only the sum of all such fees payable to such FCI Issuing
Lender and the respective amounts owing from each Borrower.  The Foreign Trade
Facility Agent shall calculate the Participation FCI Commitment Fee, the
Participation FCI Fee and the Participation FCI Fronting Fee payable by the
Borrowers with respect to the previous calendar quarter.  The Foreign Trade
Facility Agent shall, not later than the seventh Business Day of each calendar
quarter, inform the Parent Borrower in writing about the amount of the
Participation FCI Commitment Fee, Participation FCI Fee and the Participation
FCI Fronting Fee payable with respect to the previous quarter and the aggregate
amount of the FCI Handling Fee, as notified to it by the FCI Issuing Lenders
pursuant to the first sentence of this clause (vi), and the Parent Borrower
shall pay (or shall cause the relevant Borrower to pay) such amounts to the
Foreign Trade Facility Agent for distribution to the FCI Issuing Lenders and the
applicable Lenders not later than the fifth Business Day following the receipt
by the Parent Borrower of the notification from the Foreign Trade Facility
Agent.

 

(vii)                           Termination.  (A) With respect to each FCI
issued and which is or under which claims are still outstanding on the earlier
of (I) the Foreign Trade Maturity Date or (II) the date of termination or
cancellation of the Bilateral FCI Issuing Commitments and/or Participation FCI
Issuing Commitments and Participation FCI Commitments, as applicable, or (B) if
an Event of Default has occurred and is continuing, upon the request of the
majority of the Lenders under the Foreign Trade Facility to the Foreign Trade
Facility Agent, the Parent Borrower or other relevant Borrower, will on such
applicable date provide Cash Cover to (or other credit support reasonably
satisfactory to) the Foreign Trade Facility Agent in an amount equal to at least
103% of the Face

 

87

--------------------------------------------------------------------------------


 

Amount of all such FCIs.  Section 2.6(o)(v) shall apply mutatis mutandis;
provided that for purposes of the foregoing clause (B), if any Event of Default
shall have occurred and any determination needs to be made by the majority of
Lenders under the Foreign Trade Facility under Article VII whether or not to
require Cash Cover or other credit support, any Lender shall be excluded for
purposes of making a determination of such majority Lenders if such Lender
notifies the Foreign Trade Facility Agent that in the good faith judgment of
such Lender failing to so exclude such amounts for such Lender would or might
violate the German Foreign Trade Act (Außenwirtschaftsgesetz) or EU Regulation
(EC) 2271/96.

 

(q)                                 Cancellation.

 

(i)                                     The Parent Borrower may, by giving to
the Administrative Agent, with a copy to the Foreign Trade Facility Agent, not
less than 3 Business Days’ prior written notice, cancel the whole or any part
(being a minimum of $10,000,000) of the then unused Bilateral FCI Issuing
Commitments, Participation FCI Issuing Commitments and/or the Participation FCI
Commitments without premium or penalty (it being understood and agreed that any
cancellation of the Participation FCI Commitments pursuant to this
Section 2.6(q) shall be done on a pro rata basis but a cancellation of a
Bilateral FCI Issuing Commitment or a Participation FCI Issuing Commitment need
not be done on a pro rata basis).

 

(ii)                                  If any FCI Issuing Lender claims a payment
or indemnification from any Borrower under Section 2.17, the Parent Borrower may
(without prejudice to such claim), within 30 days thereafter and by not less
than 15 days’ prior written notice to the Administrative Agent, with a copy to
the Foreign Trade Facility Agent, cancel such FCI Issuing Lender’s unused
Bilateral FCI Issuing Commitment and/or unused Participation FCI Issuing
Commitment whereupon such FCI Issuing Lender shall cease to be obligated to
issue further Bilateral FCIs or Participation FCIs, as applicable, and its
unused Bilateral FCI Issuing Commitment and/or unused Participation FCI Issuing
Commitment, as applicable, shall be reduced to zero.  The remaining amount of
such FCI Issuing Lender’s Bilateral FCI Issuing Commitment and/or Participation
FCI Issuing Commitment, as applicable, shall be cancelled automatically in
whole, or, as the case may be, in part with the receipt by the Foreign Trade
Facility Agent of the Utilization Reduction Notice(s) with respect to the
Bilateral FCIs or Participation FCIs, as applicable, issued by such FCI Issuing
Lender and still outstanding.

 

(iii)                               Any notice of cancellation given by the
Parent Borrower pursuant to clause (i) or (ii) above shall be irrevocable and
shall specify the date upon which such cancellation is to be made and the amount
of such cancellation; provided, however, that any such notice of cancellation
delivered by the Parent Borrower may state that such notice is conditioned upon
the effectiveness or closing of other credit facilities, debt financings or
Dispositions, in which case such notice may be revoked or the date specified
therein extended by the Parent Borrower (by notice to the Administrative Agent
and the Foreign Trade Facility Agent on or prior to the specified effective
date) if such condition is not satisfied.

 

(iv)                              Cancelled Bilateral FCI Issuing Commitments,
Participation FCI Issuing Commitments, and Participation FCI Commitments cannot
be reinstated.

 

(r)                                    Reports.  (i) The Foreign Trade Facility
Agent shall send to the FCI Issuing Lenders, Lenders with Participation FCI
Commitments, the Parent Borrower and the Administrative Agent, via e-mail to the
addresses and persons notified for this purpose by such Persons to the Foreign
Trade Facility Agent,

 

88

--------------------------------------------------------------------------------


 

(A)                               on each Business Day, a report (the “Daily
Report”)

 

(I)                                   stating the Dollar Equivalent for all
outstanding Bilateral FCIs (other than Trade LCs) and outstanding Participation
FCIs outstanding as determined for such Business Day,

 

(II)                              listing, for each FCI Issuing Lender, as of
such Business Day, the Dollar Equivalent of the outstanding FCIs (other than
Trade LCs) issued by such FCI Issuing Lender and the Dollar Equivalent of each
such FCI Issuing Lender’s utilized Bilateral FCI Issuing Commitment (without
giving effect to the issuance of any Trade LCs) and/or Participation FCI Issuing
Commitment, as applicable, and

 

(III)                         containing further information about the
utilization of the Foreign Trade Facility (without giving effect to the issuance
of any Trade LCs), in substantially the form set out in Schedule 2.6(r),

 

(B)                               on each Business Day, a daily activity report
of the previous Business Day, in a form as substantially set out in Schedule
2.6(r), and

 

(C)                               not later than the fifth Business Day of each
calendar month, a report stating all expired FCIs and all FCIs expiring within
such month, in each case, without giving effect to the issuance of any Trade
LCs.

 

(ii)                                  The Parent Borrower and each FCI Issuing
Lender shall inform the Foreign Trade Facility Agent by 5:00 p.m., Düsseldorf
time, on the fifth Business Day following receipt of any such report if it does
not agree with any information contained in such report.

 

(iii)                               The applicable Borrowers shall use
commercially reasonable efforts to achieve the return of expired FCIs to the
applicable FCI Issuing Lenders and the applicable FCI Issuing Lenders shall (at
the applicable Borrower’s cost and expense) use commercially reasonable efforts
to support the applicable Borrower’s efforts to achieve such return.

 

(s)                                   Unreimbursed FCI Disbursements.  Each FCI
Issuing Lender shall promptly notify the Foreign Trade Facility Agent and the
Administrative Agent of any FCI Disbursement of such FCI Issuing Lender that has
not been reimbursed by or on behalf of the relevant Borrower and shall include
in such notice (i) the date of the FCI Disbursement, (ii) the name of the
relevant Borrower and (iii) the amount (including the currency) of such FCI
Disbursement and the Dollar Equivalent thereof as calculated by such FCI Issuing
Lender in accordance with this Agreement.

 

(t)                                    Additional FCI Issuing Lenders.  Upon
notice to the Administrative Agent and the Foreign Trade Facility Agent (which
shall promptly notify the Lenders with Participation FCI Commitments with
respect to any addition of a Participation FCI Issuing Lender), the Parent
Borrower may designate additional FCI Issuing Lenders to (i) provide additional
Bilateral FCI Issuing Commitments hereunder and/or designate existing Bilateral
FCI Issuing Lenders to provide an increase to its existing Bilateral FCI Issuing
Commitment hereunder and/or (ii) provide additional Participation FCI Issuing
Commitments hereunder and/or designate existing Participation FCI Issuing
Lenders to provide an increase to its existing Participation FCI Issuing
Commitment hereunder.  No Person shall have any obligation hereunder to become
such an additional FCI Issuing Lender or to provide any such additional or
increased Bilateral FCI Issuing Commitment or Participation FCI Issuing
Commitment.  The FCI Issuing Lender or other Person that in its sole discretion
agrees to provide any such increased or

 

89

--------------------------------------------------------------------------------


 

additional Bilateral FCI Issuing Commitment and/or Participation FCI Issuing
Commitment shall enter into an FCI Issuing Lender Joinder Agreement with
completions reasonably acceptable to the Administrative Agent, the Foreign Trade
Facility Agent and the Parent Borrower.  No such designation shall be made to
(i) the Parent Borrower or the Parent Borrower’s Affiliates or Subsidiaries or
(ii) a natural person.  Upon consummation of any such FCI Issuing Lender Joinder
Agreement, Schedule 1.1A shall be deemed revised to reflect the applicable
Bilateral FCI Issuing Commitment and/or Participation FCI Issuing Commitment
added pursuant to such FCI Issuing Lender Joinder Agreement.  If all the
conditions precedent to issuance of a new FCI are satisfied, then in lieu of
issuing a new FCI, such additional Bilateral FCI Issuing Lender or Participation
FCI Issuing Lender may, at the written request of the Parent Borrower or the
applicable Foreign Subsidiary Borrower and with the written consent of the
Foreign Trade Facility Agent, roll into the Bilateral Foreign Trade Facility or
the Foreign Trade Facility, as applicable, an outstanding undertaking that meets
all of the requirements to be an FCI hereunder, in which case such undertaking
shall thereafter be treated as if it were issued hereunder, and such Bilateral
FCI Issuing Lender or Participation FCI Issuing Lender, as applicable, shall be
deemed to represent and warrant that each such FCI that is rolled into the
Bilateral Foreign Trade Facility or the Foreign Trade Facility, as applicable,
complies with Section 2.6(c), Section 2.6(d), Section 2.6(e) and Section 2.6(f),
as applicable.

 

(u)                                 Transfer of FCIs.  If the Bilateral FCI
Issuing Commitment is increased pursuant to Section 2.1(b), the Parent Borrower
shall have the option of transferring existing Participation FCIs from the
Participation FCI Issuing Commitment of an FCI Issuing Lender to the Bilateral
FCI Issuing Commitment of the same FCI Issuing Lender; provided that after
giving effect to any such transfer, (i) the outstanding aggregate principal
amount of the Bilateral FCIs under the Bilateral Foreign Trade Facility (plus
any unreimbursed FCI Disbursements of Bilateral FCIs) does not exceed the
Bilateral FCI Issuing Commitment and (ii) the outstanding aggregate principal
amount of the Bilateral FCIs under the Bilateral Foreign Trade Facility (plus
any unreimbursed FCI Disbursements of Bilateral FCIs) of each Bilateral FCI
Issuing Lender shall not exceed its Bilateral FCI Issuing Commitment.  The
Parent Borrower may also transfer existing Bilateral FCIs from the Bilateral FCI
Issuing Commitment of an FCI Issuing Lender to the Participation FCI Issuing
Commitment of the same FCI Issuing Lender; provided that after giving effect to
any such transfer, (i) the outstanding aggregate principal amount of the
Participation FCIs under the Foreign Trade Facility (plus any unreimbursed FCI
Disbursements of Participation FCIs) shall not exceed (A) the aggregate
Participation FCI Issuing Commitments or (B) the aggregate Participation FCI
Commitments, and (ii) the outstanding aggregate principal amount of the
Participation FCIs under the Foreign Trade Facility of any FCI Issuing Lender
shall not exceed the Participation FCI Issuing Commitment of such FCI Issuing
Lender.  Any transfer described in either of the preceding two sentences shall
be subject to notice to the Foreign Trade Facility Agent and the participations
provided for in Section 2.6(i) shall be automatically adjusted to reflect such
transfer.  Additionally, any transfer of any Participation FCI from a
Participation FCI Issuing Commitment to a Bilateral FCI Issuing Commitment shall
be subject to the consent of the Bilateral FCI Issuing Lender that issued such
FCI.

 

Section 2.7                                   Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan (other than
any Incremental Term Loan) to be made by it hereunder on the proposed date
thereof by wire transfer to the Administrative Agent in same day funds at the
Administrative Agent’s Office for the applicable currency most recently
designated by it for such purpose by notice to the Lenders, in immediately
available funds, not later than 12:00 noon, New York City time, in the case of
any Loan denominated in Dollars and not later than the Applicable Time specified
by the Administrative Agent in the case of any Loan denominated in an
Alternative Currency; provided that Swingline Loans shall be made as provided in
Section 2.4.  The Administrative Agent will make such Loans available to the
relevant Borrower by wiring the amounts so received, in like funds, to an
account designated by such Borrower in the applicable Borrowing Request;
provided that (i) ABR

 

90

--------------------------------------------------------------------------------


 

Domestic Revolving Loans made to finance the reimbursement of a Financial LC
Disbursement as provided in Section 2.5(e)(i) shall be remitted by the
Administrative Agent to the applicable Issuing Lender and (ii) ABR Global
Revolving Loans made to finance the reimbursement of a Non-Financial LC
Disbursement as provided in Section 2.5(e)(i) shall be remitted by the Foreign
Trade Facility Agent to the applicable Issuing Lender.  Any funding of
Incremental Term Loans shall be made pursuant to such procedures as shall be
agreed to by the Parent Borrower, the relevant Incremental Term Lenders and the
Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount in the required currency.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and such
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon in such currency, for each day
from and including the date such amount is made available to such Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds in the relevant currency (which determination shall be
conclusive absent manifest error) or (ii) in the case of a Borrower, the
interest rate applicable to such Borrowing.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.8                                   Interest Elections.

 

(a)                                 Each Revolving Borrowing, Term Loan A
Borrowing and Incremental Term Loan Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, a Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  A Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  Notwithstanding the foregoing, a Borrower may not (i) elect to
convert the currency in which any Loans are denominated, (ii) elect to convert
Loans denominated in Alternative Currencies from Eurocurrency Loans to ABR
Loans, (iii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.2(d), (iv) elect to convert any ABR Loans to Eurocurrency
Loans that would result in the number of Eurocurrency Borrowings exceeding the
maximum number of Eurocurrency Borrowings permitted under Section 2.2(c),
(v) elect an Interest Period for Eurocurrency Loans unless the aggregate
outstanding principal amount of Eurocurrency Loans (including any Eurocurrency
Loans made to such Borrower in the same currency on the date that such Interest
Period is to begin) to which such Interest Period will apply complies with the
requirements as to minimum principal amount set forth in Section 2.2(c) or
(vi) elect to convert or continue any Swingline Borrowings.

 

(b)                                 To make an election pursuant to this
Section, a Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.3 if such Borrower were requesting a Borrowing of Domestic Revolving
Loans or Global Revolving Loans of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed

 

91

--------------------------------------------------------------------------------


 

promptly by delivery to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
relevant Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.3 and paragraph (a) of this Section:  (i) the Borrowing to which such
Interest Election Request applies; (ii) the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and (iv) if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election.  If any such Interest Election Request requests a Eurocurrency
Borrowing but does not specify an Interest Period, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each relevant Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the relevant Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing
denominated in Dollars prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.  If
the relevant Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing denominated in any Alternative Currency
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall automatically continue as a Eurocurrency Loan having an Interest
Period of one month.  Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Parent Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) no Borrowing denominated in an Alternative Currency having an
Interest Period in excess of one month may be made or continued.

 

Section 2.9                                   Termination and Reduction of
Commitments.

 

(a)                                 (i) All Commitments shall terminate on
December 31, 2015 unless the Funding Date has occurred by such date; and (ii) if
not terminated pursuant to the foregoing clause (a)(i), (A) the Domestic
Revolving Commitments shall terminate on the Domestic Revolving Maturity Date,
(B) the Global Revolving Commitments shall terminate on the Global Revolving
Maturity Date, (C) the Bilateral FCI Issuing Commitments, the Participation FCI
Issuing Commitments and the Participation FCI Commitments shall terminate on the
Foreign Trade Maturity Date and (D) the Term Loan A Commitments shall terminate
on the Funding Date.

 

(b)                                 The Parent Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments (other than Bilateral FCI Issuing
Commitments or Participation FCI Issuing Commitments) of any Class shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$10,000,000, (ii) the Parent Borrower shall not terminate or reduce (A) the
Domestic Revolving Commitments if, after giving effect to any concurrent
prepayment of the Domestic Revolving Loans in accordance with Section 2.12, the
Domestic Revolving Exposure would exceed the total Domestic Revolving
Commitments, (B) the Global Revolving Commitments if, after giving effect to any
concurrent prepayment of the Global Revolving Loans in accordance with
Section 2.12, the Global Revolving Exposure would exceed the total Global
Revolving

 

92

--------------------------------------------------------------------------------


 

Commitments, (C) the Participation FCI Issuing Commitments or the Participation
FCI Commitments if the Total Foreign Trade Exposure with respect to the
Participation FCIs would exceed (1) the total Participation FCI Issuing
Commitments or (2) the total Participation FCI Commitments or (D) the Bilateral
FCI Issuing Commitments if the Total Foreign Trade Exposure with respect to the
Bilateral FCIs would exceed the total Bilateral FCI Issuing Commitments and
(iii) each reduction of Participation FCI Issuing Commitments, Participation FCI
Commitments or Bilateral FCI Issuing Commitments shall be made in accordance
with Section 2.6(q).

 

(c)                                  The Parent Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section, at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Parent Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Parent Borrower may state that such notice is conditioned upon the
effectiveness or closing of other credit facilities, debt financings or
Dispositions, in which case such notice may be revoked or the date specified
therein extended by the Parent Borrower (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be permanent. 
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

Section 2.10                            Evidence of Debt.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made, and each FCI issued,
by such Lender, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.

 

(b)                                 The Administrative Agent, on behalf of the
Borrowers, shall maintain the Register pursuant to Section 9.4(c) and a
subaccount for each Lender in which it shall record (i) the amount of each Loan
made hereunder (whether or not evidenced by a promissory note), the Class and
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal and/or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.  The Foreign Trade Facility Agent shall maintain records
in which it shall record all relevant details about each FCI issued hereunder
and, upon the request of the Administrative Agent, the Foreign Trade Facility
Agent shall make such records (or copies thereof) available to the
Administrative Agent.

 

(c)                                  The entries made in the Register maintained
pursuant to paragraph (b) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(d)                                 Upon the request of any Lender made through
the Administrative Agent, the Parent Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a promissory note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each such
promissory note shall (i) in the case of Domestic Revolving Loans, be in the
form of Exhibit I (a “Domestic Revolving Note”), (ii) in the case of Global
Revolving Loans, be in the form of Exhibit J (a “Global Revolving Note”),
(iii) in the case of the Term Loan A, be in the form of Exhibit K (a “Term A
Note”),

 

93

--------------------------------------------------------------------------------


 

(iv) in the case of Swingline Loans, be in the form of Exhibit L (a “Swingline
Note”) and (v) in the case of Incremental Term Loans, be in the form of
Exhibit M (an “Incremental Term Note”).  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

Section 2.11                            Repayment of Loans.

 

(a)                                 The Parent Borrower shall repay any
Incremental Term Loans in consecutive installments (which shall be no more
frequent than quarterly) as specified in the applicable Incremental Facility
Activation Notice pursuant to which such Incremental Term Loans were made.

 

(b)                                 The Parent Borrower shall repay (i) the then
unpaid principal amount of the Domestic Revolving Loans on the Domestic
Revolving Maturity Date and (ii) the then unpaid principal amount of each
Swingline Loan on the earlier of the Domestic Revolving Maturity Date and the
first date after such Swingline Loan is made that is the last Business Day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Borrowing of Domestic Revolving Loans is
made, the Parent Borrower shall repay all Swingline Loans then outstanding.

 

(c)                                  Each Borrower shall repay the then unpaid
principal amount of the Global Revolving Loans applicable to such Borrower on
the Global Revolving Maturity Date.

 

(d)                                 The Parent Borrower shall repay the
outstanding principal amount of the Term Loan A in equal quarterly installments,
commencing with the fiscal quarter ending September 30, 2016, equal to 1.25% of
the outstanding amount of the Term Loan A as of the Funding Date (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.12) with the outstanding principal balance of the Term Loan A due
in full on the Term Loan A Maturity Date, unless accelerated sooner pursuant to
Article VII.

 

Section 2.12                            Prepayment of Loans.

 

(a)                                 Each Borrower may, upon notice to the
Administrative Agent pursuant to delivery to the Administrative Agent of a
Notice of Loan Prepayment, at any time or from time to time voluntarily prepay
Loans in whole or in part without premium or penalty subject to Section 2.18;
provided that, unless otherwise agreed by the Administrative Agent, (A) such
notice must be received by the Administrative Agent not later than 11:00
a.m. New York City time (1) three (3) Business Days prior to any date of
prepayment of Eurocurrency Loans and (2) on the date of prepayment of Base Rate
Loans; (B) any prepayment of Eurocurrency Loans shall be in a principal amount
of $10,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date, the currency and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility).  If such notice is given by a Borrower,
such Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein.  Any
prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 2.18. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.12(a) shall be applied to the principal repayment installments thereof
as directed by the Parent Borrower.  Subject to Section 2.24, such prepayments
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.

 

94

--------------------------------------------------------------------------------


 

(b)                                 The Parent Borrower may, upon notice to the
Swingline Lender pursuant to delivery to the Swingline Lender of a Notice of
Loan Prepayment (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swingline Loans in whole or in part without
premium or penalty; provided that, unless otherwise agreed by the Swingline
Lender, (A) such notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of $100,000 or a
whole multiple of $100,000 in excess hereof (or, if less, the entire principal
thereof then outstanding).  Each such notice shall specify the date and amount
of such prepayment.  If such notice is given by the Parent Borrower, the Parent
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of principal shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 2.18.

 

(c)                                  If on any date any Net Proceeds are
received by or on behalf of the Parent Borrower or any Restricted Subsidiary in
respect of any Prepayment Event, the Parent Borrower shall, within ten Business
Days after such Net Proceeds are received, apply an amount equal to the
aggregate amount of such Net Proceeds, first, to prepay the Term Loans in the
manner and the order as directed in writing by the Parent Borrower to the
Administrative Agent, and second, (after the Term Loans have been paid in full)
to the Domestic Revolving Loans and/or the Global Revolving Loans as directed in
writing by the Parent Borrower to the Administrative Agent (without a
corresponding permanent reduction in the aggregate Domestic Revolving
Commitments or the aggregate Global Revolving Commitments); provided that, in
the case of any event described in clause (a) or (b) of the definition of the
term Prepayment Event, if the Parent Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Parent Borrower and the Restricted Subsidiaries intend to apply the Net Proceeds
from such event (“Reinvestment Net Proceeds”) within 360 days after receipt of
such Net Proceeds, to make Permitted Acquisitions or Investments permitted by
Section 6.5 or acquire real property, equipment or other assets to be used in
the business of the Parent Borrower and the Restricted Subsidiaries, and
certifying that no Default or Event of Default has occurred and is continuing,
then no prepayment shall be required pursuant to this paragraph in respect of
such event except to the extent of any Net Proceeds therefrom that have not been
so applied by the end of such 360-day period (or, with respect to Net Proceeds
which are committed to be reinvested within such 360-day period, except to the
extent of any such Net Proceeds that have not been actually reinvested within
180 days after the end of such 360-day period), at which time a prepayment shall
be required in an amount equal to the Net Proceeds that have not been so
applied.  Notwithstanding the foregoing, from and after the date during any
fiscal year of the Parent Borrower on which the aggregate gross proceeds
(inclusive of amounts of the type described in the first parenthetical of
Section 6.6(e)) from Dispositions pursuant to Section 6.6(e) received during
such fiscal year exceed the aggregate amount for such fiscal year specified in
clause (i) of the proviso in Section 6.6(e), the Net Proceeds from each
subsequent Prepayment Event occurring during such fiscal year resulting from
Dispositions pursuant to Section 6.6(e) (and a ratable amount of Net Proceeds
from any Prepayment Event that first causes the aforementioned threshold to be
exceeded, which ratable amount shall be determined by reference to a fraction,
the numerator of which shall be the portion of the gross proceeds from such
Prepayment Event representing the excess above such threshold and the
denominator of which shall be the aggregate gross proceeds from such Prepayment
Event) may not be treated as Reinvestment Net Proceeds.

 

(d)                                 If on any Determination Date relating to the
Global Revolving Facility, the Total Global Exposure exceeds the total Global
Revolving Commitments by more than $500,000, the Parent Borrower shall, upon
notice by the Administrative Agent, within three Business Days after such
Determination Date, prepay (or cause the relevant Foreign Subsidiary Borrower to
prepay) the Borrowings of Global Revolving Loans (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Foreign Trade
Facility Agent pursuant to Section 2.5(j)(ii)) in an aggregate amount such that,
after giving

 

95

--------------------------------------------------------------------------------


 

effect thereto, the Total Global Exposure does not exceed the total Global
Revolving Commitments.  If on any Determination Date relating to the Domestic
Revolving Facility, the Total Domestic Exposure exceeds the total Domestic
Revolving Commitments, the Parent Borrower shall, without notice or demand,
within three Business Days after such Determination Date, prepay (or cause the
relevant Foreign Subsidiary Borrower to prepay) the Borrowings of Domestic
Revolving Loans or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.5(j)(i)) in an aggregate amount such that, after giving
effect thereto, the Total Domestic Exposure does not exceed the total Domestic
Revolving Commitments.

 

(e)                                  A Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy promptly thereafter) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., New York City time (or 11:00 a.m., London time, as applicable),
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the Business Day of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Domestic Revolving Commitments or the Global Revolving
Commitments as contemplated by Section 2.9, then such notice of prepayment may
be revoked (or the date specified therein extended) if such notice of
termination is revoked (or the date specified therein extended) in accordance
with Section 2.9.  Promptly following receipt of any such notice (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall
advise the Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2, except as
necessary to apply fully the required amount of a mandatory prepayment.

 

Section 2.13                            Certain Payment Application Matters.

 

(a)                                 Each repayment or prepayment of a Borrowing
by any Borrower shall be applied ratably to the Loans included in the repaid
Borrowing of such Borrower.  It is understood that, in the case of Global
Revolving Loans, the relevant Borrower may select the particular currency of
Loans to be prepaid, and such prepayment shall then be applied ratably to such
Loans.  Repayments and prepayments of Borrowings shall be accompanied by accrued
interest on the amount repaid.

 

(b)                                 Each mandatory prepayment of any Term Loans
shall be applied among the Classes of the Term Loans as directed in writing by
the Parent Borrower to the Administrative Agent and to the installments thereof
in each case in the order as directed in writing by the Parent Borrower to the
Administrative Agent.  Any optional prepayment of any Term Loans shall be
applied to the installments of the applicable Term Loans in each case in the
order as directed in writing by the Parent Borrower to the Administrative Agent.

 

Section 2.14                            Fees.

 

(a)                                 The Parent Borrower agrees to pay to the
Administrative Agent for the account of each relevant Lender (i) a commitment
fee (the “Domestic Revolving Commitment Fee”), which shall accrue at the
Applicable Rate on the actual daily unused amount of the Domestic Revolving
Commitment of such Lender during the period from and including the Funding Date
to but excluding the Domestic Revolving Maturity Date and (ii) a commitment fee
(the “Global Revolving Commitment Fee”), which shall accrue at the Applicable
Rate on the actual daily unused amount of the Global Revolving

 

96

--------------------------------------------------------------------------------


 

Commitment of such Lender during the period from and including the Funding Date
to but excluding the Global Revolving Maturity Date.  Accrued commitment fees
shall be payable in arrears on the last Business Day of March, June,
September and December of each year and on the Domestic Revolving Maturity Date
and the Global Revolving Maturity Date, as applicable, commencing on the first
such date to occur after the Funding Date.  Domestic Revolving Commitment Fees
and Global Revolving Commitment Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  For purposes of computing commitment
fees (x) in respect of the Domestic Revolving Commitments, the Domestic
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Domestic Revolving Loans and Financial LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose) and (y) in respect of the Global Revolving Commitments, the Global
Revolving Commitments of a Lender shall be deemed to be used to the extent of
the outstanding Global Revolving Loans and Non-Financial LC Exposure of such
Lender.  For the avoidance of doubt, the Participation FCI Commitment Fee is set
forth in Section 2.6(p)(i).

 

(b)                                 Each Borrower agrees to pay:

 

(i)                                     to the Administrative Agent for the
account of each Domestic Revolving Lender a participation fee with respect to
its participations in Financial Letters of Credit (“Financial Letter of Credit
Fees”), which shall accrue at the Applicable Rate on the actual daily amount of
such Lender’s Financial LC Exposure (excluding any portion thereof attributable
to unreimbursed Financial LC Disbursements) during the period from and including
the Funding Date to but excluding the later of the date on which such Lender’s
Domestic Revolving Commitment terminates and the date on which such Lender
ceases to have any Financial LC Exposure; provided, however, any Financial
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Financial Letter of Credit as to which such Defaulting
Lender has not provided cash collateral satisfactory to the applicable Issuing
Lender pursuant to Section 2.5(j)(i) shall be payable, to the maximum extent
permitted by applicable laws, to the other Lenders with a Domestic Revolving
Commitment in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Financial Letter of Credit pursuant to
Section 2.24(a)(iv), with the balance of such fee, if any, payable to the
applicable Issuing Lender for its own account;

 

(ii)                                  to the Foreign Trade Facility Agent for
the account of each Global Revolving Lender a participation fee with respect to
its participations in Non-Financial Letters of Credit (“Non-Financial Letter of
Credit Fees”), which shall accrue at the Applicable Rate on the actual daily
amount of such Lender’s Non-Financial LC Exposure (excluding any portion thereof
attributable to unreimbursed Non-Financial LC Disbursements) during the period
from and including the Funding Date to but excluding the later of the date on
which such Lender’s Global Revolving Commitment terminates and the date on which
such Lender ceases to have any Non-Financial LC Exposure; provided, however, any
Non-Financial Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Non-Financial Letter of Credit as to which
such Defaulting Lender has not provided cash collateral satisfactory to the
applicable Issuing Lender pursuant to Section 2.5(j)(ii) shall be payable, to
the maximum extent permitted by applicable laws, to the other Lenders with a
Global Revolving Commitment in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Non-Financial Letter of
Credit pursuant to Section 2.24(a)(iv), with the balance of such fee, if any,
payable to the applicable Issuing Lender for its own account;

 

(iii)                               to the applicable Issuing Lender a fronting
fee, which shall accrue at the rate of (A) with respect to Financial Letters of
Credit, 0.125% per annum on the actual daily amount of

 

97

--------------------------------------------------------------------------------


 

the Financial LC Exposure (excluding any portion thereof attributable to
unreimbursed Financial LC Disbursements) during the period from and including
the Funding Date to but excluding the later of the date of termination of the
Domestic Revolving Commitments and the date on which there ceases to be any
Financial LC Exposure, as well as such Issuing Lender’s standard fees with
respect to the issuance, amendment, renewal or extension of any Financial Letter
of Credit or processing of drawings thereunder, and (B) with respect to
Non-Financial Letters of Credit, 0.250% per annum on the actual daily amount of
the Non-Financial LC Exposure (excluding any portion thereof attributable to
unreimbursed Non-Financial LC Disbursements) during the period from and
including the Funding Date to but excluding the later of the date of termination
of the Global Revolving Commitments and the date on which there ceases to be any
Non-Financial LC Exposure, as well as such Issuing Lender’s standard fees with
respect to the issuance, amendment, renewal, or extension of any Non-Financial
Letter of Credit or processing of drawings thereunder; and

 

(iv)                              to the applicable FCI Issuing Lender and the
other Lenders, the fees set forth in Section 2.6(p).

 

Participation fees and fronting fees pursuant to clauses (i) and (ii) above
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Funding Date;
provided that all such fees shall be payable on the date on which the Domestic
Revolving Commitments terminate and any such fees accruing after the date on
which the Domestic Revolving Commitments terminate shall be payable on demand. 
Except as otherwise provided in Section 2.6(p), any other fees payable to the
applicable Issuing Lender or FCI Issuing Lender pursuant to this paragraph shall
be payable within 10 days after demand.  All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  For the purposes of calculating the actual daily amount of the
Financial LC Exposure or Non-Financial LC Exposure for any period under this
Section 2.14(b), the actual daily amount of the Alternative Currency Financial
LC Exposure or Alternative Currency Non-Financial LC Exposure for such period
shall be calculated by multiplying (x) the actual daily balance of each
Alternative Currency Letter of Credit (expressed in the currency in which such
Alternative Currency Letter of Credit is denominated) by (y) the Exchange Rate
for each such Alternative Currency in effect on the last Business Day of such
period or by such other reasonable method that the Administrative Agent deems
appropriate.

 

(c)                                  The Parent Borrower agrees to pay to the
Administrative Agent and MLPFS, for their own respective accounts, fees payable
in the amounts and at the times specified in the Fee Letter.

 

(d)                                 The Parent Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times specified in the Fee Letter.

 

(e)                                  The Parent Borrower agrees to pay to the
Foreign Trade Facility Agent, for its own account, fees payable in the amounts
and at the times specified in the Deutsche Bank Fee Letter.

 

(f)                                   All fees payable hereunder shall be paid
on the dates due, in immediately available funds, to the Administrative Agent
(or to the applicable Issuing Lender, applicable FCI Issuing Lender or the
Foreign Trade Facility Agent, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto.  Except as otherwise provided in Section 2.6(p), fees
paid shall not be refundable under any circumstances.

 

(g)                                  The Parent Borrower shall pay to the
Administrative Agent, for the account of each Lender, a ticking fee (the
“Ticking Fee”) equal to (i) 0.30% per annum (calculated on the basis of actual

 

98

--------------------------------------------------------------------------------


 

number of days elapsed in a year of 360 days) multiplied by (ii) the aggregate
amount of the Commitments of such Lender.  The Ticking Fee shall accrue from and
including (x) the date that is ninety-one (91) days after the Effective Date
until (y) the earlier to occur of (i) the Funding Date and (ii) the date the
Commitments are terminated pursuant to Section 2.9(a)(i).

 

Section 2.15                            Interest.

 

(a)                                 ABR Loans shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

 

(b)                                 Eurocurrency Loans shall bear interest at
the Adjusted Eurocurrency Rate for the applicable Interest Period plus the
Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest (or premium, if any) on any Loan or any fee or other
amount payable by any Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount (except as specified in Section 2.6(h)(ii)), 2%
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section (or, in the case of amounts denominated in any Alternative Currency
under the Global Revolving Facility, the rate that would apply to Loans in such
currency pursuant to clause (i) above), in each case, with respect to clauses
(i) and (ii) above, from the date of such non-payment until such amount is paid
in full (as well after as before judgment).

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Domestic Revolving Commitments or
the Global Revolving Commitments, and in the case of the Term Loans, upon the
Term Loan A Maturity Date or the Incremental Term Loan Maturity Date, as
applicable; provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Domestic Revolving Availability Period or Global Revolving
Availability Period, as applicable), accrued interest (and premium, if any) on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year) or, in the case of interest in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice, and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or Adjusted
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

(f)                                   If, as a result of any restatement of or
other adjustment to the financial statements of the Parent Borrower or for any
other reason, the Parent Borrower or the Administrative Agent at the direction
of the Required Lenders determine that (i) the Consolidated Leverage Ratio as
calculated by the Parent Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Parent Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the

 

99

--------------------------------------------------------------------------------


 

applicable Lenders, promptly on demand by the Administrative Agent (or, after
the occurrence of an actual or deemed entry of an order for relief with respect
to the Parent Borrower under the Bankruptcy Code of the United States,
automatically and without further action by any Person), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, the Foreign
Trade Facility Agent, any Lender or the Issuing Lenders, as the case may be,
under Section 2.5(c), 2.14(b) or 2.15(c) or under Article VII.  The Parent
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.

 

(g)                                  Interest Act (Canada). For the purposes of
the Interest Act (Canada), (i) whenever a rate of interest or fee rate hereunder
is calculated on the basis of a year (the “deemed year”) that contains fewer
days than the actual number of days in the calendar year of calculation, such
rate of interest or fee rate shall be expressed as a yearly rate by multiplying
such rate of interest or fee rate by the actual number of days in the calendar
year of calculation and dividing it by the number of days in the deemed year,
(ii) the principle of deemed reinvestment of interest shall not apply to any
interest calculation hereunder and (iii) the rates of interest stipulated herein
are intended to be nominal rates and not effective rates or yields.

 

Section 2.16                            Alternate Rate of Interest.

 

If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted Eurocurrency Rate
for such Interest Period;

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted Eurocurrency Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period; or

 

(c)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that deposits in the
principal amounts of the Loans comprising such Borrowing and in the currency in
which such Loans are to be denominated are not generally available in the
relevant market;

 

then the Administrative Agent shall give notice thereof to the Parent Borrower
and the relevant Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Parent Borrower and
the relevant Lenders that the circumstances giving rise to such notice no longer
exist (which notice shall be promptly given by the Administrative Agent when
such circumstances no longer exist), then, in the case of the relevant Facility,
any request by a Borrower for a Eurocurrency Borrowing of the affected Type or
in the affected currency, or a conversion to or continuation of a Eurocurrency
Borrowing of the affected Type or in the affected currency, pursuant to
Section 2.3 or 2.8, shall be deemed rescinded; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

Section 2.17                            Increased Costs.

 

(a)                                 If any Change in Law shall:

 

100

--------------------------------------------------------------------------------


 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted Eurocurrency Rate);

 

(ii)                                  subject any Lender or an Agent to any
Taxes (other than (A) Indemnified Taxes, (B) Excluded Taxes or (C) Taxes imposed
as a penalty for a Lender’s failure to comply with non-U.S. legislation
implementing FATCA) on its loans, loan principal, letters of credit, commitments
or other obligations or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)                               impose on any Lender, Issuing Lender or FCI
Issuing Lender or the London (or other relevant) interbank market any other
condition affecting this Agreement or Eurocurrency Loans made by such Lender or
any Letter of Credit, FCI or participation therein;

 

and the result of any of the foregoing shall be to increase the net cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such
Lender, Issuing Lender or FCI Issuing Lender of participating in, issuing or
maintaining any Letter of Credit or FCI or to reduce the amount of any sum
received or receivable by such Lender, Issuing Lender or FCI Issuing Lender
hereunder (whether of principal, interest, premium or otherwise), then each
relevant Borrower will pay to such Lender, Issuing Lender or FCI Issuing Lender
such additional amount or amounts as will compensate such Lender, Issuing Lender
or FCI Issuing Lender, as the case may be, for such additional costs actually
incurred or reduction suffered; provided that such Lender shall only be entitled
to seek such additional amounts if such Lender is generally seeking the payment
of similar additional amounts from similarly situated borrowers in comparable
credit facilities.

 

(b)                                 If any Lender, Issuing Lender or FCI Issuing
Lender determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Person’s capital or on the capital of such Person’s holding company, if any, as
a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit or FCIs held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, or the FCIs issued by such FCI Issuing Lender, to a
level below that which such Lender, Issuing Lender or FCI Issuing Lender or such
Lender’s, Issuing Lender’s or FCI Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Person’s
policies and the policies of such Person’s holding company with respect to
capital adequacy), then from time to time the relevant Borrower will pay to such
Lender, Issuing Lender or FCI Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Person or such Person’s
holding company for any such reduction actually suffered; provided that such
Lender shall only be entitled to seek such additional amounts if such Lender is
generally seeking the payment of similar additional amounts from similarly
situated borrowers in comparable credit facilities.

 

(c)                                  If any Lender, any Issuing Lender or any
FCI Issuing Lender incurs any Mandatory Costs attributable to the Obligations,
then from time to time the Parent Borrower will pay (or cause the applicable
Foreign Subsidiary Borrower to pay) to such Lender or such Issuing Lender, as
the case may be, such Mandatory Costs.  Such amount shall be expressed as a
percentage rate per annum and shall be payable on the full amount of the
applicable Obligations.

 

(d)                                 A certificate of a Lender, Issuing Lender or
FCI Issuing Lender setting forth in reasonable detail the basis for and
computation of the amount or amounts necessary to compensate such Person or its
holding company, as the case may be, as specified in paragraph (a), (b) or
(c) of this Section shall be delivered to the relevant Borrower and shall be
conclusive absent manifest error.  Such Borrower shall pay such Lender, Issuing
Lender or FCI Issuing Lender the amount shown as due on any such

 

101

--------------------------------------------------------------------------------


 

certificate within 10 days after receipt thereof.  All amounts payable by any
Borrower pursuant to paragraph (a) or (b) of this Section shall be deemed to
constitute interest expense in respect of the Loans.

 

(e)                                  Failure or delay on the part of any
Lender, Issuing Lender or FCI Issuing Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Person’s right to demand such
compensation; provided that no Borrower shall be required to compensate a
Lender, Issuing Lender or FCI Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Person notifies such Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Person’s intention to claim
compensation therefor;

 

provided that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

Section 2.18                            Break Funding Payments.

 

In the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Domestic Revolving Loan,
Global Revolving Loan, Term Loan A, or any Incremental Term Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.12(d) and is revoked in accordance
therewith), (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Parent Borrower pursuant to Section 2.21 or (e) any failure by the Parent
Borrower or the applicable Foreign Subsidiary Borrower to make payment of any
Loan or drawing under any Letter of Credit (or interest due thereon) denominated
in an Alternative Currency on its scheduled due date or any payment thereof in a
different currency, then, in any such event, the relevant Borrower shall
compensate each Lender for the loss, cost and expense actually incurred that is
attributable to such event.  In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted Eurocurrency Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the relevant market.  A
certificate of any Lender setting forth in reasonable detail the basis for and
computation of any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the relevant Borrower and shall
be conclusive absent manifest error, and shall be so delivered as promptly as
reasonably practicable after such Lender obtains actual knowledge of such
amount.

 

Section 2.19                            Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes; provided
that if a Borrower shall be required to deduct any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the relevant Agent or the relevant Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

102

--------------------------------------------------------------------------------


 

(b)                                 In addition, each Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law and indemnify the Lender from and against any Other Taxes and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto.

 

(c)                                  Each Borrower shall indemnify each Agent
and each Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes paid by such Agent or such Lender or required to
be withheld or deducted from a payment to such recipient (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate setting forth in reasonable detail the basis for and computation of
the amount of such payment or liability delivered to a Borrower by a Lender, or
by an Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error, and shall be so delivered as promptly as reasonably
practicable after such Lender or such Agent, as the case may be, obtains actual
knowledge of such amount.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority, such
Borrower shall deliver to the relevant Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to such Agent.

 

(e)                                  Each Agent and each Lender that is not a
United States person within the meaning of Section 7701(a)(30) of the Code (a
“Non-U.S. Recipient”) shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and each Agent, on or before the date on which it
becomes a party to this Agreement either:

 

(A)                               two duly completed and signed original copies
of either Internal Revenue Service Form W-8BEN (including Form W-8BEN-E, as
applicable) or Internal Revenue Service Form W-8ECI (relating to such Non-U.S.
Recipient and entitling it to a complete exemption from or reduction of
withholding of United States federal income taxes on all amounts to be received
by such Non-U.S. Recipient pursuant to this Agreement and the other credit
documents), or successor and related applicable forms, as the case may be
(including, where applicable any such forms required to be provided to certify
to such exemption on behalf of such Non-U.S. Recipient’s beneficial owners); or

 

(B)                               in the case of a Non-U.S. Recipient claiming
the benefit of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a statement in the form of Exhibit C (and any similar statements
required to certify to the exemption of its beneficial owners) or such other
form of statement as shall be reasonably requested by the Parent Borrower from
time to time to the effect that such Non-U.S. Recipient (and, where applicable,
its beneficial owners) is eligible for a complete exemption from withholding of
United States federal income taxes under Code Section 871(h) or 881(c), and
(y) two duly completed and signed original copies of Internal Revenue Service
Form W-8BEN (or W-8BEN-E) or successor and related applicable forms (including,
where applicable, copies of such forms with respect to such entity’s beneficial
owners).

 

Further, each Non-U.S. Recipient agrees (i) to deliver to the Parent Borrower
and each Agent, and if applicable, the assigning Lender two further duly
completed and signed original copies of such Forms W-8BEN (or W-8BEN-E) or
W-8ECI, as the case may be (and, where applicable, any such forms on behalf of
its beneficial owners) or successor and related applicable forms, on or before
the date that any such form expires

 

103

--------------------------------------------------------------------------------


 

or becomes obsolete and promptly after the occurrence of any event requiring a
change from the most recent form(s) previously delivered by it to the Parent
Borrower in accordance with applicable U.S. laws and regulations, (ii) in the
case of a Non-U.S. Recipient that delivers a statement in the form of Exhibit C
(or such other form of statement as shall have been requested by the Parent
Borrower), to deliver to the Parent Borrower and each Agent, and if applicable,
the assigning Lender, such statement (and where applicable, any such statements
from its beneficial owners) on the two year anniversary of the date on which
such Non-U.S. Recipient became a party to this Agreement and to deliver promptly
to the Parent Borrower and each Agent, such additional statements and forms as
shall be reasonably requested by the Parent Borrower or such Agent from time to
time, and (iii) to notify promptly the Parent Borrower and each Agent if it (or,
as applicable, its beneficial owners) is no longer able to deliver, or if it is
required to withdraw or cancel, any form of statement previously delivered by it
pursuant to this Section 2.19(e).  Notwithstanding anything herein to the
contrary, no Non-U.S. Recipient shall be required to provide any forms,
certification or documentation which it is not legally entitled or able to
deliver.

 

(f)                                   Each Agent that is a United States person
within the meaning of Section 7701(a)(30) of the Code and each Lender which is
not a Non-U.S. Recipient shall deliver to Parent Borrower and each Agent (and if
applicable the assigning or participating Lender) two duly completed and signed
original copies of Internal Revenue Service Form W-9 (or applicable successor
form) certifying that such party is exempt from U.S. federal backup
withholding.  Each Agent and each such Lender shall deliver to the Parent
Borrower and each Agent two further duly completed and signed forms (or
successor form) at or before the time any such form becomes obsolete.

 

(g)                                  [Reserved].

 

(h)                                 If any Agent or any Lender determines, in
its sole discretion, that it has received a refund in respect of Indemnified
Taxes or Other Taxes paid by a Borrower, it shall promptly pay such refund,
together with any other amounts paid by such Borrower in connection with such
refunded Indemnified Taxes or Other Taxes, to such Borrower, net of all
out-of-pocket expenses incurred in obtaining such refund; provided, however,
that each Borrower agrees to promptly return such refund to the applicable Agent
or the applicable Lender as the case may be, if it receives notice from the
applicable Agent or applicable Lender that such Agent or Lender is required to
repay such refund.  This paragraph shall not be construed to require any Agent
or any Lender to make available its tax returns (or any other information that
it deems confidential) to the applicable Borrower or any Person.

 

(i)                                     If any Agent or any Lender is entitled
to an exemption from or reduction in the rate of the imposition, deduction or
withholding of any Indemnified Tax or Other Tax under the laws of the
jurisdiction in which a Foreign Subsidiary Borrower is organized or engaged in
business, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or any other Loan Document, then such Agent or
such Lender (as the case may be) shall deliver to such Foreign Subsidiary
Borrower or the relevant Governmental Authority, in the manner and at the time
or times prescribed by applicable law or as reasonably requested by the Foreign
Subsidiary Borrower, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by such Foreign Subsidiary
Borrower as will permit such payments to be made without the imposition,
deduction or withholding of such Indemnified Tax or Other Tax or at a reduced
rate; provided that such Agent or such Lender is legally entitled to complete,
execute and deliver such documentation and in its reasonable judgment such
completion, execution or submission would not materially prejudice its
commercial or legal position or require disclosure of information it considers
confidential or proprietary.  The Parent Borrower or such Foreign Subsidiary
Borrower shall use commercially reasonable efforts to take such

 

104

--------------------------------------------------------------------------------


 

actions as are requested by any Agent or any Lender to obtain the benefits of
any exemption from or reduction in the rate of any Indemnified Tax, Other Tax or
Excluded Tax.

 

(j)                                    If a payment made to a Lender or an Agent
under this Agreement or any other Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA, such Agent or such Lender, as the case may be,
shall deliver to the Parent Borrower and each Agent at such time or times
reasonably requested by the Parent Borrower or an Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by a Borrower or an Agent as may be necessary for such
Borrower and such Agent to comply with their obligations under FATCA and to
determine whether such Agent and such Lender have complied with such Agent’s and
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this paragraph, “FATCA”
shall include any amendments made to FATCA after the Effective Date.

 

Section 2.20                            Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Each Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest, premium, fees, reimbursement of LC Disbursements or FCI
Disbursements, or of amounts payable under Section 2.17, 2.18 or 2.19, or to
provide Cash Cover, or otherwise) prior to the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, local time), on the date when due, in
same day funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Office, except as otherwise
expressly provided herein.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment under any Loan
Document shall be due on a day that is not a Business Day, the date for payment
thereof shall be extended to the next Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable to but excluding
such Business Day.  Except as otherwise specified in this Agreement, each such
payment (other than (i) principal of and interest on Loans and LC Disbursements
denominated in an Alternative Currency, which shall be made in the applicable
Alternative Currency, except as otherwise specified in Section 2.5(e) and
(ii) payments in respect of the FCIs and FCI Disbursements thereunder, which
shall be made in the currency applicable to such FCI) shall be made in Dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent or the Foreign Trade
Facility Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements and FCI Disbursements, interest, premium, fees and Cash Cover then
due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed LC Disbursements
and FCI Disbursements then due hereunder, and any premium or Cash Cover then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements and FCI Disbursements,
and any premium or Cash Cover, then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest (or premium, if any) on any of its Domestic Revolving
Loans, Global Revolving Loans, portion of the Term Loan A, Incremental Term
Loans, participations in LC Disbursements, participations in Swingline Loans or
participations in Participation FCI Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate

 

105

--------------------------------------------------------------------------------


 

amount of its Domestic Revolving Loans, Global Revolving Loans, portion of the
Term Loan A, Incremental Term Loans, participations in LC Disbursements,
participations in Swingline Loans and participations in FCI Disbursements and
accrued interest (and premium, if any) thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Domestic Revolving
Loans, the Global Revolving Loans, the Term Loan A, any Incremental Term Loans,
participations in LC Disbursements, participations in Swingline Loans and
participations in FCI Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest (and
premium, if any) on their respective Domestic Revolving Loans, Global Revolving
Loans, portion of the Term Loan A, Incremental Term Loans, participations in LC
Disbursements, participations in Swingline Loans and participations in FCI
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by a Borrower pursuant to
and in accordance with the express terms of this Agreement or any other Loan
Document or any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in any of its Loans, participations in LC
Disbursements or participations in FCI Disbursements to any assignee or
participant, other than to the Parent Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply).  Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders (or any of them)
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
relevant Lenders the amount due.  In such event, if such Borrower has not in
fact made such payment, then each relevant Lender severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent to represent its cost of overnight
or short-term funds in the relevant currency (which determination shall be
conclusive absent manifest error).

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it to the Administrative Agent, the Swingline
Lender or any Issuing Lender, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations until all such unsatisfied obligations are
fully paid.

 

Section 2.21                            Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender or the Foreign Trade Facility
Agent requests compensation under Section 2.17, or if any Borrower is required
to pay any additional amount to any Lender or the Foreign Trade Facility Agent
or any Governmental Authority for the account of any Lender or the Foreign Trade
Facility Agent pursuant to Section 2.19, then, in the case of a Lender, such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or, in the case of a Lender or the
Foreign Trade Facility Agent, such party will use reasonable efforts to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or

 

106

--------------------------------------------------------------------------------


 

the Foreign Trade Facility Agent, as applicable, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.17 or 2.19,
as the case may be, in the future and (ii) would not subject such Lender or the
Foreign Trade Facility Agent, as applicable, to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender or the Foreign Trade
Facility Agent.  Each Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or the Foreign Trade Facility Agent in
connection with any such designation or assignment.

 

(b)                                 If (i) any Lender (other than an FCI Issuing
Lender) or the Foreign Trade Facility Agent requests compensation under
Section 2.17, (ii) any Borrower is required to pay any additional amount to any
Lender or the Foreign Trade Facility Agent or any Governmental Authority for the
account of any Lender or the Foreign Trade Facility Agent pursuant to
Section 2.19, (iii) any Lender is a Defaulting Lender, (iv) any Lender becomes a
“Non-Consenting Lender” (as defined below), or (v) any Lender is a non-extending
Lender pursuant to Section 2.1(c), Section 2.1(d) or Section 2.6(b), then the
Parent Borrower may, at its sole expense and effort, upon notice to such Lender
(other than an FCI Issuing Lender in the case of applicability of clause
(i) above) or the Foreign Trade Facility Agent, as applicable, and the
Administrative Agent, require such Lender (other than an FCI Issuing Lender in
the case of applicability of clause (i) above) or the Foreign Trade Facility
Agent (in the case of clause (i) or (ii) above as such clauses relate to the
Foreign Trade Facility Agent) to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.4), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee, in the case of a Lender, may be
another Lender, if a Lender accepts such assignment); provided that (A) the
Parent Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, and the
Foreign Trade Facility Agent in the case of an assignment of a Participation FCI
Commitment, (B) such Lender or the Foreign Trade Facility Agent, as applicable,
shall have received payment of an amount equal to the outstanding principal of
its Loans, participations in Participation FCI Disbursements, participations in
LC Disbursements and participations Swingline Loans, accrued interest (and
premium, if any) thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or such Borrower (in the case of all other amounts)
and (C) in the event of a replacement of a Non-Consenting Lender, in order for
the Parent Borrower to be entitled to replace such a Lender, such replacement
must take place no later than 120 days after the date the Non-Consenting Lender
shall have notified the Parent Borrower and the Administrative Agent of its
failure to agree to any requested consent, waiver or amendment.  Neither a
Lender nor the Foreign Trade Facility Agent shall be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling a Borrower to require such
assignment and delegation cease to apply.  In the event that (x) the Parent
Borrower or the Administrative Agent has requested the Lenders to consent to a
departure or waiver of any provisions of the Loan Documents or to agree to any
amendment thereto (including extensions of any maturity date) or to approve a
request that Eurocurrency Loans be made, or Letters of Credit and FCIs be
issued, in a currency other than those specifically listed in the definition of
“Alternative Currency”, (y) the consent, waiver, amendment or request in
question requires the agreement of all Lenders (or of a particular affected
Lender) in accordance with the terms of Section 1.9(a), Section 2.6(b) or
Section 9.2 and (z) if required, the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.

 

Section 2.22                            Change in Law.

 

Notwithstanding any other provision of this Agreement, if, after the Effective
Date, (a) any Change in Law shall make it unlawful for any Issuing Lender to
issue Letters of Credit denominated in an Alternative Currency, or any Global
Revolving Lender to make Global Revolving Loans denominated in an Alternative
Currency, or any FCI Issuing Lender to issue any FCIs, (b) there shall have
occurred any

 

107

--------------------------------------------------------------------------------


 

change in national or international financial, political or economic conditions
(including the imposition of or any change in exchange controls) or currency
exchange rates that would make it impracticable for any Issuing Lender to issue
Letters of Credit denominated in such Alternative Currency for the account of a
Borrower, or any Global Revolving Lender to make Global Revolving Loans
denominated in an Alternative Currency, or any FCI Issuing Lender to issue any
FCIs, then by prompt written notice thereof to the Parent Borrower and to the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (i) such Issuing Lender may declare that Letters
of Credit will not thereafter be issued by it in the affected Alternative
Currency or Alternative Currencies, whereupon the affected Alternative Currency
or Alternative Currencies shall be deemed (for the duration of such declaration)
not to constitute an Alternative Currency for purposes of the issuance of
Letters of Credit by such Issuing Lender, (ii) such Global Revolving Lender may
declare that Global Revolving Loans will not thereafter be made by it in the
affected Alternative Currency or Alternative Currencies, whereupon the affected
Alternative Currency or Alternative Currencies shall be deemed (for the duration
of such declaration) not to constitute an Alternative Currency for purposes of
the making of Global Revolving Loans by such Global Revolving Lender, and
(iii) such FCI Issuing Lender may declare that such affected FCIs will not
thereafter be issued by it and the commitment of such FCI Issuing Lender to
issue such affected FCIs shall forthwith be cancelled (for the duration of such
declaration), or (c) any Law shall make it unlawful, or any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurocurrency Rate (whether denominated in Dollars or an
Alternative Currency), or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then by prompt written notice thereof to the Parent Borrower and to the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (i) any obligation of such Lender to make or
continue Eurocurrency Loans in the affected currency or currencies or, in the
case of Eurocurrency Loans in Dollars, to convert ABR Loans to Eurocurrency
Loans, shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining ABR Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Alternate Base
Rate, the interest rate on which ABR Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Alternate Base Rate, in each
case until such Lender notifies the Administrative Agent and the Parent Borrower
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice specified in the foregoing clause (c), (x) the Parent
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in (i) Dollars,
convert (which prepayment or conversion shall be accompanied by the payment of
all accrued interest on the amount so prepaid or converted) all Eurocurrency
Loans of such Lender to ABR Loans (the interest rate on which ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Alternate Base Rate), or (ii) an Alternative Currency, convert (which prepayment
or conversion shall be accompanied by the payment of all accrued interest on the
amount so prepaid or converted) all Eurocurrency Loans of such Lender to
Alternate Rate Loans, in each case, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Eurocurrency Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurocurrency Rate.

 

108

--------------------------------------------------------------------------------


 

Section 2.23                            Foreign Subsidiary Borrowers.

 

(a)                                 Subject to the consent of the Administrative
Agent and the Global Revolving Lenders (such consent not to be unreasonably
withheld, delayed or conditioned), the Parent Borrower may designate any Foreign
Subsidiary of the Parent Borrower as a Foreign Subsidiary Borrower under the
Global Revolving Facility by delivery to the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such Foreign Subsidiary, the Parent Borrower
and the Administrative Agent and upon such delivery such Foreign Subsidiary
shall for all purposes of this Agreement be a Foreign Subsidiary Borrower under
the Global Revolving Facility and a party to this Agreement until the Parent
Borrower shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination with respect to such Foreign Subsidiary,
whereupon such Foreign Subsidiary shall cease to be a Foreign Subsidiary
Borrower under the Global Revolving Facility.  Notwithstanding the preceding
sentence, no such Borrowing Subsidiary Termination will become effective as to
any Foreign Subsidiary Borrower under the Global Revolving Facility at a time
when any Obligations of such Foreign Subsidiary Borrower shall be outstanding
thereunder or any Letters of Credit issued for the account of Such Foreign
Subsidiary Borrower shall be outstanding (which shall not have been cash
collateralized in a manner consistent with the terms of Section 2.5(j));
provided that such Borrowing Subsidiary Termination shall be effective to
terminate such Foreign Subsidiary Borrower’s right to make further borrowings
under the Global Revolving Facility.  The Global Revolving Lenders agree that
each Foreign Subsidiary Borrower identified in Part A of Schedule 2.23 is an
acceptable Foreign Subsidiary Borrower under the Global Revolving Facility.

 

(b)                                 (i) Subject to the consent of the Foreign
Trade Facility Agent, the Administrative Agent, the Participation FCI Issuing
Lenders (such consent not to be unreasonably withheld, delayed or conditioned)
and all of the Lenders with a Participation FCI Commitment (such consent not to
be unreasonably withheld, delayed or conditioned), the Parent Borrower may
designate any Foreign Subsidiary of the Parent Borrower as a Foreign Subsidiary
Borrower under the Foreign Trade Facility by delivery to the Foreign Trade
Facility Agent and the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Foreign Subsidiary, the Parent Borrower, the Foreign Trade
Facility Agent and the Administrative Agent and upon such delivery such Foreign
Subsidiary shall for all purposes of this Agreement be a Foreign Subsidiary
Borrower under the Foreign Trade Facility and a party to this Agreement until
the Parent Borrower shall have executed and delivered to the Foreign Trade
Facility Agent and the Administrative Agent a Borrowing Subsidiary Termination
with respect to such Foreign Subsidiary, whereupon such Foreign Subsidiary shall
cease to be a Foreign Subsidiary Borrower under the Foreign Trade Facility.

 

(ii)                                  Subject to the consent of the Foreign
Trade Facility Agent, the Administrative Agent and the Bilateral FCI Issuing
Lenders (such consent not to be unreasonably withheld, delayed or conditioned),
the Parent Borrower may designate any Foreign Subsidiary of the Parent Borrower
as a Foreign Subsidiary Borrower under the Bilateral Foreign Trade Facility by
delivery to the Foreign Trade Facility Agent and the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Foreign Subsidiary, the Parent
Borrower, the Foreign Trade Facility Agent and the Administrative Agent and upon
such delivery such Foreign Subsidiary shall for all purposes of this Agreement
be a Foreign Subsidiary Borrower under the Bilateral Foreign Trade Facility and
a party to this Agreement until the Parent Borrower shall have executed and
delivered to the Foreign Trade Facility Agent and the Administrative Agent a
Borrowing Subsidiary Termination with respect to such Foreign Subsidiary,
whereupon such Foreign Subsidiary shall cease to be a Foreign Subsidiary
Borrower under the Bilateral Foreign Trade Facility.

 

(iii)                               Notwithstanding the preceding clauses
(i) and (ii), no such Borrowing Subsidiary Termination will become effective as
to any Foreign Subsidiary Borrower under the Foreign Trade Facility or the
Bilateral Foreign Trade Facility, as applicable, at a time when any

 

109

--------------------------------------------------------------------------------


 

Obligations of such Foreign Subsidiary Borrower shall be outstanding thereunder
or any applicable FCIs issued for the account of such Foreign Subsidiary
Borrower shall be outstanding (which shall not have been cash collateralized or
otherwise supported in a manner consistent with the terms of
Section 2.6(o)(iv) or the obligations of such Foreign Subsidiary Borrower in
respect of each outstanding FCI shall not have been assumed by the Parent
Borrower or another Foreign Subsidiary Borrower pursuant to a written assumption
agreement in form and substance reasonably satisfactory to the Parent Borrower,
such terminated Foreign Subsidiary Borrower, any Foreign Subsidiary Borrower
that assumes obligations of such terminated Foreign Subsidiary Borrower, and the
Foreign Trade Facility Agent), provided that such Borrowing Subsidiary
Termination shall be effective to terminate such Foreign Subsidiary Borrower’s
right to request further FCIs or other extensions of credit under the Foreign
Trade Facility or the Bilateral Foreign Trade Facility, as applicable.

 

(c)                                  For the avoidance of doubt, no Foreign
Subsidiary Borrower shall be liable for the Obligations of any other Loan Party.

 

(d)                                 The Administrative Agent shall promptly
notify the Global Revolving Lenders of any Foreign Subsidiary Borrower added or
terminated pursuant to Section 2.23(a), and the Foreign Trade Facility Agent
shall promptly notify (i) each Participation FCI Issuing Lender and Lenders with
Participation FCI Commitments of any Foreign Subsidiary Borrower added or
terminated pursuant to Section 2.23(b)(i) and (ii) each Bilateral FCI Issuing
Lender of any Foreign Subsidiary Borrower added or terminated pursuant to
Section 2.23(b)(ii).

 

Section 2.24                            Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable laws:

 

(i)                                     Waivers and Amendment.  The Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 9.2.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amount received by any Agent for the account
of that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant
to Article VII or otherwise, and including any amounts made available to such
Agent by that Defaulting Lender pursuant to Section 9.8), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Agents hereunder; second, to the payment on a pro rata basis of any amounts
owing by that Defaulting Lender to any Issuing Lender, the Swingline Lender or
any Participation FCI Issuing Lender hereunder; third, if so determined by the
Administrative Agent or requested by the Parent Borrower or any Issuing Lender,
the Swingline Lender or any Participation FCI Issuing Lender, to be held as cash
collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit, Swingline Loan or Participation FCI;
fourth, as the Parent Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent or Foreign Trade Facility Agent, as
applicable; fifth, if so determined by the Administrative Agent or Foreign Trade
Facility Agent, as applicable, or requested by the Parent Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this

 

110

--------------------------------------------------------------------------------


 

Agreement; sixth, to the payment of any amounts owing to the Lenders, any
Issuing Lender, the Swingline Lender or any Participation FCI Issuing Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Lender, the Swingline Lender or any Participation FCI
Issuing Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Parent Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Parent Borrower against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans, unreimbursed LC Disbursements or unreimbursed FCI
Disbursements in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans, unreimbursed LC Disbursements or
unreimbursed FCI Disbursements were made at a time when the conditions set forth
in Section 4.3 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and unreimbursed LC Disbursements and unreimbursed FCI
Disbursements owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or unreimbursed LC Disbursements
or unreimbursed FCI Disbursements, owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to pay
other amounts or post cash collateral pursuant to this Section 2.24(a)(ii) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)                               Certain Fees.  The Defaulting Lender
(x) shall not be entitled to receive any fees pursuant to Section 2.14(a) or
(b) for any period during which such Lender is a Defaulting Lender (and the
Parent Borrower and other Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender) and (y) shall be limited in its right to receive Financial Letter of
Credit Fees, Non-Financial Letter of Credit Fees and any of the fees described
in Section 2.6(p) to the extent as provided in Section 2.24(b).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Financial
Letters of Credit, Non-Financial Letters of Credit, Swingline Loans or
Participation FCIs, the “Applicable Percentage” of each non-Defaulting Lender
shall be computed without giving effect to the Commitments of that Defaulting
Lender; provided, that, each such reallocation shall be given effect (x) only
if, at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists; and (y) for each non-Defaulting Lender, only to the
extent that the aggregate obligation of that non-Defaulting Lender to acquire,
refinance or fund participations in Financial Letters of Credit, Non-Financial
Letters of Credit, Swingline Loans and FCIs after giving effect to such
reallocation would not exceed one or more of (A) any excess of (1) the Domestic
Revolving Commitment of that non-Defaulting Lender minus (2) the sum of the
Financial LC Exposure, Swingline Exposure and the aggregate principal amount of
the outstanding Domestic Revolving Loans of that Lender, (B) any excess of
(1) the Global Revolving Commitment of that non-Defaulting Lender minus (2) the
sum of the Non-Financial LC Exposure and the aggregate principal amount of the
outstanding Global Revolving Loans of that Lender or (C) any excess of (1) the
Participation FCI Commitment of that non-Defaulting Lender minus (2) the FCI
Exposure of that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Parent
Borrower, the Administrative Agent, the Swingline Lender, each Issuing Lender
and each Participation FCI Issuing Lender agree in writing in their

 

111

--------------------------------------------------------------------------------


 

sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit, Swingline Loans and
FCIs to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.24(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Parent Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)                                  Request for Cash Collateral.  At any time
that there shall exist a Defaulting Lender, within three (3) Business Days of
the request of the Administrative Agent, an Issuing Lender, the Swingline Lender
or the Participation FCI Issuing Lender, the Parent Borrower shall deliver to
the Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.24(a)(iv) and any cash
collateral provided by the Defaulting Lender).

 

(d)                                 Grant of Security Interest.  All cash
collateral provided pursuant to this Section shall be maintained in blocked,
non-interest bearing deposit accounts at (i) the Administrative Agent, with
respect to cash collateral supporting the Fronting Exposure of the Issuing
Lenders and the Swingline Lender and (ii) the Foreign Trade Facility Agent, with
respect to cash collateral supporting the Fronting Exposure of the Participation
FCI Issuing Lenders.  The Parent Borrower, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
applicable Agent with whom such cash collateral is deposited, for the benefit of
the Administrative Agent, the Issuing Lenders, the Participation FCI Issuing
Lenders and/or the Lenders (including the Swingline Lender), as applicable, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such cash collateral may be applied
pursuant to Section 2.24(e).  If at any time the applicable Agent determines
that cash collateral is subject to any right or claim of any Person other than
such Agent as herein provided, or that the total amount of such cash collateral
is less than the applicable Fronting Exposure and other obligations secured
thereby, the Parent Borrower or the relevant Defaulting Lender will, promptly
upon demand by the applicable Agent, pay or provide to such Agent additional
cash collateral in an amount sufficient to eliminate such deficiency.

 

(e)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, cash collateral provided under this
Section 2.24 in respect of Letters of Credit, Swingline Loans or Participation
FCIs shall be held and applied in satisfaction of the specific obligations for
which the cash collateral was so provided, prior to any other application of
such property as may be provided herein or in any other Loan Document.

 

(f)                                   Release.  Cash collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender) or
(ii) the applicable Agent’s good faith determination that there exists excess
cash collateral; provided, however, (x) that cash collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.24
may be otherwise applied in accordance with terms of the

 

112

--------------------------------------------------------------------------------


 

Loan Documents) and (y) the Loan Party providing cash collateral and the Issuing
Lenders, the Participation FCI Issuing Lenders, and the Swingline Lender, as
applicable, may agree that cash collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

Section 2.25                            Lending Offices.

 

Each Lender, Issuing Bank or FCI Issuing Lender, at its option, may perform its
obligations hereunder through any Lender Office; provided that any exercise of
such option shall not affect the obligation of any Borrower to repay any Loans,
Letters of Credit or FCIs in accordance with the terms of this Agreement.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

On the Funding Date and any date thereafter on which the representations and
warranties set forth herein are required to be made hereunder (or deemed to be
made hereunder), the Parent Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

Section 3.1                                   Organization; Powers.

 

Each of the Parent Borrower and its Restricted Subsidiaries (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except, in the case of Restricted
Subsidiaries, where the failure to do so, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (b) has all requisite power and
authority to carry on its business as now conducted in all material respects and
(c) except where the failure to do so, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, is qualified to do business in, and
is in good standing in, every jurisdiction where such qualification is required.

 

Section 3.2                                   Authorization; Enforceability.

 

The Transactions to be entered into by each Loan Party are within such Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by each Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Borrower or such Loan Party (as the case may be), enforceable against such
Borrower or such other Loan Party, as the case may be, in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 3.3                                   Governmental Approvals; No
Conflicts.

 

The Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except registrations or filings necessary to perfect Liens created under the
Loan Documents or to release Liens, (b) will not violate any applicable law or
regulation in any material respect or the charter, by-laws or other
organizational documents of the Parent Borrower or any of its Restricted
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon the Parent Borrower or

 

113

--------------------------------------------------------------------------------


 

any of its Restricted Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Parent Borrower or any of
its Restricted Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Parent Borrower or any of its
Restricted Subsidiaries, except Liens created under the Loan Documents.

 

Section 3.4                                   Financial Condition; No Material
Adverse Change.

 

(a)                                 The Parent Borrower has heretofore furnished
to the Lenders its consolidated balance sheet and statements of income,
stockholders equity and cash flows (i) as of and for the fiscal year ended
December 31, 2014, reported on by Deloitte & Touche LLP, independent public
accountants, and (ii) as of and for the fiscal quarter ended June 30, 2015,
certified by its chief financial officer.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent Borrower and its consolidated Restricted
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

 

(b)                                 Except as disclosed in the financial
statements referred to above or the notes thereto or in the Information
Memorandum and except for the Disclosed Matters, based on the facts and
circumstances in existence on the Effective Date and taking into consideration
the likelihood of any realization with respect to contingent liabilities, after
giving effect to the Transactions, none of the Parent Borrower or its Restricted
Subsidiaries has, as of the Effective Date, any material contingent liabilities,
unusual long-term commitments or unrealized losses to the extent required to be
disclosed in accordance with GAAP.

 

(c)                                  Since December 31, 2014, there has been no
event or condition that has had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; provided that the
consummation of the Internal Reorganization, the Spinoff and the transactions
contemplated thereby, in each case, substantially as contemplated in the
Form 10, shall not constitute a Material Adverse Effect.

 

Section 3.5                                   Properties.

 

(a)                                 Each of the Parent Borrower and its
Restricted Subsidiaries has good title to, or valid leasehold interests in, all
its real and personal property material to its business, except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, each of the Parent
Borrower and its Restricted Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Parent Borrower and its
Restricted Subsidiaries does not infringe upon the rights of any other Person.

 

Section 3.6                                   Litigation and Environmental
Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Parent Borrower, threatened against or affecting the Parent
Borrower or any of its Restricted Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, in the aggregate, to have a Material
Adverse Effect or (ii) that involve any of the Loan Documents or the
Transactions.

 

(b)                                 Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, neither the Parent
Borrower nor any of its Restricted Subsidiaries (i) has failed to comply with
any

 

114

--------------------------------------------------------------------------------


 

Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability or (iii) has received notice of any claim with
respect to any Environmental Liability.

 

Section 3.7                                   Compliance with Laws and
Agreements.

 

Each of the Parent Borrower and its Restricted Subsidiaries is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
No Default or Event of Default has occurred and is continuing.

 

Section 3.8                                   Investment Company Status.

 

Neither the Parent Borrower nor any of its Restricted Subsidiaries is registered
or required to be registered as an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

 

Section 3.9                                   Taxes.

 

Each of the Parent Borrower and its Restricted Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Parent Borrower or such Restricted Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

Section 3.10                            ERISA.

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to have a Material Adverse
Effect.  Except to the extent such excess could not reasonably be expected to
have a Material Adverse Effect, the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

 

Section 3.11                            Disclosure.

 

Neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other written information, taken as a whole,
furnished by or on behalf of any Loan Party to any Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
(a) with respect to projected financial information and other forward-looking
information, the Parent Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, and (b) with respect to information regarding the

 

115

--------------------------------------------------------------------------------


 

general economy or industry, the Parent Borrower represents only that such
information was obtained from sources believed to be reliable.

 

Section 3.12                            Subsidiaries.

 

Schedule 3.12 sets forth the name of, and the direct and indirect ownership
interest of the Parent Borrower in, each Subsidiary of the Parent Borrower and
identifies each Subsidiary that is a Subsidiary Guarantor, in each case, as of
the Effective Date both before and after giving effect to the Transactions.

 

Section 3.13                            Labor Matters.

 

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect:  (a) there are no strikes, lockouts, slowdowns or other labor
disputes against the Parent Borrower or any Restricted Subsidiary pending or, to
the knowledge of the Parent Borrower, threatened; (b) the hours worked by and
payments made to employees of the Parent Borrower and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters;
and (c) all payments due from the Parent Borrower or any Restricted Subsidiary,
or for which any claim may be made against the Parent Borrower or any Restricted
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Parent Borrower or such Restricted Subsidiary.  The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Parent Borrower or any Restricted Subsidiary is bound.

 

Section 3.14                            Solvency.

 

Immediately after the consummation of the Transactions to occur on the Funding
Date and immediately following the making of each Loan made on the Funding Date
and after giving effect to the application of the proceeds of such Loans,
(a) the fair value of the assets of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Funding Date.

 

Section 3.15                            Senior Indebtedness.

 

At all times after the issuance of any Subordinated Debt, (a) the Obligations
will constitute “Senior Indebtedness” (or any comparable concept) under and as
defined in the Subordinated Debt Documents and (b) in the event that any
Subsidiary Guarantees the Subordinated Debt, the obligations of such Subsidiary
Guarantor under the Guarantee and Collateral Agreement will constitute
“Guarantor Senior Indebtedness” (or any comparable concept) of such Subsidiary
Guarantor under and as defined in the Subordinated Debt Documents.

 

116

--------------------------------------------------------------------------------


 

Section 3.16                            Security Documents.

 

The Guarantee and Collateral Agreement is effective to create in favor of the
Administrative Agent a legal, valid and enforceable security interest in the
Collateral to the extent described therein and available under the UCC.  As of
the Effective Date, Schedule 3.16 lists all of the filing jurisdictions in which
UCC-1 Financing Statements are required to be filed pursuant to the Guarantee
and Collateral Agreement.  Upon filing of such UCC-1 Financing Statements, the
Guarantee and Collateral Agreement creates a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral to the extent available under the UCC, as security for the
Obligations (as defined in the Guarantee and Collateral Agreement), in each
case, subject to Permitted Encumbrances or as otherwise permitted by
Section 6.3, prior and superior in right to any other Person.

 

Section 3.17                            OFAC; Anti-Money Laundering Laws;
Patriot Act; FCPA.

 

(a)                                 Neither the Parent Borrower nor any
Subsidiary nor, to the knowledge of any Responsible Officer of any Borrower or
their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity currently the subject of any
Sanctions, nor is any Borrower or any Subsidiary located, organized, resident or
doing business in a Designated Jurisdiction, except in the case of doing
business to the extent permitted under the applicable Sanctions program, in each
case to the extent that the aforementioned Sanctions programs are applicable to
such Loan Parties and their respective Subsidiaries.

 

(b)                                 Neither the Parent Borrower nor, to the
knowledge of any Responsible Officer of any Borrower or their Subsidiaries, any
of its Affiliates (i) is under investigation by any Governmental Authority for,
or has been charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable law (collectively, “Anti-Money Laundering Laws”), (ii) has been
assessed civil penalties under any Anti-Money Laundering Laws or (iii) has had
any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws.  The Parent Borrower has taken reasonable measures appropriate
to the circumstances (in any event as required by applicable Law), to ensure
that the Parent Borrower and its Subsidiaries each is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws.

 

(c)                                  Each of the Loan Parties and their
respective Subsidiaries is in compliance, in all material respects, with (a) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001), in each case to the extent that the aforementioned acts are applicable
to such Loan Parties and their respective Subsidiaries.

 

(d)                                 No part of the proceeds of the Loans or
other extensions of credit hereunder will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

(e)                                  The representations and warranties given in
this Section 3.17 shall not be made by nor apply to any German Loan Party in so
far as they would violate or expose it to any liability under EU Regulation (EC)
2271/96 or Section 7 of the German Foreign Trade Ordinance (Verordung zur
Durchführung des Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung)) or any
similar anti-boycott or blocking law, regulation or statute that is in force
from time to time and applicable to such entity.  The representations and
warranties contained in this Section 3.17 given by any Loan Party to any Lender

 

117

--------------------------------------------------------------------------------


 

domiciled in Germany (Inländer) within the meaning of Section 2 paragraph 15 of
the German Foreign Trade Act (Außenwirtschaftsgesetz) are made only to the
extent that any Lender domiciled in Germany (Inländer) within the meaning of
Section 2 paragraph 15 of the German Foreign Trade Act (Außenwirtschaftsgesetz)
would be permitted to make such representations and warranties pursuant to
Section 7 of the German Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung)).

 

Section 3.18                            Representations as to Foreign Obligors.

 

(a)                                 The execution, delivery and performance by
each Foreign Obligor of this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”) constitute and will constitute private and commercial acts
and not public or governmental acts.  Neither such Foreign Obligor nor any of
its property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

 

(b)                                 The Applicable Foreign Obligor Documents are
in proper legal form under the Laws of the jurisdiction in which such Foreign
Obligor is organized and existing for the enforcement thereof against such
Foreign Obligor under the Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents.  It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

 

(c)                                  There is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Obligor is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Obligor Documents or (ii) on any
payment to be made by such Foreign Obligor pursuant to the Applicable Foreign
Obligor Documents, except as has been disclosed to the Administrative Agent.

 

(d)                                 The execution, delivery and performance of
the Applicable Foreign Obligor Documents executed by such Foreign Obligor are,
under applicable foreign exchange control regulations of the jurisdiction in
which such Foreign Obligor is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).

 

118

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS

 

Section 4.1                                   Effective Date.

 

The effectiveness of the Commitments hereunder is subject to the receipt by the
Administrative Agent of this Agreement executed and delivered by the
Administrative Agent, the Foreign Trade Facility Agent, the Parent Borrower,
each applicable Foreign Subsidiary Borrower and the Lenders.

 

Section 4.2                                   Funding Date.

 

The obligations of the Lenders to make Loans hereunder, of the Issuing Lenders
to issue Letters of Credit hereunder and of the FCI Issuing Lenders to issue
FCIs hereunder shall not become effective until the date on which each of the
following conditions is satisfied:

 

(a)                                 Guarantee and Collateral Agreement.  The
Administrative Agent shall have received the Guarantee and Collateral Agreement
(in form and substance substantially similar to the guarantee and collateral
agreement delivered in connection with the Existing Credit Agreement), executed
and delivered by the Parent Borrower, each Foreign Subsidiary Borrower, each
Subsidiary Guarantor and certain Restricted Subsidiaries of the Parent Borrower.

 

(b)                                 No Material Adverse Change.  Since
December 31, 2014, there has been no event or condition that has had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; provided that the consummation of the Internal
Reorganization, the Spinoff and the transactions contemplated thereby, in each
case, substantially as contemplated in the Form 10, shall not constitute a
Material Adverse Effect.

 

(c)                                  Financial Statements.  The Administrative
Agent (for further distribution to the Lenders) shall have received (i) audited
consolidated financial statements of the Parent Borrower for the 2013 and 2014
fiscal years and (ii) unaudited interim consolidated financial statements of the
Parent Borrower for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available.

 

(d)                                 Projections.  The Administrative Agent (for
distribution to the Lenders) shall have received satisfactory projections
(including written assumptions) for the Parent Borrower and its Restricted
Subsidiaries.

 

(e)                                  Pledged Stock.  The Administrative Agent
shall have received the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof.

 

(f)                                   Filings, Registrations and Recordings. 
Each document (including any UCC financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.3), shall be in proper
form for filing, registration or recordation.

 

(g)                                  Legal Opinions.  The Administrative Agent
shall have received legal opinions (addressed to the Agents and the Lenders,
and, with respect to certain opinions, each FCI Issuing Lender and the
applicable Agent) and dated the Funding Date (i) from Latham & Watkins LLP,
counsel for the Parent Borrower, the opinions of which shall be customary for
transactions of this type, (ii) from the General Counsel of the Parent Borrower
and (iii) from other local counsel as reasonably requested by either Agent.  The
Parent Borrower hereby requests each such counsel to deliver such opinions.

 

119

--------------------------------------------------------------------------------


 

(h)                                 Internal Reorganization; Spinoff.  The
Administrative Agent shall have received satisfactory evidence that (i) the
Internal Reorganization has been completed as contemplated in the Form 10, and
(ii) the Spinoff has been or will be consummated substantially contemporaneously
with the Funding Date and substantially in accordance with the Form 10 and that
all conditions to the Spinoff as set forth in Exhibit 99.1 to the Form 10 have
been or will be met substantially contemporaneously with the amendment and
restatement of this Agreement.  There shall not have been any amendment,
restatement, supplement, modification, waiver or consent of the Form 10 that is
materially adverse to the interests of the Lenders unless such amendment,
supplement, modification, waiver or consent is approved by the Lenders.

 

(i)                                     Closing Certificates.  The
Administrative Agent shall have received a certificate of each Loan Party, dated
the Funding Date, substantially in the form of Exhibit A, with appropriate
insertions and attachments.

 

(j)                                    Existing Credit Agreement; Funding. 
(i) Indebtedness under the Existing Credit Agreement shall have been repaid in
full (or otherwise satisfied, cash collateralized or guaranteed in a manner
satisfactory to the agents and lenders thereunder) and all obligations of the
parties under the Existing Credit Agreement shall have terminated (other than
obligations that pursuant to the express terms of the Existing Credit Agreement
survive repayment and/or termination thereof) and (ii) the “Funding Date” (as
defined in the SPX FLOW Credit Agreement) shall have occurred.

 

(k)                                 Licensing Requirements.  Each Agent and each
Lender shall have obtained all applicable licenses, consents, permits and
approvals as deemed necessary by such Lender in order to execute and perform the
transactions contemplated by the Loan Documents.

 

(l)                                     Due Diligence.  The Lenders shall have
completed “know your customer” due diligence, and the Parent Borrower and its
Subsidiaries shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent and
the Lenders in order to comply with applicable law, including without
limitation, the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), Sanctions, the United States Foreign Corrupt Practices Act
of 1977, and the applicable European Union or German acts and ordinance such as
the German Anti-Money-Laundering-Act (“Geldwäschegesetz”).

 

(m)                             Fees.  The Administrative Agent, the Foreign
Trade Facility Agent, and the Lenders shall have received all fees and other
amounts due and payable on or prior to the Funding Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.

 

Without limiting the generality of the provisions of the last paragraph of
Section 8.3, for purposes of determining compliance with the conditions
specified in this Section 4.2, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Funding Date
specifying its objection thereto.

 

Section 4.3                                   Each Credit Event.

 

The obligation of each Lender to make a Loan on the occasion of any Borrowing
(other than any continuation of any Eurocurrency Loan or the conversion of a
Loan to a Eurocurrency Loan), and of the Issuing Lenders and FCI Issuing Lenders
to issue, amend, renew or extend any Letter of Credit or any

 

120

--------------------------------------------------------------------------------


 

FCI, is subject to receipt of the request therefor in accordance herewith and to
the satisfaction of the following conditions:

 

(a)                                 Subject to the last paragraph of
Section 2.1(b), the representations and warranties of each Loan Party set forth
in the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects) on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit or FCI, as applicable, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) as of such earlier date;

 

(b)                                 Subject to the last paragraph of
Section 2.1(b), at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit or FCI, as applicable, no Default or Event of Default shall have occurred
and be continuing.

 

(c)                                  In the case of any initial extension of
credit made under the Global Revolving Facility or the Foreign Trade Facility to
a Foreign Subsidiary Borrower, the Administrative Agent shall have received a
Foreign Subsidiary Opinion and such other documents and information with respect
to such Foreign Subsidiary Borrower as the Administrative Agent may reasonably
request.

 

(d)                                 In the case of a credit extension hereunder
to be denominated in an Alternative Currency, there shall not have occurred any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which in the reasonable opinion
of the Administrative Agent, the Foreign Trade Facility Agent, the Required
Lenders (in the case of any Loans to be denominated in an Alternative Currency),
any Issuing Lender (in the case of any Letter of Credit to be denominated in an
Alternative Currency), any Bilateral FCI Issuing Lender (in the case of any
issuance of Bilateral FCIs), the Participation FCI Issuing Lenders (in the case
of any issuance of Participation FCIs), or the Lenders with Participation FCI
Commitments (in the case of any issuance of Participation FCIs) would make it
impracticable for such credit extensions to be denominated in the relevant
Alternative Currency.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit or an FCI shall be deemed to constitute a representation and warranty by
the Parent Borrower and the relevant Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

On the Funding Date and thereafter, until the Commitments have expired or been
terminated and the principal of and interest (and premium, if any) on each Loan
and all fees payable hereunder shall have been paid in full and all Letters of
Credit and FCIs shall have expired (without any pending drawing) or terminated
(or been fully cash collateralized or otherwise supported in a manner consistent
with the terms of Section 2.5(j) or Section 2.6(o)(iv), as applicable) and all
LC Disbursements and FCI Disbursements shall have been reimbursed, the Parent
Borrower covenants and agrees with the Administrative Agent and the Lenders
that:

 

121

--------------------------------------------------------------------------------


 

Section 5.1                                   Financial Statements and Other
Information.

 

The Parent Borrower will furnish to the Administrative Agent, for distribution
to the Lenders, and to the Foreign Trade Facility Agent:

 

(a)                                 within 90 days after the end of each fiscal
year of the Parent Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent Borrower and its consolidated
Restricted Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (except as disclosed therein); provided that delivery
within the time period specified above of copies of the Annual Report on
Form 10-K of the Parent Borrower filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 5.1(a);

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Parent Borrower, its
consolidated balance sheet and related statements of operations for such fiscal
quarter and the then elapsed portion of the fiscal year, and cash flows for the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent
Borrower and its consolidated Restricted Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (except as disclosed therein), subject
to normal year-end audit adjustments and the absence of footnotes; provided that
delivery within the time period specified above of copies of the Quarterly
Report on Form 10-Q of the Parent Borrower filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this
Section 5.1(b);

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate (a “Compliance
Certificate”) of a Financial Officer of the Parent Borrower, substantially in
the form of Exhibit N, (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.1, (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the Parent Borrower’s audited financial statements referred to in
Section 3.4 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and (iv) with
respect to any Permitted Acquisition for which the aggregate Consideration is
greater than or equal to $50,000,000 and for which a certificate has not been
previously delivered to the Administrative Agent as required by the definition
of Permitted Acquisition, certifying as to the matters specified in clause
(a) of the proviso in such definition;

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);

 

(e)                                  not later than 60 days after the
commencement of each fiscal year of the Parent Borrower, a consolidated budget
for such fiscal year (including a projected consolidated balance sheet and
related statements of projected operations and cash flow as of the end of and
for such fiscal year and setting forth

 

122

--------------------------------------------------------------------------------


 

the assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;

 

(f)                                   promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Parent Borrower or any Restricted Subsidiary with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, or distributed by the Parent Borrower to its shareholders generally,
as the case may be; and

 

(g)                                  promptly following any request therefor,
such other information regarding the operations, business affairs, financial
condition and identity of the Parent Borrower or any Restricted Subsidiary, or
compliance with the terms of any Loan Document, as any Agent or any Lender may
reasonably request, including any request made by a Lender as contemplated by
Section 9.15.

 

If the Parent Borrower designates any of its Subsidiaries as an Unrestricted
Subsidiary, the Parent Borrower shall deliver concurrently with the delivery of
any financial statements pursuant to Section 5.1(a) or Section 5.1(b), the
applicable reconciliation reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries from such consolidated financial
statements.

 

The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
MLPFS will make available on a confidential basis to the Foreign Trade Facility
Agent, the Lenders, the Issuing Lenders and the FCI Issuing Lenders materials
and/or information provided by or on behalf of the Parent Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Parent Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Parent Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Person’s securities.  The Parent Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Parent Borrower
shall be deemed to have authorized the Administrative Agent and MLPFS to treat
such Borrower Materials as not containing any material non-public information
with respect to the Parent Borrower or its securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 9.11); (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent and MLPFS shall be entitled to (and
agree to) treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.”  Notwithstanding the foregoing, the Parent Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

 

Section 5.2                                   Notices of Material Events.

 

The Parent Borrower will furnish to the Administrative Agent, for distribution
to the Lenders, and to the Foreign Trade Facility Agent prompt written notice,
upon any Financial Officer having knowledge of the following:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

123

--------------------------------------------------------------------------------


 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Parent Borrower or any Affiliate thereof that could reasonably
be expected to have a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Parent Borrower and its
Restricted Subsidiaries in an aggregate amount exceeding $25,000,000;

 

(d)                                 after the occurrence of the Ratings Event,
any casualty or other insured damage to any material portion of any Collateral
or the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding that could reasonably be expected to
reduce the value of the Collateral by an aggregate amount in excess of
$25,000,000; and

 

(e)                                  any development that has resulted in, or
could reasonably be expected to have, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

Section 5.3                                   Information Regarding Collateral.

 

(a)                                 The Parent Borrower will furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
legal name, (ii) in the jurisdiction of organization of any Loan Party, (iii) in
any Loan Party’s company type or (iv) in any Loan Party’s Federal Taxpayer
Identification Number.  Unless the Parent Borrower shall have provided to the
Administrative Agent at least 15 days’ prior written notice of any such change,
the Parent Borrower agrees not to effect or permit any change referred to in the
preceding sentence until such time as all filings have been made under the UCC
or otherwise that are required in order for the Administrative Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral to the same extent as before such change.

 

(b)                                 On each Collateral Date, the Parent Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
of the Parent Borrower setting forth (i) the information required by
Section 5.11 and (ii) a summary of any change referred to in the first sentence
of paragraph (a) above that has occurred since the immediately preceding
Collateral Date (or, in the case of the first Collateral Date, since the Funding
Date).

 

Section 5.4                                   Existence.

 

The Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
(a) preserve, renew and keep in full force and effect its legal existence;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.4 and (b) maintain all
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

124

--------------------------------------------------------------------------------


 

Section 5.5                                   Payment of Obligations.

 

The Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
pay its material Indebtedness and other obligations, including material Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith in an
appropriate manner, (b) the Parent Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
have a Material Adverse Effect.

 

Section 5.6                                   Maintenance of Properties.

 

The Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
keep and maintain all property material to the conduct of its business in good
condition, ordinary obsolescence, wear and tear excepted and except where the
failure to do so, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.7                                   Insurance.

 

The Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
maintain, with financially sound and reputable insurance companies (a) insurance
in such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Security Documents.  The
Parent Borrower will furnish to the Lenders, upon request of the Administrative
Agent but not more frequently than once in any fiscal year, information in
reasonable detail as to the insurance so maintained; provided that upon and
during the continuance of an Event of Default, the Parent Borrower will furnish
promptly such insurance information upon request from time to time.

 

Section 5.8                                   Books and Records; Inspection and
Audit Rights.

 

The Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities.  The Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives (which may include any Lender)
designated by any Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested; provided that the Agents shall not exercise such
inspection and audit rights at the expense of the Parent Borrower more often
than one time during any calendar year absent the existence of an Event of
Default.

 

Section 5.9                                   Compliance with Laws and
Contractual Obligations.

 

The Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
comply with all laws, rules, regulations and orders of any Governmental
Authority (including Environmental Laws) and all Contractual Obligations
applicable to it or its property, except where the failure to do so, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

125

--------------------------------------------------------------------------------


 

Section 5.10                            Use of Proceeds and Letters of Credit
and FCIs.

 

The proceeds of the Domestic Revolving Loans and the Global Revolving Loans will
be used (a) to refinance indebtedness under the Existing Credit Agreement and
(b) for lawful corporate purposes of the Parent Borrower and its Restricted
Subsidiaries.  Any amounts of the Term Loan A advanced on the Funding Date will
be used to refinance indebtedness under the Existing Credit Agreement.  The
Letters of Credit (other than Non-Financial Letters of Credit) will be used to
issue financial and performance letters of credit requested by any Borrower on
behalf of itself or any of its Restricted Subsidiaries or Joint Ventures.  The
FCIs and Non-Financial Letters of Credit will be used only for the operational
business of the Parent Borrower, its Restricted Subsidiaries and Joint Ventures;
provided that no FCI or Non-Financial Letter of Credit may be issued for the
benefit of financial creditors, except for a Counter-Guarantee supporting
another FCI.  No part of the proceeds of any Loan will be used, nor any Letter
of Credit or FCI issued, in each case whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

 

Section 5.11                            Additional Collateral.

 

(a)                                 On each Collateral Date, the Parent Borrower
will notify the Administrative Agent of the identity of any Wholly Owned
Subsidiary that is not already a Subsidiary Guarantor and promptly after such
Collateral Date will (i) in the case of each such Wholly Owned Subsidiary that
is a Material Subsidiary, cause such Subsidiary (unless it is an Unrestricted
Subsidiary, a Foreign Subsidiary (or a Subsidiary thereof) or a Receivables
Entity) to become a “Subsidiary Guarantor” and a “Grantor” under the Guarantee
and Collateral Agreement and, after the occurrence of the Ratings Event, each
other relevant Security Document, (ii) cause the Capital Stock of such Wholly
Owned Subsidiary (unless it is an Unrestricted Subsidiary) to be pledged
pursuant to the Guarantee and Collateral Agreement (except that, (A) if such
Subsidiary is a Foreign Subsidiary (or a Subsidiary thereof), no Capital Stock
of such Subsidiary shall be pledged unless such Subsidiary is a Material
Subsidiary that is directly owned by the Parent Borrower or a Subsidiary
Guarantor, and then the amount of voting stock of such Subsidiary to be pledged
pursuant to the Guarantee and Collateral Agreement shall be limited to 65% of
the outstanding shares of voting stock of such Subsidiary, (B) if such
Subsidiary is a Receivables Entity, no shares of Capital Stock of such
Subsidiary shall be pledged if the documentation relating to the Receivables
sale, factoring or securitization to which such Receivables Entity is a party
expressly prohibits such pledge, (C) if the pledge of the Capital Stock of any
such Wholly Owned Subsidiary would result in a violation of any laws,
regulations or orders of any Governmental Authority, no shares of the Capital
Stock of such Subsidiary shall be pledged, (D) no Capital Stock of SPX
International GmbH, a cooperative association established under the laws of
Germany, shall be pledged, (E) neither the Parent Borrower nor any Subsidiary
Guarantor shall be required to pledge any Capital Stock of Ballantyne Holding
Company, and, for the avoidance of doubt, none of Ballantyne Company, SPX Clyde
Luxembourg S.à r.l. or SPX Clyde UK Limited shall be required to be a “Grantor”
under the Guarantee and Collateral Agreement, (F) Capital Stock shall not be
required to be pledged to the extent that the Guarantee and Collateral Agreement
expressly provides that such Capital Stock is not required to be pledged, and
(G) no Capital Stock of any Subsidiary that is not a Material Subsidiary shall
be required to be pledged (notwithstanding anything set forth in the Guarantee
and Collateral Agreement) so long as the aggregate assets of all such
Subsidiaries whose Capital Stock is not pledged as Collateral pursuant to this
clause (G) does not exceed $25,000,000 when taken together for all such
Subsidiaries (excluding the assets of any Subsidiary the Capital Stock of which
is not required to be pledged pursuant to clauses (A) — (F)) on an aggregate
basis and (iii) except in the case of an Unrestricted Subsidiary, a Foreign
Subsidiary (or a Subsidiary thereof) or a Receivables Entity, take all steps
required pursuant to this Section 5.11, Section 5.12 and the relevant Security
Documents to create and perfect Liens in the relevant property of such
Subsidiary; provided that the Parent Borrower and its Restricted Subsidiaries
shall not be required to comply with the requirements of this Section 5.11(a) if
the Administrative Agent, in its sole discretion, determines that the cost or
other negative consequence to the Parent Borrower and its Restricted
Subsidiaries of such compliance is excessive in relation to the value of the
collateral security to be afforded thereby.

 

126

--------------------------------------------------------------------------------


 

(b)                                 In the event the Parent Borrower obtains a
corporate credit family rating from Moody’s and a corporate credit rating from
S&P, promptly, and in any event within 60 days (or such longer period as is
reasonably acceptable to the Administrative Agent), following the first date on
which the corporate family rating of the Parent Borrower from Moody’s is less
than “Ba2” (or not rated by Moody’s) and the corporate credit rating of the
Parent Borrower from S&P is less than “BB” (or not rated by S&P) (such date, the
“Ratings Event”), the Parent Borrower shall (i) execute and deliver, and cause
each Subsidiary Guarantor to execute and deliver, to the Administrative Agent
security documents, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which the Parent Borrower and each Subsidiary
Guarantor shall grant to the Administrative Agent, for the benefit of the
Lenders, a security interest in all property of such Person (including any
parcel of owned domestic real property having a fair market value in excess of
$10,000,000 but excluding (A) all other real property (whether owned or leased)
and leaseholds, (B) Capital Stock not required to be pledged pursuant to
Section 5.11(a), (C) assets for which the pledge thereof or grant, or
perfection, of a Lien thereon would result in a default, breach or other
violation or right of termination under then existing Contractual Obligations or
laws, regulations or orders of any Governmental Authority, (D) any personal
property (including titled vehicles) in respect of which perfection of a Lien is
not governed by the UCC or, in respect of registered intellectual property, a
filing in the USPTO (if required) or the U.S. Copyright Office, (E) any
intellectual property to the extent a security interest therein is not perfected
by filing a UCC financing statement or, in respect of registered intellectual
property, a filing in the USPTO (if required) or the U.S. Copyright Office,
(F) any intellectual property if the grant, or perfection, of a security
interest therein shall constitute or result in (i) the abandonment, invalidation
or rendering unenforceable of any right, title or interest of any Grantor (as
defined in the Guarantee and Collateral Agreement) therein, (ii) the breach or
termination pursuant to the terms of, or a default under, any contract or
agreement related to such intellectual property or (iii) the violation of any
applicable law, (G) any general intangible if the grant, or perfection, of a
security interest therein (i) shall violate any applicable law or be prohibited
by any contract, agreement, instrument or indenture governing such General
Intangible, (ii) would give any other party to such contract, agreement,
instrument or indenture the right to terminate its obligations thereunder or
(iii) is permitted only with the consent of another party to such contract, if
such consent has not been obtained; provided in any such case the prohibition is
not rendered ineffective by the UCC (including the provisions of Section 9-407
and 9-408) or other applicable laws, (H) any lease, license, contract, property
rights or agreement to which any Grantor (as defined in the Guarantee and
Collateral Agreement) is a party or any of its rights or interests thereunder if
the grant, or perfection, of a security interest therein (i) shall violate any
applicable law or be prohibited by any contract, agreement, instrument or
indenture governing such lease, license, contract, property rights or agreement,
(ii) would give any other party to such contract, agreement, instrument or
indenture the right to terminate its obligations thereunder, (iii) is permitted
only with the consent of another party to such contract, if such consent has not
been obtained, (iv) shall constitute or result in the abandonment, invalidation
or unenforceability of any right, title or interest of any Grantor (as defined
in the Guarantee and Collateral Agreement) therein or (v) shall constitute or
result in a breach or termination pursuant to the terms of, or a default under,
any such lease, license, contract, property rights or agreement; provided in any
such case the prohibition is not rendered ineffective by the UCC (including the
provisions of Section 9-407 and 9-408) or other applicable laws, (I) any Exempt
Deposit Accounts and (J) those other assets that are, in the reasonable judgment
of the Administrative Agent, customarily excluded from security documents) that
is not already subject to a perfected first priority Lien (except as permitted
by Section 6.3) in favor of the Administrative Agent and (ii) take, and cause
the relevant Restricted Subsidiaries to take, such actions as shall be necessary
or reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in Section 5.12, all at the expense of the
Loan Parties; provided that the Parent Borrower and its Restricted Subsidiaries
shall not be required to comply with the requirements of this Section 5.11(b) if
the Administrative Agent, in its sole discretion, determines that the cost or
other negative consequence to the Parent Borrower and its Restricted
Subsidiaries of such compliance is excessive in relation to the value of the
collateral security to be afforded thereby.

 

127

--------------------------------------------------------------------------------


 

(c)                                  If, as of any Collateral Date following the
Ratings Event, any property of the Parent Borrower, any Subsidiary Guarantor
that is a “Grantor” under any Security Document or any Restricted Subsidiary
that is required to become a “Grantor” pursuant to Section 5.11(a) is not
already subject to a perfected first priority Lien (except to the same extent as
not required pursuant to Section 5.11(b) or as permitted by Section 6.3) in
favor of the Administrative Agent, the Parent Borrower will notify the
Administrative Agent thereof, and, promptly after such Collateral Date, will
cause such assets to become subject to a Lien under the relevant Security
Documents and will take, and cause the relevant Restricted Subsidiary to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in
Section 5.12, all at the expense of the Loan Parties; provided that the Parent
Borrower and its Restricted Subsidiaries shall not be required to comply with
the requirements of this Section 5.11(c) if the Administrative Agent, in its
sole discretion, determines that the cost or other negative consequences to the
Parent Borrower and its Restricted Subsidiaries of such compliance is excessive
in relation to the value of the collateral security to be afforded thereby.

 

(d)                                 Notwithstanding anything to the contrary in
this Section 5.11 or any other Loan Document, prior to the occurrence of the
Ratings Event, no property other than Capital Stock (subject to the exceptions
specified in Section 5.11(a)) shall be required to become Collateral.

 

(e)                                  Promptly, and in any event within 60 days
(or such longer period as is reasonably acceptable to the Administrative Agent),
following the first date after the Release Date on which the corporate family
rating of the Parent Borrower from Moody’s is less than “Baa3” (or not rated by
Moody’s) and the corporate credit rating of the Parent Borrower from S&P is less
than “BBB-” (or not rated by S&P), the Parent Borrower shall (i) execute and
deliver, and cause each Subsidiary Guarantor to execute and deliver, to the
Administrative Agent security documents, in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to which the Parent Borrower
and each Subsidiary Guarantor shall grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in all property (and types of
property) of such Person that constituted Collateral under the Guarantee and
Collateral Agreement as in effect immediately prior to the Release Date (and,
for the avoidance of doubt, shall not include Capital Stock not required to be
pledged pursuant to Section 5.11(a) or other assets not required to be subjected
to a Lien pursuant to Section 5.11(b)) and (ii) take, and cause the relevant
Restricted Subsidiaries to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in Section 5.12, all at the expense of the
Loan Parties.

 

(f)                                   Notwithstanding anything to the contrary
in this Section 5.11 or any other Loan Document, the Administrative Agent and
the Lenders shall not have Liens on (and shall, at the request and expense of
the Parent Borrower, timely release any purported Liens on): (i) the assets
transferred to a Receivables Entity and assets of such Receivables Entity,
(ii) the Receivables and related assets (of the type specified in the definition
of “Qualified Receivables Transaction”) transferred, or in respect of which
security interests are granted, pursuant to a Qualified Receivables Transaction,
(iii) if the documentation relating to the Receivables sale, factoring or
securitization to which such Receivables Entity is a party expressly prohibits
such a Lien, the Capital Stock or debt (whether or not represented by promissory
notes) of or issued by a Receivables Entity to the Parent Borrower or any of its
Restricted Subsidiaries, in each case in connection with a Qualified Receivables
Transaction permitted by Section 6.6(c) and (iv) Capital Stock not required to
be pledged pursuant to Section 5.11(a), (b) or (c).  Notwithstanding anything to
the contrary in this Section 5.11 or any other Loan Document, neither the Parent
Borrower nor any of the Subsidiary Guarantors shall be required to take any
action to perfect the security interest of the Administrative Agent in the
Collateral other than (i) filing UCC financing statements, (ii) delivering
Capital Stock required to be pledged pursuant to Sections 5.11(a), (b) and (c),
(iii) executing, delivering, filing and recording mortgages with respect to
owned real property in which a security interest is required

 

128

--------------------------------------------------------------------------------


 

to be granted pursuant to this Section 5.11 and (iv) executing, delivering,
filing and recording notices of grants of security interest with the United
States Patent Office and/or United States Copyright Office.

 

(g)                                  Notwithstanding anything herein to the
contrary, no Foreign Subsidiary (or any Subsidiary thereof) shall, or shall be
deemed to, guarantee any Borrowing by the Parent Borrower, and no assets of any
Foreign Subsidiary (or Subsidiary thereof) shall be given as security for such
Borrowing. This provision is meant to prevent any inclusions pursuant to
Section 956 of the Code and shall be interpreted in accordance therewith.

 

Section 5.12                            Further Assurances.

 

The Parent Borrower will, and will cause each of the Restricted Subsidiaries to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable law, or which
the Administrative Agent may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties. 
The Parent Borrower also agrees to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

 

Section 5.13                            Unrestricted Subsidiaries.

 

(a)                                 The Parent Borrower may at any time after
the Funding Date, substantially contemporaneously upon the organization or
acquisition of any Subsidiary, designate such Subsidiary as an Unrestricted
Subsidiary, or designate any Restricted Subsidiary as an Unrestricted Subsidiary
or any Unrestricted Subsidiary as a Restricted Subsidiary; provided, that,
(i) immediately before and after such designation (x) no Default or Event of
Default shall have occurred and be continuing, and (y) the Parent Borrower shall
be in compliance, on a pro forma basis after giving effect to such designation,
with the covenants contained in Section 6.1, in each case recomputed as at the
last day of the most recently ended fiscal quarter of the Parent Borrower for
which the relevant information is available as if such designation had occurred
on the first day of each relevant period for testing such compliance; (ii) no
Unrestricted Subsidiary shall own any Capital Stock in any Borrower or any
Restricted Subsidiary; (iii) no Unrestricted Subsidiary shall hold any
Indebtedness of, or any Lien on any property of, any Borrower or any Restricted
Subsidiary; and (iv) no Restricted Subsidiary may be designated an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary.

 

(b)                                 The designation of any Subsidiary as an
Unrestricted Subsidiary after the Funding Date shall constitute an Investment by
the Parent Borrower therein at the date of designation in an amount equal to the
fair market value as determined in good faith by the Parent Borrower of such
Investment.

 

(c)                                  The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence by the
Parent Borrower at the time of such designation of any Investment, Indebtedness
or Liens of such Subsidiary existing at such time.

 

Section 5.14                            Anti-Corruption Laws.

 

The Parent Borrower will, and will cause each of its Subsidiaries to,
(a) conduct its businesses in compliance, in all material respects, with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other applicable anti-corruption legislation in other jurisdictions and
(b) maintain

 

129

--------------------------------------------------------------------------------


 

policies and procedures designed to promote and achieve compliance, in all
material respects, with such laws.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

On the Funding Date and thereafter, until the Commitments have expired or
terminated and the principal of and interest (and premium, if any) on each Loan
and all fees payable hereunder have been paid in full and all Letters of Credit
and FCIs have expired (without any pending drawing) or terminated (or been fully
cash collateralized or otherwise supported in a manner consistent with the terms
of Section 2.5(j) or Section 2.6(o)(iv), as applicable) and all LC Disbursements
and FCI Disbursements shall have been reimbursed, the Parent Borrower covenants
and agrees with the Lenders that:

 

Section 6.1                                   Financial Condition Covenants.

 

(a)                                 Consolidated Leverage Ratio.  The Parent
Borrower will not permit the Consolidated Leverage Ratio as at the last day of
any fiscal quarter of the Parent Borrower to exceed 3.25 to 1.0; provided that
the Consolidated Leverage Ratio as of the last day of any fiscal quarter of the
Parent Borrower ending within the four fiscal quarters immediately following a
Permitted Acquisition with Consideration in excess of $250,000,000 may increase
to no more than 3.50 to 1.0; provided, further that the Consolidated Leverage
Ratio as at the last day of any fiscal quarter of the Parent Borrower shall be
3.25 to 1.0 for at least one full fiscal quarter before the Consolidated
Leverage Ratio as of the last day of any period of four consecutive fiscal
quarters of the Parent Borrower ending within the four fiscal quarters
immediately following a Permitted Acquisition in excess of $250,000,000 may
again increase to 3.50 to 1.0 for a new period of four consecutive fiscal
quarters of the Parent Borrower.

 

(b)                                 Consolidated Interest Coverage Ratio.  The
Parent Borrower will not permit the Consolidated Interest Coverage Ratio as of
the last day of any fiscal quarter of the Parent Borrower to be less than 3.50
to 1.0.

 

Section 6.2                                   Indebtedness.

 

The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume (collectively, “Incur”) or permit to exist (except as
provided below) any Indebtedness, except:

 

(a)                                 Indebtedness created under the Loan
Documents;

 

(b)                                 subordinated debt of the Parent Borrower
(including any subordinated debt which extends, renews, replaces or is in
exchange for existing subordinated debt of the Parent Borrower), so long as
(i) such Indebtedness has no scheduled principal payments prior to the date that
is six months after the latest maturity date then in effect for Loans hereunder,
(ii) the covenants and defaults, taken as a whole, contained in the Subordinated
Debt Documents are not materially more restrictive than those contained in this
Agreement, as agreed to by the Administrative Agent acting reasonably, and
(iii) the Subordinated Debt Documents contain subordination terms that are no
less favorable in any material respect to the Lenders than those applicable to
offerings of “high-yield” subordinated debt by similar issuers of similar debt
at or about the same time, as agreed to by the Administrative Agent acting
reasonably;

 

130

--------------------------------------------------------------------------------


 

(c)                                  Indebtedness existing on the Effective Date
and set forth in Section 6.2 of the Disclosure Letter and extensions, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof;

 

(d)                                 Indebtedness of the Parent Borrower to any
Restricted Subsidiary and of any Restricted Subsidiary to the Parent Borrower or
any other Restricted Subsidiary; provided that Indebtedness pursuant to this
paragraph (d) of any Restricted Subsidiary that is not a Wholly Owned Subsidiary
Guarantor shall be subject to Section 6.5;

 

(e)                                  Indebtedness relating to reimbursement and
related obligations in connection with surety, indemnity, performance, warranty,
release and appeal bonds or instruments, bank guarantees, letters of credit, and
guarantees of any of the foregoing in each case supporting obligations not
constituting Indebtedness for borrowed money and obtained in the ordinary course
of business;

 

(f)                                   Guarantees by the Parent Borrower of
Indebtedness of any Restricted Subsidiary and by any Restricted Subsidiary of
Indebtedness of the Parent Borrower or any other Restricted Subsidiary; provided
that (i) Guarantees pursuant to this paragraph (f) of Indebtedness of any
Restricted Subsidiary that is not a Wholly Owned Subsidiary Guarantor shall be
subject to Section 6.5, (ii) a Restricted Subsidiary shall not Guarantee the
Indebtedness of any Loan Party unless such Restricted Subsidiary has also
Guaranteed the Obligations pursuant to the Guarantee and Collateral Agreement
and (iii) Guarantees pursuant to this paragraph (f) of Subordinated Debt shall
be subordinated to the Guarantee of the Obligations pursuant to the Guarantee
and Collateral Agreement on terms no less favorable to the Lenders than the
subordination provisions of the Subordinated Debt;

 

(g)                                  (i) Indebtedness of the Parent Borrower or
any Restricted Subsidiary Incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that such
Indebtedness (other than any such extension, renewal or replacement) is Incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) Attributable Debt in connection with
Sale/Leaseback Transactions involving fixed or capital assets, if at the time of
Incurrence thereof, after giving effect thereto, the aggregate principal amount
of all Specified Indebtedness shall not exceed an amount equal to 10% of the
Total Consolidated Assets;

 

(h)                                 Indebtedness of any Person that becomes a
Restricted Subsidiary after the Effective Date and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness (other than any
such extension, renewal or replacement) exists at the time such Person becomes a
Restricted Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary and (ii) at the time of
Incurrence thereof (whether before or after the Funding Date) and after giving
effect thereto, the aggregate principal amount of all Specified Indebtedness
shall not exceed an amount equal to 10% of the Total Consolidated Assets (for
the avoidance of doubt, measured after giving effect to the Spinoff);

 

(i)                                     Indebtedness to finance the general
working capital needs of the Parent Borrower and its Restricted Subsidiaries,
incurred after the Domestic Revolving Maturity Date and the Global Revolving
Maturity Date, in an aggregate principal amount not to exceed the amount of the
total Revolving Commitments as in effect immediately prior to such date;
provided that (i) the Revolving Commitments shall have been or shall
concurrently be terminated, the Domestic Revolving Loans, Global Revolving Loans
and Swingline Loans shall have been or shall concurrently be repaid in full, all
LC Disbursements shall have been repaid in full and all Financial Letters of
Credit and Non-Financial Letters of Credit shall

 

131

--------------------------------------------------------------------------------


 

have been or shall concurrently be cancelled or replaced or cash collateralized
or other arrangements reasonably satisfactory to the Administrative Agent, the
Foreign Trade Facility Agent and the applicable Issuing Lenders shall have been
made and (ii) the terms and conditions of such replacement working capital
facility (including any arrangements for sharing of collateral, which the
Administrative Agent shall enter into with the Parent Borrower and other
relevant Loan Parties and the applicable lender(s)) are, taken as a whole, not
materially less favorable to the Parent Borrower and its Restricted Subsidiaries
or the Lenders than the provisions contained herein;

 

(j)                                    Indebtedness relating to reimbursement
and related obligations in connection with letters of credit, bank guarantees or
surety instruments obtained in the ordinary course of business, and guarantees
of the foregoing, in an aggregate face amount not exceeding $50,000,000 at any
time outstanding (which may be secured); provided that, in the case of any such
Indebtedness pursuant to this clause (j) that is secured, at the time of
Incurrence thereof, after giving effect thereto, the aggregate principal amount
of all Specified Indebtedness shall not exceed an amount equal to 10% of the
Total Consolidated Assets;

 

(k)                                 Indebtedness of Foreign Subsidiaries and any
other Restricted Subsidiary that is not a Loan Party; provided that, (i) at the
time of Incurrence thereof, after giving effect thereto, the aggregate principal
amount of all Specified Indebtedness shall not exceed an amount equal to 10% of
the Total Consolidated Assets (with the amount of Indebtedness under overdraft
lines or cash management facilities being determined net of cash held for the
benefit of the relevant Subsidiary by the institution creating such overdraft or
cash management facility), (ii) the aggregate principal amount of such
Indebtedness that is secured Indebtedness, when taken together with Indebtedness
outstanding pursuant to Section 6.2(r) that is secured, shall not exceed
$50,000,000 at any time outstanding), and (iii) to the extent that any Liens
secure such Indebtedness, such Liens either shall have been granted pursuant to
the Security Documents or shall be otherwise permitted under Section 6.3(i) and,
to the extent deemed necessary or appropriate by the Administrative Agent in its
sole discretion, any such secured Indebtedness shall be subject to an
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent;

 

(l)                                     unsecured Indebtedness of the Parent
Borrower (and any unsecured Guarantees of such Indebtedness by Subsidiary
Guarantors to the extent permitted by Section 6.2(f)) and any extensions,
renewals and replacements of any such Indebtedness that are Incurred by the
Parent Borrower, that are unsecured and that do not increase the outstanding
principal amount of such Indebtedness (and any unsecured Guarantees of such
Indebtedness by Subsidiary Guarantors to the extent permitted by
Section 6.2(f)); provided that, with respect to all Indebtedness permitted by
this paragraph (1) (including any extension, renewal or replacement thereof),
(i) such Indebtedness has no scheduled principal payments prior to the latest
maturity date then in effect for Loans hereunder, (ii) the covenants and
defaults, taken as a whole, contained in the documentation for such Indebtedness
are not materially more restrictive than those contained in this Agreement, as
agreed to by the Administrative Agent acting reasonably, (iii) no Specified
Default shall have occurred and be continuing, or would occur after giving
effect to the Incurrence of such Indebtedness, and (iv) the Parent Borrower
shall be in compliance, on a pro forma basis after giving effect to the
Incurrence of such Indebtedness, with the covenants contained in Section 6.1, in
each case recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower for which the financial statements were (or were
required to be) delivered pursuant to Section 5.1(a) or (b) as if such
Incurrence had occurred on the first day of each relevant period for testing
such compliance (as demonstrated in a certificate of a Financial Officer
delivered to the Administrative Agent not more than two Business Days prior to
such Incurrence);

 

132

--------------------------------------------------------------------------------


 

(m)                             Receivables Transaction Attributed Indebtedness
and all yield, interest, fees, indemnities and other amounts related thereto;
provided that the related Qualified Receivables Transaction shall be subject to
Section 6.6(c);

 

(n)                                 [Reserved];

 

(o)                                 (i) Hedging Agreements, so long as such
agreements are not entered into for speculative purposes and (ii) conveyances of
bank drafts received in the ordinary course of business to financial
institutions in exchange for discounted cash payments;

 

(p)                                 [Reserved];

 

(q)                                 other Indebtedness of any Loan Party in an
aggregate principal amount not exceeding $100,000,000 at any time outstanding;
provided that, in the case of any such Indebtedness pursuant to this clause
(q) that is secured, at the time of Incurrence thereof, after giving effect
thereto, the aggregate principal amount of all Specified Indebtedness shall not
exceed an amount equal to 10% of the Total Consolidated Assets;

 

(r)                                    borrowed money Indebtedness and/or
Indebtedness relating to reimbursement and related obligations in connection
with letters of credit, bank guarantees or other credit instruments issued for
the account of any Chinese Subsidiary, any Indian Subsidiary or any other
Foreign Subsidiary pursuant to a facility or facilities provided by one or more
financial institutions; provided, that the aggregate principal amount of such
borrowed money Indebtedness and the face amount of such letters of credit, bank
guarantees or other credit instruments at any time outstanding under one or more
facilities pursuant to this clause (r) shall not exceed $50,000,000; provided
that, (i) the aggregate principal amount of such Indebtedness that is secured
Indebtedness, when taken together with Indebtedness outstanding pursuant to
Section 6.2(k) that is secured, shall not exceed $50,000,000 at any time
outstanding), and (ii) to the extent that any Liens secure such Indebtedness,
such Liens either shall have been granted pursuant to the Security Documents or
shall be otherwise permitted under Section 6.3(i) and, to the extent deemed
necessary or appropriate by the Administrative Agent in its sole discretion, any
such secured Indebtedness shall be subject to an intercreditor agreement in form
and substance reasonably acceptable to the Administrative Agent; and

 

(s)                                   Indebtedness assumed in connection with
any Permitted Acquisition after the Funding Date so long as such Indebtedness is
not incurred in contemplation of such Permitted Acquisition, and any extensions,
renewals and replacements of any such Indebtedness.

 

For purposes of determining compliance with this Section 6.2, (i) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Indebtedness described in this Section 6.2, the
Parent Borrower may classify, at the time of incurrence, such item of
Indebtedness (or any portion thereof) in any such category and will only be
required to include such Indebtedness (or any portion thereof) in one of the
categories of Indebtedness permitted in this Section 6.2 and (ii) at the time of
incurrence, the Parent Borrower may divide and classify an item of Indebtedness
(or any portion thereof) in more than one of the categories of Indebtedness
permitted in this Section 6.2.

 

Section 6.3                                   Liens.

 

The Parent Borrower will not, and will not permit any Restricted Subsidiary
to, Incur or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
Receivables) or rights in respect of any thereof, except:

 

133

--------------------------------------------------------------------------------


 

(a)                                 Liens created under the Loan Documents;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any property or asset of the
Parent Borrower or any Restricted Subsidiary existing on the Effective Date and
set forth in Section 6.3 of the Disclosure Letter; provided that (i) such Lien
shall not apply to any other property or asset of the Parent Borrower or any
Restricted Subsidiary (other than improvements, accessions, proceeds, dividends
or distributions in respect thereof and assets fixed or appurtenant thereto) and
(ii) such Lien shall secure only those obligations which it secures on the
Effective Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 

(d)                                 any Lien existing on any property prior to
the acquisition thereof by the Parent Borrower or any Restricted Subsidiary or
existing on any property of any Person that becomes a Restricted Subsidiary
after the Funding Date prior to the time such Person becomes a Restricted
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted
Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property of the Parent Borrower or any Restricted Subsidiary (other than
improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto) and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Restricted Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(e)                                  Liens on fixed or capital assets acquired,
constructed or improved by the Parent Borrower or any Restricted Subsidiary;
provided that (i) such Liens secure Indebtedness permitted by Section 6.2(g),
(ii) such Liens and the Indebtedness secured thereby (other than extensions,
renewals and replacements) are Incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens shall
not apply to any other property or assets of the Parent Borrower or any
Restricted Subsidiary (other than improvements, accessions, proceeds, dividends
or distributions in respect thereof and assets fixed or appurtenant thereto);

 

(f)                                   Liens on the property or assets of a
Person that becomes a Restricted Subsidiary after the Effective Date securing
Indebtedness permitted by Section 6.2(h); provided that (i) such Liens existed
at the time such Person (other than improvements, accessions, proceeds,
dividends or distributions in respect thereof and assets fixed or appurtenant
thereto) became a Restricted Subsidiary and were not created in contemplation t
thereof, (ii) any such Lien is not expanded to cover any property or assets of
such Person after the time such Person becomes a Restricted Subsidiary and
(iii) any such Lien shall secure only those obligations which it secures on the
Funding Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 

(g)                                  Liens securing Indebtedness permitted by
Section 6.2(i); provided that, if any such Liens are on property that is not
Collateral, then, contemporaneously with the Incurrence of such Liens, effective
provision is made to secure the Obligations equally and ratably with the
Indebtedness secured by such Liens for so long as such Indebtedness is so
secured;

 

(h)                                 Liens securing Indebtedness permitted by
Section 6.2(j);

 

(i)                                     Liens on property of any Foreign
Subsidiary or any other Restricted Subsidiary that is not a Subsidiary Guarantor
securing Indebtedness of such Subsidiary permitted by Section 6.2(k) or
Section 6.2(r);

 

134

--------------------------------------------------------------------------------


 

(j)                                    Liens on assets transferred to a
Receivables Entity or other Person in connection with a Qualified Receivables
Transaction or on assets of a Receivables Entity, in each case Incurred in
connection with a Qualified Receivables Transaction securing Indebtedness
permitted by Section 6.2(m);

 

(k)                                 [Reserved]; and

 

(l)                                     Liens securing Indebtedness or other
obligations or liabilities (other than Indebtedness) in an aggregate principal
amount not exceeding an amount equal to 5% of the Total Consolidated Assets at
any time outstanding.

 

It is understood that Liens pursuant to Sections 6.3(d), (e), (f), (g), (h),
(i), and (j) may be Incurred only to the extent the corresponding Indebtedness
is expressly permitted to be Incurred pursuant to Section 6.2.

 

Section 6.4                                   Fundamental Changes.

 

The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default or Event
of Default shall have occurred and be continuing;

 

(a)                                 any Person may merge into the Parent
Borrower in a transaction in which the Parent Borrower is the surviving
corporation;

 

(b)                                 any Person (other than the Parent Borrower)
may merge or consolidate with any Subsidiary Guarantor so long as the surviving
entity is or becomes a Subsidiary Guarantor;

 

(c)                                  any Restricted Subsidiary may Dispose of
its assets to the Parent Borrower or any Subsidiary Guarantor pursuant to a
transaction of liquidation or dissolution;

 

(d)                                 the Parent Borrower or any Restricted
Subsidiary may Dispose of any Restricted Subsidiary pursuant to a merger of such
Restricted Subsidiary in a Disposition permitted by Section 6.6;

 

(e)                                  any Foreign Subsidiary or other Restricted
Subsidiary that is not a Subsidiary Guarantor (x) may merge or consolidate with
any other Person so long as the surviving entity is a Restricted Subsidiary;
provided that in the case of a merger or consolidation involving a Foreign
Subsidiary Borrower, the surviving entity is a Borrower, or (y) may Dispose of
its assets to any other Restricted Subsidiary pursuant to a transaction of
liquidation or dissolution; and

 

(f)                                   the Parent Borrower may merge or
consolidate into any other Person so long as (i) the surviving entity assumes
all the Obligations of the Parent Borrower hereunder and under the other Loan
Documents pursuant to a written agreement reasonably satisfactory to the
Administrative Agent, (ii) the surviving entity is organized under the laws of a
jurisdiction within the United States of America, (iii) no Default or Event of
Default shall have occurred and be continuing, or would occur after giving
effect to such merger, (iv) the Parent Borrower shall be in compliance, on a pro
forma basis after giving effect to such merger or consolidation, as applicable,
with the covenants contained in Section 6.1, in each case recomputed as at the
last day of the most recently ended fiscal quarter of the Parent Borrower for
which the financial statements were (or were required to be) delivered pursuant
to Section 5.1(a) or (b) as if such merger or consolidation had occurred on the
first day of each relevant period for testing such compliance (as demonstrated
in a certificate of a Financial Officer delivered to the Administrative Agent at
least five Business Days prior to such merger or consolidation) and (v) all
filings have been made under the UCC or

 

135

--------------------------------------------------------------------------------


 

otherwise that are required in order for the Administrative Agent to continue at
all times following such merger or consolidation to have a valid, legal and
perfected security interest in all the Collateral to the same extent as prior to
such merger or consolidation.

 

It is understood that no transaction pursuant to this Section 6.4 shall be
permitted unless any Investment or Disposition made in connection therewith is
also expressly permitted by Section 6.5 or Section 6.6, as applicable.

 

Section 6.5                                   Investments, Loans, Advances,
Guarantees and Acquisitions.

 

The Parent Borrower will not, and will not permit any of its Restricted
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Wholly Owned Subsidiary prior to such merger) any
Capital Stock of or evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (collectively,
“Investments”), except:

 

(a)                                 Permitted Investments;

 

(b)                                 Investments existing on the Effective Date
and set forth in Section 6.5 of the Disclosure Letter;

 

(c)                                  Investments in any Wholly Owned Subsidiary,
provided that, if and to the extent applicable, the requirements set forth in
Section 5.11 with respect to such Wholly Owned Subsidiary are satisfied;

 

(d)                                 loans and advances to employees of the
Parent Borrower or any Restricted Subsidiary in the ordinary course of business
(including for travel, entertainment and relocation expenses) in an aggregate
amount for the Parent Borrower and its Restricted Subsidiaries not to exceed
$7,500,000 at any time outstanding;

 

(e)                                  Guarantees constituting Indebtedness
permitted by Section 6.2; provided that (i) a Restricted Subsidiary shall not
Guarantee any Subordinated Debt or any Other Permitted Debt unless (A) such
Restricted Subsidiary also has Guaranteed the Obligations pursuant to the
Guarantee and Collateral Agreement, (B) in the case of any Guarantee of
Subordinated Debt, such Guarantee of the Subordinated Debt is subordinated to
such Guarantee of the Obligations on terms no less favorable to the Lenders than
the subordination provisions of the Subordinated Debt and (C) such Guarantee
provides for the release and termination thereof, without action by any party,
upon Disposition of the relevant Restricted Subsidiary, (ii) the aggregate
principal amount of Indebtedness of Restricted Subsidiaries that are not Wholly
Owned Subsidiary Guarantors that is Guaranteed by any Loan Party shall be
subject to the limitations set forth in clauses (c), (g), (l) or (m) of this
Section 6.5 and (iii) a Restricted Subsidiary shall not Guarantee the
Indebtedness of any Parent Borrower or any Subsidiary Guarantor unless such
Restricted Subsidiary has also Guaranteed the Obligations pursuant to the
Guarantee and Collateral Agreement;

 

(f)                                   Permitted Acquisitions (including any
related Investment in any Restricted Subsidiary in order to provide all or any
portion of (but not more than) the Consideration for such Permitted
Acquisition);

 

136

--------------------------------------------------------------------------------


 

(g)                                  (i) Guarantees by the Parent Borrower and
any of its Restricted Subsidiaries of any Contractual Obligations (not
constituting Indebtedness) of the Parent Borrower or any Restricted Subsidiary
and (ii) Guarantees by the Parent Borrower of any obligations of any of its
Foreign Subsidiaries under any foreign currency Hedging Agreements of such
Foreign Subsidiaries or cash pooling arrangements among Foreign Subsidiaries
(sometimes intermediated by a commercial bank);

 

(h)                                 [Reserved];

 

(i)                                     Investments financed with Capital Stock
of the Parent Borrower (or the net proceeds of the issuance of Capital Stock of
the Parent Borrower); provided that no Event of Default shall occur after giving
effect to such Investment;

 

(j)                                    Investments comprised of capital
contributions (whether in the form of cash, a note or other assets) to a
Receivables Entity or otherwise resulting from transfers of assets permitted by
Section 6.6(c);

 

(k)                                 Investments comprised of non-cash
consideration received by the Parent Borrower or any Restricted Subsidiary in
connection with any Disposition permitted by Section 6.6(e);

 

(l)                                     (i) Guarantees by the Parent Borrower
and any of its Restricted Subsidiaries of Indebtedness permitted by subsections
(j), (p) and (r) of Section 6.2 and (ii) Guarantees in the form of FCIs caused
to be issued by the Parent Borrower or any Foreign Subsidiary Borrower pursuant
to Section 2.6 to support the Indebtedness of any Chinese Subsidiary or other
Foreign Subsidiary permitted by Section 6.2(r);

 

(m)                             (i) other Investments if, after giving effect to
any such Investment on a pro forma basis in each case recomputed as at the last
day of the most recently ended fiscal quarter of the Parent Borrower for which
the financial statements were (or were required to be) delivered pursuant to
Section 5.1(a) or (b) as if such Investment had occurred on the first day of
each relevant period, the Consolidated Leverage Ratio is less than 2.50 to 1.0
and (ii) other Investments in the aggregate not to exceed an amount equal to
(A) 10% of Total Consolidated Assets plus (B) an additional amount for all such
Investments made after the Funding Date that is equal to the portion, if any, of
the Available Amount on such date that the Parent Borrower elects to apply to
this Section 6.5(m)(ii)(B) if, after giving effect to any such Investment on a
pro forma basis in each case recomputed as at the last day of the most recently
ended fiscal quarter of the Parent Borrower for which the financial statements
were (or were required to be) delivered pursuant to Section 5.1(a) or (b) as if
such Investment had occurred on the first day of each relevant period, the
Consolidated Leverage Ratio is greater than or equal to 2.50 to 1.0.

 

The outstanding amount of any Investment shall be equal to the sum of (x) the
original cost of such Investment (such original cost to be determined at the
time any such Investment is originally committed to be made by the applicable
Person), plus (y) the cost of all additions thereto, minus (z) any cash proceeds
from the disposition of or other cash or non-cash (at the fair market value
thereof as reasonably determined in good faith by the Parent Borrower)
distributions on or return of such Investment, without any adjustments for
increases or decreases in value or write-ups, write-downs or write-offs with
respect to such Investment; provided that the amount of any Investment shall not
be less than zero.

 

Section 6.6                                   Disposition of Assets.

 

The Parent Borrower will not, and will not permit any of its Restricted
Subsidiaries to, Dispose of any asset, including any Capital Stock owned by it
(other than Capital Stock of the Parent Borrower held

 

137

--------------------------------------------------------------------------------


 

in treasury by the Parent Borrower), nor will the Parent Borrower permit any of
its Restricted Subsidiaries to issue any additional Capital Stock of such
Restricted Subsidiary, except:

 

(a)                                 (i) sales of inventory, obsolete or worn out
equipment and Permitted Investments, (ii) leases or licenses of real or personal
property, (iii) sale, transfer, abandonment or other disposition of intellectual
property no longer used or useful in the conduct of the business and
(iv) conveyances of bank drafts received in the ordinary course of business to
financial institutions in exchange for discounted cash payments, in each case in
the ordinary course of business;

 

(b)                                 Dispositions to the Parent Borrower or a
Restricted Subsidiary; provided that any such Dispositions by a Loan Party to a
Restricted Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.5;

 

(c)                                  sales of Receivables and related assets or
an interest therein of the type specified in the definition of “Qualified
Receivables Transaction” pursuant to a Qualified Receivables Transaction so long
as each such transaction shall be a Qualified Receivables Transaction, as agreed
by the Administrative Agent acting reasonably; provided that the aggregate
amount of all Receivables Transaction Attributed Indebtedness in respect to such
Qualified Receivables Transactions shall not exceed $100,000,000;

 

(d)                                 [Reserved];

 

(e)                                  Dispositions of assets that are not
permitted by any other paragraph of this Section 6.6; provided that (i) the
aggregate gross proceeds (including any non-cash proceeds, determined on the
basis of face amount in the case of notes or similar consideration and on the
basis of fair market value in the case of other non-cash proceeds) of all assets
Disposed of in reliance upon this paragraph (e) shall not exceed, in any fiscal
year of the Parent Borrower, an amount equal to 15% of the Total Consolidated
Assets; provided, however, that Dispositions of assets, if not made to the
extent permitted in any fiscal year as provided above in this paragraph (e) (for
the avoidance of doubt, starting with the fiscal year ending December 31, 2015),
may be made in any subsequent fiscal year on a cumulative basis with the
Disposition of assets permitted in such subsequent fiscal year and (ii) any
Disposition permitted by this paragraph (e) for a purchase price in excess of
$5,000,000 shall be made for fair value and for at least 75% cash consideration;

 

(f)                                   [Reserved]; and

 

(g)                                  Dispositions of assets to any joint venture
of the Parent Borrower; provided that any such Disposition pursuant to this
clause (g) constitutes an Investment permitted under Section 6.5;

 

For purposes of paragraph (e) of this Section 6.6,

 

(i)                                     the following will be deemed to be cash:

 

(A)                               the assumption by the transferee of
Indebtedness (other than subordinated Indebtedness or preferred stock) of the
Parent Borrower or of any Restricted Subsidiary (in which case, the Parent or
such Restricted Subsidiary will, without further action, be deemed to have
applied such deemed cash to Indebtedness in accordance with clause (b)(ii) of
the definition of “Net Proceeds”; provided that the amount of assumed
Indebtedness that is deemed to be cash shall not exceed $200,000,000 in the
aggregate from and after the Funding Date;

 

138

--------------------------------------------------------------------------------


 

(B)                               securities, notes or other obligations
received by the Parent Borrower or any Restricted Subsidiary from the transferee
that are converted, sold or exchanged within 90 days of receipt thereof by the
Parent Borrower or such Restricted Subsidiary into cash (to the extent of the
cash received in such conversion, sale or exchange); and

 

(C)                               in the case of any particular Disposition,
promissory notes received by the Parent Borrower or any Restricted Subsidiary
from the transferee having an aggregate principal amount not to exceed
$20,000,000; and

 

(ii)                                  in the case of a Disposition consisting of
an Asset Swap, the Parent Borrower or such Restricted Subsidiary shall only be
required to receive cash in an amount equal to at least 75% of the proceeds of
such Disposition which are not part of the Asset Swap, provided that at the time
of such Asset Swap, after giving effect thereto, the aggregate fair value (as
determined at the time of such related Asset Swap and not subject to later
revaluation) of the assets of the Parent Borrower and its Restricted
Subsidiaries that are the subject of all such Asset Swaps from and after the
Funding Date shall not exceed an amount equal to 15% of the Total Consolidated
Assets.

 

Section 6.7                                   Sale and Leaseback Transactions.

 

The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
enter into any arrangement (each, a “Sale/Leaseback Transaction”) providing for
the leasing to the Parent Borrower or any Restricted Subsidiary of real or
personal property that has been or is to be (a) sold or transferred by the
Parent Borrower or any Restricted Subsidiary or (b) constructed or acquired by a
third party in anticipation of a program of leasing to the Parent Borrower or
any Restricted Subsidiary, in each case unless the Attributable Debt resulting
therefrom is permitted by Section 6.2(d), Section 6.2(g) or Section 6.2(q).

 

Section 6.8                                   Restricted Payments.

 

The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or Incur any obligation (contingent or otherwise) to do so, except:

 

(a)                                 the Parent Borrower may (i) declare and pay
dividends with respect to its Capital Stock payable solely in shares of its
Capital Stock (or options, warrants or other rights to acquire its Capital
Stock) or (ii) make other distributions or payments payable solely in shares of
its Capital Stock (or options, warrants or other rights to acquire its Capital
Stock);

 

(b)                                 any Wholly Owned Subsidiary may declare and
pay Restricted Payments to its immediate parent;

 

(c)                                  any non-Wholly Owned Subsidiary may declare
and pay Restricted Payments ratably with respect to its Capital Stock;

 

(d)                                 the Parent Borrower may make Restricted
Payments, not exceeding $5,000,000 during any fiscal year, pursuant to and in
accordance with stock option plans, restricted stock plans or other benefit
plans or contracts for current or former management or employees of the Parent
Borrower and its Restricted Subsidiaries;

 

(e)                                  the Parent Borrower may repurchase its
Capital Stock and may declare and pay cash dividends to the holders of its
Capital Stock; provided that if the Consolidated Leverage Ratio on a pro

 

139

--------------------------------------------------------------------------------


 

forma basis immediately after giving effect to such repurchase or dividend
declaration (with the reference period for Consolidated EBITDA being the most
recent period of four consecutive fiscal quarters for which the relevant
financial statements have been (or were required to be) delivered pursuant to
Section 5.1(a) or (b), as applicable) is

 

(i)                                     greater than or equal to 2.50 to 1.0,
the aggregate amount of such repurchases and dividend declarations pursuant to
this Section 6.8(e)(i) shall not exceed (A) $50,000,000 per fiscal year plus
(B) an amount equal to the portion, if any, of the Available Amount on such date
that the Parent Borrower elects to apply to this Section 6.8(e)(i)(B); and

 

(ii)                                  less than 2.50 to 1.0, the aggregate
amount of such repurchases and dividend declarations pursuant to this
Section 6.8(e)(ii) shall be unlimited; and

 

provided, further, that any such cash dividends shall be paid within 60 days
after the date of declaration thereof; and

 

(f)                                   the Parent Borrower or any Restricted
Subsidiary may make Restricted Payments to the extent required by the terms of
its joint venture or similar agreements relating to non-Wholly Owned
Subsidiaries; provided that no such Restricted Payment shall be permitted by
this clause (f) unless any Investment made in connection therewith is also
expressly permitted by Section 6.5.

 

Section 6.9                                   Payments of Certain Subordinated
Debt; Certain Derivative Transactions.

 

The Parent Borrower will not, nor will it permit any Restricted Subsidiary to:

 

(a)                                 make or agree or offer to pay or make,
directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any Subordinated Debt, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Subordinated Debt, except:

 

(i)                                     extensions, renewals, replacements or
exchanges of any Subordinated Debt permitted by Section 6.2(b);

 

(ii)                                  the payment of regularly scheduled
interest and principal payments as and when due in respect of any Subordinated
Debt;

 

(iii)                               the prepayment of any Subordinated Debt;
provided that if the Consolidated Leverage Ratio on a pro forma basis
immediately after giving effect to such prepayment (with the reference period
for Consolidated EBITDA being the most recent period of four consecutive fiscal
quarters for which the relevant financial statements have been (or were required
to be) delivered pursuant to Section 5.1(a) or (b), as applicable) is

 

(A)                               greater than or equal to 2.50 to 1.0, the
aggregate amount of such prepayments pursuant to this
Section 6.9(a)(iii)(A) shall not exceed an amount that is equal to the portion,
if any, of the Available Amount on such date that the Parent Borrower elects to
apply to this Section 6.9(a)(iii)(A)(2); and

 

(B)                               less than 2.50 to 1.0, the aggregate amount of
such prepayments pursuant to this Section 6.9(a)(iii)(B) shall be unlimited;

 

140

--------------------------------------------------------------------------------


 

other than, in each of clauses (iii)(A) and (iii)(B) above, any such payments,
purchases or other acquisitions of Subordinated Debt that are prohibited by the
subordination provisions thereof; or

 

(b)                                 enter into any derivative transaction or
similar transaction obligating the Parent Borrower or any of its Restricted
Subsidiaries to make payments to any other Person as a result of a change in
market value of any Subordinated Debt.

 

Section 6.10                            Transactions with Affiliates.

 

The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except:

 

(a)                                 transactions that are at prices and on terms
and conditions, taken as a whole, not materially less favorable to the Parent
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties;

 

(b)                                 transactions between or among the Parent
Borrower and the Restricted Subsidiaries (other than a Receivables Entity) not
involving any other Affiliate;

 

(c)                                  any Restricted Payment permitted by
Section 6.8;

 

(d)                                 any Qualified Receivables Transaction
expressly permitted by Section 6.6(c);

 

(e)                                  [Reserved]; and

 

(f)                                   any other transaction expressly permitted
by Section 6.5.

 

Section 6.11                            Restrictive Agreements.

 

The Parent Borrower will not, and will not permit any Foreign Subsidiary
Borrower or any Wholly Owned Subsidiary Guarantor to enter into, Incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Parent Borrower or any Restricted
Subsidiary to create, Incur or permit to exist any Lien upon any of its
property, (b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Parent Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Parent Borrower or any other
Restricted Subsidiary or (c) the ability of any Restricted Subsidiary to
transfer any of its assets to the Parent Borrower or any other Restricted
Subsidiary; provided that:

 

(i)                                     the foregoing shall not apply to
restrictions and conditions imposed by law, Permitted Encumbrances, any Loan
Document, any Subordinated Debt Document or any Other Permitted Debt Document;
provided that such restrictions and conditions shall not restrict any Loan Party
from complying with the requirements of Section 5.11(b) (without giving effect
to clause (i)(C) thereof);

 

(ii)                                  the foregoing shall not apply to
restrictions and conditions existing on the Effective Date identified in
Section 6.11 of the Disclosure Letter (but shall apply to any amendment or
modification expanding the scope of any such restriction or condition);

 

141

--------------------------------------------------------------------------------


 

(iii)                               the foregoing shall not apply to
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary or assets pending such sale; provided such restrictions
and conditions apply only to the Restricted Subsidiary that is (or the assets
that are) to be sold and such sale is permitted by this Agreement;

 

(iv)                              the foregoing shall not apply to restrictions
or conditions imposed by any agreement relating to a Qualified Receivables
Transaction permitted by this Agreement if such restrictions or conditions apply
only to the relevant Receivables Entity;

 

(v)                                 the foregoing shall not apply to
restrictions and conditions contained in documentation relating to a Restricted
Subsidiary acquired in a Permitted Acquisition; provided that such restriction
or condition (x) existed at the time such Person became a Restricted Subsidiary,
(y) was not created in contemplation of or in connection with such Person
becoming a Restricted Subsidiary and (z) applies only to such Restricted
Subsidiary;

 

(vi)                              the foregoing shall not apply to restrictions
or conditions imposed by any agreement relating to (A) secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness or (B) Indebtedness of a Foreign
Subsidiary permitted by this Agreement if such restrictions or conditions apply
only to such Foreign Subsidiary and its Subsidiaries that are not Loan Parties;

 

(vii)                           clauses (a) and (c) above shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof; and

 

(viii)                        the foregoing shall not apply to customary
provisions in purchase money obligations for property acquired in the ordinary
course of business, Capital Lease Obligations, industrial revenue bonds or
operating leases that impose encumbrances or restrictions on the property so
acquired or covered thereby, restrictions on cash or other deposits or net worth
required by customers under contracts entered into in the ordinary course of
business and joint venture agreements or other similar arrangements if such
provisions apply only to the Person (and the equity interests in such Person)
that is the subject thereof.

 

Section 6.12                            Amendment of Material Documents, etc.

 

The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
(a) amend, modify, supplement or waive in any respect that is material and
adverse to the Lenders any of its rights under any Subordinated Debt Document
(it being understood, however, that any amendment to provide Guarantees in
respect of any Subordinated Debt, which Guarantees are permitted by this
Agreement, would not constitute such an amendment) or (b) designate any
Indebtedness (other than obligations of the Loan Parties pursuant to the Loan
Documents or Indebtedness permitted pursuant to Section 6.2(i)) as “Designated
Senior Indebtedness” (or any comparable concept) that controls payment blockages
for the purposes of any Subordinated Debt Documents.

 

Section 6.13                            Sanctions.

 

The Parent Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, use the proceeds of any Loan or other credit extension hereunder or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
arranger,

 

142

--------------------------------------------------------------------------------


 

Administrative Agent, Foreign Trade Facility Agent, Issuing Lender, Swingline
Lender or otherwise) of Sanctions, in each case to the extent that the
aforementioned Sanctions are applicable to such Loan Parties and their
respective Subsidiaries.  Notwithstanding the foregoing, this Section 6.13 does
not prohibit the direct or indirect use of the proceeds of any extension of
credit in a manner that is permissible under the Sanctions.

 

Nothing in this Section 6.13 shall create or establish an obligation or right
for any German Loan Party or other Borrower in so far as agreeing to it would
violate or expose any German Loan Party or other Borrower to any liability under
EU Regulation (EC) 2271/96, would violate or expose any German Loan Party to
liability under Section 7 of the German Foreign Trade Ordinance (Verordnung zur
Durchführung des Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung)) or would
violate or expose any German Loan Party or other Borrower to liability under any
similar anti-boycott or blocking law regulation or statute that is in force from
time to time and applicable to such entity. The covenants in this Section 6.13
given by any Loan Party to any Lender domiciled in Germany (Inländer) within the
meaning of Section 2 paragraph 15 of the German Foreign Trade Act
(Außenwirtschaftsgesetz) are made only to the extent that any Lender domiciled
in Germany (Inländer) within the meaning of Section 2 paragraph 15 of the German
Foreign Trade Act (Außenwirtschaftsgesetz) would be permitted to make such
covenants pursuant to Section 7 of the German Foreign Trade Ordinance
(Verordnung zur Durchführung des Außenwirtschaftsgesetzes
(Außenwirtschaftsverordnung)).

 

Section 6.14                            Anti-Corruption Laws.

 

The Parent Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, use the proceeds of any Loan or other credit extension hereunder for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, and other similar anti-corruption legislation
in other jurisdictions, in each case to the extent that the aforementioned
anti-corruption legislation is applicable to such Loan Parties and their
respective Subsidiaries.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 any Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement or
FCI Disbursement when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 any Borrower shall fail to pay any interest
(or premium, if any) on any Loan or any Cash Cover, fee or any other amount
(other than an amount referred to in paragraph (a) of this Article) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Parent Borrower or any Restricted Subsidiary
in or in connection with any Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, financial statement
or other document furnished pursuant to or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been materially incorrect when made or deemed made;

 

143

--------------------------------------------------------------------------------


 

(d)                                 the Parent Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.2(a),
5.4(a) (with respect to the existence of any Borrower) or 5.10 or in Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) of this Article), and
such failure shall continue unremedied for a period of 30 days after notice
thereof to the Parent Borrower from the Administrative Agent or the Required
Lenders;

 

(f)                                   the Parent Borrower or any Restricted
Subsidiary shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, after the giving
of notice and/or the passage of any cure period provided in such Indebtedness;

 

(g)                                  (i) any event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with the giving of notice, if required) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (including, in any event, an “Event of Default” under and as defined in
any Subordinated Debt Documents or any Other Permitted Debt Documents) but
excluding, in any event, after the Term Loans have been paid in full, any
mandatory repurchases of any Indebtedness that ranks pari passu in right of
payment to the Obligations made in accordance with any Other Permitted Debt
Document with “Excess Proceeds” from any “Asset Disposition”, or (ii) any event
or condition occurs that (A) results in an automatic termination, wind-down or
comparable event with respect to any Qualified Receivables Transaction or
(B) permits a notice of termination, a notice of wind-down, a notice of
acceleration or any comparable notice to be given under any such Qualified
Receivables Transaction prior to the scheduled termination, wind-down, maturity
or comparable event and which event or condition giving rise to such notice
continues for a period of 14 calendar days after such notice; provided that an
event or condition described in clause (ii) of this paragraph (g) shall not at
any time constitute an Event of Default unless, at such time, one or more events
or conditions of the type described in clauses (i) and (ii) of this paragraph
(g) shall have occurred and be continuing with respect to Indebtedness,
obligations in respect of Hedging Agreements, Qualified Receivables Transactions
in an aggregate principal outstanding amount exceeding $55,000,000;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Parent Borrower, any other Loan
Party or any Material Subsidiary or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the Parent
Borrower, any other Loan Party or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(i)                                     the Parent Borrower, any other Loan
Party or any Material Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph (h) of this Article, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Parent Borrower, any other Loan Party or any Material Subsidiary or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general

 

144

--------------------------------------------------------------------------------


 

assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;

 

(j)                                    the Parent Borrower, any other Loan Party
or any Material Subsidiary shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due, or, with respect to any
German Loan Party, any such Person is either unable to pay its debts as they
fall due (Zahlungsunfähigkeit) or is over indebted (Überschuldung) within the
meaning of sections 17 or 19 German Insolvency Code (Insolvenzordnung);

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $35,000,000 shall be rendered against
the Parent Borrower, any other Loan Party or any Material Subsidiary, or any
combination thereof, and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Parent Borrower, any other Loan Party or any Material Subsidiary
to enforce any such judgment;

 

(l)                                     an ERISA Event shall have occurred that,
in the reasonable opinion of the Required Lenders, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to have a
Material Adverse Effect;

 

(m)                             the guarantee contained in Section 2 of the
Guarantee and Collateral Agreement shall cease, for any reason, to be in full
force and effect or any Loan Party or any Affiliate of any Loan Party shall so
assert;

 

(n)                                 any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party or
any Affiliate of any Loan Party not to be, a valid and perfected Lien on any
Collateral (other than immaterial Collateral), with the priority required by the
applicable Security Document;

 

(o)                                 the Subordinated Debt or any Guarantees
thereof shall cease, for any reason, to be validly subordinated to the
Obligations or the obligations of the Subsidiary Guarantors under the Guarantee
and Collateral Agreement, as the case may be, as provided in the Subordinated
Debt Documents, or any Loan Party, any Affiliate of any Loan Party, the trustee
in respect of the Subordinated Debt or the holders of at least 25% in aggregate
principal amount of the Subordinated Debt shall so assert; or

 

(p)                                 a Change of Control shall occur;

 

then, and in every such event (other than an event with respect to the Parent
Borrower described in paragraph (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Parent
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest (and premium, if any) thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower; and in case of any event with
respect to the Parent Borrower described in paragraph (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest (and premium, if any)
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable,

 

145

--------------------------------------------------------------------------------


 

without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower.

 

ARTICLE VIII

 

THE AGENTS

 

Section 8.1                                   Appointment and Authority.

 

(a)                                 Each of the Lenders and the Issuing Lenders
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

 

(b)                                 Each of the Lenders and the FCI Issuing
Lenders hereby irrevocably appoints Deutsche Bank to act on its behalf as the
Foreign Trade Facility Agent hereunder and under the other Loan Documents and
authorizes the Foreign Trade Facility Agent to take such actions on its behalf
and to exercise such powers as are delegated to Foreign Trade Facility Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.

 

(c)                                  The provisions of this Article are solely
for the benefit of the Agents, the Lenders and the Issuing Lenders, and neither
the Parent Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

Section 8.2                                   Rights as a Lender.

 

(a)                                 The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

(b)                                 The Person serving as the Foreign Trade
Facility Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Foreign Trade Facility Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Foreign Trade Facility Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Foreign
Trade Facility Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 8.3                                   Exculpatory Provisions.

 

Neither the Administrative Agent nor the Foreign Trade Facility Agent shall have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, neither
the Administrative Agent nor the Foreign Trade Facility Agent:

 

146

--------------------------------------------------------------------------------


 

(a)                                 shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

(b)                                 shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent or the Foreign Trade Facility Agent, as
applicable, is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that neither the
Administrative Agent nor the Foreign Trade Facility Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the applicable Agent to liability or that is contrary to any Loan Document or
applicable law; and

 

(c)                                  shall, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the applicable Agent or any of its Affiliates in any capacity.

 

Neither the Administrative Agent nor the Foreign Trade Facility Agent shall be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.2) or
(ii) in the absence of its own gross negligence, bad faith or willful misconduct
(each as determined in a final and non-appealable judgment of a court of
competent jurisdiction).  The Agents shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the Agents by
the Parent Borrower or a Lender.

 

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the applicable Agent.

 

Section 8.4                                   Reliance by the Agents.

 

(a)                                 The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it in good faith to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, amendment, renewal
or extension of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or any Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or any Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be

 

147

--------------------------------------------------------------------------------


 

liable for any action taken or not taken by it in good faith in accordance with
the advice of any such counsel, accountants or experts.

 

(b)                                 The Foreign Trade Facility Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it in good faith to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person.  The Foreign
Trade Facility Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the issuance, amendment, renewal or extension of any FCI,
that by its terms must be fulfilled to the satisfaction of a Lender or any FCI
Issuing Lender, the Foreign Trade Facility Agent may presume that such condition
is satisfactory to such Lender or any FCI Issuing Lender unless the Foreign
Trade Facility Agent shall have received notice to the contrary from such Lender
or such FCI Issuing Lender prior to the issuance of such FCI.  The Foreign Trade
Facility Agent may consult with legal counsel (who may be counsel for the Loan
Parties), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in good faith in
accordance with the advice of any such counsel, accountants or experts.

 

Section 8.5                                   Delegation of Duties.

 

(a)                                 The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

(b)                                 The Foreign Trade Facility Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Foreign Trade Facility Agent.  The Foreign Trade Facility Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Foreign Trade Facility Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Foreign Trade
Facility Agent.

 

Section 8.6                                   Resignation of Agents.

 

(a)                                 Resignation of Administrative Agent. 
(i) The Administrative Agent may at any time give notice of its resignation to
the Foreign Trade Facility Agent, the Lenders, the Issuing Lenders and the
Parent Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, subject to the consent of the Parent Borrower
(such consent not to be unreasonably withheld), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Parent Borrower

 

148

--------------------------------------------------------------------------------


 

and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lenders directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Parent Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Parent
Borrower and such successor.  After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.3 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

(ii)                                  Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as Issuing Lender and Swingline Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (A) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (B) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (C) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing
Lender to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

 

(b)                                 Resignation of Foreign Trade Facility
Agent.  The Foreign Trade Facility Agent may at any time give notice of its
resignation to the Administrative Agent, the FCI Issuing Lenders, the Lenders
with Participation FCI Commitments and the Parent Borrower.  Upon receipt of any
such notice of resignation, the FCI Issuing Lenders and the Lenders with
Participation FCI Commitments (acting by a majority in interest thereof) shall
have the right, subject to the consent of the Parent Borrower (such consent not
to be unreasonably withheld), to appoint a successor.  If no such successor
shall have been so appointed by the FCI Issuing Lenders and the Lenders with
Participation FCI Commitments (acting by a majority in interest thereof) and
shall have accepted such appointment within 30 days after the retiring Foreign
Trade Facility Agent gives notice of its resignation, then the retiring Foreign
Trade Facility Agent may on behalf of the FCI Issuing Lenders and the Lenders
with Participation FCI Commitments, appoint a successor Foreign Trade Facility
Agent meeting the qualifications set forth above; provided that if the Foreign
Trade Facility Agent shall notify the Parent Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Foreign Trade Facility Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Foreign Trade Facility Agent shall instead be made by or to each FCI Issuing
Lender and each Lender with a Participation FCI Commitment and the Issuing
Lenders directly, until such time as the FCI Issuing Lenders and the Lenders
with Participation FCI Commitments appoint a successor Foreign Trade Facility
Agent as provided for above in this Section.  Upon the acceptance of a
successor’s appointment as Foreign Trade Facility Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Foreign Trade Facility Agent,
and the retiring Foreign Trade Facility Agent shall

 

149

--------------------------------------------------------------------------------


 

be discharged from all of its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Section).  The fees payable by the Parent Borrower to a successor Foreign
Trade Facility Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower and such successor.  After
the retiring Foreign Trade Facility Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.3 shall
continue in effect for the benefit of such retiring Foreign Trade Facility
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring Foreign
Trade Facility Agent was acting as Foreign Trade Facility Agent.

 

Section 8.7                                   Non-Reliance on Agents and Other
Lenders.

 

Each Lender, each FCI Issuing Lender and each Issuing Lender acknowledges that
it has, independently and without reliance upon any Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender, each FCI Issuing Lender and each Issuing Lender
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender or any of their respective affiliates and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

Section 8.8                                   No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Foreign Trade Facility Agent, a Lender, an Issuing Lender or an FCI Issuing
Lender hereunder.

 

Section 8.9                                   Administrative Agent May File
Proofs of Claim.

 

In case of the pendency of any proceeding under the Bankruptcy Code of the
United States or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan, FCI
Issuing Lender Exposure, or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Parent Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
FCI Issuing Lender Exposure, LC Exposure and all other Obligations (other than
obligations under Hedging Agreements or Specified Cash Management Agreements to
which the Administrative Agent is not a party) that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the FCI Issuing Lenders, the Issuing Lenders and the
Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the FCI Issuing Lenders, the Issuing
Lenders and the Agents and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lenders and the Administrative Agent under
Sections 2.10, 2.14 and 9.3) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

150

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Agent, each FCI Issuing Lender and each Issuing Lender to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the FCI Issuing Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 9.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of the Foreign Trade
Facility Agent, any Lender, any Issuing Lender or any FCI Issuing Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 8.10                            Collateral and Guaranty Matters.

 

The Lenders, the Issuing Lenders, the FCI Issuing Lenders and the Foreign Trade
Facility Agent irrevocably authorize the Administrative Agent, at its option and
in its discretion,

 

(a)                                 to release any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Domestic Revolving Commitments, the Global Revolving
Commitments, the Participation FCI Commitments, the Bilateral FCI Issuing
Commitments and the Participation FCI Issuing Commitments and payment in full of
all Obligations (other than contingent indemnification obligations) and the
expiration (without any pending drawing) or termination (or cash
collateralization or provision of other credit support as contemplated by this
Agreement) of all Letters of Credit and FCIs, (ii) that is transferred or to be
transferred as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document or any involuntary disposition, or (iii) that
is required or contemplated to be released pursuant to the terms of this
Agreement or any other Loan Document, or (iv) as approved in accordance with
Section 9.2;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property (i) that is permitted by Section 6.3(d),
(e), (f), (j), (k), (l) and (m) or (ii) as approved in accordance with
Section 9.2;

 

(c)                                  to release any Guarantor from its
obligations under the Guarantee and Collateral Agreement (i) if such Person
ceases to be a Restricted Subsidiary as a result of a transaction permitted
hereunder, (ii) if such release is required or contemplated pursuant to the
terms of this Agreement or the Guarantee and Collateral Agreement or (iii) as
approved in accordance with Section 9.2; or

 

(d)                                 to enter into, on behalf of itself and the
Lenders, the Issuing Lenders, the FCI Issuing Lenders and the Foreign Trade
Facility Agent, an intercreditor agreement or other agreements for the sharing
of collateral pursuant to Section 6.2(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement,
pursuant to this Section 8.10.

 

151

--------------------------------------------------------------------------------


 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                   Notices.

 

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)                                 if to the Parent Borrower, to it at 13320
Ballantyne Corporate Place, Charlotte, North Carolina 28277, attention of
Treasurer and Chief Financial Officer (Telecopy No. 704-7527487), and if to any
Foreign Subsidiary Borrower, to it at its address (or telecopy number) specified
in the relevant Borrowing Subsidiary Agreement with a copy to the Parent
Borrower at its address (or telecopy number) specified above;

 

(b)                                 if to the Administrative Agent (i) for
payments and requests for credit extensions, to Bank of America, N.A., Mail
Code: TX1-492-14-12, Bank of America Plaza, 901 Main St., Dallas, TX 75202-3714,
to the attention of Jared L. McClure (Telecopy No. 214-290-9413; E-mail:
jared.l.mcclure@baml.com) or (ii) for all other notices, to Bank of America,
N.A., Agency Management, Mail Code: CA5-701-05-19, 1455 Market Street, San
Francisco, CA 94103-1399, to the attention of Robert J. Rittelmeyer (Telecopy
No. 415-503-5099; E-mail: robert.j.rittelmeyer@baml.com);

 

(c)                                  if to the Foreign Trade Facility Agent, to
Deutsche Bank AG, Trade Advisory, Herzogstr. 15, 40217 Düsseldorf, Germany,
attention of Roland Stephan or Christoph Averdung (Telecopy No. 49-211-883-9386;
E-mail: spx-ftf.agent@db.com); and

 

(d)                                 if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt if
such date is a Business Day at the place of such receipt (or otherwise on the
first Business Day after such receipt).  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  Any Agent or any Loan Party
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Parent Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind

 

152

--------------------------------------------------------------------------------


 

(whether in tort, contract or otherwise) arising out of the Parent Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any such liability to the Parent Borrower, any
Lender, the Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

The Agents, the Issuing Lenders, the FCI Issuing Lenders and the Lenders shall
be entitled to rely and act upon any notices (including telephonic or electronic
notices, Borrowing Requests, applications for Letters of Credit, Utilization
Requests and Notices of Loan Prepayment) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify each Agent, each Issuing Lender, each FCI Issuing Lender, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party, except to the extent that
such losses, costs, expenses and liabilities are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of each Agent, such
Issuing Lender, such FCI Issuing Lender, such Lender and/or such Related
Parties, as applicable.  All telephonic notices to and other telephonic
communications with any Agent may be recorded by such Agent, and each of the
parties hereto hereby consents to such recording.

 

Section 9.2                                   Waivers; Amendments.

 

(a)                                 No failure or delay by any Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Agents and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit or an FCI shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
any Agent or any Lender may have had notice or knowledge of such Default at the
time.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Required Lenders and each Loan Party to the relevant
Loan Document, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document;
provided that no such agreement shall:

 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender;

 

(ii)                                  reduce the principal amount of or
subordinate the principal of any Loan, LC Disbursement or FCI Disbursement, or
reduce the rate of interest thereon (other than the application of any default
rate of interest pursuant to Section 2.15(c)), or reduce any premium,

 

153

--------------------------------------------------------------------------------


 

fees or other amounts payable hereunder, without the written consent of each
Lender directly affected thereby; it being acknowledged and agreed that
amendments or modifications of the Consolidated Leverage Ratio test (and all
related definitions) are not addressed by this clause (ii);

 

(iii)                               extend the final scheduled date of maturity
of any Loan, or postpone the scheduled date of payment of the principal amount
of any Loan, LC Disbursement or FCI Disbursement, or any interest (or premium,
if any) thereon, or any fees or other amounts payable hereunder, or reduce the
amount of, waive, excuse or subordinate any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby;

 

(iv)                              require any Lender to make Loans having an
Interest Period of one year or longer, without the written consent of such
Lender;

 

(v)                                 amend, modify or waive any provision of this
Agreement in any manner that would change the application of any prepayment
hereunder disproportionately as among the Facilities without the written consent
of the Required Lenders in respect of each Facility adversely affected thereby;

 

(vi)                              amend, modify or waive the first sentence of
Section 2.13(a) without the written consent of each Lender directly affected
thereby;

 

(vii)                           change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be);

 

(viii)                        release or subordinate the Guarantee from the
Parent Borrower or all or substantially all of the Guarantees from the
Subsidiary Guarantors under the Guarantee and Collateral Agreement (except as
expressly provided in the Loan Documents), without the written consent of each
Lender;

 

(ix)                              release or subordinate all or substantially
all of the Liens of the Security Documents on the Collateral (except as
expressly provided in the Loan Documents), without the written consent of each
Lender;

 

(x)                                 amend, modify or waive the rights or duties
of any Agent under this Agreement or any other Loan Document in its capacity as
Agent unless also signed by such Agent; or amend, modify or waive the rights or
duties of any Issuing Lender or FCI Issuing Lender under this Agreement or any
other Loan Document in its capacity as Issuing Lender or FCI Issuing Lender, as
applicable, unless also signed by such Issuing Lender or FCI Issuing Lender, as
applicable; or

 

(xi)                              amend (A) the definition of “Alternative
Currency” without the written consent of each Lender, Issuing Lender and/or FCI
Issuing Lender directly affected thereby or (B) the definition of “Permitted
Currencies” without the consent of each FCI Issuing Lender.

 

(c)                                  In addition, notwithstanding the foregoing:

 

(i)                                     this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Parent Borrower and the Lenders providing the relevant

 

154

--------------------------------------------------------------------------------


 

Replacement Term Loans (as defined below) to permit the refinancing of all
outstanding Incremental Term Loans (“Refinanced Term Loans”) with a replacement
“A” or “B” term loan tranche, as applicable, hereunder (“Replacement Term
Loans”); provided that (A) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (B) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing and (C) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except with respect to
Applicable Rate or other pricing terms or to the extent necessary to provide for
covenants and other terms applicable to any period after the latest final
maturity of any Incremental Term Loans in effect immediately prior to such
refinancing;

 

(ii)                                  this Agreement and the other Loan
Documents may be amended to provide for the increases in the Commitments and/or
Incremental Term Loans contemplated by Section 2.1(b), and matters related
thereto, upon (A) execution and delivery by the Parent Borrower, the
Administrative Agent and each Lender increasing its Commitment and/or providing
Incremental Term Loans of an Incremental Facility Activation Notice and (B) such
other documents with respect thereto as the Administrative Agent shall
reasonably request;

 

(iii)                               (A) this Agreement and the other Loan
Documents may be amended to remove any Foreign Subsidiary as a Foreign
Subsidiary Borrower under the Global Revolving Facility upon (I) written notice
by the Parent Borrower and such Foreign Subsidiary to the Administrative Agent
to such effect and (II) repayment in full of all outstanding Obligations of such
Foreign Subsidiary Borrower under the Global Revolving Facility and (B) a
Foreign Subsidiary may become a Foreign Subsidiary Borrower under the Global
Revolving Facility in accordance with the terms of (including the consents
required by) Section 2.23(a);

 

(iv)                              (A) this Agreement and the other Loan
Documents may be amended to remove any Foreign Subsidiary as a Foreign
Subsidiary Borrower under the Foreign Trade Facility upon (I) written notice by
the Parent Borrower and such Foreign Subsidiary to the Foreign Trade Facility
Agent and the Administrative Agent to such effect, (II) (x) repayment in full of
all outstanding Obligations of such Foreign Subsidiary Borrower under the
Foreign Trade Facility or (y) assumption in full of all outstanding Obligations
of such Foreign Subsidiary Borrower under the Foreign Trade Facility by the
Parent Borrower, any existing Foreign Subsidiary Borrower or any new Foreign
Subsidiary Borrower approved by the Agents, each FCI Issuing Lender and the
Lenders with a Participation FCI Commitment and (III) the expiration or
termination (or full cash collateralization or provision of other credit support
in a manner consistent with the terms of Section 2.6(o)(iv)) of all FCIs issued
for the account of such Foreign Subsidiary Borrower and (B) a Foreign Subsidiary
may become a Foreign Subsidiary Borrower under the Foreign Trade Facility in
accordance with(including the consents required by) Section 2.23(b);

 

(v)                                 this Agreement and the other Loan Documents
may be amended (A) to change any of the mechanics applicable to FCIs set forth
in Section 2.6, with the written consent of the Administrative Agent, the
Foreign Trade Facility Agent, the FCI Issuing Lenders, the Parent Borrower and a
majority-in-interest of the Lenders with Participation FCI Commitments, and
(B) to change any of the mechanics applicable to FCIs set forth in Section 2.6
solely to the extent necessary to permit an FCI to be issued in a particular
country in accordance with applicable local Requirements of Law, with the
written consent of the Administrative Agent, the Foreign Trade Facility Agent,
each FCI Issuing Lender directly affected thereby, Lenders holding at least a
majority of the Participation FCI Commitments and the Parent Borrower; provided
that (x) no

 

155

--------------------------------------------------------------------------------


 

amendment pursuant to this clause (v) shall have the effect of making any change
described in the proviso to Section 9.2(b) and (y) no amendment pursuant to
clause (B) above shall have the effect of making any change to Section 2.6 in
respect of FCIs (and any related FCI Issuing Lender Exposure) issued or to be
issued outside of such country;

 

(vi)                              the Fee Letter and each of the Deutsche Bank
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto;

 

(vii)                           no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (w) the Commitments of any Defaulting
Lender may not be increased or extended without the consent of such Lender,
(x) the principal amount of Loans, Reimbursement Obligations, Bilateral FCI
Reimbursement Obligations and Participation FCI Reimbursement Obligations held
by any Defaulting Lender may not be decreased without the consent of such
Lender, (y) any waiver, amendment or modification requiring the consent of each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender,
and (z) no amendment, consent, waiver or other modification of this
Section 9.2(c)(vii) shall be effective without the prior written consent of each
Defaulting Lender; and

 

(viii)                        this Agreement and the other Loan Documents may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Foreign Trade Facility Agent, the
Borrowers and the other Loan Parties (x) to add one or more additional credit
facilities to this Agreement, to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loan A, the Domestic Revolving Loans, the Global Revolving Loans,
the Letters of Credit, the FCIs and the Incremental Term Loans and the accrued
interest and fees in respect thereof and to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders and
(y) to change, modify or alter Section 2.20 or any other provision hereof or in
any Loan Document relating to pro-rata sharing of payments among the Lenders to
the extent necessary to effectuate any of the amendments (or amendments and
restatements) enumerated in clause (x) above.

 

Section 9.3                                   Expenses; Indemnity; Damage
Waiver.

 

(a)                                 The Parent Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Agents and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Agents, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), including
the reasonable fees and disbursements of one counsel for the Administrative
Agent and its Affiliates and one counsel for the Foreign Trade Facility Agent
and its Affiliates and, to the extent reasonably necessary, special and one
local counsel in each jurisdiction for the Agents and their Affiliates (and in
the event of any actual or potential conflict of interest, one additional
counsel for each Agent or its Affiliate subject to such conflict), with
statements with respect to the foregoing to be submitted to the Parent Borrower
prior to the Funding Date (in the case of amounts to be paid on the Funding
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Agents shall deem appropriate, (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Lender or FCI Issuing Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or FCI

 

156

--------------------------------------------------------------------------------


 

or any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by any Agent or any Lender, including the fees, charges and
disbursements of one counsel for the Agents and their respective Affiliates and
the Lenders, (and, to the extent reasonably necessary, special and one local
counsel in each jurisdiction to the Agents and the Lenders (and in the event of
any actual or potential conflict of interest, one additional counsel for each
Agent or Lender subject to such conflict)) in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit or FCIs issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans, Letters of Credit or FCIs.

 

(b)                                 The Parent Borrower shall indemnify each
Agent and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (“Losses”), including but limited to the fees, charges
and disbursements of one counsel to the Indemnitees and, to the extent
reasonably necessary, special and one local counsel in each jurisdiction to the
Indemnitees (and in the event of any actual or potential conflict of interest,
one additional counsel for each Indemnitee subject to such conflict), incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution, delivery, enforcement, performance and
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan, Letter of Credit or FCI or the use of the
proceeds therefrom (including any refusal by an Issuing Lender or FCI Issuing
Lender to honor a demand for payment under a Letter of Credit or FCI if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit or FCI, as applicable), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently owned or operated by the Parent Borrower or any of its Restricted
Subsidiaries, or any Environmental Liability related in any way to the Parent
Borrower or any of its Restricted Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
Losses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee.  Notwithstanding the foregoing, this
Section 9.3(b) shall not apply to Taxes other than Indemnified Taxes imposed on
amounts payable under this Section 9.3(b).

 

(c)                                  To the extent that the Parent Borrower
fails to pay any amount required to be paid by it to any Agent, any Issuing
Lender, any Participation FCI Issuing Lender or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
applicable Agent, such Issuing Lender, Participation FCI Issuing Lender or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent, such Issuing Lender, such
Participation FCI Issuing Lender or the Swingline Lender in its capacity as
such.  For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the total Revolving Exposures, the
outstanding amount of its portion of the Term Loan A, any outstanding
Incremental Term Loans and unused Commitments at the time; provided that (i) in
the case of amounts owing to any Issuing Lender or the Swingline Lender, in each
case in its capacity as such, a Lender’s “pro rata share” shall be determined
based solely upon its share of the sum of Domestic Revolving Exposures, unused
Domestic Revolving Commitments, Global Revolving Exposures and unused Global
Revolving Commitments at the time and (ii) in the case of amounts owing to any

 

157

--------------------------------------------------------------------------------


 

Participation FCI Issuing Lender, in its capacity as such, a Lender’s “pro rata
share” shall be determined based solely upon its share of the sum of the unused
Participation FCI Commitments at the time.

 

(d)                                 To the extent permitted by applicable law,
no Borrower shall assert, and each Borrower hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan, Letter of Credit or
FCI or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than 15 days after written demand therefor.  Statements
payable by the Parent Borrower pursuant to this Section shall be sent to
Attention of Treasurer and Chief Financial Officer (Telephone No. 704-752-4400)
(Telecopy No. 704-752-7487), at the address of the Parent Borrower set forth in
Section 9.1, or to such other Person or address as may be hereafter designated
by the Parent Borrower in a written notice to the Administrative Agent.

 

Section 9.4                                   Successors and Assigns;
Participations and Assignments.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that the Parent Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder or
thereunder (except in accordance with Section 6.4(f)) without the prior written
consent of each Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsections (e) and (f) of
this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(e) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents, the Issuing Lenders and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in Letters of Credit, FCIs and Swingline Loans)
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of

 

158

--------------------------------------------------------------------------------


 

the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
(1) $5,000,000 in the case of an assignment of Revolving Loans, (2) $5,000,000
in the case of an assignment of any Term Loans and (3) $5,000,000 in the case of
an assignment in respect of the Foreign Trade Facility unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Parent Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)                                  Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) and subsection (j) of this Section and, in addition:

 

(A)                               the consent of the Parent Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender (or, with respect to any
assignment of any Term Loans, such assignment is to an Affiliate of a Lender or
an Approved Fund);

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) any Term Loan A Commitment, Incremental Term Loan
Commitment, Domestic Revolving Commitment or Global Revolving Commitment if such
assignment is to a Person that is not a Lender (other than to a Person that is
an Affiliate of a Lender) with a Commitment in respect of the Commitment subject
to such assignment and (ii) the Term Loan A or any Incremental Term Loan to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)                               the consent of the Issuing Lenders (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Domestic Revolving Commitment if such assignment is
to a Person that is not a Domestic Revolving Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender;

 

(D)                               the consent of the FCI Issuing Lenders in
their sole discretion shall be required for any assignment (other than any
assignment to the Foreign Trade Facility Agent) after the Effective Date that
increases the obligation of the assignee to participate in exposure under one or
more FCIs or Joint Signature FCIs (whether or not then outstanding);

 

(E)                                the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Domestic Revolving Commitment if such assignment is
to a Person that is not a Domestic Revolving Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender; and

 

(F)                                 the consent of the Foreign Trade Facility
Agent (such consent not to be unreasonably withheld or delayed) shall be
required for all assignments in respect of any

 

159

--------------------------------------------------------------------------------


 

Bilateral FCI Issuing Commitments, Participation FCI Issuing Commitments or
Participation FCI Commitment.

 

(iii)                               Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.

 

(iv)                              No Assignment to Borrower.  Except as
otherwise permitted pursuant to Section 9.4((k), no such assignment shall be
made to the Parent Borrower or any of the Parent Borrower’s Affiliates or
Subsidiaries.

 

(v)                                 No Assignment to Natural Persons.  No such
assignment shall be made to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person).

 

(vi)                              No Assignment to a Defaulting Lender.  No such
assignment shall be made to a Defaulting Lender.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the applicable Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Parent
Borrower and the applicable Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agents or any Lenders hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit, Swingline Loans and FCIs in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 9.3 with respect
to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Parent Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such

 

160

--------------------------------------------------------------------------------


 

Lender of a participation in such rights and obligations in accordance with
subsections (e) and (f) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Parent Borrower, shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans, FCI Issuing Lender Exposure, and LC Exposure owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Parent Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Parent Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)                                 Notes.  If after giving effect to any
Assignment and Assumption, the relevant assignor no longer has any Commitments
with respect to the Commitments being assigned, such assignor shall, upon the
request of the Parent Borrower, return each Note (if any) with respect to each
such Commitment to the Parent Borrower marked “cancelled”.

 

(e)                                  Participations.  Any Lender may at any
time, without the consent of, or notice to, any Borrower or any Agent, sell
participations to any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person), a Defaulting Lender, or the Parent Borrower or any of the
Parent Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in FCI Issuing Lender Exposure, LC Exposure and/or
Swingline Loans) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Parent Borrower, the Administrative Agent, the Foreign Trade
Facility Agent, the other Lenders and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the proviso to Section 9.2(b) (and other than application of any
default rate of interest pursuant to Section 2.15(c)) that affects such
Participant. Subject to subsection (f) of this Section, the Parent Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.17,
2.18 and 2.19 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section; provided
that, in the case of Section 2.19, such Participant shall have complied with the
requirements of said section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.8 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.20(c) as
though it were a Lender.

 

(f)                                   Limitation on Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Sections
2.17 or 2.19 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Parent Borrower’s prior
written consent.  A Participant shall not be entitled to the benefits of
Section 2.19 unless the Parent Borrower is notified of the participation sold to
such Participant

 

161

--------------------------------------------------------------------------------


 

and such Participant agrees, for the benefit of the Parent Borrower, to comply
with Sections 2.19(e). 2.19(f) and 2.19(i), as though it were a Lender.

 

(g)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Notes, if any) to secure obligations
of such Lender to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(h)                                 Resignation as Issuing Lender or Swingline
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty days’
notice to the Parent Borrower and the Lenders, resign as Issuing Lender and/or
(ii) upon thirty days’ notice to the Parent Borrower, resign as Swingline
Lender.  In the event of any such resignation as Issuing Lender or Swingline
Lender, the Parent Borrower shall be entitled to appoint from among the Lenders
a successor Issuing Lender or Swingline Lender hereunder; provided, however,
that no failure by the Parent Borrower to appoint any such successor shall
affect the resignation of Bank of America as Issuing Lender or Swingline Lender,
as the case may be.  If Bank of America resigns as Issuing Lender, it shall
retain all the rights, powers, privileges and duties of the Issuing Lender
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Lender and all LC Exposure with respect
thereto (including the right to require the Lenders to make ABR Loans or fund
risk participations in unreimbursed amounts pursuant to Section 2.5(d)).  If
Bank of America resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make ABR Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.4(c).  Upon the appointment
of a successor Issuing Lender and/or Swingline Lender, (1) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Lender or Swingline Lender, as the case may be,
and (2) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

(i)                                     Assignments by FCI Issuing Lenders.  Any
FCI Issuing Lender may at any time assign to one or more assignees all or a
portion of its Bilateral FCI Issuing Commitment to issue future Bilateral FCIs
(and related rights and obligations with respect to such Bilateral FCI Issuing
Commitment) and/or its Participation FCI Issuing Commitment to issue future
Participation FCIs (and related rights and obligations with respect to such
Participation FCI Issuing Commitment); provided that any such assignment shall
be subject to the consent of the Parent Borrower (such consent not to be
unreasonably withheld or delayed) unless an Event of Default has occurred and is
continuing at the time of such assignment and to the consent of the Foreign
Trade Facility Agent (such consent not to be unreasonably withheld or delayed). 
The parties to each assignment shall execute and deliver to the Administrative
Agent and the Foreign Trade Facility Agent an assignment agreement, together
with a processing and recordation fee in the aggregate amount of $3,500 payable
to the Administrative Agent; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any such assignment.  The assignee, if it is not already an FCI
Issuing Lender, shall deliver to the Administrative Agent and the Foreign Trade
Facility Agent an Administrative Questionnaire.  No such assignment by an FCI
Issuing Lender shall be made to (i) the Parent Borrower or any of the Parent
Borrower’s Affiliates or Subsidiaries or (ii) a natural person.  Upon
consummation of any such assignment, Schedule 1.1A shall be deemed revised to
reflect the Bilateral FCI Issuing Commitments and/or Participation FCI Issuing
Commitments after giving effect to such assignment.  From and after the
effective date specified in each such Assignment and Assumption, the assignee
FCI

 

162

--------------------------------------------------------------------------------


 

Issuing Lender thereunder shall be a party to this Agreement and, to the extent
of the Bilateral FCI Issuing Commitment and/or Participation FCI Issuing
Commitment assigned by such assignment, have the rights and obligations of a
Bilateral FCI Issuing Lender and/or Participation FCI Issuing Lender, as
applicable, under this Agreement, and the assigning Bilateral FCI Issuing Lender
thereunder shall, to the extent of the Bilateral FCI Issuing Commitment and/or
Participation FCI Issuing Commitments assigned by such assignment, be released
from its obligations under this Agreement but shall continue to be entitled to
the benefits of Sections 2.17, 2.18, 2.19 and 9.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment and shall
continue to have the rights and obligations of an FCI Issuing Lender with
respect to any FCIs issued by it prior to the time of such assignment.

 

(j)                                    Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Parent
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Documents sold to such Participant (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person except to the extent that such
disclosure is necessary to establish that the applicable obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement and any other Loan Document notwithstanding any notice to the
contrary.

 

(k)                                 Borrower Buybacks.  Notwithstanding anything
in this Agreement to the contrary, any Term Loan A Lender and/or any Incremental
Term Lender, as applicable (but not, for purposes of clarity, any other
Facility) may, at any time, assign all or a portion of its Term Loans on non-pro
rata basis to the Parent Borrower in accordance with the procedures set forth on
Schedule 9.4(k), pursuant to an offer made to all Term Loan A Lender and/or all
Incremental Term Lender, as applicable, on a pro rata basis (a “Dutch Auction”),
subject to the following limitations: (i) immediately and automatically, without
any further action on the part of the Parent Borrower, any Lender, the
Administrative Agent or any other Person, upon the effectiveness of such
assignment of Term Loans from a Term Loan A Lender and/or an Incremental Term
Lender, as applicable, to the Parent Borrower, such Term Loans and all rights
and obligations as a Term Loan A Lender and/or an Incremental Term Lender, as
applicable, related thereto shall, for all purposes under this Agreement, the
other Loan Documents and otherwise, be deemed to be irrevocably prepaid,
terminated, extinguished, cancelled and of no further force and effect and the
Parent Borrower shall neither obtain nor have any rights as a Term Loan A Lender
and/or an Incremental Term Lender, as applicable, hereunder or under the other
Loan Documents by virtue of such assignment; (ii) no proceeds of any Domestic
Revolving Loans, any Global Revolving Loans or any Swingline Loan shall be used
to fund any such assignment; and (iii) no Event of Default shall have occurred
and be continuing before or immediately after giving effect to such assignment. 
By participating in any such Dutch Auction, each Lender acknowledges and agrees
that (A) the Parent Borrower and its Subsidiaries may have, and later may come
into possession of, Excluded Information, (B) such Lender has independently and,
without reliance on the Parent Borrower or any of its Restricted Subsidiaries,
the Administrative Agent, any other Lender or any of their respective
Affiliates, made its own analysis and determination to participate in such Dutch
Auction notwithstanding such Lender’s lack of knowledge of the Excluded
Information, (C) none of the Parent Borrower and its Subsidiaries shall be
required to make any representation that it is not in possession of Excluded
Information, (D) none of the Parent Borrower and its Subsidiaries, the
Administrative Agent, any other Lender or any of their respective Affiliates
shall have any liability to such Lender, and such Lender hereby waives and
releases, to the extent permitted by law, any claims such Lender may have
against any such Persons under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information, (E) the Excluded Information may not
be

 

163

--------------------------------------------------------------------------------


 

available to the Agents and the other Lenders and (F) if so requested by any
party to assignments of all or any portion of its Term Loans in connection with
such Dutch Auction, such Lender will make additional customary “big boy”
representations.

 

Section 9.5                                   Survival.

 

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit and FCIs,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest (or premium, if any) on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit or FCI is outstanding and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.17,
2.18, 2.19 and 9.3 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit, the FCIs or the Commitments or the termination of this Agreement or any
provision hereof.  The provisions of Section 9.11 shall survive and remain in
full force and effect for two years after the termination of this Agreement.

 

Section 9.6                                   Counterparts; Integration.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Document and any separate letter agreements with
respect to fees payable to any Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto (including the Lenders) and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document.

 

Section 9.7                                   Severability.

 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 9.7, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by the Bankruptcy Code of the United States (or similar
debtor relief laws of the United States or other applicable jurisdictions), as
determined in good faith by the applicable Agent, the applicable Issuing Lender,
the Swingline Lender or the applicable FCI Issuing Lender, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

 

164

--------------------------------------------------------------------------------


 

Section 9.8                                   Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of a Borrower against any of and all the obligations of a
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.24
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Agents and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the applicable
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

Section 9.9                                   Governing Law; Jurisdiction;
Consent to Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                                 Each party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that any Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Borrower or its properties in the courts of any
jurisdiction.

 

(c)                                  Each party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, (i) any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section, (ii) the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court and (iii) any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages (as
opposed to direct or actual damages).

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.1.  In addition, each Foreign Subsidiary Borrower agrees that service
of process may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the Parent
Borrower at its address for notices in Section 9.1.  Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

 

165

--------------------------------------------------------------------------------


 

Section 9.10                            Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

Section 9.11                            Confidentiality.

 

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties, including accountants, legal counsel and other advisors on
a reasonable need to know basis (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority or rating agency, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) subject to an agreement
containing provisions substantially the same as those of this Section, to any
direct or indirect contractual counterparty in Hedging Agreements or other swap
agreements relating to this Agreement or such counterparty’s professional
advisor, (h) with the consent of the Parent Borrower, and (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) is or becomes available to any Agent or any Lender on a
nonconfidential basis from a source (believed in good faith by such Agent or
Lender not to have any duty of confidentiality to any Borrower) other than a
Borrower.  For the purposes of this Section, “Information” means all information
received from or on behalf of any Borrower relating to a Borrower or its
business; provided that such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 9.12                            Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.13                            Release of Collateral.

 

(a)                                 On the first date (the “Release Date”) on
which the corporate family rating of the Parent Borrower from Moody’s is “Baa3”
or better or the corporate credit rating of the Parent Borrower from S&P is
“BBB-” or better, so long as no Default or Event of Default exists on such date
or after giving effect to the release of Liens contemplated hereby, all
Collateral shall be released from the Liens created by the Guarantee and
Collateral Agreement and any other Security Document, all without delivery of
any

 

166

--------------------------------------------------------------------------------


 

instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Loan Parties.  At the request and sole expense of
any Loan Party following any such release, the Administrative Agent shall
deliver to such Loan Party any Collateral held by the Administrative Agent under
any Security Document, and execute and deliver to such Loan Party such documents
as such Loan Party shall reasonably request to evidence such release.

 

(b)                                 If any of the Collateral shall be Disposed
of by any Loan Party in a transaction permitted by this Agreement, then the
Administrative Agent, at the request and sole expense of such Loan Party, shall
execute and deliver to such Loan Party all releases or other documents
reasonably necessary or desirable for the release of the Liens created by the
Guarantee and Collateral Agreement and any other Security Document on such
Collateral.  At the request and sole expense of the Parent Borrower, a
Subsidiary Guarantor shall be released from its obligations under the Guarantee
and Collateral Agreement and any other Security Document in the event that such
Subsidiary Guarantor ceases to be a Wholly Owned Subsidiary pursuant to a
transaction expressly permitted by this Agreement and if, as a result of such
transaction, the Parent Borrower and its Restricted Subsidiaries own less than
75% of the outstanding voting Capital Stock of such Subsidiary Guarantor.  In
addition, at the request and sole expense of the Parent Borrower, not more than
twice during the term of this Agreement after the Funding Date, a Subsidiary
Guarantor and the Subsidiaries of such Subsidiary Guarantor shall be released
from their respective obligations under the Guarantee and Collateral Agreement
and any other Security Document in the event that a portion of the Capital Stock
of such Subsidiary Guarantor is Disposed of in a transaction expressly permitted
by Section 6.6(e) or (g) (but which does not satisfy the requirements of the
preceding sentence); provided that the aggregate Consolidated EBITDA for the
most recently completed period of four consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 5.1 (in each case
determined at the time of such transaction) that is attributable to the
Subsidiaries released from their obligations hereunder pursuant to this sentence
shall not exceed $40,000,000.  Notwithstanding the foregoing, in no event shall
any Subsidiary be released from its obligations under the Guarantee and
Collateral Agreement or any other Security Document, in the event that such
Subsidiary is a guarantor of any other Indebtedness of any Loan Party.

 

(c)                                  At such time as the Loans, the
Reimbursement Obligations, the Bilateral FCI Reimbursement Obligations, the
Participation FCI Reimbursement Obligations and the other Obligations shall have
been paid in full, the Commitments have been terminated and no Letters of Credit
or FCIs shall be outstanding (or shall have been fully cash collateralized or
otherwise supported in a manner consistent with the terms of Section 2.5(j) or
Section 2.6(o)(iv), as applicable), the Collateral shall be released from the
Liens created by the Guarantee and Collateral Agreement and any other Security
Document, and each Security Document and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party thereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Loan Parties.  At the request and sole expense of
any Loan Party following any such termination, the Administrative Agent shall
deliver to such Loan Party any Collateral held by the Administrative Agent under
any Security Document, and execute and deliver to such Loan Party such documents
as such Loan Party shall reasonably request to evidence such termination.

 

Section 9.14                            Judgment Currency.

 

(a)                                 The Borrowers’ obligations hereunder and
under the other Loan Documents to make payments in a specified currency (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the applicable Agent or a Lender of
the full amount of the Obligation Currency expressed to be payable to such Agent
or such Lender under this Agreement or the other Loan Documents.  If, for the
purpose of

 

167

--------------------------------------------------------------------------------


 

obtaining or enforcing judgment against any Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the rate of exchange (as quoted by the
Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the Business Day
immediately preceding the date on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

 

(b)                                 If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due, the Borrowers covenant and agree to pay, or cause to
be paid, such additional amounts, if any (but in any event not a lesser amount),
as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

(c)                                  For purposes of determining any rate of
exchange or currency equivalent for this Section, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency.

 

Section 9.15                            USA Patriot Act Notice.

 

Each Lender hereby notifies each Borrower that, pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) and other applicable foreign Requirements of Law, it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the Act
or such other Requirements of Law, as applicable.

 

Section 9.16                            Electronic Execution of Assignments and
Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including Assignment and
Assumptions, amendments or other modifications, Borrowing Requests, Interest
Election Requests, Utilization Requests, waivers and consents) shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the applicable
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided, that, notwithstanding
anything contained herein to the contrary no Agent is under any obligation to
agree to accept electronic signatures in any form or in any format unless
expressly agreed to by such Agent pursuant to procedures approved by it.

 

Section 9.17                            No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Parent Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (a)(i) the

 

168

--------------------------------------------------------------------------------


 

arranging and other services regarding this Agreement provided by the
Administrative Agent, the Foreign Trade Facility Agent and MLPFS, are
arm’s-length commercial transactions between the Parent Borrower and its
Subsidiaries, on the one hand, and the Administrative Agent, the Foreign Trade
Facility Agent and MLPFS, on the other hand, (ii) the Parent Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Parent Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b)(i) the
Administrative Agent, the Foreign Trade Facility Agent and MLPFS each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary, for the Parent Borrower or any of Subsidiaries or any other
Person and (ii) neither the Administrative Agent, the Foreign Trade Facility
Agent nor MLPFS has any obligation to the Parent Borrower or any of its
Subsidiaries with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent, the Foreign Trade Facility Agent and MLPFS and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Parent Borrower and its
Subsidiaries, and neither the Administrative Agent, the Foreign Trade Facility
Agent nor MLPFS has any obligation to disclose any of such interests to the
Parent Borrower or its Subsidiaries.  To the fullest extent permitted by law,
the Parent Borrower hereby waives and releases, any claims that it may have
against the Administrative Agent, the Foreign Trade Facility Agent or MLPFS with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 9.18                            [Reserved].

 

Section 9.19                            Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guarantee
under the Guarantee and Collateral Agreement is entered into by any Loan Party
that is not then an “eligible contract participant” under the Commodity Exchange
Act (a “Specified Loan Party”) or at the time any such Specified Loan Party
grants a security interest under the Loan Documents, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under the Guarantee and Collateral Agreement
voidable under the Bankruptcy Code of the United States (or similar debtor
relief laws of the United States or other applicable jurisdictions), and not for
any greater amount). The obligations and undertakings of each applicable Loan
Party under this Section shall remain in full force and effect until such time
as the Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement) have been paid in full, the
Commitments have expired or terminated and all Letters of Credit and FCIs shall
have expired (without any pending drawing) or terminated (or been fully cash
collateralized or otherwise supported in a manner consistent with the terms of
Section 2.5(j) or Section 2.6(o)(iv), as applicable). Each Loan Party intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

 

Section 9.20                            Spinoff.

 

The parties hereto acknowledge and agree that (a) notwithstanding the fact that
the Spinoff will be consummated substantially contemporaneously with, but
subsequent to, the Funding Date, upon the consummation of the Spinoff, the
Spinoff shall be deemed for all purposes hereunder to have occurred

 

169

--------------------------------------------------------------------------------


 

simultaneously with the initial funding hereunder on the Funding Date,
(b) notwithstanding anything set forth herein or in any other Loan Document, the
Spinoff is expressly permitted hereunder and (c) nothing set forth herein or in
any other Loan Document shall limit the Parent Borrower’s ability to consummate
the Spinoff and the transactions contemplated thereby.

 

[SIGNATURE PAGES FOLLOW]

 

170

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

as Parent Borrower

 

 

 

 

By:

/s/ Jeremy Smeltser

 

Name:

Jeremy Smeltser

 

Title:

Vice President, Chief Financial Officer

 

 

 

 

 

 

 

BALCKE-DÜRR GMBH,

 

a German limited liability company

 

as Foreign Subsidiary Borrower

 

 

 

 

By:

/s/ John Nurkin

 

Name:

John Nurkin

 

Title:

Director

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

FOREIGN TRADE FACILITY AGENT:

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH, as Foreign Trade Facility Agent

 

 

 

 

By:

/s/ Christiane Roth

 

Name:

Christiane Roth

 

Title:

Managing Director

 

 

 

 

By:

/s/ Myriam Rotthaus

 

Name:

Myriam Rotthaus

 

Title:

Vice President

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

/s/ Robert Rittelmeyer

 

Name:

Robert Rittelmeyer

 

Title:

Vice President

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swingline Lender, Issuing Lender and

 

Participation FCI Issuing Lender

 

 

 

 

By:

/s/ Christopher Wozniak

 

Name:

Christopher Wozniak

 

Title:

Vice President

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

 

as a Lender, Issuing Lender, Participation FCI Issuing Lender and Bilateral FCI
Issuing Lender

 

 

 

 

By:

/s/ Christiane Roth

 

Name:

Christiane Roth

 

Title:

Managing Director

 

 

 

 

By:

/s/ Myriam Rotthaus

 

Name:

Myriam Rotthaus

 

Title:

Vice President

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Michael Shannon

 

Name:

Michael Shannon

 

Title:

Vice President

 

 

 

 

By:

/s/ Dusan Lazarov

 

Name:

Dusan Lazarov

 

Title:

Director

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Diane Pockaj

 

Name:

Diane Pockaj

 

Title:

Managing Director

 

 

 

 

By:

/s/ Vanessa De La Ossa

 

Name:

Vanessa De La Ossa

 

Title:

Associate

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, FRANKFURT BRANCH,

 

as a Lender, Issuing Lender, Participation FCI Issuing Lender and Bilateral FCI
Issuing Lender

 

 

 

 

By:

/s/ Lothar Frenz

 

Name:

Lothar Frenz

 

Title:

Director

 

 

 

 

By:

/s/ Christoph Reitberger

 

Name:

Christoph Reitberger

 

Title:

Director

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender and Bilateral FCI Issuing Lender

 

 

 

 

By:

/s/ Michael Grad

 

Name:

Michael Grad

 

Title:

Director

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as a Lender

 

 

 

 

By:

/s/ Gary Herzog

 

Name:

Gary Herzog

 

Title:

Managing Director

 

 

 

 

By:

/s/ Gordon Yip

 

Name:

Gordon Yip

 

Title:

Director

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender and a Participation FCI Issuing Lender

 

 

 

 

By:

/s/ George Stoecklein

 

Name:

George Stoecklein

 

Title:

Director

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Richard W. Duker

 

Name:

Richard W. Duker

 

Title:

Managing Director

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

By:

/s/ Mary K. Lundin

 

Name:

Mary K. Lundin

 

Title:

Vice President

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Kirk J. Vogel

 

Name:

Kirk J. Vogel

 

Title:

Senior Vice President

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

By:

/s/ Raj Nambiar

 

Name:

Raj Nambiar

 

Title:

Vice President

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Mark Hogan

 

Name:

Mark Hogan

 

Title:

Senior Vice President

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION

 

as a Lender

 

 

 

 

By:

/s/ J. David Izard

 

Name:

J. David Izard

 

Title:

Vice President

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Adam Spreyer

 

Name:

Adam Spreyer

 

Title:

Vice President

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

By:

/s/ John C. Canty

 

Name:

John C. Canty

 

Title:

Senior Vice President

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

 

By:

/s/ Paul Zelezik

 

Name:

Paul Zelezik

 

Title:

Vice President

 

 

 

 

By:

/s/ Melissa Dyki

 

Name:

Melissa Dyki

 

Title:

Director

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Ming Chih Chen

 

Name:

Ming Chih Chen

 

Title:

VP & General Manager

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF TAIWAN, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Leo Y.L. Shih

 

Name:

Leo Y.L. Shih

 

Title:

Vice President & General Manager

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Edward Chen

 

Name:

Edward Chen

 

Title:

SVP & General Manager

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 1.1A

 

Commitments

 

Lender

 

Domestic Revolving
Commitments

 

Applicable
Percentages for
Domestic Revolving
Commitments

 

Global Revolving
Commitments

 

Applicable
Percentages for
Global Revolving
Commitments

 

Bank of America, N.A.

 

$

17,662,356.31

 

8.831178155

%

$

15,587,643.69

 

10.391762460

%

Deutsche Bank AG New York Branch

 

$

0.00

 

0.000000000

%

$

7,250,000.00

 

4.833333333

%

Deutsche Bank AG Deutschlandgeschäft Branch

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

Commerzbank AG, New York Branch

 

$

4,647,988.51

 

2.323994255

%

$

4,102,011.49

 

2.734674327

%

Commerzbank AG, Frankfurt Branch

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

The Bank of Nova Scotia

 

$

6,507,183.91

 

3.253591955

%

$

5,742,816.09

 

3.828544060

%

Credit Agricole Corporate and Investment Bank

 

$

14,873,563.22

 

7.436781610

%

$

13,126,436,78

 

8.750957853

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

14,873,563.22

 

7.436781610

%

$

13,126,436,78

 

8.750957853

%

JPMorgan Chase Bank, N.A.

 

$

14,873,563.22

 

7.436781610

%

$

13,126,436,78

 

8.750957853

%

SunTrust Bank

 

$

14,873,563.22

 

7.436781610

%

$

13,126,436,78

 

8.750957853

%

HSBC Bank USA, National Association

 

$

14,873,563.22

 

7.436781610

%

$

13,126,436,78

 

8.750957853

%

Sumitomo Mitsui Banking Corporation

 

$

28,000,000.00

 

14.000000000

%

$

0.00

 

0.000000000

%

Compass Bank

 

$

14,873,563.22

 

7.436781610

%

$

13,126,436,78

 

8.750957853

%

TD Bank, N.A.

 

$

12,084,770.11

 

6.042385055

%

$

10,665,229.89

 

7.110153260

%

Fifth Third Bank, an Ohio Banking Corporation

 

$

12,084,770.11

 

6.042385055

%

$

10,665,229.89

 

7.110153260

%

Wells Fargo Bank, National Association

 

$

6,507,183.91

 

3.253591955

%

$

5,742,816.09

 

3.828544060

%

The Northern Trust Company

 

$

6,507,183.91

 

3.253591955

%

$

5,742,816.09

 

3.828544060

%

BNP Paribas

 

$

6,507,183.91

 

3.253591955

%

$

5,742,816.09

 

3.828544060

%

Taiwan Cooperative Bank, Los Angeles Branch

 

$

5,000,000.00

 

2.500000000

%

$

0.00

 

0.000000000

%

Bank of Taiwan, New York Branch

 

$

3,500,000.00

 

1.750000000

%

$

0.00

 

0.000000000

%

E. Sun Commercial Bank, Ltd., Los Angeles Branch

 

$

1,750,000.00

 

0.875000000

%

$

0.00

 

0.000000000

%

Total

 

$

200,000,000.00

 

100.000000000

%

$

150,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Term Loan A
Commitments

 

Applicable

Percentages for
Term Loan A
Commitments

 

Participation FCI
Commitments

 

Applicable
Percentages for
Participation FCI
Commitments

 

Bank of America, N.A.

 

$

33,963,730.56

 

9.703923017

%

$

27,786,269.44

 

9.262089813

%

Deutsche Bank AG New York Branch

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

Deutsche Bank AG Deutschlandgeschäft Branch

 

$

0.00

 

0.000000000

%

$

17,750,000.00

 

5.916666667

%

Commerzbank AG, New York Branch

 

$

8,937,823.83

 

2.553663951

%

$

7,312,176.17

 

2.437392057

%

Commerzbank AG, Frankfurt Branch

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

The Bank of Nova Scotia

 

$

12,512,953.37

 

3.575129534

%

$

10,237,046.63

 

3.412348877

%

Credit Agricole Corporate and Investment Bank

 

$

28,601,036.27

 

8.171724649

%

$

23,398,963.73

 

7.799654577

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

28,601,036.27

 

8.171724649

%

$

23,398,963.73

 

7.799654577

%

JPMorgan Chase Bank, N.A.

 

$

28,601,036.27

 

8.171724649

%

$

23,398,963.73

 

7.799654577

%

SunTrust Bank

 

$

28,601,036.27

 

8.171724649

%

$

23,398,963.73

 

7.799654577

%

HSBC Bank USA, National Association

 

$

28,601,036.27

 

8.171724649

%

$

23,398,963.73

 

7.799654577

%

Sumitomo Mitsui Banking Corporation

 

$

28,601,036.27

 

8.171724649

%

$

23,398,963.73

 

7.799654577

%

Compass Bank

 

$

28,601,036.27

 

8.171724649

%

$

23,398,963.73

 

7.799654577

%

TD Bank, N.A.

 

$

23,238,341.97

 

6.639526277

%

$

19,011,658.03

 

6.337219343

%

Fifth Third Bank, an Ohio Banking Corporation

 

$

23,238,341.97

 

6.639526277

%

$

19,011,658.03

 

6.337219343

%

Wells Fargo Bank, National Association

 

$

12,512,953.37

 

3.575129534

%

$

10,237,046.63

 

3.412348877

%

The Northern Trust Company

 

$

12,512,953.37

 

3.575129534

%

$

10,237,046.63

 

3.412348877

%

BNP Paribas

 

$

12,512,953.37

 

3.575129534

%

$

10,237,046.63

 

3.412348877

%

Taiwan Cooperative Bank, Los Angeles Branch

 

$

5,000,000.00

 

1.428571429

%

$

0.00

 

0.000000000

%

Bank of Taiwan, New York Branch

 

$

3,575,129.53

 

1.021465580

%

$

2,924,870.47

 

0.974956823

%

E. Sun Commercial Bank, Ltd., Los Angeles Branch

 

$

1,787,564.77

 

0.510732791

%

$

1,462,435.23

 

0.487478410

%

Total

 

$

350,000,000.00

 

100.000000000

%

$

300,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Participation FCI Issuing
Commitments

 

Applicable Percentages for
Participation FCI Issuing
Commitments

 

Deutsche Bank AG Deutschlandgeschäft Branch

 

$

125,000,000.00

 

34.722222222

%

Commerzbank AG, Frankfurt Branch

 

$

105,000,000.00

 

29.166666667

%

Bank of America, N.A.

 

$

80,000,000.00

 

22.222222222

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

50,000,000.00

 

13.888888889

%

Total

 

$

360,000,000.00

 

100.000000000

%

 

Lender

 

Bilateral FCI Issuing Commitments

 

Applicable Percentages for
Bilateral FCI Issuing
Commitments

 

Deutsche Bank AG Deutschlandgeschäft Branch

 

$

75,000,000.00

 

37.500000000

%

Commerzbank AG, Frankfurt Branch

 

$

75,000,000.00

 

37.500000000

%

The Bank of Nova Scotia

 

$

50,000,000.00

 

25.000000000

%

Total

 

$

200,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule 1.1B

 

Material Subsidiaries

 

Company Name

 

Jurisdiction of Organization

1.

Flash Technology, LLC

 

Delaware

2.

Genfare Holdings, LLC

 

Delaware

3.

Marley Engineered Products LLC

 

Delaware

4.

SPX Cooling Technologies, Inc.

 

Delaware

5.

SPX Heat Transfer LLC

 

Delaware

6.

SPX Holding Inc.

 

Connecticut

7.

SPX Transformer Solutions, Inc.

 

Wisconsin

8.

TCI International, Inc.

 

Delaware

9.

The Marley Company LLC

 

Delaware

10.

The Marley—Wylain Company

 

Delaware

11.

Kiawah Holding Company

 

Cayman Islands

12.

Marley Cooling Tower (Holdings), Limited

 

United Kingdom

13.

Marley Canadian Inc.

 

Canada

14.

Pinehurst Holding Company

 

Cayman Islands

15.

SPX European Holding Ltd.

 

United Kingdom

16.

SPX Mauritius Limited

 

Mauritius

17.

Bethpage Finance*

 

Luxembourg

 

--------------------------------------------------------------------------------

*Stock of Bethpage Finance is not being pledged.

 

--------------------------------------------------------------------------------


 

Schedule 1.1C

 

FCI Requirements

 

Part A.  Mandatory Requirements

 

Permitted Types of Instruments:

 

The FCI must qualify as a surety, a surety payable on first demand, a guarantee
or standby letter of credit in favor of third parties, or, in case of issuance
under foreign law, the foreign law equivalent of the said classification.

 

 

 

Purpose:

 

The purpose of an FCI must be for particular trade risks only, e.g., performance
or warranty obligations of the relevant Borrower such as payment obligations
arising from non-performance, warranty obligations or comparable events of
non-fulfillment of contractual or legal obligations. The purpose of an FCI must
not be to cover the risk of the relevant Borrower’s being or becoming insolvent
or filing for or becoming the subject of bankruptcy, insolvency, liquidation,
reorganization or similar proceedings.

 

 

 

Rules:

 

If any rules are specified in an FCI to govern such FCI, then such rules must
be:

 

 

a) the Uniform Customs and Practice for Documentary Credits, 2007
Revision, International Chamber of Commerce Publication No. 600,

 

 

b) the International Standby Practices 1998, International Chamber of Commerce
Publication No. 590, or

 

 

c) the Uniform Rules for Demand Guarantees, International Chamber of Commerce
Publication No. 758.

 

 

Such chosen rules shall also apply to the rights and obligations of the
applicable FCI Issuing Lender under this Agreement with respect to such FCI,
unless they are inconsistent with the terms of this Agreement, in which case the
terms of this Agreement shall control.

 

 

 

Reference to Underlying Transaction/ Purpose Clause:

 

The terms of an FCI must contain a narrative reference to what has been reported
to the FCI Issuing Lender about the underlying transaction as well as a purpose
clause describing those of the relevant Borrower’s obligations that are covered
by such FCI.

 

 

 

Payment obligation:

 

The payment obligation of an FCI Issuing Lender must be worded as an irrevocable
obligation to pay a specific maximum amount of money and not for specific
performance of the underlying contract.

 

 

 

Expiry:

 

Each FCI must contain a provision stating when it shall terminate, e.g.

 

 

 

 

 

a) return of the FCI document for cancellation,

 

--------------------------------------------------------------------------------


 

 

 

b) on a fixed expiry date,

 

 

 

 

 

c) when no amount remains payable under the FCI,

 

 

 

 

 

d) on presentation to the Foreign Issuing Lender of the beneficiary’s signed
release from liability under the FCI, and/or

 

 

 

 

 

e) on the other expiry event stated in the FCI, or, if the required FCI does not
provide for a calendar expiry date, the Commercial Lifetime of such FCI, which
is to be mentioned in the Utilisation Request, shall fall within the Permitted
Maturity.

 

 

 

Part B. Dispensable Requirements

 

 

 

Arbitration:

 

In no event shall an arbitration clause in respect of the payment obligation of
the FCI Issuing Lender be applicable.

 

 

 

Maturity/Demand:

 

The payment obligation of an FCI Issuing Lender shall be determinable by
reliance on the terms of the relevant FCI issued by it only and, as the case may
be, any other document simultaneously to be presented together with a demand.
Such payment obligation shall be conditional upon presentation of a demand for
payment with or, as the case may be, without simultaneous presentation of other
documents. The terms of each FCI shall require:

 

 

 

 

 

a) receipt by the FCI Issuing Lender of a payment demand conforming to the terms
and conditions stipulated in such FCI by the expiry date at the latest, and

 

 

 

 

 

b) that thereafter no further demand shall be honored.

 

 

 

Transfers:

 

Transfer of rights and claims under any FCI shall expressly be subject to the
prior written consent of the relevant FCI Issuing Lender.

 

 

 

Governing Law/Jurisdiction:

 

The terms of each FCI shall contain a clause stating the governing law and
jurisdiction for the resolution of disputes under such FCI. (Note: arbitration
clauses are not to be used).

 

 

 

Miscellaneous:

 

The terms of an FCI shall not provide for a combination of more than three
purposes. The terms of an FCI shall not provide that an FCI Issuing Lender has
to verify the occurrence of events that are beyond such FCI Issuing Lender’s
control, including but not limited to determining whether the payment obligation
of such FCI Issuing Lender has become due or examining the underlying
relationship in order to determine the FCI’s expiration. No FCI Issuing Lender
is obliged or shall be forced to issue any FCI which fails to meet one or more
Dispensable Requirements.

 

--------------------------------------------------------------------------------


 

Schedule 1.1D

 

Existing FCIs

 

Bilateral FCIs*

 

--------------------------------------------------------------------------------

*This Schedule 1.1D shall be deemed to include such modifications and revisions
furnished in writing by the Parent Borrower in consultation with the Agents to
give effect to changes hereto occurring during the period commencing on the
Effective Date and ending on the Funding Date solely to the extent (i) not in
violation of the Existing Credit Agreement and (ii) not in excess of any
applicable Commitment under this Agreement.  A copy of the updated schedules
will be furnished to the Lenders promptly after the Funding Date.

 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1100191

 

Commerzbank AG

 

KYJAV70042570001

 

EUR

 

13.509,00

 

rental obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1100200

 

Commerzbank AG

 

DAMAV70135600101

 

CHF

 

250.000,00

 

customs obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1100225

 

Commerzbank AG

 

DAMAV70139910101

 

AED

 

99.338,80

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1100258

 

Commerzbank AG

 

DAMAV7014760101

 

EUR

 

47.600,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1100262

 

Commerzbank AG

 

KYJAV70047570001

 

EUR

 

18.611,60

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1100279

 

Commerzbank AG

 

KYJAV70048310001

 

EUR

 

22.422,10

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1100280

 

Commerzbank AG

 

DAMAV70146790101

 

EUR

 

49.400,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1100281

 

Commerzbank AG

 

DAMAV70146800101

 

EUR

 

480,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1100290

 

Commerzbank AG

 

KYJAV70048550001

 

EUR

 

72.084,31

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1100291

 

Commerzbank AG

 

DAMAV701473101

 

EUR

 

3.600,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1100292

 

Commerzbank AG

 

DAMAV701473202

 

EUR

 

3.600,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1100293

 

Commerzbank AG

 

KYJAV70048700001

 

EUR

 

23.732,39

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1200012

 

Commerzbank AG

 

KYJAV70049990001

 

EUR

 

505.913,40

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1200023

 

Commerzbank AG

 

DAMAV70152920101

 

EUR

 

53.930,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200024

 

Commerzbank AG

 

DAMAV70152930101

 

EUR

 

49.400,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200033

 

Commerzbank AG

 

DAMAV70153210101

 

EUR

 

26.500,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200034

 

Commerzbank AG

 

DAMAV70153240101

 

EUR

 

3.588,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200035

 

Commerzbank AG

 

DAMAV70153230101

 

EUR

 

1.196,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200062

 

Commerzbank AG

 

DAMAV70153600101

 

EUR

 

8.730,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200063

 

Commerzbank AG

 

DAMAV70153630101

 

EUR

 

27.500,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200064

 

Commerzbank AG

 

DAMAV70153650101

 

EUR

 

68.500,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200065

 

Commerzbank AG

 

DAMAV70153660101

 

EUR

 

2.910,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200066

 

Commerzbank AG

 

DAMAV70153680101

 

EUR

 

153.876,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200067

 

Commerzbank AG

 

DAMAV70153690101

 

EUR

 

602.904,60

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300039

 

Commerzbank AG

 

DAMAV70193810101

 

EUR

 

40.511,40

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300040

 

Commerzbank AG

 

DAMAV70193720101

 

EUR

 

40.511,40

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300041

 

Commerzbank AG

 

DAMAV70193790101

 

EUR

 

11.445,40

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300042

 

Commerzbank AG

 

DAMAV70193770101

 

EUR

 

11.445,40

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300043

 

Commerzbank AG

 

DAMAV70193630101

 

EUR

 

42.105,90

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1300044

 

Commerzbank AG

 

DAMAV70193650101

 

EUR

 

42.105,90

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300045

 

Commerzbank AG

 

DAMAV70193680101

 

EUR

 

286,10

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300046

 

Commerzbank AG

 

DAMAV70193700101

 

EUR

 

1.450,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300047

 

Commerzbank AG

 

DAMAV70153710101

 

EUR

 

286,10

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300049

 

Commerzbank AG

 

DAMAV70193730101

 

EUR

 

381,60

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300050

 

Commerzbank AG

 

DAMAV70193760101

 

EUR

 

17.450,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300051

 

Commerzbank AG

 

DAMAV70193640101

 

EUR

 

1.450,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300052

 

Commerzbank AG

 

DAMAV70193750101

 

EUR

 

82.400,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300053

 

Commerzbank AG

 

DAMAV70193660101

 

EUR

 

82.400,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300054

 

Commerzbank AG

 

DAMAV70193820101

 

EUR

 

80.000,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300055

 

Commerzbank AG

 

DAMAV70193780101

 

EUR

 

17.450,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300068

 

Commerzbank AG

 

KYJAV70066070001

 

EUR

 

68.879,70

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1300069

 

Commerzbank AG

 

DAMAV70195340101

 

EUR

 

6.700,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1300087

 

Commerzbank AG

 

DAMAV70196720101

 

EUR

 

763,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300163

 

Commerzbank AG

 

DAMAV70201190101

 

EUR

 

810.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGS1300168

 

Commerzbank AG

 

KYJAV70068470001

 

EUR

 

17.850,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1300179

 

Commerzbank AG

 

DAMAV70202980101

 

EUR

 

27.160,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300180

 

Commerzbank AG

 

DAMAV70202990101

 

EUR

 

31.872,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1300181

 

Commerzbank AG

 

DAMAV70203010101

 

EUR

 

31.872,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300182

 

Commerzbank AG

 

DAMAV70203030101

 

EUR

 

115.558,10

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300183

 

Commerzbank AG

 

DAMAV70203040101

 

EUR

 

6.650,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300184

 

Commerzbank AG

 

DAMAV70203050101

 

EUR

 

6.650,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300185

 

Commerzbank AG

 

DAMAV70203060101

 

EUR

 

6.650,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300186

 

Commerzbank AG

 

DAMAV70203110101

 

EUR

 

89.050,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300187

 

Commerzbank AG

 

DAMAV70203070101

 

EUR

 

89.050,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300188

 

Commerzbank AG

 

DAMAV70203080101

 

EUR

 

89.050,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300258

 

Commerzbank AG

 

KYJAV70070130001

 

EUR

 

35.418,86

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1500404

 

Commerzbank AG

 

KYJAV70106190001

 

EUR

 

13.998,33

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1500405

 

Commerzbank AG

 

KYJAV70106180001

 

EUR

 

10.538,25

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1500523

 

Commerzbank AG

 

KYJAV70106310001

 

EUR

 

56.228,45

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1500504

 

Commerzbank AG

 

KYJAV70106340001

 

EUR

 

681.598,44

 

advance payment obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1500531

 

Commerzbank AG

 

DAMAV70287690101

 

EUR

 

599.700,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technolgies Belgium SPRL/BVBA

300BGS1500540

 

Commerzbank AG

 

DAMAV70288060101

 

EUR

 

22.253,32

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500544

 

Commerzbank AG

 

KYJAV70106640001

 

EUR

 

16.800,00

 

rental obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1500543

 

Commerzbank AG

 

DAMAV70288570101

 

EUR

 

1.251.331,13

 

tax obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500546

 

Commerzbank AG

 

DAMAV70288650101

 

PLN

 

500.000,00

 

tender obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1500560

 

Commerzbank AG

 

DAMAV70289150101

 

PLN

 

342.000,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGS1400373

 

Commerzbank AG

 

DAMAV70254770101

 

USD

 

3.665.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technolgies Belgium SPRL/BVBA

300BGS1400376

 

Commerzbank AG

 

DAMAV70254880101

 

USD

 

3.665.000,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technolgies Belgium SPRL/BVBA

300BGS1500029

 

Commerzbank AG

 

DAMAV70266840101

 

USD

 

3.630.000,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGS1500032

 

Commerzbank AG

 

DAMAV70266890101

 

USD

 

3.630.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGS1500030

 

Commerzbank AG

 

DAMAV70266860101

 

USD

 

3.600.000,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGS1500031

 

Commerzbank AG

 

DAMAV70266880101

 

USD

 

3.600.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1500157

 

Commerzbank AG

 

 

 

USD

 

2.242.817,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1300228

 

Commerzbank AG

 

DAMAV70206170101

 

EUR

 

2.600.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technolgies Belgium SPRL/BVBA

300BGS1300229

 

Commerzbank AG

 

DAMAV70206200101

 

ILS

 

11.780.247,60

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technolgies Belgium SPRL/BVBA

300BGI1101841

 

Deutsche Bank AG

 

300BGI1101841

 

EUR

 

331.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI1102151

 

Deutsche Bank AG

 

300BGI1102151

 

EUR

 

547.443,36

 

tax obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI1102152

 

Deutsche Bank AG

 

300BGI1102152

 

EUR

 

9.203,00

 

tax obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI1102386

 

Deutsche Bank AG

 

300BGI1102386

 

ZAR

 

1.441.341,00

 

rental obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1102432

 

Deutsche Bank AG

 

300BGI1102432

 

EUR

 

47.600,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGI1102433

 

Deutsche Bank AG

 

300BGI1102433

 

EUR

 

400,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGI1102434

 

Deutsche Bank AG

 

300BGI1102434

 

EUR

 

48.000,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGI1102435

 

Deutsche Bank AG

 

300BGI1102435

 

EUR

 

400,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGI1102692

 

Deutsche Bank AG

 

300BGI1102692

 

EUR

 

451.500,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGI1300132

 

Deutsche Bank AG

 

300BGI1300132

 

EUR

 

388.772,79

 

tax obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGI1300192

 

Deutsche Bank AG

 

300BGI1300192

 

PLN

 

267.450,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1300195

 

Deutsche Bank AG

 

300BGI1300195

 

EUR

 

167.700,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI1300267

 

Deutsche Bank AG

 

300BGI1300267

 

EUR

 

2.199.961,95

 

tax obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGI1301369

 

Deutsche Bank AG

 

300BGI1301369

 

EUR

 

177.728,09

 

tax obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1301392

 

Deutsche Bank AG

 

300BGI1301392

 

EUR

 

324.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1301399

 

Deutsche Bank AG

 

300BGI1301399

 

ZAR

 

1.945.411,60

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1301476

 

Deutsche Bank AG

 

300BGI1301476

 

PLN

 

209.325,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1301517

 

Deutsche Bank AG

 

300BGI1301517

 

PLN

 

34.999,65

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1401110

 

Deutsche Bank AG

 

300BGI1401110

 

EUR

 

1.455.900,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI1401111

 

Deutsche Bank AG

 

300BGI1401111

 

EUR

 

2.778.030,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI1300220

 

Deutsche Bank AG

 

300BGI1300220

 

XOF

 

10.000.000,00

 

tender obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1301226

 

Deutsche Bank AG

 

300BGI1301226

 

USD

 

65.899,95

 

performance obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1301286

 

Deutsche Bank AG

 

300BGI1301286

 

USD

 

48.096,70

 

performance obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1301296

 

Deutsche Bank AG

 

300BGI1301296

 

USD

 

831.496,80

 

advance payment obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1301297

 

Deutsche Bank AG

 

300BGI1301297

 

USD

 

664.106,50

 

performance obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1301298

 

Deutsche Bank AG

 

300BGI1301298

 

USD

 

451.695,00

 

advance payment obligations

 

SPX Corporation

 

TCI International, Inc.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGI1301299

 

Deutsche Bank AG

 

300BGI1301299

 

USD

 

302.690,00

 

performance obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1501279

 

Deutsche Bank AG

 

300BGI1501279

 

TND

 

13.000,00

 

tender obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1500827

 

Deutsche Bank AG

 

300BGI1500827

 

USD

 

1.530.408,00

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer LLC

300BGI1401280

 

Deutsche Bank AG

 

300BGI1401280

 

USD

 

1.300.000,00

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer LLC

300BGI1401965

 

Deutsche Bank AG

 

300BGI1401965

 

EUR

 

1.197.057,89

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI1201989

 

Deutsche Bank AG

 

300BGI1201989

 

USD

 

733.671,20

 

performance obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1001968

 

Deutsche Bank AG

 

300BGI1001968

 

USD

 

1.257.500,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1402497

 

Deutsche Bank AG

 

300BGI1402497

 

EUR

 

710.500,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGI1201857

 

Deutsche Bank AG

 

300BGI1201857

 

EUR

 

808.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1400029

 

Deutsche Bank AG

 

300BGI1400029

 

USD

 

765.204,00

 

advance payment obligations

 

SPX Corporation

 

SPX Heat Transfer LLC

300BGI1400368

 

Deutsche Bank AG

 

300BGI1400368

 

USD

 

765.204,00

 

advance payment obligations

 

SPX Corporation

 

SPX Heat Transfer LLC

300BGI1401708

 

Deutsche Bank AG

 

300BGI1401708

 

EUR

 

683.115,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technolgies Belgium SPRL/BVBA

300BGI1301191

 

Deutsche Bank AG

 

300BGI1301191

 

USD

 

2.380.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1300680

 

Deutsche Bank AG

 

300BGI1300680

 

USD

 

754.090,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1500453

 

Deutsche Bank AG

 

300BGI1500453

 

USD

 

2.766.000,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technolgies Belgium SPRL/BVBA

300BGI1500781

 

Deutsche Bank AG

 

300BGI1500781

 

USD

 

2.819.713,60

 

advance payment obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1501022

 

Deutsche Bank AG

 

300BGI1501022

 

USD

 

1.223.883,60

 

advance payment obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1401770

 

Deutsche Bank AG

 

300BGI1401770

 

USD

 

3.711.713,71

 

advance payment obligations

 

SPX Corporation

 

TCI International, Inc.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGI1300593

 

Deutsche Bank AG

 

300BGI1300593

 

USD

 

1.300.000,00

 

advance payment obligations

 

SPX Corporation

 

SPX Heat Transfer LLC

300BGI1201597

 

Deutsche Bank AG

 

300BGI1201597

 

EUR

 

1.820.000,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1400194

 

Deutsche Bank AG

 

300BGI1400194

 

EUR

 

877.412,14

 

tax obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGI1201022

 

Deutsche Bank AG

 

300BGI1201022

 

EUR

 

704.111,98

 

tax obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI1400151

 

Deutsche Bank AG

 

300BGI1400151

 

EUR

 

698.327,27

 

tax obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400417

 

HSBC Bank PLC (*)

 

 

 

USD

 

1.442.200,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGS1400418

 

HSBC Bank PLC (*)

 

 

 

USD

 

721.100,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGS1400245

 

HSBC Bank PLC (*)

 

 

 

QAR

 

2.591.841,00

 

advance payment obligations

 

SPX Corporation

 

TCI International, Inc.

300BGS1400246

 

HSBC Bank PLC (*)

 

 

 

QAR

 

2.962.841,00

 

performance obligations

 

SPX Corporation

 

TCI International, Inc.

 

--------------------------------------------------------------------------------

(*) status expected to change prior to funding date

 

--------------------------------------------------------------------------------


 

Participation FCIs*

 

--------------------------------------------------------------------------------

*This Schedule 1.1D shall be deemed to include such modifications and revisions
furnished in writing by the Parent Borrower in consultation with the Agents to
give effect to changes hereto occurring during the period commencing on the
Effective Date and ending on the Funding Date solely to the extent (i) not in
violation of the Existing Credit Agreement and (ii) not in excess of any
applicable Commitment under this Agreement.  A copy of the updated schedules
will be furnished to the Lenders promptly after the Funding Date.

 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1000228

 

Bank of America N.A.

 

6008GT006254/10

 

GBP

 

100.000,00

 

payment obligations

 

SPX Corporation

 

Radiodetection Ltd.

300BGS1000246

 

Bank of America N.A.

 

68053953

 

USD

 

1.453.170,00

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies, Inc.

300BGS1100159

 

Bank of America N.A.

 

GT006417/11

 

USD

 

2.727.812,20

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer Inc

300BGS1100186

 

Bank of America N.A.

 

6008GT006438/11

 

USD

 

157.298,00

 

advance payment obligations

 

SPX Corporation

 

SPX Cooling Technologies, Inc.

300BGS1100206

 

Bank of America N.A.

 

GT006454/11

 

CNY

 

315.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1100278

 

Bank of America N.A.

 

GT006519/11

 

CNY

 

315.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1100555

 

Bank of America N.A.

 

68063914

 

USD

 

1.332.500,00

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer Inc

300BGS1100556

 

Bank of America N.A.

 

68063904

 

USD

 

1.332.500,00

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer Inc

300BGS1200078

 

Bank of America N.A.

 

68064690

 

USD

 

214.501,53

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies, Inc.

300BGS1200088

 

Bank of America N.A.

 

68064845

 

USD

 

4.230.982,00

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies

300BGS1200173

 

Bank of America N.A.

 

GT006635/12

 

CNY

 

1.550.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1200304

 

Bank of America N.A.

 

68075988

 

USD

 

1.633.485,40

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1200332

 

Bank of America N.A.

 

GT006747/12

 

CNY

 

234.300,00

 

warranty obligations

 

SPX Corporation

 

SPX Transportation and Industrial Solutions

300BGS1200352

 

Bank of America N.A.

 

GT006749/12

 

CNY

 

1.437.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1200476

 

Bank of America N.A.

 

68077021

 

USD

 

589.420,00

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer Inc

300BGS1200478

 

Bank of America N.A.

 

GT006809/12

 

CNY

 

940.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1200497

 

Bank of America N.A.

 

68077346

 

USD

 

210.748,80

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer Inc

300BGS1200518

 

Bank of America N.A.

 

6008GT006850/12

 

USD

 

37.019,00

 

performance obligations

 

SPX Corporation

 

TCI International, Inc.

300BGS1200519

 

Bank of America N.A.

 

6008GT006851/12

 

USD

 

70.350,00

 

advance payment obligations

 

SPX Corporation

 

TCI International, Inc.

300BGS1200574

 

Bank of America N.A.

 

SB506592/12

 

USD

 

65.700,00

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer Inc

300BGS1200579

 

Bank of America N.A.

 

GT006893/12

 

USD

 

4.650,00

 

warranty obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1200611

 

Bank of America N.A.

 

68088618

 

USD

 

1.461.393,20

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies

300BGS1200618

 

Bank of America N.A.

 

GT006912/12

 

USD

 

70.350,00

 

warranty obligations

 

SPX Corporation

 

TCI International, Inc.

300BGS1300104

 

Bank of America N.A.

 

68090278

 

USD

 

21.758,30

 

performance obligations

 

SPX Corporation

 

TCI International, Inc.

300BGS1300117

 

Bank of America N.A.

 

6809534

 

USD

 

101.240,00

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer Inc

300BGS1300124

 

Bank of America N.A.

 

GT006982/13

 

CNY

 

533.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1300189

 

Bank of America N.A.

 

68096294

 

USD

 

276.071,57

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer LLC

300BGS1300328

 

Bank of America N.A.

 

GT007134/13

 

CNY

 

359.800,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1300330

 

Bank of America N.A.

 

GT007137/13

 

CNY

 

973.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1300338

 

Bank of America N.A.

 

GT007148/13

 

CNY

 

1.046.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1300346

 

Bank of America N.A.

 

68098106

 

USD

 

66.310,00

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer LLC

300BGS1300455

 

Bank of America N.A.

 

68099865

 

USD

 

149.195,30

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies

300BGS1300461

 

Bank of America N.A.

 

GT007253/13

 

USD

 

351.000,00

 

warranty obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1300468

 

Bank of America N.A.

 

GT007255/13

 

CNY

 

150.000,00

 

tender obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1300469

 

Bank of America N.A.

 

GT007256/13

 

CNY

 

150.000,00

 

tender obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1300470

 

Bank of America N.A.

 

GT007257/13

 

CNY

 

200.000,00

 

tender obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1300484

 

Bank of America N.A.

 

68100285

 

USD

 

447.635,00

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies

300BGS1300547

 

Bank of America N.A.

 

68100825

 

USD

 

174.000,00

 

advance payment obligations

 

SPX Corporation

 

TCI International, Inc.

300BGS1300556

 

Bank of America N.A.

 

GT007295/13

 

CNY

 

798.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1400088

 

Bank of America N.A.

 

GT007359/14

 

CNY

 

738.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1400099

 

Bank of America N.A.

 

68102279

 

USD

 

1.144.180,00

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies

300BGS1400145

 

Bank of America N.A.

 

GT007428/14

 

USD

 

297.975,00

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer LLC

300BGS1400153

 

Bank of America N.A.

 

GT007430/14

 

CNY

 

350.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1400163

 

Bank of America N.A.

 

 

 

CNY

 

1.549.125,00

 

bill of lading obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1400185

 

Bank of America N.A.

 

 

 

CNY

 

12.390.000,00

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies (Zhangjiakou)

300BGS1400301

 

Bank of America N.A.

 

 

 

CNY

 

198.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1400309

 

Bank of America N.A.

 

 

 

CNY

 

260.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1400315

 

Bank of America N.A.

 

68106239

 

USD

 

78.000,00

 

advance payment obligations

 

SPX Corporation

 

TCI International, Inc.

300BGS1400512

 

Bank of America N.A.

 

68108247

 

USD

 

701.801,00

 

warranty obligations

 

SPX Corporation

 

SPX Heat Transfer LLC

300BGS1400575

 

Bank of America N.A.

 

68109017

 

USD

 

370.729,00

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies

300BGS1500071

 

Bank of America N.A.

 

68109868

 

USD

 

188.380,00

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies

300BGS1500072

 

Bank of America N.A.

 

68109869

 

USD

 

191.046,00

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies

300BGS1500085

 

Bank of America N.A.

 

68109993

 

USD

 

263.300,00

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies, Inc.

300BGS1500091

 

Bank of America N.A.

 

68110034

 

USD

 

586.344,00

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies, Inc.

300BGS1500168

 

Bank of America N.A.

 

68110700

 

USD

 

507.532,40

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies

300BGS1500212

 

Bank of America N.A.

 

68111288

 

USD

 

352.799,10

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer Inc

300BGS1500223

 

Bank of America N.A.

 

68111404

 

USD

 

586.344,00

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies, Inc.

300BGS1500225

 

Bank of America N.A.

 

68111434

 

USD

 

304.663,80

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer Inc

300BGS1500236

 

Bank of America N.A.

 

68111540

 

USD

 

344.621,17

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies

300BGS1500238

 

Bank of America N.A.

 

68111647

 

USD

 

93.976,00

 

advance payment obligations

 

SPX Corporation

 

TCI International, Inc.

300BGS1500249

 

Bank of America N.A.

 

68111772

 

USD

 

299.498,00

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies

300BGS1500286

 

Bank of America N.A.

 

68112561

 

USD

 

190.927,30

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies

300BGS1500312

 

Bank of America N.A.

 

68112671

 

USD

 

1.646.498,50

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1500314

 

Bank of America N.A.

 

68112729

 

USD

 

301.502,00

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer LLC

300BGS1500420

 

Bank of America N.A.

 

 

 

USD

 

487.026,60

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer LLC

300BGS1500526

 

Bank of America N.A.

 

 

 

USD

 

168.654,50

 

advance payment obligations

 

SPX Corporation

 

SPX Cooling Technologies

300BGS1500530

 

Bank of America N.A.

 

 

 

USD

 

140.121,60

 

warranty obligations

 

SPX Corporation

 

SPX Heat Transfer LLC

300BGS1300165

 

Bank of China Limited (*)

 

SB13NY0040

 

CNY

 

442.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1400060

 

Bank of China Limited (*)

 

SB14NY0015

 

CNY

 

273.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1400061

 

Bank of China Limited (*)

 

SB14NY0016

 

CNY

 

182.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1400253

 

Bank of China Limited (*)

 

SB14NY0106

 

CNY

 

170.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1400382

 

Bank of Tokyo Mitsubishi UFJ Ltd.

 

S500448N

 

USD

 

554.701,00

 

advance payment obligations

 

SPX Corporation

 

SPX Heat Transfer LLC

300BGE0500688

 

Commerzbank AG

 

BD07F1O00134

 

CHF

 

250.000,00

 

not specified obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGE0500510

 

Commerzbank AG

 

BD07W0500256

 

EUR

 

369.075,58

 

not specified obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGE0500654

 

Commerzbank AG

 

BD07B0400902

 

EUR

 

296.800,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS0600306

 

Commerzbank AG

 

BD07B0600473

 

EUR

 

50.823,00

 

rental obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS0800030

 

Commerzbank AG

 

BD07W0800639

 

EUR

 

4.672.652,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS0800031

 

Commerzbank AG

 

BD07W0800640

 

EUR

 

570.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS0900110

 

Commerzbank AG

 

BD07F0900372

 

GBP

 

400.000,00

 

customs obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies UK Limited

300BGS1000169

 

Commerzbank AG

 

BD07B1000519

 

USD

 

4.050.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1000188

 

Commerzbank AG

 

FRWAV70121400301

 

EUR

 

28.050,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1000195

 

Commerzbank AG

 

KYJAV70031100001

 

EUR

 

550.542,38

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1000273

 

Commerzbank AG

 

KYJAV70033350001

 

EUR

 

520.254,55

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1100006

 

Commerzbank AG

 

KAJAV70035090001

 

EUR

 

582.457,68

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1100085

 

Commerzbank AG

 

KYJAV70037550001

 

EUR

 

6.481,55

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1100152

 

Commerzbank AG

 

KYJAV70040310001

 

EUR

 

57.694,60

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1100153

 

Commerzbank AG

 

KYJAV70040300001

 

EUR

 

54.599,72

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1100157

 

Commerzbank AG

 

KYJAV70040390001

 

EUR

 

476.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1100559

 

Commerzbank AG

 

KYJAV70038760001

 

EUR

 

23.056,25

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1200114

 

Commerzbank AG

 

KYJAV70052120001

 

EUR

 

2.045,88

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1200174

 

Commerzbank AG

 

KYJAV70053910001

 

EUR

 

12.629,47

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies

300BGS1200178

 

Commerzbank AG

 

DAMAV70162300101

 

EUR

 

17.460,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200235

 

Commerzbank AG

 

DAMAV70166950101

 

EUR

 

200.301,60

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200260

 

Commerzbank AG

 

DAMAV70168240101

 

EUR

 

200.301,60

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200261

 

Commerzbank AG

 

DAMAV70168260101

 

EUR

 

35.450,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200262

 

Commerzbank AG

 

KYJAV70056050001

 

EUR

 

67.235,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1200277

 

Commerzbank AG

 

DAMAV70169070101

 

EUR

 

200.301,60

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1200278

 

Commerzbank AG

 

DAMAV70169080101

 

EUR

 

4.250,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200279

 

Commerzbank AG

 

KYJAV70056360001

 

EUR

 

299.900,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1200285

 

Commerzbank AG

 

DAMAV70169520101

 

EUR

 

465.512,18

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1200286

 

Commerzbank AG

 

DAMAV70169530101

 

EUR

 

931.024,36

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1200305

 

Commerzbank AG

 

DAMAV70171430101

 

EUR

 

85.000,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1200331

 

Commerzbank AG

 

KYJAV70057900001

 

EUR

 

29.274,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1200389

 

Commerzbank AG

 

KYJAV70058330001

 

EUR

 

80.325,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1200390

 

Commerzbank AG

 

KYJAV70058340001

 

EUR

 

127.330,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1200467

 

Commerzbank AG

 

DAMAV70177200101

 

EUR

 

34.972,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200468

 

Commerzbank AG

 

DAMAV70177220101

 

EUR

 

34.972,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200469

 

Commerzbank AG

 

DAMAV70177240101

 

EUR

 

34.972,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200470

 

Commerzbank AG

 

DAMAV70177250101

 

EUR

 

32.972,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200483

 

Commerzbank AG

 

KYJAV70059650001

 

EUR

 

81.900,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1200537

 

Commerzbank AG

 

DAMAV70182140101

 

EUR

 

39.198,80

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1200551

 

Commerzbank AG

 

KYJAV70061420001

 

EUR

 

333.786,85

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1200559

 

Commerzbank AG

 

DAMAV70184350101

 

EUR

 

913.115,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1200585

 

Commerzbank AG

 

KYJAV70062980001

 

EUR

 

303.000,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1200603

 

Commerzbank AG

 

KYJAV70063300001

 

EUR

 

12.816,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1200614

 

Commerzbank AG

 

KYJAV70063550001

 

EUR

 

18.300,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1200630

 

Commerzbank AG

 

KYJAV70064110001

 

EUR

 

167.195,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1300025

 

Commerzbank AG

 

KYJAV70065840001

 

EUR

 

664.975,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1300273

 

Commerzbank AG

 

DAMAV70208630101

 

USD

 

1.301.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGS1300275

 

Commerzbank AG

 

DAMAV70208640101

 

USD

 

1.301.000,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGS1300296

 

Commerzbank AG

 

DAMAV70209930101

 

EUR

 

2.000.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1300310

 

Commerzbank AG

 

DAMAV70211500101

 

EUR

 

20.500,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1300311

 

Commerzbank AG

 

KYJAV70071900001

 

EUR

 

8.330,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1300315

 

Commerzbank AG

 

KYJAV70071910001

 

EUR

 

11.300,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1300367

 

Commerzbank AG

 

KYJAV70073520001

 

EUR

 

30.530,79

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1300370

 

Commerzbank AG

 

KYJAV70073760001

 

EUR

 

2.034,90

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1300371

 

Commerzbank AG

 

DAMAV70216110101

 

EUR

 

205.900,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technolgies Belgium SPRL/BVBA

300BGS1300377

 

Commerzbank AG

 

DAMAV70216790101

 

EUR

 

82.400,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300378

 

Commerzbank AG

 

DAMAV70216800101

 

EUR

 

82.400,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300379

 

Commerzbank AG

 

DAMAV70216810101

 

EUR

 

82.400,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300380

 

Commerzbank AG

 

DAMAV70216820101

 

EUR

 

6.650,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1300381

 

Commerzbank AG

 

DAMAV70216830101

 

EUR

 

6.650,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300382

 

Commerzbank AG

 

DAMAV70217010101

 

EUR

 

11.562,81

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300383

 

Commerzbank AG

 

DAMAV70217020101

 

EUR

 

11.562,81

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300384

 

Commerzbank AG

 

DAMAV70217030101

 

EUR

 

11.562,81

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300385

 

Commerzbank AG

 

DAMAV70217040101

 

EUR

 

356,40

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300386

 

Commerzbank AG

 

DAMAV70217050101

 

EUR

 

850,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300394

 

Commerzbank AG

 

DAMAV70217260101

 

EUR

 

356,40

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300401

 

Commerzbank AG

 

KYJAV70074470001

 

EUR

 

32.665,50

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1300402

 

Commerzbank AG

 

KYJAV70074460001

 

EUR

 

71.388,10

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1300432

 

Commerzbank AG

 

KYJAV70075345401

 

EUR

 

27.370,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1300446

 

Commerzbank AG

 

DAMAV70221740101

 

EUR

 

82.400,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300447

 

Commerzbank AG

 

DAMAV70221780101

 

EUR

 

6.650,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300448

 

Commerzbank AG

 

DAMAV70221790101

 

EUR

 

122.581,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300449

 

Commerzbank AG

 

DAMAV70221800101

 

EUR

 

122.581,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300474

 

Commerzbank AG

 

KAJYV70076610001

 

EUR

 

30.988,31

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1300475

 

Commerzbank AG

 

KYJAV70076930001

 

EUR

 

4.153,10

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1300481

 

Commerzbank AG

 

DAMAV70223570101

 

EUR

 

84.369,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1300482

 

Commerzbank AG

 

DAMAV70223590101

 

EUR

 

84.369,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300489

 

Commerzbank AG

 

KYJAV70077100001

 

EUR

 

1.147.117,92

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1300491

 

Commerzbank AG

 

DAMAV70223960101

 

EUR

 

20.000,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1300499

 

Commerzbank AG

 

DAMAV70224310101

 

EUR

 

6.650,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300500

 

Commerzbank AG

 

DAMAV70224320101

 

EUR

 

6.650,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300501

 

Commerzbank AG

 

DAMAV70224340101

 

EUR

 

82.400,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300502

 

Commerzbank AG

 

DAMAV70224300101

 

EUR

 

82.400,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1300521

 

Commerzbank AG

 

KYJAV70078160001

 

EUR

 

27.637,05

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1300522

 

Commerzbank AG

 

KYJAV70078020001

 

EUR

 

54.815,43

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1300531

 

Commerzbank AG

 

KYJAV70078130001

 

EUR

 

18.064,20

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1300546

 

Commerzbank AG

 

DAMAV70227140101

 

EUR

 

483.841,80

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1300562

 

Commerzbank AG

 

KYJAV70078940001

 

EUR

 

118.372,40

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1300565

 

Commerzbank AG

 

KYJAV70079400001

 

EUR

 

107.162,12

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400009

 

Commerzbank AG

 

DAMAV70229190101

 

EUR

 

20.215,72

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400020

 

Commerzbank AG

 

DAMAV70229990101

 

EUR

 

14.138,50

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400040

 

Commerzbank AG

 

DAMAV70230920101

 

EUR

 

265.140,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400043

 

Commerzbank AG

 

KYJAV70080940001

 

EUR

 

96.699,40

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1400058

 

Commerzbank AG

 

KYJAV70083590001

 

EUR

 

139.884,50

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400063

 

Commerzbank AG

 

KYJAV70083580001

 

EUR

 

139.884,50

 

advance payment obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400070

 

Commerzbank AG

 

DAMAV70232920101

 

EUR

 

6.550,25

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400071

 

Commerzbank AG

 

DAMAV70232930101

 

EUR

 

6.550,25

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400072

 

Commerzbank AG

 

DAMAV70232950101

 

EUR

 

7.280,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400073

 

Commerzbank AG

 

DAMAV70232970101

 

EUR

 

81.164,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400074

 

Commerzbank AG

 

DAMAV70232980101

 

EUR

 

81.164,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400107

 

Commerzbank AG

 

KYJAV70084720001

 

EUR

 

110.000,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400118

 

Commerzbank AG

 

DAMAV70236430101

 

EUR

 

28.700,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400119

 

Commerzbank AG

 

DAMAV70236380101

 

EUR

 

17.460,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400120

 

Commerzbank AG

 

DAMAV70236550101

 

EUR

 

6.550,25

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400121

 

Commerzbank AG

 

DAMAV70236560101

 

EUR

 

6.550,25

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400122

 

Commerzbank AG

 

DAMAV70236570101

 

EUR

 

81.164,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400123

 

Commerzbank AG

 

DAMAV70236580101

 

EUR

 

79.875,50

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400127

 

Commerzbank AG

 

KYJAV70085020001

 

EUR

 

70.150,50

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400131

 

Commerzbank AG

 

KYJAV70085510001

 

EUR

 

11.072,95

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400132

 

Commerzbank AG

 

DAMAV70237550101

 

ZAR

 

327.000.000,00

 

payment obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1400135

 

Commerzbank AG

 

KYJAV70086080001

 

EUR

 

59.941,55

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400154

 

Commerzbank AG

 

KYJAV70086650001

 

EUR

 

3.748,50

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400159

 

Commerzbank AG

 

KYJAV70086910001

 

EUR

 

21.800,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400164

 

Commerzbank AG

 

DAMAV70241350101

 

USD

 

889.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGS1400165

 

Commerzbank AG

 

DAMAV70241390101

 

USD

 

889.000,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGS1400167

 

Commerzbank AG

 

DAMAV70241600101

 

EUR

 

6.550,25

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400168

 

Commerzbank AG

 

DAMAV70241630101

 

EUR

 

81.164,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400169

 

Commerzbank AG

 

DAMAV70241650101

 

EUR

 

81.164,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400170

 

Commerzbank AG

 

DAMAV70241660101

 

EUR

 

6.550,25

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400181

 

Commerzbank AG

 

KYJAV70087750001

 

EUR

 

9.550,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies

300BGS1400186

 

Commerzbank AG

 

KYJAV70088140001

 

EUR

 

132.145,44

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400188

 

Commerzbank AG

 

KYJAV70088130001

 

EUR

 

69.517,53

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400189

 

Commerzbank AG

 

KYJAV70088110001

 

EUR

 

69.000,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400202

 

Commerzbank AG

 

DAMAV70246330101

 

EUR

 

97.500,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400205

 

Commerzbank AG

 

KYJAV70088960001

 

EUR

 

4.650,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400206

 

Commerzbank AG

 

KYJAV70088970001

 

EUR

 

29.750,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400207

 

Commerzbank AG

 

KYJAV70088980001

 

EUR

 

15.696,10

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1400211

 

Commerzbank AG

 

KYJAV70089520001

 

EUR

 

51.228,55

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400243

 

Commerzbank AG

 

DAMAV70248720101

 

EUR

 

79.875,50

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400244

 

Commerzbank AG

 

DAMAV70248730101

 

EUR

 

79.875,50

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400250

 

Commerzbank AG

 

KYJAV7009320001

 

EUR

 

12.659,58

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400269

 

Commerzbank AG

 

KYJAV70093590001

 

EUR

 

26.122,82

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400314

 

Commerzbank AG

 

DAMAV70252830101

 

EUR

 

6.550,25

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400317

 

Commerzbank AG

 

DAMAV70252840101

 

EUR

 

6.550,25

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400318

 

Commerzbank AG

 

DAMAV70252870101

 

EUR

 

24.859,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400319

 

Commerzbank AG

 

DAMAV70252860101

 

EUR

 

79.875,50

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400321

 

Commerzbank AG

 

DAMAV70252850101

 

EUR

 

79.875,50

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400322

 

Commerzbank AG

 

DAMAV70252880101

 

EUR

 

24.859,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400323

 

Commerzbank AG

 

DAMAV70252890101

 

EUR

 

24.859,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400347

 

Commerzbank AG

 

KYJAV70094720001

 

EUR

 

396.978,05

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400348

 

Commerzbank AG

 

DAMAV70254180101

 

ZAR

 

303.865,40

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGS1400349

 

Commerzbank AG

 

KYJAV70095180001

 

EUR

 

333.595,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400385

 

Commerzbank AG

 

KYJAV70095440001

 

EUR

 

7.437,50

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400386

 

Commerzbank AG

 

KYJAV70095370001

 

EUR

 

30.464,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1400398

 

Commerzbank AG

 

DAMAV70256130101

 

EUR

 

569.253,98

 

tax obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400407

 

Commerzbank AG

 

KYJAV70095350001

 

EUR

 

10.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400408

 

Commerzbank AG

 

KYJAV70095350001

 

EUR

 

14.100,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400448

 

Commerzbank AG

 

DAMAV7025800101

 

EUR

 

570.600,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400454

 

Commerzbank AG

 

DAMAV70259670101

 

EUR

 

149.657,60

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400455

 

Commerzbank AG

 

DAMAV70259630101

 

EUR

 

127.744,15

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400456

 

Commerzbank AG

 

DAMAV70259640101

 

EUR

 

127.744,15

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1400458

 

Commerzbank AG

 

KYJAV70096240001

 

EUR

 

351.814,48

 

rental obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400481

 

Commerzbank AG

 

DAMAV70260320101

 

EUR

 

37.915,60

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies UK Limited

300BGS1400502

 

Commerzbank AG

 

DAMAV70261820101

 

EUR

 

1.024.673,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technolgies Belgium SPRL/BVBA

300BGS1400503

 

Commerzbank AG

 

DAMAV70261810101

 

EUR

 

341.558,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technolgies Belgium SPRL/BVBA

300BGS1400509

 

Commerzbank AG

 

DAMAV70261800101

 

PLN

 

208.520,51

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGS1400513

 

Commerzbank AG

 

KYJAV70096930001

 

EUR

 

32.320,50

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400514

 

Commerzbank AG

 

KYJAV70096940001

 

EUR

 

62.866,16

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400522

 

Commerzbank AG

 

KYJAV70097170001

 

EUR

 

26.594,97

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400523

 

Commerzbank AG

 

KYJAV70097330001

 

EUR

 

319.187,75

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400524

 

Commerzbank AG

 

KYJAV70097320001

 

EUR

 

24.370,01

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1400525

 

Commerzbank AG

 

KYJAV70097480001

 

EUR

 

1.957,25

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400526

 

Commerzbank AG

 

KYJAV70097270001

 

EUR

 

37.062,80

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400528

 

Commerzbank AG

 

KYJAV70097380001

 

EUR

 

9.550,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400530

 

Commerzbank AG

 

KYJAV70097400001

 

EUR

 

107.000,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400531

 

Commerzbank AG

 

KYJAV70097360001

 

EUR

 

470.000,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1400550

 

Commerzbank AG

 

KYJAV70097820001

 

EUR

 

362.378,32

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400551

 

Commerzbank AG

 

KYJAV70097810001

 

EUR

 

770.525,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400559

 

Commerzbank AG

 

DAMAV70264270101

 

EUR

 

396.023,14

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400561

 

Commerzbank AG

 

KYJAV70098000001

 

EUR

 

3.049,38

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400562

 

Commerzbank AG

 

DAMAV70264680101

 

EUR

 

372.280,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1400565

 

Commerzbank AG

 

DAMAV70264880101

 

ZAR

 

169.301.963,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGS1400567

 

Commerzbank AG

 

DAMAV70265250101

 

SAR

 

525.000,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies UK Limited

300BGS1400581

 

Commerzbank AG

 

DAMAV70266810101

 

EUR

 

50.368,35

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1500024

 

Commerzbank AG

 

KYJAV70098860001

 

EUR

 

119.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1500026

 

Commerzbank AG

 

 

 

USD

 

7.330.000,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technolgies Belgium SPRL/BVBA

300BGS1500051

 

Commerzbank AG

 

DAMAV70267800101

 

EUR

 

26.490,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500053

 

Commerzbank AG

 

DAMAV70267840101

 

EUR

 

18.856,35

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1500055

 

Commerzbank AG

 

DAMAV70267910101

 

EUR

 

127.744,15

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500056

 

Commerzbank AG

 

DAMAV70267740101

 

EUR

 

28.990,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500057

 

Commerzbank AG

 

DAMAV70267630101

 

EUR

 

28.990,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500058

 

Commerzbank AG

 

DAMAV70267640101

 

EUR

 

28.990,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500059

 

Commerzbank AG

 

DAMAV70267670101

 

EUR

 

43.573,10

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500060

 

Commerzbank AG

 

DAMAV70267660101

 

EUR

 

190.008,70

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500061

 

Commerzbank AG

 

DAMAV70267760101

 

EUR

 

190.008,70

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500062

 

Commerzbank AG

 

DAMAV70267770101

 

EUR

 

190.008,70

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500075

 

Commerzbank AG

 

DAMAV70268360101

 

EUR

 

26.490,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500093

 

Commerzbank AG

 

DAMAV702696401014

 

PLN

 

860.200,50

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGS1500094

 

Commerzbank AG

 

KYJAV70100000001

 

EUR

 

81.515,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1500117

 

Commerzbank AG

 

DAMAV70270600101

 

EUR

 

16.548,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500118

 

Commerzbank AG

 

 

 

EUR

 

33.624,90

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500119

 

Commerzbank AG

 

DAMAV70270660101

 

EUR

 

26.490,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500120

 

Commerzbank AG

 

DAMAV702727801

 

EUR

 

190.008,70

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500121

 

Commerzbank AG

 

DAMAV702727401

 

EUR

 

190.008,70

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500122

 

Commerzbank AG

 

DAMAV70272800101

 

EUR

 

190.008,70

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1500123

 

Commerzbank AG

 

DAMAV70270680101

 

EUR

 

16.548,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500144

 

Commerzbank AG

 

DAMAV70271410101

 

EUR

 

235.300,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technolgies Belgium SPRL/BVBA

300BGS1500147

 

Commerzbank AG

 

DAMAV70271460101

 

EUR

 

235.300,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technolgies Belgium SPRL/BVBA

300BGS1500159

 

Commerzbank AG

 

DAMAV70272160101

 

USD

 

1.495.211,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1500197

 

Commerzbank AG

 

KYJAV70101680001

 

EUR

 

142.800,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1500216

 

Commerzbank AG

 

KYJAV70102120001

 

EUR

 

22.610,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1500227

 

Commerzbank AG

 

DAMAV70276290101

 

PLN

 

23.523,75

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGS1500244

 

Commerzbank AG

 

DAMAV70277280101

 

EUR

 

123.622,80

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1500256

 

Commerzbank AG

 

KYJAV70103090001

 

EUR

 

14.399,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1500257

 

Commerzbank AG

 

DAMAV70278360101

 

EUR

 

20.000,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1500259

 

Commerzbank AG

 

DAMAV70278450101

 

PLN

 

276.710,60

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGS1500263

 

Commerzbank AG

 

DAMAV70278910101

 

PLN

 

153.000,00

 

tender obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGS1500274

 

Commerzbank AG

 

DAMAV70279550101

 

EUR

 

5.563,33

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500275

 

Commerzbank AG

 

DAMAV70279510101

 

EUR

 

5.563,33

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500276

 

Commerzbank AG

 

DAMAV70279610101

 

EUR

 

9.520,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500277

 

Commerzbank AG

 

DAMAV70279600101

 

EUR

 

28.990,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500278

 

Commerzbank AG

 

DAMAV70279580101

 

EUR

 

28.990,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS1500279

 

Commerzbank AG

 

DAMAV70279520101

 

EUR

 

28.990,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500280

 

Commerzbank AG

 

DAMAV70279530101

 

EUR

 

28.990,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500281

 

Commerzbank AG

 

DAMAV70279540101

 

EUR

 

28.990,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500282

 

Commerzbank AG

 

DAMAV70279740101

 

EUR

 

45.363,80

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500292

 

Commerzbank AG

 

DAMAV70280120101

 

KES

 

250.000,00

 

tender obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies UK Limited

300BGS1500296

 

Commerzbank AG

 

DAMAV70280850101

 

GBP

 

78.650,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies UK Limited

300BGS1500307

 

Commerzbank AG

 

DAMAV70281060101

 

EUR

 

54.530,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1500311

 

Commerzbank AG

 

KYJAV70104550001

 

EUR

 

28.560,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1500319

 

Commerzbank AG

 

DAMAV70282060101

 

PLN

 

254.649,36

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGS1500320

 

Commerzbank AG

 

DAMAV70282070101

 

PLN

 

109.135,44

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGS1500345

 

Commerzbank AG

 

DAMAV70283290101

 

EUR

 

187.500,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1500355

 

Commerzbank AG

 

KYJAV70105260001

 

EUR

 

53.910,93

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGS1500356

 

Commerzbank AG

 

DAMAV70285090101

 

EUR

 

14.772,00

 

rental obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGS1500357

 

Commerzbank AG

 

 

 

EUR

 

204.000,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1500362

 

Commerzbank AG

 

DAMAV70283960101

 

EUR

 

132.570,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1500370

 

Commerzbank AG

 

 

 

EUR

 

64.900,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGS1500402

 

Commerzbank AG

 

KYJAV70106160001

 

EUR

 

35.700,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGS0900294

 

Commerzbank AG

 

FRWAV70090710301

 

USD

 

78.250,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1400292

 

Commerzbank AG

 

DAMAV70251340101

 

CNY

 

11.018.700,00

 

performance obligations

 

SPX Corporation

 

SPX (Guangzhou) Cooling Technologies Co. Ltd.

300BGS1400294

 

Commerzbank AG

 

DAMAV70251330101

 

CNY

 

9.445.030,00

 

performance obligations

 

SPX Corporation

 

SPX (Guangzhou) Cooling Technologies Co. Ltd.

300BGS1500155

 

Commerzbank AG

 

 

 

CNY

 

899.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1500234

 

Commerzbank AG

 

DAMAV70276550101

 

CNY

 

2.490.000,00

 

performance obligations

 

SPX Corporation

 

SPX (Guangzhou) Cooling Technologies Co. Ltd.

300BGS1500235

 

Commerzbank AG

 

DAMAV70276890101

 

CNY

 

489.060,00

 

warranty obligations

 

SPX Corporation

 

SPX (Guangzhou) Cooling Technologies Co. Ltd.

300BGS1500285

 

Commerzbank AG

 

DAMAV70280020101

 

CNY

 

446.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1500316

 

Commerzbank AG

 

 

 

CNY

 

704.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1500381

 

Commerzbank AG

 

DAMAV70286400101

 

CNY

 

366.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGS1500383

 

Commerzbank AG

 

DAMAV70286410101

 

CNY

 

468.000,00

 

performance obligations

 

SPX Corporation

 

Wuxi Balcke-Duerr Technologies Co., Ltd

300BGA0400084

 

Deutsche Bank AG

 

300BGA0400084

 

AED

 

22.600,00

 

not specified obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGI0601003

 

Deutsche Bank AG

 

300BGI0601003

 

EUR

 

75.750,00

 

customs obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI0700579

 

Deutsche Bank AG

 

300BGI0700579

 

EUR

 

100.000,00

 

payment obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI0701798

 

Deutsche Bank AG

 

300BGI0701798

 

EUR

 

44.000,00

 

rental obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGI0701944

 

Deutsche Bank AG

 

300BGI0701944

 

EUR

 

170.092,92

 

rental obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGI0800678

 

Deutsche Bank AG

 

300BGI0800678

 

EUR

 

398.900,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGI0800970

 

Deutsche Bank AG

 

300BGI0800970

 

EUR

 

70.000,00

 

payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGI0801033

 

Deutsche Bank AG

 

300BGI0801033

 

ZAR

 

6.026.822,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0801034

 

Deutsche Bank AG

 

300BGI0801034

 

ZAR

 

6.026.822,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0801035

 

Deutsche Bank AG

 

300BGI0801035

 

ZAR

 

5.711.846,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0801036

 

Deutsche Bank AG

 

300BGI0801036

 

ZAR

 

5.711.846,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0801037

 

Deutsche Bank AG

 

300BGI0801037

 

ZAR

 

5.711.846,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0801137

 

Deutsche Bank AG

 

300BGI0801137

 

ZAR

 

6.313.660,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0801138

 

Deutsche Bank AG

 

300BGI0801138

 

ZAR

 

6.026.822,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0801139

 

Deutsche Bank AG

 

300BGI0801139

 

ZAR

 

6.026.822,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0801140

 

Deutsche Bank AG

 

300BGI0801140

 

ZAR

 

5.711.847,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0801141

 

Deutsche Bank AG

 

300BGI0801141

 

ZAR

 

5.711.847,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0801142

 

Deutsche Bank AG

 

300BGI0801142

 

ZAR

 

5.711.847,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802025

 

Deutsche Bank AG

 

300BGI0802025

 

EUR

 

375.448,93

 

law suit obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI0802236

 

Deutsche Bank AG

 

300BGI0802236

 

EUR

 

245.065,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802237

 

Deutsche Bank AG

 

300BGI0802237

 

ZAR

 

47.435.456,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802238

 

Deutsche Bank AG

 

300BGI0802238

 

ZAR

 

47.314.839,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802239

 

Deutsche Bank AG

 

300BGI0802239

 

ZAR

 

53.453.274,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802240

 

Deutsche Bank AG

 

300BGI0802240

 

ZAR

 

46.822.761,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGI0802241

 

Deutsche Bank AG

 

300BGI0802241

 

EUR

 

245.065,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802243

 

Deutsche Bank AG

 

300BGI0802243

 

USD

 

147.837,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802244

 

Deutsche Bank AG

 

300BGI0802244

 

EUR

 

329.640,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802245

 

Deutsche Bank AG

 

300BGI0802245

 

USD

 

147.837,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802246

 

Deutsche Bank AG

 

300BGI0802246

 

ZAR

 

47.395.176,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802247

 

Deutsche Bank AG

 

300BGI0802247

 

EUR

 

245.065,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802248

 

Deutsche Bank AG

 

300BGI0802248

 

ZAR

 

48.450.828,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802249

 

Deutsche Bank AG

 

300BGI0802249

 

USD

 

147.837,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802250

 

Deutsche Bank AG

 

300BGI0802250

 

EUR

 

245.065,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802251

 

Deutsche Bank AG

 

300BGI0802251

 

EUR

 

245.065,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802252

 

Deutsche Bank AG

 

300BGI0802252

 

USD

 

147.837,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802253

 

Deutsche Bank AG

 

300BGI0802253

 

ZAR

 

28.927.750,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802254

 

Deutsche Bank AG

 

300BGI0802254

 

USD

 

147.837,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802255

 

Deutsche Bank AG

 

300BGI0802255

 

ZAR

 

25.501.805,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802256

 

Deutsche Bank AG

 

300BGI0802256

 

ZAR

 

25.441.496,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802257

 

Deutsche Bank AG

 

300BGI0802257

 

ZAR

 

26.009.491,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802258

 

Deutsche Bank AG

 

300BGI0802258

 

USD

 

147.837,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGI0802259

 

Deutsche Bank AG

 

300BGI0802259

 

ZAR

 

25.195.457,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0802260

 

Deutsche Bank AG

 

300BGI0802260

 

ZAR

 

25.481.665,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI0902017

 

Deutsche Bank AG

 

300BGI0902017

 

USD

 

100.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1001031

 

Deutsche Bank AG

 

300BGI1001031

 

EUR

 

167.667,46

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGI1001446

 

Deutsche Bank AG

 

300BGI1001446

 

EUR

 

559.544,00

 

tax obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1001879

 

Deutsche Bank AG

 

300BGI1001879

 

EUR

 

58.187,20

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGI1001880

 

Deutsche Bank AG

 

300BGI1001880

 

EUR

 

45.606,60

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGI1002090

 

Deutsche Bank AG

 

300BGI1002090

 

EUR

 

196.200,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGI1002112

 

Deutsche Bank AG

 

300BGI1002112

 

AED

 

136.160,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGI1100963

 

Deutsche Bank AG

 

300BGI1100963

 

EUR

 

11.895,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGI1100977

 

Deutsche Bank AG

 

300BGI1100977

 

EUR

 

200.000,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1200360

 

Deutsche Bank AG

 

300BGI1200360

 

EUR

 

635.600,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1200451

 

Deutsche Bank AG

 

300BGI1200451

 

USD

 

541.678,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGI1200456

 

Deutsche Bank AG

 

300BGI1200456

 

USD

 

541.678,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGI1200666

 

Deutsche Bank AG

 

300BGI1200666

 

EUR

 

547.471,65

 

tax obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1200973

 

Deutsche Bank AG

 

300BGI1200973

 

EUR

 

10.523,00

 

tax obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI1201150

 

Deutsche Bank AG

 

300BGI1201150

 

EUR

 

648.219,31

 

tax obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGI1201194

 

Deutsche Bank AG

 

300BGI1201194

 

EUR

 

99.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI1201326

 

Deutsche Bank AG

 

300BGI1201326

 

EUR

 

380.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1201487

 

Deutsche Bank AG

 

300BGI1201487

 

EUR

 

508.000,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1201489

 

Deutsche Bank AG

 

300BGI1201489

 

EUR

 

254.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1201511

 

Deutsche Bank AG

 

300BGI1201511

 

EUR

 

237.129,86

 

customs obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI1201616

 

Deutsche Bank AG

 

300BGI1201616

 

EUR

 

68.000,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1201703

 

Deutsche Bank AG

 

300BGI1201703

 

EUR

 

254.000,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1201713

 

Deutsche Bank AG

 

300BGI1201713

 

EUR

 

547.467,01

 

tax obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1201809

 

Deutsche Bank AG

 

300BGI1201809

 

PLN

 

144.810,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1201930

 

Deutsche Bank AG

 

300BGI1201930

 

EUR

 

293.379,20

 

tax obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGI1300034

 

Deutsche Bank AG

 

300BGI1300034

 

PLN

 

350.919,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1300424

 

Deutsche Bank AG

 

300BGI1300424

 

ZAR

 

6.806.755,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1300569

 

Deutsche Bank AG

 

300BGI1300569

 

EUR

 

3.629,50

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGI1300818

 

Deutsche Bank AG

 

300BGI1300818

 

PLN

 

190.500,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1300834

 

Deutsche Bank AG

 

300BGI1300834

 

EUR

 

67.752,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI1300850

 

Deutsche Bank AG

 

300BGI1300850

 

EUR

 

63.120,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGI1300852

 

Deutsche Bank AG

 

300BGI1300852

 

EUR

 

547.621,72

 

tax obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGI1300937

 

Deutsche Bank AG

 

300BGI1300937

 

EUR

 

135.015,00

 

tax obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1301043

 

Deutsche Bank AG

 

300BGI1301043

 

EUR

 

99.796,34

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGI1301078

 

Deutsche Bank AG

 

300BGI1301078

 

EUR

 

12.772,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies GmbH

300BGI1301116

 

Deutsche Bank AG

 

300BGI1301116

 

USD

 

35.450,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies UK Limited

300BGI1301172

 

Deutsche Bank AG

 

300BGI1301172

 

EUR

 

547.471,65

 

tax obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1301515

 

Deutsche Bank AG

 

300BGI1301515

 

EUR

 

636.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI1301516

 

Deutsche Bank AG

 

300BGI1301516

 

EUR

 

540.000,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI1400109

 

Deutsche Bank AG

 

300BGI1400109

 

PLN

 

1.779.089,90

 

advance payment obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1400110

 

Deutsche Bank AG

 

300BGI1400110

 

PLN

 

930.653,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1400111

 

Deutsche Bank AG

 

300BGI1400111

 

PLN

 

903.980,90

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1400132

 

Deutsche Bank AG

 

300BGI1400132

 

PLN

 

653.754,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1400154

 

Deutsche Bank AG

 

300BGI1400154

 

EUR

 

276.450,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1400245

 

Deutsche Bank AG

 

300BGI1400245

 

ZAR

 

50.000.000,00

 

advance payment obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400395

 

Deutsche Bank AG

 

300BGI1400395

 

PLN

 

362.616,30

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1400422

 

Deutsche Bank AG

 

300BGI1400422

 

PLN

 

130.647,10

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1400760

 

Deutsche Bank AG

 

300BGI1400760

 

EUR

 

541.168,73

 

tax obligations

 

Balcke-Dürr GmbH

 

Balcke-Duerr Italiana, S.r.l.

300BGI1400886

 

Deutsche Bank AG

 

300BGI1400886

 

ZAR

 

12.376.026,50

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGI1400887

 

Deutsche Bank AG

 

300BGI1400887

 

ZAR

 

2.027.164,15

 

advance payment obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400891

 

Deutsche Bank AG

 

300BGI1400891

 

ZAR

 

13.776.137,50

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400892

 

Deutsche Bank AG

 

300BGI1400892

 

ZAR

 

29.217.614,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400893

 

Deutsche Bank AG

 

300BGI1400893

 

ZAR

 

24.752.054,20

 

advance payment obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400894

 

Deutsche Bank AG

 

300BGI1400894

 

ZAR

 

12.033.953,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400896

 

Deutsche Bank AG

 

300BGI1400896

 

ZAR

 

25.050.637,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400898

 

Deutsche Bank AG

 

300BGI1400898

 

ZAR

 

25.050.637,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400899

 

Deutsche Bank AG

 

300BGI1400899

 

ZAR

 

12.910.985,50

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400900

 

Deutsche Bank AG

 

300BGI1400900

 

ZAR

 

11.524.229,50

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400902

 

Deutsche Bank AG

 

300BGI1400902

 

ZAR

 

11.524.229,50

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400903

 

Deutsche Bank AG

 

300BGI1400903

 

ZAR

 

12.376.026,50

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400904

 

Deutsche Bank AG

 

300BGI1400904

 

ZAR

 

12.376.026,50

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400906

 

Deutsche Bank AG

 

300BGI1400906

 

ZAR

 

24.752.054,20

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400907

 

Deutsche Bank AG

 

300BGI1400907

 

ZAR

 

28.853.755,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400908

 

Deutsche Bank AG

 

300BGI1400908

 

ZAR

 

27.552.276,30

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400909

 

Deutsche Bank AG

 

300BGI1400909

 

ZAR

 

27.231.339,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400910

 

Deutsche Bank AG

 

300BGI1400910

 

ZAR

 

28.335.673,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGI1400911

 

Deutsche Bank AG

 

300BGI1400911

 

ZAR

 

24.752.054,20

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400913

 

Deutsche Bank AG

 

300BGI1400913

 

ZAR

 

24.752.054,20

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400914

 

Deutsche Bank AG

 

300BGI1400914

 

ZAR

 

12.376.026,50

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400915

 

Deutsche Bank AG

 

300BGI1400915

 

ZAR

 

24.752.054,20

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400916

 

Deutsche Bank AG

 

300BGI1400916

 

ZAR

 

27.231.317,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400917

 

Deutsche Bank AG

 

300BGI1400917

 

ZAR

 

28.853.755,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400919

 

Deutsche Bank AG

 

300BGI1400919

 

ZAR

 

12.376.026,50

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400920

 

Deutsche Bank AG

 

300BGI1400920

 

ZAR

 

30.262.508,00

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400921

 

Deutsche Bank AG

 

300BGI1400921

 

ZAR

 

30.137.121,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400923

 

Deutsche Bank AG

 

300BGI1400923

 

ZAR

 

6.930.307,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400924

 

Deutsche Bank AG

 

300BGI1400924

 

ZAR

 

6.930.307,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400925

 

Deutsche Bank AG

 

300BGI1400925

 

ZAR

 

7.683.053,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400926

 

Deutsche Bank AG

 

300BGI1400926

 

ZAR

 

7.238.505,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400927

 

Deutsche Bank AG

 

300BGI1400927

 

ZAR

 

7.226.782,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400928

 

Deutsche Bank AG

 

300BGI1400928

 

ZAR

 

7.238.505,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400929

 

Deutsche Bank AG

 

300BGI1400929

 

ZAR

 

2.027.164,15

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400930

 

Deutsche Bank AG

 

300BGI1400930

 

ZAR

 

2.027.164,15

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGI1400931

 

Deutsche Bank AG

 

300BGI1400931

 

ZAR

 

2.027.164,15

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400932

 

Deutsche Bank AG

 

300BGI1400932

 

ZAR

 

2.104.271,10

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400933

 

Deutsche Bank AG

 

300BGI1400933

 

ZAR

 

2.027.164,15

 

warranty obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400957

 

Deutsche Bank AG

 

300BGI1400957

 

PLN

 

127.200,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1400958

 

Deutsche Bank AG

 

300BGI1400958

 

PLN

 

334.755,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1400962

 

Deutsche Bank AG

 

300BGI1400962

 

PLN

 

279.445,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1400964

 

Deutsche Bank AG

 

300BGI1400964

 

PLN

 

142.350,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1400970

 

Deutsche Bank AG

 

300BGI1400970

 

GBP

 

68.729,00

 

performance obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies UK Limited

300BGI1400979

 

Deutsche Bank AG

 

300BGI1400979

 

ZAR

 

273.046,22

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1400980

 

Deutsche Bank AG

 

300BGI1400980

 

ZAR

 

1.231.505,70

 

performance obligations

 

Balcke-Dürr GmbH

 

DBT Technologies (Pty) Ltd

300BGI1401026

 

Deutsche Bank AG

 

300BGI1401026

 

USD

 

680.350,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies Belgium S.A.

300BGI1401040

 

Deutsche Bank AG

 

300BGI1401040

 

EUR

 

124.700,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1401869

 

Deutsche Bank AG

 

300BGI1401869

 

PLN

 

968.944,80

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1401870

 

Deutsche Bank AG

 

300BGI1401870

 

PLN

 

262.615,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1401873

 

Deutsche Bank AG

 

300BGI1401873

 

PLN

 

290.683,40

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1402192

 

Deutsche Bank AG

 

300BGI1402192

 

PLN

 

254.400,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1402194

 

Deutsche Bank AG

 

300BGI1402194

 

PLN

 

558.890,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGI1402344

 

Deutsche Bank AG

 

300BGI1402344

 

EUR

 

202.300,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr GmbH

300BGI1500040

 

Deutsche Bank AG

 

300BGI1500040

 

PLN

 

147.990,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1500515

 

Deutsche Bank AG

 

300BGI1500515

 

PLN

 

279.445,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1500516

 

Deutsche Bank AG

 

300BGI1500516

 

PLN

 

127.200,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1500609

 

Deutsche Bank AG

 

300BGI1500609

 

PLN

 

1.101.233,40

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1500624

 

Deutsche Bank AG

 

300BGI1500624

 

PLN

 

1.055.233,40

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1500648

 

Deutsche Bank AG

 

300BGI1500648

 

PLN

 

505.940,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1500649

 

Deutsche Bank AG

 

300BGI1500649

 

PLN

 

201.700,00

 

performance obligations

 

Balcke-Dürr GmbH

 

Balcke-Dürr Polska Sp. Z o.o.

300BGI1500880

 

Deutsche Bank AG

 

300BGI1500880

 

USD

 

10.900,00

 

warranty obligations

 

Balcke-Dürr GmbH

 

SPX Cooling Technologies UK Limited

300BGI0701475

 

Deutsche Bank AG

 

300BGI0901475

 

EUR

 

78.000,00

 

warranty obligations

 

SPX Corporation

 

SPX Corporation

300BGI0701486

 

Deutsche Bank AG

 

300BGI0701486

 

CNY

 

38.801.000,00

 

performance obligations

 

SPX Corporation

 

SPX Corporation

300BGI1000127

 

Deutsche Bank AG

 

300BGI1000127

 

USD

 

500.000,00

 

tender obligations

 

SPX Corporation

 

SPX Heat Transfer Inc

300BGI1001865

 

Deutsche Bank AG

 

300BGI1001865

 

USD

 

5.300,00

 

performance obligations

 

SPX Corporation

 

TPS Tianyu Equipment Co., Ltd

300BGI1101377

 

Deutsche Bank AG

 

300BGI1101377

 

USD

 

86.550,00

 

tender obligations

 

SPX Corporation

 

SPX Precision Components

300BGI1101592

 

Deutsche Bank AG

 

300BGI1101592

 

EUR

 

1.342.532,90

 

performance obligations

 

SPX Corporation

 

SPX Corporation

300BGI1201368

 

Deutsche Bank AG

 

300BGI1201368

 

USD

 

321.350,00

 

performance obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1201701

 

Deutsche Bank AG

 

300BGI1201701

 

EUR

 

28.888,50

 

performance obligations

 

SPX Corporation

 

TCI International, Inc.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGI1201702

 

Deutsche Bank AG

 

300BGI1201702

 

EUR

 

202.219,50

 

advance payment obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1300125

 

Deutsche Bank AG

 

300BGI1300125

 

USD

 

80.000,00

 

tender obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1300501

 

Deutsche Bank AG

 

300BGI1300501

 

KES

 

100.000,00

 

tender obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1300724

 

Deutsche Bank AG

 

300BGI1300724

 

EUR

 

11.000,00

 

tender obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1301069

 

Deutsche Bank AG

 

300BGI1301069

 

USD

 

162.942,00

 

warranty obligations

 

SPX Corporation

 

SPX Cooling Technologies, Inc.

300BGI1301527

 

Deutsche Bank AG

 

300BGI1301527

 

MZN

 

2.000.000,00

 

tender obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1400783

 

Deutsche Bank AG

 

300BGI1400783

 

EUR

 

19.143,55

 

performance obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1400784

 

Deutsche Bank AG

 

300BGI1400784

 

EUR

 

134.004,85

 

advance payment obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1400865

 

Deutsche Bank AG

 

300BGI1400865

 

USD

 

520.510,01

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer LLC

300BGI1400895

 

Deutsche Bank AG

 

300BGI1400895

 

USD

 

42.511,80

 

warranty obligations

 

SPX Corporation

 

SPX Cooling Technologies, Inc.

300BGI1401954

 

Deutsche Bank AG

 

300BGI1401954

 

USD

 

520.510,00

 

performance obligations

 

SPX Corporation

 

SPX Heat Transfer LLC

300BGI1402334

 

Deutsche Bank AG

 

300BGI1402334

 

USD

 

350.000,00

 

tender obligations

 

SPX Corporation

 

SPX Heat Transfer LLC

300BGI1402474

 

Deutsche Bank AG

 

300BGI1402474

 

USD

 

437.448,00

 

advance payment obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1402484

 

Deutsche Bank AG

 

300BGI1402484

 

USD

 

96.546,90

 

warranty obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1402516

 

Deutsche Bank AG

 

300BGI1402516

 

USD

 

60.000,00

 

tender obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1500285

 

Deutsche Bank AG

 

300BGI1500285

 

USD

 

148.400,00

 

performance obligations

 

SPX Corporation

 

SPX Cooling Technologies, Inc.

300BGI1500442

 

Deutsche Bank AG

 

300BGI1500442

 

USD

 

704.928,40

 

performance obligations

 

SPX Corporation

 

TCI International, Inc.

 

--------------------------------------------------------------------------------


 

Ref.-No.
of FTF-Agent

 

Foreign Issuing Lender

 

Ref.-No. of Foreign
Issuing Lender

 

currency

 

amount in currency

 

type of foreign credit
instrument

 

Borrower

 

Third Party

300BGI1500561

 

Deutsche Bank AG

 

300BGI1500561

 

USD

 

39.175,20

 

performance obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1500617

 

Deutsche Bank AG

 

300BGI1500617

 

USD

 

87.489,60

 

performance obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1500713

 

Deutsche Bank AG

 

300BGI1500713

 

USD

 

60.000,00

 

tender obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1500716

 

Deutsche Bank AG

 

300BGI1500716

 

USD

 

60.000,00

 

tender obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1500718

 

Deutsche Bank AG

 

300BGI1500718

 

EUR

 

53.020,00

 

performance obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1500814

 

Deutsche Bank AG

 

300BGI1500814

 

EUR

 

1.389,00

 

performance obligations

 

SPX Corporation

 

SPX Corporation

300BGI1500846

 

Deutsche Bank AG

 

300BGI1500846

 

EUR

 

106.040,00

 

advance payment obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1500957

 

Deutsche Bank AG

 

300BGI1500957

 

USD

 

195.876,00

 

advance payment obligations

 

SPX Corporation

 

TCI International, Inc.

300BGI1501024

 

Deutsche Bank AG

 

300BGI1501024

 

USD

 

149.655,90

 

performance obligations

 

SPX Corporation

 

TCI International, Inc.

 

--------------------------------------------------------------------------------

(*) status expected to change prior to funding date

 

--------------------------------------------------------------------------------


 

Schedule 1.1E

 

Existing Letters of Credit*

 

None.

 

--------------------------------------------------------------------------------

*This Schedule 1.1E shall be deemed to include such modifications and revisions
furnished in writing by the Parent Borrower in consultation with the Agents to
give effect to changes hereto occurring during the period commencing on the
Effective Date and ending on the Funding Date solely to the extent (i) not in
violation of the Existing Credit Agreement and (ii) not in excess of any
applicable Commitment under this Agreement.  A copy of the updated schedules
will be furnished to the Lenders promptly after the Funding Date.

 

--------------------------------------------------------------------------------


 

Schedule 1.1F

 

Issuing Lender Sublimits

 

Lender

 

Non-Financial
Letters of
Credit

 

Applicable Percentages for Non-
Financial Letters of Credit

 

Bank of America, N.A.

 

$

40,000,000.00

 

40

%

Deutsche Bank AG, Deutschlandgeschäft Branch

 

$

40,000,000.00

 

40

%

Commerzbank AG, Frankfurt Branch

 

$

20,000,000.00

 

20

%

 

--------------------------------------------------------------------------------


 

Schedule 2.6(g)

 

Obligations of FCI Issuing Lenders

 

Booking:

Upon the execution of the instructions to issue an FCI, the relevant FCI Issuing
Lender shall debit the amount of the FCI to the FCI account of the relevant
Borrower maintained by it. Execution in this context refers to handing over or
sending the FCI to the beneficiary, the relevant Borrower or any third party
nominated by such Borrower or instructing the Indirect FCI Issuing Lender to
issue an FCI.

 

 

Examination of Documents:

Demands, statements and other documents which are to be presented under any FCI
shall be examined by the relevant FCI Issuing Lender to ascertain whether they
appear on their face to conform to the terms of such FCI and do not appear to be
inconsistent with one another (to the extent that examination for inconsistency
is required by the express terms of such FCI or by any rules applicable to such
FCI such as the Uniform Customs and Practice for Documentary Credits, 2007
Revision, International Chamber of Commerce Publication No. 600 or the Uniform
Rules for Demand Guarantees, 2010 Revision, International Chamber of Commerce
Publication No. 758. Such FCI Issuing Lender is entitled to treat documents
transmitted by teletransmission (e.g. SWIFT-Messages) as originals.

 

 

Notice to the Borrower:

Each FCI Issuing Lender will inform the Foreign Trade Facility Agent and the
relevant Borrower promptly of any debiting, reduction and reversal of an FCI
Credit Instrument issued by it as well as of the receipt of any documents (in
particular payment demands) from a beneficiary or an Indirect FCI which comply
with the terms of the FCI and are of relevance to such Borrower. Such FCI
Issuing Lender will make available the originals of such documents, upon
request, to such Borrower to the extent that such FCI Issuing Lender does not
require them for the preservation of its rights or is not bound to keep them
itself.

 

 

Reversal in the FCI Account:

Each FCI Issuing Lender shall reduce the amount of each FCI in the FCI account
of the relevant Borrower maintained by it in accordance with Section 2.6(k).

 

 

FCIs under Paris Rules:

In case an FCI Issuing Lender is instructed, and prepared to execute the
instructions, that either an FCI (other than a Counter-Guarantee) or a
Counter-Guarantee together with a corresponding Indirect FCI be expressly
subject to the Uniform Rules for Demand Guarantees of the International Chamber
of Commerce in Paris, (Publication No. 758), then the latter apply with respect
to reversals of such FCI in the FCI Account. Unless otherwise stipulated in such
FCI, such FCI Issuing Lender may then in case of an ‘extend or pay’ demand
effect payment 10 calendar days after giving notice thereof to the relevant
Borrower, unless such

 

--------------------------------------------------------------------------------


 

 

Borrower has instructed such FCI Issuing Lender beforehand to extend such FCI
and such FCI Issuing Lender has accepted such instructions.

 

--------------------------------------------------------------------------------


 

Schedule 2.6(k)

 

Procedures for Release of FCIs

 

[Date]

 

Letter of Release

 

Re: your                   No                        , for         

Dated:

in favor of:

by order of:

hereinafter the “FCI”

 

To: [FCI Issuing Lender]

 

Ladies and Gentlemen:

 

We hereby confirm that we have neither assigned, transferred, encumbered nor
otherwise disposed of any of our rights or claims in connection with the
captioned FCI or the underlying obligations secured by such FCI, and we are not
aware that any third parties have claimed any rights with respect to such FCI or
the underlying obligations.

 

We hereby irrevocably and unconditionally release and discharge you with legally
binding and immediate effect from any and all obligations and liabilities in
connection with the captioned FCI.

 

 

 

 

Place and date

 

stamp and legally binding

 

 

signatures [ of Beneficiary]

 

We hereby confirm that the signatures give on this document correspond to those
deposited with us. The signatories are empowered to represent the company and to
issue the above letter of release.

 

 

 

 

Place and date

 

stamp and legally binding

 

 

signatures [of Beneficiary’s bank

 

--------------------------------------------------------------------------------


 

Schedule 2.6(m)

 

Form of Agreement for Joint Signature FCIs

 

Agreement, dated as of              , 20  , among [FCI Issuing Lender], [FCI
Issuing Lender] and [FCI Issuing Lender] (collectively, the “Joint Issuing
Lenders”).

 

W I T N E S S E T H :

 

WHEREAS, the Joint Issuing Lenders are party to the Credit Agreement, dated as
of September 1, 2015 (the “Credit Agreement”), among SPX Corporation, a Delaware
corporation (the “Parent Borrower”),                 (the “Requesting
Borrower”), the other Foreign Subsidiary Borrowers party thereto (together with
the Requesting Borrower and the Parent Borrower, the “Borrowers”), the Lenders
(including the Joint Issuing Lenders) party thereto, Bank of America, N.A., as
Administrative Agent, and the other agents party thereto;

 

WHEREAS, pursuant to Section 2.6 of the Credit Agreement, the Requesting
Borrower has requested the issuance of a Joint Signature FCI in the form of a
[type of FCI] to [name of beneficiary] (the “Beneficiary”) in the amount of
               (the “Joint Instrument”); and

 

WHEREAS, the Joint Issuing Lenders have appointed [name of relevant Joint
Issuing Lender] to as act their Joint Foreign Trade Facility Agent (the “Joint
Agent”) in accordance with Section 2.6(m)(ii) of the Credit Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.                                      Defined Terms:  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

2.                                      Cooperation.  Each party hereto shall
use its commercially reasonable efforts to provide for an orderly administration
of requests to issue or amend, or otherwise in respect of, the Joint Instrument.

 

3.                                      Obligations of the Joint Agent.  In
addition to the requirements set forth in Section 2.6(m) of the Credit
Agreement, the Joint Agent hereby agrees to:

 

(a)                                 coordinate the instruction process in
respect of the Joint Instrument by (i) representing the Joint Issuing Lenders in
any related discussions with the Foreign Trade Facility Agent and/or the
Requesting Borrower aimed at achieving final instruction and (ii) cooperating
and consulting with the Joint Issuing Lenders accordingly;

 

(b)                                 coordinate the issuance and amendment
processes in respect of the Joint Instrument by (i) representing the Joint
Issuing Lenders in any related discussions with the Beneficiary,
(ii) cooperating and consulting with the Joint Issuing Lenders accordingly and,
to the extent necessary, with the Requesting Borrower in order to obtain such
Requesting Borrower’s consent, (iii) drafting and negotiating the terms of the
Joint Instrument in accordance with Annex I hereto and (iv) delivering the Joint
Instrument to the Beneficiary;

 

(c)                                  if the Beneficiary demands payment under
the Joint Instrument, coordinate among the Joint Issuing Lenders by
(i) receiving from the Beneficiary, and promptly delivering to the Joint Issuing
Lenders, such payment demand, (ii) informing the Requesting Borrower of such
payment demand and, to

 

--------------------------------------------------------------------------------


 

the extent required by the Joint Instrument, obtaining such Requesting
Borrower’s consent, (iii) cooperating and consulting with the Joint Issuing
Lenders with respect to decisions relating to the Joint Instrument,
(iv) representing the Joint Issuing Lenders in any related correspondence,
discussions, honoring or dishonoring with respect to the Joint Instrument and
(v) collecting the relevant proportional amounts from the Joint Issuing Lenders
in the event any payment demand is honored;

 

(d)                                 coordinate the reduction, cancellation,
expiry and release processes by (i) representing the Joint Issuing Lenders in
any related discussions with the Beneficiary, and (ii) cooperating and
consulting with the Joint Issuing Lenders and the Requesting Borrower
accordingly; and

 

(e)                                  receive, distribute and send any and all
correspondence related to its aforesaid duties.

 

4.                                      Authorization of Joint Agent by Joint
Issuing Lenders.  Each Joint Issuing Lender hereby authorizes the Joint Agent to
represent it in connection with all matters described under Section 3 above
vis-à-vis the Beneficiary, the Requesting Borrower, the Administrative Agent,
the Foreign Trade Facility Agent and the other Joint Issuing Lenders.

 

5.                                      Responsibility and Liability.  (a) Each
Joint Issuing Lender is severally responsible for promptly notifying the
Requesting Borrower, pursuant to Section 2.6(h)(i) of the Credit Agreement, of
any request for payment made in respect of the Joint Instrument.  Each Joint
Issuing Lender has made its own and independent assessment with respect to any
risk related to the Joint Instrument and its respective obligations thereunder.

 

(b)                                 The Joint Agent shall be liable to each
Joint Issuing Lender and vice versa only to the extent of its gross negligence
or willful misconduct.

 

(c)                                  Each Joint Issuing Lender agrees to
promptly provide all information received by it related to the Joint Instrument,
including any demand for payment thereunder, to the Joint Agent for distribution
to the other Joint Issuing Lenders, the Requesting Borrower and the Foreign
Trade Facility Agent.

 

6.                                      Miscellaneous.  (a) Neither this
Agreement, nor any provision hereof, may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by each Joint
Issuing Lender and the Joint Agent.

 

(b)                                 Sections 9.9 and 9.12 of the Credit
Agreement shall be applicable mutatis mutandis.

 

(c)                                  This Agreement may be executed in any
number of counterparts, each of which shall constitute an original.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

[NAME OF FCI ISSUING LENDER], as

 

Joint Issuing Lender and Joint Agent

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NAME OF FCI ISSUING LENDER], as

 

Joint Issuing Lender

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NAME OF FCI ISSUING LENDER], as

 

Joint Issuing Lender

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Joint Instrument Requirements

 

Each Joint Instrument shall:

 

1.                                      provide that any demand for payment
shall be made by the Beneficiary to the Joint Agent, and any payment thereunder
shall be made by each Joint Issuing Lender based on its pro rata share in the
Joint Instrument.

 

2.                                      set forth the respective pro rata share
of each Joint Issuing Lender in the Joint Instrument; and

 

3.                                      provide that each Joint Issuing Lender
shall be severally liable to the Beneficiary only for its pro rata share in the
Joint Instrument.

 

--------------------------------------------------------------------------------


 

Schedule 2.6(r)

 

Daily Reports

 

 

 

utilization

facility

available

Total Bilateral Facility

 

 

 

 

 

 

 

 

 

Categories

 

 

 

 

 

Warranty Obligations

 

 

 

 

Performance Obligations

 

 

 

 

Advance Payment Obligations

 

 

 

 

Tender Obligations

 

 

 

 

other obligations

 

 

 

 

 

 

 

 

Bilateral FCIs

 

 

 

 

 

with a remaining lifetime >48 months

 

 

 

 

 

 

 

 

 

 

utilization

limit

available

Bilateral FCIs
per FCI Issuing Lender

 

 

 

 

details:

 

 

 

 

 

FCI Issuing Lender 1

 

 

 

 

FCI Issuing Lender 2

 

 

 

 

 

 

 

 

 

 

utilization

 

 

Bilateral FCIs
issued per Borrower

 

 

 

 

details:

 

 

 

 

 

Borrower 1

 

 

 

 

Borrower 2

 

 

 

 

Borrower 3

 

 

 

 

--------------------------------------------------------------------------------


 

 

Borrower 4

 

 

 

 

 

utilization

 

 

Bilateral FCIs
issued per Third Party

 

 

 

 

details:

 

 

 

 

 

Third Party 1

 

 

 

 

Third Party 2

 

 

 

 

Third Party 3

 

 

 

 

Third Party 4

 

 

 

 

Third Party 5

 

 

 

 

Third Party 6

 

 

 

 

Third Party 7

 

 

 

 

Third Party 8

 

 

 

 

 

 

utilization

facility

available

 

total Participation Facility

 

 

 

 

 

 

 

 

 

 

 

Categories

 

 

 

 

 

Warranty Obligations

 

 

 

 

 

Performance Obligations

 

 

 

 

 

Advance Payment Obligations

 

 

 

 

 

Tender Obligations

 

 

 

 

 

other obligations

 

 

 

 

 

 

 

 

 

 

 

Participation FCIs

 

 

 

 

 

with a remaining lifetime >48 months

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

utilization

fronting limit

available

 

Participation FCIs
per FCI Issuing Lender

 

 

 

 

 

details:

 

 

 

 

 

FCI Issuing Lender 1

 

 

 

 

 

FCI Issuing Lender 2

 

 

 

 

 

FCI Issuing Lender 3

 

 

 

 

 

FCI Issuing Lender 4

 

 

 

 

 

FCI Issuing Lender 5

 

 

 

 

 

FCI Issuing Lender 6

 

 

 

 

 

FCI Issuing Lender 7

 

 

 

 

 

FCI Issuing Lender 8

 

 

 

 

 

 

 

 

 

 

 

 

 

utilization

 

 

 

Participation FCIs
issued per Borrower

 

 

 

 

 

details:

 

 

 

 

 

Borrower 1

 

 

 

 

 

Borrower 2

 

 

 

 

 

Borrower 3

 

 

 

 

 

Borrower 4

 

 

 

 

 

 

 

 

 

 

 

 

 

utilization

 

 

 

Participation FCIs
issued per Third Party

 

 

 

 

 

details:

 

 

 

 

 

Third Party 1

 

 

 

 

 

Third Party 2

 

 

 

 

 

Third Party 3

 

 

 

 

 

Third Party 4

 

 

 

 

 

Third Party 5

 

 

 

 

 

Third Party 6

 

 

 

 

 

Third Party 7

 

 

 

 

 

Third Party 8

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Date

 

Ref.-No. of
Agent

 

Lender

 

Ref.-No of Lender

 

Borrower

 

Ref.-No
of
Borrower

 

Third
Party

 

Reservation

 

Currency

 

Amount
in
currency

 

Amount
in Base
Currency

 

Type of
Guarantee

 

Issue
Date

 

Expiry
Date

 

Commercial
Lifetime

 

Beneficiary

 

Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Value Date Amount of Handling Postage/SWIFT/Courier Other Fees of the TNX in Fee
Transaction Currency

 

--------------------------------------------------------------------------------


 

Schedule 2.23

 

Foreign Subsidiary Borrowers

 

Under Foreign Trade Facility

 

Foreign Subsidiary Borrower

 

Jurisdiction of Organization

Balcke-Dürr GmbH

 

Germany

 

--------------------------------------------------------------------------------


 

Schedule 3.4

 

Disclosed Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.12

 

Subsidiaries

 

A. Before giving effect to the Transactions

 

Subsidiary

 

Parent
Borrower’s
Direct and
Indirect
Ownership
Interest (%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

Administraciones Directas Interactive Especializadas, S.C.

 

100

 

Mexico

 

No

 

Arrendadora Korco, S.A. de C.V.

 

49

 

Mexico

 

No

 

Balcke-Duerr Italiana, S.r.1.

 

100

 

Italy

 

No

 

Balcke-Dürr GmbH (formerly SPX Cooling Technologies GmbH)

 

100

 

Germany

 

No

 

Balcke-Dürr Polska Sp. z o.o.

 

100

 

Poland

 

No

 

Ballantyne Holdings LLC

 

100

 

California

 

No

 

BDT Limited

 

100

*

India

 

No

 

Bethpage Finance

 

100

 

Luxembourg

 

No

 

Dbt Technologies (Pty) Ltd.

 

74.9

 

South Africa

 

No

 

Dormant Radio Australia Pty Ltd.

 

100

 

Australia

 

No

 

Fairbanks Morse Pump Corporation

 

100

 

Kansas

 

No

 

Flash Technology, LLC

 

100

 

Delaware

 

Yes

 

General Signal India Private Limited

 

100

 

India

 

No

 

Genfare Holdings, LLC

 

100

 

Delaware

 

No

 

Jurubatech Technologia Automotive Ltda.

 

100

*

Brazil

 

No

 

Kayex Holdings LLC

 

100

 

Delaware

 

No

 

Kent-Moore Brasil Industria e Comércio Ltda.

 

100

*

Brazil

 

No

 

Kiawah Holding Company

 

100

 

Cayman Islands

 

No

 

Marley Canadian Inc.

 

100

 

Canada

 

No

 

Marley Cooling Tower (Holdings) Limited

 

100

 

United Kingdom

 

No

 

Marley Engineered Products LLC

 

100

 

Delaware

 

Yes

 

Marley Mexicana S.A. de C.V.

 

100

 

Mexico

 

No

 

MCT Services LLC

 

100

 

Delaware

 

No

 

Pinehurst Holding Company

 

100

 

Cayman Islands

 

No

 

Radiodetection (Canada) Ltd.

 

100

 

Canada

 

No

 

Radiodetection (China) Limited

 

100

*

Hong Kong

 

No

 

Radiodetection Australia Pty Limited

 

100

 

Australia

 

No

 

Radiodetection B.V.

 

100

 

Netherlands

 

No

 

Radiodetection Limited

 

100

 

United Kingdom

 

No

 

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent
Borrower’s
Direct and
Indirect
Ownership
Interest (%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

Radiodetection Sarl

 

100

 

France

 

No

 

Shanghai SEC-SPX Engineering & Technologies Co., Ltd.

 

45

 

China

 

No

 

SPX (Guangzhou) Cooling Technologies Co., Ltd.

 

100

 

China

 

No

 

SPX Cooling Technologies (Beijing) Co. Ltd.

 

100

 

China

 

No

 

SPX Cooling Technologies (Zhangjiakou) Co., Ltd.

 

100

 

China

 

No

 

SPX Cooling Technologies Belgium SPRL

 

100

 

Belgium

 

No

 

SPX Cooling Technologies Canada, Inc.

 

100

 

Canada

 

No

 

SPX Cooling Technologies Leipzig GmbH

 

100

 

Germany

 

No

 

SPX Cooling Technologies Malaysia Sdn. Bhd.

 

100

 

Malaysia

 

No

 

SPX Cooling Technologies Singapore Pte. Ltd.

 

100

 

Singapore

 

No

 

SPX Cooling Technologies UK Limited

 

100

 

United Kingdom

 

No

 

SPX Cooling Technologies, Inc.

 

100

 

Delaware

 

Yes

 

SPX Cooling Technology (Suzhou) Co. Ltd.

 

100

 

China

 

No

 

SPX European Holding Limited

 

100

 

United Kingdom

 

No

 

SPX Germany Holding GmbH

 

100

 

Germany

 

No

 

SPX Heat Transfer LLC

 

100

 

Delaware

 

Yes

 

SPX Holding HK Limited

 

100

 

Hong Kong

 

No

 

SPX Holding Inc.

 

100

 

Connecticut

 

Yes

 

SPX International (Thailand) Limited

 

100

 

Thailand

 

No

 

SPX Mauritius Ltd.

 

100

 

Mauritius

 

No

 

SPX Pension Trust Company Limited

 

100

 

United Kingdom

 

No

 

SPX Receivables, LLC

 

100

 

Delaware

 

No

 

SPX Technologies (Pty) Ltd.

 

100

 

South Africa

 

No

 

SPX Transformer Solutions, Inc.

 

100

 

Wisconsin

 

Yes

 

TCI International, Inc.

 

100

 

Delaware

 

No

 

The Marley Company LLC

 

100

 

Delaware

 

Yes

 

The Marley-Wylain Company

 

100

 

Delaware

 

Yes

 

Thermax SPX Energy Technologies Limited

 

49

 

India

 

No

 

Vokes Limited

 

100

 

United Kingdom

 

No

 

Wuxi Balcke Durr Technologies Company, Ltd.

 

100

 

China

 

No

 

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent
Borrower’s
Direct and
Indirect
Ownership
Interest (%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

XCel Erectors, Inc.

 

100

 

Delaware

 

No

 

 

--------------------------------------------------------------------------------

* A de minimis amount of the outstanding shares of this company are held by a
third party.

 

References to Subsidiary Guarantors are for illustrative purposes only and are
indications of which entites are Subsidiary Guarantors under the Existing Credit
Agreement on the Effective Date. Under this Agreement, there will be no
Subsidiary Guarantors prior to the Funding Date.

 

Subsidiary

 

Parent
Borrower’s
Direct and
Indirect
Ownership
Interest (%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

Anhydro China Co., Ltd.

 

100

 

China

 

No

 

Anhydro (Hong Kong) Ltd.

 

100

 

Hong Kong

 

No

 

Anhydro North America, Inc.

 

100

 

Delaware

 

No

 

APV Benelux B.V.

 

100

 

Netherlands

 

No

 

APV Benelux NV

 

100

 

Belgium

 

No

 

APV (China) Co., Ltd.

 

100

 

China

 

No

 

APV Hill & Mills (Malaysia) Sdn Bhd

 

100

 

Malaysia

 

No

 

APV Middle East Limited

 

75

 

Saudi Arabia

 

No

 

APV Overseas Holdings Limited

 

100

 

United Kingdom

 

No

 

Ballantyne Company

 

100

 

Cayman Islands

 

No

 

Ballantyne Holding Company

 

100

 

Cayman Islands

 

No

 

Ballantyne Holding Mauritius Limited

 

100

 

Mauritius

 

No

 

Carnoustie Finance Limited

 

100

 

United Kingdom

 

No

 

Clyde Pumps India Pvt Limited

 

60

 

India

 

No

 

Clyde Pumps Limited

 

100

 

United Kingdom

 

No

 

Clyde Pumps, Inc.

 

100

 

Delaware

 

No

 

Clyde Union (France) S.A.S.

 

100

 

France

 

No

 

Clyde Union (Holdings) Limited

 

100

 

Scotland

 

No

 

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent
Borrower’s
Direct and
Indirect
Ownership
Interest (%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

Clyde Union (Holdings) S.à r.l.

 

100

 

Luxembourg

 

No

 

Clyde Union (Indonesia) (Holdings) Limited

 

100

 

Scotland

 

No

 

Clyde Union (US) Inc.

 

100

 

Delaware

 

No

 

Clyde Union Canada Limited

 

100

 

Canada

 

No

 

Clyde Union China Holdings Limited

 

100

 

Scotland

 

No

 

Clyde Union DB Limited

 

100

 

United Kingdom

 

No

 

Clyde Union Inc.

 

100

 

Michigan

 

No

 

Clyde Union Limited

 

100

 

Scotland

 

No

 

Clyde Union Middle East LLC

 

49

 

United Arab Emirates

 

No

 

Clyde Union Pumps Middle East FZE

 

100

 

United Arab Emirates

 

No

 

Clyde Union Pumps Technology (Beijing) Co. Limited

 

100

 

China

 

No

 

Clyde Union S.à r.l.

 

100

 

Luxembourg

 

No

 

Clyde Union S.A.S.

 

100

 

France

 

No

 

Clyde Union South East Asia Pte. Ltd.

 

100

 

Singapore

 

No

 

Delaney Holdings Co.

 

100

 

Delaware

 

No

 

Drysdale & Company Limited

 

100

 

Scotland

 

No

 

Fastighets AB Kladeshandlaren

 

100

 

Sweden

 

No

 

Firethorne AB (formerly SPX Flow Technology Sweden AB)

 

100

 

Sweden

 

No

 

General Signal (China) Co., Ltd.

 

100

 

China

 

No

 

General Signal Ireland B.V.

 

100

 

Netherlands

 

No

 

Girdlestone Pumps Limited

 

100

 

Scotland

 

No

 

Hangzhou Kayex Zheda Electromechanical Co., Ltd.

 

53.3

 

China

 

No

 

Invensys Philippines, Inc.

 

100

 

Philippines

 

No

 

Johnson Pumps of America, Inc.

 

100

 

Delaware

 

No

 

Johnston Ballantyne Holdings Limited

 

100

 

United Kingdom

 

No

 

Marley Engineered Products (Shanghai) Co. Ltd.

 

100

 

China

 

No

 

Mather & Platt Machinery Limited

 

100

 

Scotland

 

No

 

Medinah Holding Company

 

100

 

Cayman Islands

 

No

 

Medinah Holding GmbH

 

100

 

Germany

 

No

 

Merion Finance S.à r.l.

 

100

 

Luxembourg

 

No

 

Muirfield Finance Company Limited

 

100

 

United Kingdom

 

No

 

Newlands Junior College Limited

 

100

 

Scotland

 

No

 

Oakmont Finance S.à.r.l.

 

100

 

Luxembourg

 

No

 

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent
Borrower’s
Direct and
Indirect
Ownership
Interest (%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

PT. Clyde Union Pumps Indonesia

 

60

 

Indonesia

 

No

 

S & N International, L.L.C.

 

100

 

Delaware

 

No

 

S & N Pump Company

 

100

 

Texas

 

No

 

S & N Pump Middle East, LLC

 

100

 

Texas

 

No

 

S & N Pump (Africa) Ltda.

 

50

 

South Africa

 

No

 

S & N Pump and Rewind Limited

 

100

 

United Kingdom

 

No

 

Shinnecock Holding Company

 

100

 

Cayman Islands

 

No

 

South Eastern Europe Services Limited.

 

100

 

United Kingdom

 

No

 

SPX (China) Industrial Manufacturing Center Co., Ltd.

 

100

 

China

 

No

 

SPX (Shanghai) Flow Technology Co. Ltd.

 

100

 

China

 

No

 

SPX Canada Co.

 

100

 

Canada

 

No

 

SPX Chile Limitada

 

100

 

Chile

 

No

 

SPX Clyde Luxembourg S.a.r.l.

 

100

 

Luxembourg

 

No

 

SPX Clyde UK Limited

 

100

 

United Kingdom

 

No

 

SPX Corporation (China) Co., Ltd.

 

100

 

China

 

No

 

SPX Corporation (Shanghai) Co., Ltd.

 

100

 

China

 

No

 

SPX Denmark Holdings ApS

 

100

 

Denmark

 

No

 

SPX Europe Shared Services Limited

 

100

 

United Kingdom

 

No

 

SPX FLOW Germany Holding GmbH

 

100

 

Germany

 

No

 

SPX Flow Holdings, Inc. (formerly Kayex China Holdings, Inc.)

 

100

 

Delaware

 

No

 

SPX FLOW, Inc.

 

100

 

Delaware

 

No

 

SPX Flow Receivables LLC

 

100

 

Delaware

 

No

 

SPX Flow Technology (India) Private Limited

 

100

 

India

 

No

 

SPX Flow Technology (Pty) Limited

 

100

 

South Africa

 

No

 

SPX Flow Technology (Thailand) Limited

 

100

 

Thailand

 

No

 

SPX Flow Technology Argentina S.A.

 

100

 

Argentina

 

No

 

SPX Flow Technology Assen B.V.

 

100

 

Netherlands

 

No

 

SPX Flow Technology Australia Pty Ltd.

 

100

 

Australia

 

No

 

SPX Flow Technology Belgium NV

 

100

 

Belgium

 

No

 

SPX Flow Technology Canada, Inc.

 

100

 

Canada

 

No

 

SPX Flow Technology Copenhagen A/S

 

100

 

Denmark

 

No

 

SPX Flow Technology Crawley Limited

 

100

 

United Kingdom

 

No

 

SPX Flow Technology Danmark A/S

 

100

 

Denmark

 

No

 

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent
Borrower’s
Direct and
Indirect
Ownership
Interest (%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

SPX Flow Technology do Brasil Industria e Comércio Ltda.

 

100

 

Brazil

 

No

 

SPX Flow Technology Dublin Limited

 

100

 

Ireland

 

No

 

SPX Flow Technology Etten-Leur B.V.

 

100

 

Netherlands

 

No

 

SPX Flow Technology Finland Oy

 

100

 

Finland

 

No

 

SPX Flow Technology Hanse GmbH

 

100

 

Germany

 

No

 

SPX Flow Technology Hong Kong Limited

 

100

 

Hong Kong

 

No

 

SPX Flow Technology Hungary Kft.

 

100

 

Hungary

 

No

 

SPX Flow Technology Iberica S.A.

 

100

 

Spain

 

No

 

SPX Flow Technology Italia S.p.A.

 

100

 

Italy

 

No

 

SPX Flow Technology Japan, Inc.

 

100

 

Japan

 

No

 

SPX Flow Technology Kerry Limited

 

100

 

Ireland

 

No

 

SPX Flow Technology Korea Co., Ltd.

 

100

 

South Korea

 

No

 

SPX Flow Technology Limited

 

100

 

United Kingdom

 

No

 

SPX Flow Technology London Limited

 

100

 

United Kingdom

 

No

 

SPX Flow Technology Mexico, S. A. de C.V.

 

100

 

Mexico

 

No

 

SPX Flow Technology Moers GmbH

 

100

 

Germany

 

No

 

SPX Flow Technology New Zealand Limited

 

100

 

New Zealand

 

No

 

SPX Flow Technology Norderstedt GmbH

 

100

 

Germany

 

No

 

SPX Flow Technology Poland Sp. z.o.o.

 

100

 

Poland

 

No

 

SPX Flow Technology Rosista GmbH

 

100

 

Germany

 

No

 

SPX Flow Technology s.r.o.

 

100

 

Czech Republic

 

No

 

SPX Flow Technology Santorso S.r.l.

 

100

 

Italy

 

No

 

SPX Flow Technology SAS

 

100

 

France

 

No

 

SPX Flow Technology Singapore Pte. Ltd.

 

100

 

Singapore

 

No

 

SPX Flow Technology Sweden AB (formerly SPX Flow Technology Sverige AB)

 

100

 

Sweden

 

No

 

SPX Flow Technology Systems, Inc.

 

100

 

Delaware

 

No

 

SPX Flow Technology Unna GmbH

 

100

 

Germany

 

No

 

SPX Flow Technology USA, Inc.

 

100

 

Delaware

 

No

 

SPX Flow Technology Warendorf GmbH

 

100

 

Germany

 

No

 

SPX Flow US, LLC

 

100

 

Delaware

 

No

 

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent
Borrower’s
Direct and
Indirect
Ownership
Interest (%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

SPX FLOW, Inc.

 

100

 

Delaware

 

No

 

SPX France Holdings SAS

 

100

 

France

 

No

 

SPX Industrial Equipment Manufacturing (Suzhou) Co., Ltd.

 

100

 

China

 

No

 

SPX International Holding GmbH

 

100

 

Germany

 

No

 

SPX International GmbH

 

100

 

Germany

 

No

 

SPX International Limited

 

100

 

United Kingdom

 

No

 

SPX International Management LLC

 

100

 

Delaware

 

No

 

SPX Korea Co. Ltd.

 

100

 

Korea

 

No

 

SPX Latin America Corporation

 

100

 

Delaware

 

No

 

SPX Luxembourg Acquisition Company S.a.r.I.

 

100

 

Luxembourg

 

No

 

SPX Luxembourg Holding Company S.a.r.l.

 

100

 

Luxembourg

 

No

 

SPX Middle East FZE

 

100

 

Dubai

 

No

 

SPX Netherlands B.V.

 

100

 

Netherlands

 

No

 

SPX Process Equipment Pty. Ltd.

 

100

 

Australia

 

No

 

SPX Russia Limited

 

100

 

Russia

 

No

 

SPX Serviços Industriais Ltda.

 

100

 

Brazil

 

No

 

SPX Singapore Pte. Ltd.

 

100

 

Singapore

 

No

 

SPX U.L.M. GmbH

 

100

 

Germany

 

No

 

SPX UK Holding Limited

 

100

 

United Kingdom

 

No

 

The Harland Engineering Co. Limited

 

100

 

Scotland

 

No

 

Torque Tension Systems (Asia Pacific) Pty Limited

 

100

 

Australia

 

No

 

Torque Tension Systems Limited

 

100

 

United Kingdom

 

No

 

Turnberry Rubicon Limited

 

100

 

Scotland

 

No

 

Turnberry Rubicon Limited Partnership

 

100

 

Scotland

 

No

 

UD-RD Holding Company Limited

 

100

 

United Kingdom

 

No

 

Union Pump Limited

 

100

 

United Kingdom

 

No

 

United Dominion Industries Corporation

 

100

 

Canada

 

No

 

Valhalla Holding Company

 

100

 

Cayman Islands

 

No

 

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

* A de minimis amount of the outstanding shares of this company are held by a
third party.

 

B. After giving effect to the Transactions

 

Subsidiary

 

Parent
Borrower’s
Direct and
Indirect
Ownership
Interest (%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

Administraciones Directas Interactive Especializadas, S.C.

 

100

 

Mexico

 

No

 

Arrendadora Korco, S.A. de C.V.

 

49

 

Mexico

 

No

 

Balcke-Duerr Italiana, S.r.1.

 

100

 

Italy

 

No

 

Balcke-Dürr GmbH (formerly SPX Cooling Technologies GmbH)

 

100

 

Germany

 

No

 

Balcke-Dürr Polska Sp. z o.o.

 

100

 

Poland

 

No

 

Ballantyne Holdings LLC

 

100

 

California

 

No

 

BDT Limited

 

100

*

India

 

No

 

Bethpage Finance

 

100

 

Luxembourg

 

No

 

Dbt Technologies (Pty) Ltd.

 

74.9

 

South Africa

 

No

 

Dormant Radio Australia Pty Ltd.

 

100

 

Australia

 

No

 

Fairbanks Morse Pump Corporation

 

100

 

Kansas

 

No

 

Flash Technology, LLC

 

100

 

Delaware

 

Yes

 

General Signal India Private Limited

 

100

 

India

 

No

 

Genfare Holdings, LLC

 

100

 

Delaware

 

Yes

 

Jurubatech Technologia Automotive Ltda.

 

100

*

Brazil

 

No

 

Kayex Holdings LLC

 

100

 

Delaware

 

No

 

Kent-Moore Brasil Industria e Comércio Ltda.

 

100

*

Brazil

 

No

 

Kiawah Holding Company

 

100

 

Cayman Islands

 

No

 

Marley Canadian Inc.

 

100

 

Canada

 

No

 

Marley Cooling Tower (Holdings) Limited

 

100

 

United Kingdom

 

No

 

Marley Engineered Products LLC

 

100

 

Delaware

 

Yes

 

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent
Borrower’s
Direct and
Indirect
Ownership
Interest (%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

Marley Mexicana S.A. de C.V.

 

100

 

Mexico

 

No

 

MCT Services LLC

 

100

 

Delaware

 

No

 

Pinehurst Holding Company

 

100

 

Cayman Islands

 

No

 

Radiodetection (Canada) Ltd.

 

100

 

Canada

 

No

 

Radiodetection (China) Limited

 

100

*

Hong Kong

 

No

 

Radiodetection Australia Pty Limited

 

100

 

Australia

 

No

 

Radiodetection B.V.

 

100

 

Netherlands

 

No

 

Radiodetection Limited

 

100

 

United Kingdom

 

No

 

Radiodetection Sarl

 

100

 

France

 

No

 

Shanghai SEC-SPX Engineering & Technologies Co., Ltd.

 

45

 

China

 

No

 

SPX (Guangzhou) Cooling Technologies Co., Ltd.

 

100

 

China

 

No

 

SPX Cooling Technologies (Beijing) Co. Ltd.

 

100

 

China

 

No

 

SPX Cooling Technologies (Zhangjiakou) Co., Ltd.

 

100

 

China

 

No

 

SPX Cooling Technologies Belgium SPRL

 

100

 

Belgium

 

No

 

SPX Cooling Technologies Canada, Inc.

 

100

 

Canada

 

No

 

SPX Cooling Technologies Leipzig GmbH

 

100

 

Germany

 

No

 

SPX Cooling Technologies Malaysia Sdn. Bhd.

 

100

 

Malaysia

 

No

 

SPX Cooling Technologies Singapore Pte. Ltd.

 

100

 

Singapore

 

No

 

SPX Cooling Technologies UK Limited

 

100

 

United Kingdom

 

No

 

SPX Cooling Technologies, Inc.

 

100

 

Delaware

 

Yes

 

SPX Cooling Technology (Suzhou) Co. Ltd.

 

100

 

China

 

No

 

SPX European Holding Limited

 

100

 

United Kingdom

 

No

 

SPX Germany Holding GmbH

 

100

 

Germany

 

No

 

SPX Heat Transfer LLC

 

100

 

Delaware

 

Yes

 

SPX Holding HK Limited

 

100

 

Hong Kong

 

No

 

SPX Holding Inc.

 

100

 

Connecticut

 

Yes

 

SPX International (Thailand) Limited

 

100

 

Thailand

 

No

 

SPX Mauritius Ltd.

 

100

 

Mauritius

 

No

 

SPX Pension Trust Company Limited

 

100

 

United Kingdom

 

No

 

SPX Receivables, LLC

 

100

 

Delaware

 

No

 

SPX Technologies (Pty) Ltd.

 

100

 

South Africa

 

No

 

SPX Transformer Solutions, Inc.

 

100

 

Wisconsin

 

Yes

 

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent
Borrower’s
Direct and
Indirect
Ownership
Interest (%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

TCI International, Inc.

 

100

 

Delaware

 

Yes

 

The Marley Company LLC

 

100

 

Delaware

 

Yes

 

The Marley-Wylain Company

 

100

 

Delaware

 

Yes

 

Thermax SPX Energy Technologies Limited

 

49

 

India

 

No

 

Vokes Limited

 

100

 

United Kingdom

 

No

 

Wuxi Balcke Durr Technologies Company, Ltd.

 

100

 

China

 

No

 

XCel Erectors, Inc.

 

100

 

Delaware

 

No

 

 

--------------------------------------------------------------------------------

* A de minimis amount of the outstanding shares of this company are held by a
third party.

 

--------------------------------------------------------------------------------


 

Schedule 3.16

 

UCC Filing Jurisdictions

 

Company Name

 

Jurisdiction of Organization

1.

Flash Technology, LLC

 

Delaware

2.

Genfare Holdings, LLC

 

Delaware

3.

Marley Engineered Products LLC

 

Delaware

4.

SPX Cooling Technologies, Inc.

 

Delaware

5.

SPX Corporation

 

Delaware

6.

SPX Heat Transfer LLC

 

Delaware

7.

SPX Holding Inc.

 

Connecticut

8.

SPX Transformer Solutions, Inc.

 

Wisconsin

9.

TCI International, Inc.

 

Delaware

10.

The Marley Company LLC

 

Delaware

11.

The Marley—Wylain Company

 

Delaware

 

--------------------------------------------------------------------------------


 

Schedule 9.4(k)

 

Dutch Auction Procedures

 

This outline is intended to summarize certain basic terms of procedures with
respect to certain Borrower buy-backs pursuant to and in accordance with the
terms and conditions of Section 9.4(k) of the Credit Agreement to which this
Schedule 9.4(k) is attached.  It is not intended to be a definitive list of all
of the terms and conditions of a Dutch Auction and all such terms and conditions
shall be set forth in the applicable auction procedures documentation set for
each Dutch Auction (the “Offer Documents”). None of the Administrative Agent,
Bank of America, N.A. (or, if Bank of America, N.A. declines to act in such
capacity, an investment bank of recognized standing selected by the Parent
Borrower) (the “Auction Manager”) or any of their respective Affiliates makes
any recommendation pursuant to the Offer Documents as to whether or not any Term
Loan A Lender or Incremental Term Lender should sell by assignment any of its
Term Loans pursuant to the Offer Documents (including, for the avoidance of
doubt, by participating in the Dutch Auction as a Term Loan A Lender or
Incremental Term Lender, as applicable) or whether or not the Parent Borrower
should purchase by assignment any Term Loans from any Term Loan A Lender or
Incremental Term Lender pursuant to any Dutch Auction.  Each Term Loan A Lender
and Incremental Term Lender should make its own decision as to whether to sell
by assignment any of its Term Loans and, if so, the principal amount of and
price to be sought for such Term Loans.  In addition, each Term Loan A Lender
and Incremental Term Lender should consult its own attorney, business advisor or
tax advisor as to legal, business, tax and related matters concerning any Dutch
Auction and the Offer Documents.  Capitalized terms not otherwise defined in
this Schedule 9.4(k) have the meanings assigned to them in the Credit Agreement.

 

Summary.  The Parent Borrower may purchase (by assignment) Term Loans on a
non-pro rata basis by conducting one or more Dutch Auctions pursuant to the
procedures described herein; provided that no more than one Dutch Auction may be
ongoing at any one time and no more than four Dutch Auctions may be made in any
period of four consecutive fiscal quarters of the Parent Borrower.

 

1.                                      Notice Procedures.  In connection with
each Dutch Auction, the Parent Borrower will notify the Auction Manager (for
distribution to the Term Loan A Lenders and Incremental Term Lenders) of the
Term Loans that will be the subject of the Dutch Auction by delivering to the
Auction Manager a written notice in form and substance reasonably satisfactory
to the Auction Manager (an “Auction Notice”).  Each Auction Notice shall contain
(i) the maximum principal amount of Term Loans the Parent Borrower is willing to
purchase (by assignment) in the Dutch Auction (the “Auction Amount”), which
shall be no less than $[AMOUNT] or an integral multiple of $[AMOUNT] in excess
of thereof, (ii) the range of discounts to par (the “Discount Range”), expressed
as a range of prices per $1,000 of Term Loans, at which the Parent Borrower
would be willing to purchase Term Loans in the Dutch Auction and (iii) the date
on which the Dutch Auction will conclude, on which date Return Bids (as defined
below) will be due at the time provided in the Auction Notice (such time, the
“Expiration Time”), as such date and time may be extended upon notice by the
Parent Borrower to the Auction Manager not less than 24 hours before the
original Expiration Time. The Auction Manager will deliver a copy of the Offer
Documents to each Term Loan A Lender and Incremental Term Lender promptly
following completion thereof.

 

2.                                      Reply Procedures.  In connection with
any Dutch Auction, each Term Loan A Lender and Incremental Term Lender holding
Term Loans wishing to participate in such Dutch Auction shall, prior to the
Expiration Time, provide the Auction Manager with a notice of participation in
form and substance reasonably satisfactory to the Auction Manager (the “Return
Bid”) to be included in the Offer Documents, which shall specify (i) a discount
to par that must be expressed as a price per $1,000 of Term Loans (the “Reply
Price”) within the Discount Range and (ii) the principal amount of Term Loans,
in an amount not less than $[AMOUNT], that such Term Loan A Lender or
Incremental Term Lender is willing

 

--------------------------------------------------------------------------------


 

to offer for sale at its Reply Price (the “Reply Amount”); provided that each
Term Loan A Lender and Incremental Term Lender may submit a Reply Amount that is
less than the minimum amount and incremental amount requirements described above
only if the Reply Amount equals the entire amount of the Term Loans held by such
Term Loan A Lender or Incremental Term Lender at such time. A Term Loan A Lender
or Incremental Term Lender may only submit one Return Bid per Dutch Auction, but
each Return Bid may contain up to three component bids, each of which may result
in a separate Qualifying Bid (as defined below) and each of which will not be
contingent on any other component bid submitted by such Term Loan A Lender or
Incremental Term Lender resulting in a Qualifying Bid.  In addition to the
Return Bid, a participating Term Loan A Lender or Incremental Term Lender must
execute and deliver, to be held by the Auction Manager, an assignment and
acceptance in the form included in the Offer Documents which shall be in form
and substance reasonably satisfactory to the Auction Manager and the
Administrative Agent (the “Auction Assignment and Acceptance”).  The Parent
Borrower will not purchase any Term Loans at a price that is outside of the
applicable Discount Range, nor will any Return Bids (including any component
bids specified therein) submitted at a price that is outside such applicable
Discount Range be considered in any calculation of the Applicable Threshold
Price (as defined below).

 

3.                                      Acceptance Procedures.  Based on the
Reply Prices and Reply Amounts received by the Auction Manager, the Auction
Manager, in consultation with the Parent Borrower, will calculate the lowest
purchase price (the “Applicable Threshold Price”) for the Dutch Auction within
the Discount Range for the Dutch Auction that will allow the Parent Borrower to
complete the Dutch Auction by purchasing the full Auction Amount (or such lesser
amount of Term Loans for which the Parent Borrower has received Qualifying
Bids).  The Parent Borrower shall purchase (by assignment) Term Loans from each
Term Loan A Lender and Incremental Term Lender whose Return Bid is within the
Discount Range and contains a Reply Price that is equal to or less than the
Applicable Threshold Price (each, a “Qualifying Bid”).  All Term Loans included
in Qualifying Bids received at a Reply Price lower than the Applicable Threshold
Price will be purchased at a purchase price equal to the applicable Reply Price
and shall not be subject to proration.  If a Term Loan A Lender or Incremental
Term Lender has submitted a Return Bid containing multiple component bids at
different Reply Prices, then all Term Loans of such Term Loan A Lender or
Incremental Term Lender offered in any such component bid that constitutes a
Qualifying Bid with a Reply Price lower than the Applicable Threshold Price
shall also be purchased at a purchase price equal to the applicable Reply Price
and shall not be subject to proration.

 

4.                                      Proration Procedures.  All Term Loans
offered in Return Bids (or, if applicable, any component bid thereof)
constituting Qualifying Bids equal to the Applicable Threshold Price will be
purchased at a purchase price equal to the Applicable Threshold Price; provided
that if the aggregate principal amount of all Term Loans for which Qualifying
Bids have been submitted in any given Dutch Auction equal to the Applicable
Threshold Price would exceed the remaining portion of the Auction Amount (after
deducting all Term Loans purchased below the Applicable Threshold Price), the
Parent Borrower shall purchase the Term Loans for which the Qualifying Bids
submitted were at the Applicable Threshold Price ratably based on the respective
principal amounts offered and in an aggregate amount up to the amount necessary
to complete the purchase of the Auction Amount.  For the avoidance of doubt, no
Return Bids (or any component thereof) will be accepted above the Applicable
Threshold Price.

 

5.                                      Notification Procedures.  The Auction
Manager will calculate the Applicable Threshold Price no later than the [   ]
Business Day after the date that the Return Bids were due.  The Auction Manager
will insert the amount of Term Loans to be assigned and the applicable
settlement date determined by the Auction Manager in consultation with the
Parent Borrower onto each applicable Auction Assignment and Acceptance received
in connection with a Qualifying Bid.  Upon written request of the submitting
Term Loan A Lender or Incremental Term Lender, the Auction Manager will promptly
return any Auction Assignment and Acceptance received in connection with a
Return Bid that is not a Qualifying Bid.

 

--------------------------------------------------------------------------------


 

6.                                      Additional Procedures.  Once initiated
by an Auction Notice, the Parent Borrower may withdraw a Dutch Auction by
written notice to the Auction Manager no later than 24 hours before the original
Expiration Time so long as no Qualifying Bids have been received by the Auction
Manager at or prior to the time the Auction Manager receives such written notice
from the Parent Borrower.  Any Return Bid (including any component bid thereof)
delivered to the Auction Manager may not be modified, revoked, terminated or
cancelled; provided that a Term Loan A Lender or Incremental Term Lender may
modify a Return Bid at any time prior to the Expiration Time solely to reduce
the Reply Price included in such Return Bid.  However, a Dutch Auction shall
become void if the Parent Borrower fails to satisfy one or more of the
conditions to the purchase of Term Loans set forth in, or to otherwise comply
with the provisions of Section 9.4(k) of the Credit Agreement to which this
Schedule 9.4(k) is attached.  The purchase price for all Term Loans purchased in
a Dutch Auction shall be paid in cash by the Parent Borrower directly to the
respective assigning Term Loan A Lender or Incremental Term Lender on a
settlement date as determined by the Auction Manager in consultation with the
Parent Borrower (which shall be no later than ten (10) Business Days after the
date Return Bids are due), along with accrued and unpaid interest (if any) on
the applicable Term Loans up to the settlement date.  The Parent Borrower shall
execute each applicable Auction Assignment and Acceptance received in connection
with a Qualifying Bid.

 

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of a Dutch Auction will be determined by the Auction
Manager, in consultation with the Parent Borrower, and the Auction Manager’s
determination will be conclusive, absent manifest error.  The Auction Manager’s
interpretation of the terms and conditions of the Offer Document, in
consultation with the Parent Borrower, will be final and binding.

 

None of the Administrative Agent, the Auction Manager or any of their respective
Affiliates assumes any responsibility for the accuracy or completeness of the
information concerning the Parent Borrower, the Subsidiaries or any of their
Affiliates contained in the Offer Documents or otherwise or for any failure to
disclose events that may have occurred and may affect the significance or
accuracy of such information.

 

The Auction Manager acting in its capacity as such under a Dutch Auction shall
be entitled to the benefits of the provisions of Article VIII and Section 9.3 of
the Credit Agreement to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, each reference
therein to the “Loan Documents” were a reference to the Offer Documents, the
Auction Notice and Auction Assignment and Acceptance and each reference therein
to the “Transactions” were a reference to the transactions contemplated hereby
and the Administrative Agent shall cooperate with the Auction Manager as
reasonably requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Dutch Auction.

 

This Schedule 9.4(k) shall not require the Parent Borrower or any Subsidiary to
initiate any Dutch Auction, nor shall any Term Loan A Lender or Incremental Term
Lender be obligated to participate in any Dutch Auction.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]
CLOSING CERTIFICATE

[Date]

 

I, the undersigned, do hereby certify that I am the duly elected and qualified
[President][Executive Vice President][Chief Financial Officer] of [Name of Loan
Party], a [         ] organized and existing under the laws of [the State
of]                                         (the “Company”), and do hereby
certify on behalf of the Company that:

 

1.                                      This Certificate is furnished pursuant
to the Credit Agreement, dated as of August 31, 2015, among SPX Corporation, a
Delaware corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers
party thereto, the Lenders party thereto, Deutsche Bank AG Deutschlandgeschäft
Branch, as Foreign Trade Facility Agent, Bank of America, N.A., as
Administrative Agent, and such other parties thereto from time to time (such
Credit Agreement, as in effect on the date of this Certificate, being herein
called the “Credit Agreement”).  Unless otherwise defined herein, capitalized
terms used in this Certificate shall have the meanings set forth in the Credit
Agreement.

 

2.                                      The following named individuals are
elected or appointed officers of the Company, each holds the office of the
Company set forth opposite his name and each such officer is duly authorized to
execute and deliver on behalf of the Company each of the Loan Documents to which
it is a party and any certificate or other document to be delivered by the
Company pursuant to the Loan Documents to which it is a party.  The signature
written opposite the name and title of each such officer is his/her genuine
signature.

 

Name(1)

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                      Attached hereto as Exhibit A is a true,
complete and certified copy of the [Certificate of][Articles of]
[Incorporation][Formation] of the Company as in effect on the date hereof and as
filed in the Office of the Secretary of State of [the State
of]                     , together with all amendments thereto adopted through
the date hereof.

 

4.                                      Attached hereto as Exhibit B is a true
and correct copy of the [by-laws] [limited liability company agreement],
together with all amendments thereto, of the Company which [were] [was] duly
adopted and [are] [is] in full force and effect on the date hereof.

 

5.                                      Attached hereto as Exhibit C is a true
and correct copy of resolutions approving the execution, delivery and
performance of the Credit Agreement and the other Loan Documents relating
thereto, which were duly adopted on                       ,     [by unanimous
written consent of the [Board of Directors] [Managers] of the Company] [by a
meeting of the [Board of Directors] [Managers] of the Company at which a quorum
was present and acting throughout], and said resolutions have not been
rescinded, amended or modified.  Except as attached hereto as Exhibit C, no
resolutions have been adopted by the [Board of Directors] [Managers] of the
Company which deal with the execution, delivery or performance of any of the
Loan Documents to which the Company is party.

 

6.                                      On the date hereof, all of the
conditions set forth in Sections 4.3(a) and (b) of the Credit Agreement have
been satisfied.

 

--------------------------------------------------------------------------------

(1)                                 Include name, office and signature of each
officer who will sign any Loan Document, including the officer who will sign the
certification at the end of this Certificate or related documentation.

 

--------------------------------------------------------------------------------


 

7.                                      On the date hereof, the representations
and warranties [of each Loan Party] [of the Company](2) set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (other than those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of such earlier date.

 

8.                                      On the date hereof, no Default or Event
of Default has occurred and is continuing or would result from any Borrowing to
occur on the date hereof or the application of the proceeds thereof, or the
issuance of any Letter of Credit or FCI to occur on the date hereof, as
applicable.

 

9.                                      There is no proceeding for the
dissolution or liquidation of the Company or threatening its existence.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first above
written.

 

 

[NAME OF LOAN PARTY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

I, the undersigned, [Secretary/Assistant Secretary] of the Company, do hereby
certify that:

 

10.                               [Name of Person making above certifications]
is the duly elected and qualified [President][Executive Vice President][Chief
Financial Officer] of the Company and the signature above is [his][her] genuine
signature.

 

11.                               The certifications made by [name of Person
making above certifications] in Items 2, 3, 4, 5, 6, 7, 8 and 9 above are true
and correct.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first above
written.

 

 

[NAME OF LOAN PARTY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)                                 The Parent Borrower brings down the
representations and warranties for each Loan Party, and each other Loan Party
brings down the representations and warranties made by it.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
any Letters of Credit, FCIs and/or the Swingline Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.                                      Assignor[s]:

 

[for each Assignor, indicate whether Assignor [is][is not] a Defaulting Lender]

 

2.                                      Assignee[s]:

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                      Parent Borrower:    SPX Corporation, a
Delaware corporation

 

4.                                      Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                      Credit Agreement: Credit Agreement,
dated as of August 31, 2015, by and among SPX Corporation, a Delaware
corporation (as the “Parent Borrower”), the Foreign Subsidiary Borrowers party
thereto, the Lenders from time to time party thereto, Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, Bank of America,
N.A., as Administrative Agent, and such other parties thereto from time to time

 

6.                                      Assigned Interest:

 

--------------------------------------------------------------------------------


 

Assignor[s](1)

 

Assignee[s](2)

 

Facility
Assigned(3)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders(4)

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(5)

 

 

 

 

 

 

 

$

 

 

$

                     

 

 

%

 

 

 

 

 

 

$

 

 

$

                     

 

 

%

 

 

 

 

 

 

$

 

 

$

                     

 

 

%

 

[7.                                  Trade Date:                              
                  ](6)

 

Effective Date:                    , 20   [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(1)                                 List each Assignor, as appropriate.

 

(2)                                 List each Assignee, as appropriate.

 

(3)                                 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment and Assumption (e.g. “Domestic Revolving Commitment”, “Global
Revolving Commitment”, etc.).

 

(4)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

(5)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

(6)                                 To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

[Consented to and](1) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:](2)

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                                 To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

(2)                                 To be added only if the consent of the
Parent Borrower and/or other parties (e.g. Swingline Lender, Issuing
Lender, etc.) is required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim, (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Parent Borrower, any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Parent Borrower, any of its Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.4(b)(iv), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 9.4(b)(ii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption

 

--------------------------------------------------------------------------------


 

by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF]
EXEMPTION CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

[Date]

 

Reference is made to that certain Credit Agreement, dated as of August 31, 2015
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among SPX Corporation, a Delaware
corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers party
thereto, the financial institutions listed therein as Lenders, Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, Bank of America,
N.A., as Administrative Agent, and such other parties thereto from time to
time.  Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement.  [Name of Non-U.S.  Person]
(the “Lender”) is providing this certificate pursuant to Section 2.19(e)(B) of
the Credit Agreement.  The Lender hereby represents and warrants that:

 

(i)            The Lender is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loans(s)) in respect of which it
is providing this certificate and it shall remain the sole beneficial owner of
the Loan(s) (or Note(s)) at all times during which it is the record holder of
such Loan(s) (or Note(s)).

 

(ii)           The Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”).  In this regard, the Lender represents and warrants that:

 

(a)                                 the Lender is not subject to regulatory or
other legal requirements as a bank in any jurisdiction; and

 

(b)                                 the Lender has not been treated as a bank
for purposes of any tax, securities law or other filing or submission made to
any governmental authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements.

 

(iii)          The Lender meets all of the requirements under Code
Section 871(h) or 881(c) to be eligible for a complete exemption from
withholding of Taxes on interest payments made to it under the Credit Agreement
(i.e., no Borrower will be required to withhold any amounts under U.S. tax law
with respect to such interest payments), including without limitation that it is
not a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) or the
Code) of any Borrower and is not a controlled foreign corporation related to any
Borrower (within the meaning of Section 864(d)(4) of the Code).

 

(iv)          The Lender shall promptly notify the Parent Borrower and the
Administrative Agent if any of the representations and warranties made herein
are no longer true and correct.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first above written.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

[FORM OF]
EXEMPTION CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

[Date]

 

Reference is made to that certain Credit Agreement, dated as of August 31, 2015
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among SPX Corporation, a Delaware
corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers party
thereto, the financial institutions listed therein as Lenders, Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, Bank of America,
N.A., as Administrative Agent, and such other parties thereto from time to
time.  Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement.  [Name of Non-U.S.  Person]
(the “Participant”) is providing this certificate pursuant to
Section 2.19(e)(B) of the Credit Agreement.  The Participant hereby represents
and warrants that:

 

(i)            The Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate and it shall
remain the sole beneficial owner of the participation at all times during which
it is the record holder of such participation.

 

(ii)           The Participant is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”).  In this regard, the Participant represents and warrants that:

 

(a)                                 the Participant is not subject to regulatory
or other legal requirements as a bank in any jurisdiction; and

 

(b)                                 the Participant has not been treated as a
bank for purposes of any tax, securities law or other filing or submission made
to any governmental authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements.

 

(iii)          The Participant meets all of the requirements under Code
Section 871(h) or 881(c) to be eligible for a complete exemption from
withholding of Taxes on interest payments made to it under the Credit Agreement
(i.e., no Borrower will be required to withhold any amounts under U.S. tax law
with respect to such interest payments), including without limitation that it is
not a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) or the
Code) of any Borrower and is not a controlled foreign corporation related to any
Borrower (within the meaning of Section 864(d)(4) of the Code).

 

(iv)          The Participant shall promptly notify the Parent Borrower and the
Administrative Agent if any of the representations and warranties made herein
are no longer true and correct.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first above written.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

[FORM OF]
EXEMPTION CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

[Date]

 

Reference is made to that certain Credit Agreement, dated as of August 31, 2015
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among SPX Corporation., a Delaware
corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers party
thereto, the financial institutions listed therein as Lenders, Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, Bank of America,
N.A., as Administrative Agent, and such other parties thereto from time to
time.  Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement.  [Name of Non-U.S.  Person]
(the “Participant”) is providing this certificate pursuant to
Section 2.19(e)(B) of the Credit Agreement.  The Participant hereby represents
and warrants that:

 

(i)            The Participant is the sole record owner of the participation in
respect of which it is providing this certificate and its direct or indirect
partners/members are the sole beneficial owners of such participation.

 

(ii)           With respect to such participation, neither the Participant nor
any of its direct or indirect partners/members is a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

(iii)          Each of its direct or indirect partners/members meets all of the
requirements under Code Section 871(h) or 881(c) to be eligible for a complete
exemption from withholding of Taxes on interest payments made to it under the
Credit Agreement (i.e., no Borrower will be required to withhold any amounts
under U.S. tax law with respect to such interest payments), including without
limitation that it is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) or the Code) of any Borrower and is not a controlled
foreign corporation related to any Borrower (within the meaning of
Section 864(d)(4) of the Code).

 

(iv)          The Participant shall promptly notify the Parent Borrower and the
Administrative Agent if any of the representations and warranties made herein
are no longer true and correct.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first above written.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

[FORM OF]
EXEMPTION CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

[Date]

 

Reference is made to that certain Credit Agreement, dated as of August 31, 2015
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among SPX Corporation, a Delaware
corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers party
thereto, the financial institutions listed therein as Lenders, Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, Bank of America,
N.A., as Administrative Agent, and such other parties thereto from time to
time.  Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement.  [Name of Non-U.S.  Person]
(the “Lender”) is providing this certificate pursuant to Section 2.19(e)(B) of
the Credit Agreement.  The Lender hereby represents and warrants that:

 

(i)            The Lender is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate and its direct or indirect partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)).

 

(ii)           With respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the Lender nor any of its direct
or indirect partners/members is a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

(iii)          Each of its direct or indirect partners/members meets all of the
requirements under Code Section 871(h) or 881(c) to be eligible for a complete
exemption from withholding of Taxes on interest payments made to it under the
Credit Agreement (i.e., no Borrower will be required to withhold any amounts
under U.S. tax law with respect to such interest payments), including without
limitation that it is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) or the Code) of any Borrower and is not a controlled
foreign corporation related to any Borrower (within the meaning of
Section 864(d)(4) of the Code).

 

(iv)          The Lender shall promptly notify the Parent Borrower and the
Administrative Agent if any of the representations and warranties made herein
are no longer true and correct.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first above written.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF]
BORROWING SUBSIDIARY AGREEMENT(1)

 

THIS BORROWING SUBSIDIARY AGREEMENT, dated as of                     20   (this
“Agreement”), among [NAME OF FOREIGN SUBSIDIARY BORROWER],
a                   (the “Subsidiary”), SPX CORPORATION, a Delaware corporation
(the “Parent Borrower”), [DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH, as
foreign trade facility agent (in such capacity, the “Foreign Trade Facility
Agent”), [the Global Revolving Lenders][the Participation FCI Issuing Lenders,
all Lenders with a Participation FCI Commitment][the Bilateral FCI Issuing
Lenders]] and BANK OF AMERICA, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) for the several banks and other financial
institutions or entities (the “Lenders”) from time to time party to the Credit
Agreement, dated as of August 31, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the Parent
Borrower, the Foreign Subsidiary Borrowers party thereto, the Lenders, the
Foreign Trade Facility Agent, the Administrative Agent, and such other parties
thereto from time to time.

 

The parties hereto hereby agree as follows:

 

1.                                    Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

2.                                    Pursuant to Section 2.23[(a)][(b)] of the
Credit Agreement, the Parent Borrower hereby designates the Subsidiary as a
Foreign Subsidiary Borrower in respect of the [Global Revolving
Facility][Foreign Trade Facility][Bilateral Foreign Trade Facility] under the
Credit Agreement.

 

3.                                    The Parent Borrower and the Subsidiary,
jointly and severally, represent and warrant that the representations and
warranties contained in the Credit Agreement are true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects) on and as of the date hereof to the extent such representations and
warranties relate to the Subsidiary and this Agreement.

 

4.                                    The Parent Borrower agrees that the
guarantee of the Parent Borrower contained in the Guarantee and Collateral
Agreement will apply to the obligations of the Subsidiary as a Foreign
Subsidiary Borrower.

 

5.                                    For the avoidance of doubt, each party
hereto acknowledges and agrees that (a) the Subsidiary shall not be liable for
the Obligations of any other Loan Party and (b) the Obligations of the
Subsidiary in respect of extensions of credit under the Credit Agreement shall
not be secured by any assets of such Subsidiary.

 

6.                                    Upon execution of this Agreement by the
Parent Borrower, the Subsidiary [, the Foreign Trade Facility Agent, [the Global
Revolving Lenders][the Participation FCI Issuing Lenders, all Lenders with a
Participation FCI Commitment][the Bilateral FCI Issuing Lenders]], and the
Administrative Agent, (a) the Subsidiary shall be a party to the Credit
Agreement and shall be a Foreign Subsidiary Borrower and a Borrower, in each
case under the [Global Revolving Facility][Foreign Trade Facility][Bilateral

 

--------------------------------------------------------------------------------

(1) The following agreement may be subject to adjustments that are customary for
similar agreements entered into in the Foreign Subsidiary Borrower’s
jurisdiction of organization or formation, provided that such adjustments are,
in the reasonable opinion of counsel to such Borrower, required for the validity
or enforceability of such agreement and are reasonably satisfactory to the
Administrative Agent

 

--------------------------------------------------------------------------------


 

Foreign Trade Facility], for all purposes thereof, and (b) the Subsidiary hereby
agrees to be bound by all provisions of the Credit Agreement.

 

7.                                    In the event of any inconsistency between
the terms and conditions of the Credit Agreement and the terms and conditions of
this Agreement, any form of [Letter of Credit][FCI] application or other
agreement submitted by a Borrower to, or entered into by a Borrower with, the
applicable [FCI] Issuing Lender relating to any [Letter of Credit][FCI], the
terms and conditions of the Credit Agreement shall control.

 

8.                                    This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

 

9.                                    This Agreement may be executed in any
number of counterparts (including by facsimile, pdf or other electronic
transmission), each of which shall be an original, and all of which, when taken
together, shall constitute one agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

[SUBSIDIARY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SPX CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH],

 

as Foreign Trade Facility Agent

 

 

 

By:

 

 

Name:

 

 

Title:]

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[GLOBAL REVOLVING LENDERS]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[PARTICIPATION FCI ISSUING LENDERS]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[LENDERS WITH A PARTICIPATION FCI COMMITMENT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

[BILATERAL FCI ISSUING LENDERS]

 

 

 

By:

 

 

Name:

 

 

Title:

 

Address for notices to Subsidiary:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF]
BORROWING SUBSIDIARY TERMINATION

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

 

as Foreign Trade Facility Agent

 

 

 

 

 

 

 

]

 

 

 

[Date]

 

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement, dated as of August 31, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among SPX Corporation, a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers party thereto, the Lenders from
time to time party thereto, Deutsche Bank AG Deutschlandgeschäft Branch, as
Foreign Trade Facility Agent, Bank of America, N.A., as Administrative Agent,
and such other parties thereto from time to time.  Unless otherwise defined
herein, capitalized terms used herein shall have the meanings set forth in the
Credit Agreement.

 

[The Parent Borrower hereby terminates the status and rights
of                           (the “Terminated Subsidiary Borrower”) as a Foreign
Subsidiary Borrower under the [Global Revolving Facility][Foreign Trade
Facility][Bilateral Foreign Trade Facility].  [The Parent Borrower represents
and warrants that no [Letters of Credit][FCIs] issued for the account of the
Terminated Subsidiary Borrower are outstanding as of the date hereof (other than
[Letters of Credit][FCIs] that have been cash collateralized or otherwise
supported in a manner consistent with the terms of the Credit Agreement), that
no Loans made to the Terminated Subsidiary Borrower are outstanding as of the
date hereof and that all Obligations payable by the Terminated Subsidiary
Borrower in respect of interest and/or fees under the [Global Revolving
Facility][Foreign Trade Facility][Bilateral Foreign Trade Facility] (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable by the Terminated Subsidiary Borrower under the [Global Revolving
Facility][Foreign Trade Facility][Bilateral Foreign Trade Facility]) and all [LC
Disbursements][FCI Disbursements] pursuant to the Credit Agreement have been
paid in full on or prior to the date hereof.] [The Parent Borrower acknowledges
that the Terminated Subsidiary Borrower shall continue to be a Foreign
Subsidiary Borrower under the [Global Revolving Facility][Foreign Trade
Facility][Bilateral Foreign Trade Facility] until such time as all [Letters of
Credit][FCIs] issued for the account of the Terminated Subsidiary Borrower shall
have expired or terminated (or been cash collateralized or otherwise supported
in a manner consistent with the terms of the Credit Agreement), all Loans made
to the Terminated Subsidiary Borrower shall have been prepaid and all amounts
payable by the Terminated Subsidiary Borrower in respect of interest and/or fees
under the [Global Revolving Facility][Foreign Trade Facility][Bilateral Foreign
Trade Facility] (and, to the extent notified by the Administrative Agent or any
Lender, any other amounts payable by the Terminated Subsidiary Borrower under
the [Global Revolving Facility][Foreign Trade Facility][Bilateral Foreign Trade
Facility]) and all [LC Disbursements][FCI Disbusrements] pursuant to the Credit
Agreement shall have been paid in full, provided that the Terminated Subsidiary
Borrower shall not have the right to make further borrowings as a Foreign
Subsidiary Borrower under the [Global Revolving Facility][Foreign Trade
Facility][Bilateral Foreign Trade Facility] or request further [Letters of
Credit.][FCIs]]]

 

This Borrowing Subsidiary Termination shall be construed in accordance with and
governed by, the law of the State of New York.  This Borrowing Subsidiary
Termination may be executed in any number of counterparts, each of which shall
be an original, and all of which, when taken together, shall constitute one
agreement.  Delivery of an executed signature page of this Borrowing Subsidiary

 

--------------------------------------------------------------------------------


 

Termination by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

 

 

Very truly yours,

 

 

 

 

 

SPX CORPORATION

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

[TERMINATED SUBSIDIARY BORROWER]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF]
INCREMENTAL FACILITY ACTIVATION NOTICE

[Date]

 

To:                             BANK OF AMERICA, N.A., as Administrative Agent

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH, as Foreign Trade Facility Agent]

 

Reference is hereby made to the Credit Agreement, dated as of August 31, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among SPX Corporation, a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers party thereto, the Lenders from
time to time party thereto, Deutsche Bank AG Deutschlandgeschäft Branch, as
Foreign Trade Facility Agent, Bank of America, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”), and such other parties thereto from
time to time.  Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

This notice is an Incremental Facility Activation Notice referred to in the
Credit Agreement, and the Parent Borrower and each of the Lenders party hereto
hereby notify you that:

 

1.                                      Each Lender party hereto agrees to
[increase the amount of its [Domestic Revolving Commitment] [Global Revolving
Commitment] [Term Loan A Commitment] [Participation FCI Issuing Commitment]
[Participation FCI Commitment] [Bilateral FCI Issuing Commitment] by
$             , such that its aggregate [Domestic Revolving Commitment] [Global
Revolving Commitment] [Term Loan A Commitment] [Participation FCI Issuing
Commitment] [Participation FCI Commitment] [Bilateral FCI Issuing Commitment] is
$               ] [make an Incremental Term Loan in the amount set forth
opposite such Lender’s name below under the caption “Incremental Term Loan
Amount.”]

 

2.                                      The closing date for [such increase]
[the Incremental Term Loan Facility] is               , 20   .

 

3.                                      [The Incremental Term Loan Maturity Date
is             , 20   .]

 

4.                                      [The proposed original issue discount,
if any, for the Incremental Term Loan Facility is         %.]

 

[Each of the Lenders party hereto and the Parent Borrower hereby agrees that
(a) the amortization schedule relating to this Incremental Term Loan is set
forth in Annex A attached hereto and (b) the Applicable Rate for this
Incremental Term Loan shall be                .  The Incremental Term Loans
shall be in [Dollars][insert applicable Alternative Currency].]

 

The undersigned [Chief Financial Officer][Vice President — Finance] of the
Parent Borrower certifies as follows:

 

1.                                        I am the duly elected, qualified and
acting [Chief Financial Officer][Vice President — Finance] of the Parent
Borrower.

 

2.                                        I have reviewed and am familiar with
the contents of this Incremental Facility Activation Notice.

 

3.                                        I have reviewed the terms of the
Credit Agreement and the other Loan Documents and have made or caused to be made
under my supervision, a review in reasonable detail of the transactions and
condition of the Parent Borrower during the accounting period
ended                        , 20    [insert most recent period for which
financial statements have been delivered].  Such review did not disclose the
existence during or at the end of the accounting period covered by the Parent
Borrower’s most recent financial statements delivered pursuant to
Section 5.1(a) or (b) of the Credit Agreement, and I have no knowledge of the
existence, as of the date of this Incremental Facility Activation Notice, of any
Default or Event of Default, both on the date hereof and after giving pro forma
effect to any Loans made pursuant to this Incremental Facility Activation Notice
and the application of the proceeds therefrom.

 

--------------------------------------------------------------------------------


 

4.                                        Attached hereto as Attachment 1 are
the computations showing that after giving pro forma effect to the making of any
such [increase][Incremental Term Loans], the Parent Borrower shall be in
compliance with the financial covenants contained in Section 6.1 of the Credit
Agreement as of the last day of the most recent period of four consecutive
fiscal quarters of the Parent Borrower for which financial statements have been
delivered pursuant to Section 5.1 (calculated as if such [increase in
Commitments and any Loans thereunder had been made] [Incremental Term Loans had
been incurred] on the first day of such period).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Incremental Facility
Activation Notice as of the date first above written.

 

 

SPX CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title: [Chief Financial Officer] [Vice President-Finance]

 

 

[Amount of Commitment Increase]

[NAME OF LENDER]

[Incremental Term Loan Amount]

 

$

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

CONSENTED TO:

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

 

as Foreign Trade Facility Agent

 

 

 

By

 

 

 

 

Name:

 

 

Title:]

 

 

--------------------------------------------------------------------------------


 

[Annex A to

 

Increased Facility Activation Notice

 

AMORTIZATION SCHEDULE]

 

--------------------------------------------------------------------------------


 

Attachment 1 to
Increased Facility Activation Notice

 

[Set forth Compliance Calculations]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF]
NEW LENDER SUPPLEMENT

 

THIS NEW LENDER SUPPLEMENT (this “New Lender Supplement”), is entered into as of
          , 20  , relating to the Credit Agreement, dated as of August 31, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among SPX Corporation, a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers party thereto, the Lenders from
time to time party thereto, Deutsche Bank AG Deutschlandgeschäft Branch, as
foreign trade facility agent (in such capacity, the “Foreign Trade Facility
Agent”), Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), and such other parties thereto from time to time.

 

WITNESSETH:

 

WHEREAS, the Credit Agreement provides in Section 2.1(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Parent Borrower[, the Foreign Trade Facility Agent,] the
Administrative Agent and the [Issuing Lenders][FCI Issuing Lenders] (which
consent shall not be unreasonably withheld) by executing and delivering to the
Parent Borrower[, the Foreign Trade Facility Agent,] and the Administrative
Agent a supplement to the Credit Agreement in substantially the form of this New
Lender Supplement; and

 

WHEREAS, the undersigned now desires to become a party to the Credit Agreement.

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1.                                  The undersigned agrees to be bound by the
provisions of the Credit Agreement, and agrees that it shall, on the date this
New Lender Supplement is accepted by the Parent Borrower[, the Foreign Trade
Facility Agent,] the Administrative Agent and the [Issuing Lenders][FCI Issuing
Lenders], become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with [a            Commitment of
$                  ] [Incremental Term Loans of $                     ]

 

2.                                  The undersigned (a) represents and warrants
that it is legally authorized to enter into this New Lender Supplement;
(b) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements referred to in Section 3.4 thereof, copies of
the most recent financial statements delivered pursuant to Section 5.1 thereof
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this New Lender Supplement;
(c) agrees that it has made and will, independently and without reliance upon
the Administrative Agent[, the Foreign Facility Trade Agent] or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or any instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent [and the
Foreign Trade Facility Agent, as applicable] to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement or
any instrument or document furnished pursuant hereto or thereto as are delegated
to the Administrative Agent [or the Foreign Facility Trade Agent, as
applicable,] by the terms thereof, together with such powers as are incidental
thereto; and (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, without limitation, if it is a Non-U.S. Lender, its
obligation pursuant to Section 2.19(e) of the Credit Agreement.

 

3.                                The address of the undersigned for notices for
the purposes of the Credit Agreement is as follows: [  ]

 

4.                                Terms used but not otherwise defined herein
and defined in the Credit Agreement shall have their defined meanings when used
herein.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF LENDER]

 

 

 

By

 

 

Name:

 

 

Title:

 

 

Accepted as of the date first above written:

 

 

 

SPX CORPORATION

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

Accepted as of the date first above written:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

 

as Foreign Trade Facility Agent

 

 

 

By

 

 

 

 

Name:

 

 

Title:]

 

 

 

[ISSUING LENDERS]

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

[FCI ISSUING LENDERS]

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF]
UTILIZATION REQUEST

 

From:               [Name of Borrower]

 

To:                             Deutsche Bank AG Deutschlandgeschäft Branch

Trade Advisory

Herzogstr. 15,

40217 Düsseldorf, Germany

Attn: Roland Stephan or Christoph Averdung

[Date]

 

Ladies and Gentlemen:

 

We refer to the Credit Agreement, dated as of August 31, 2015 (as amended,
supplemented or otherwise modified to the date hereof, the “Credit Agreement”),
among SPX Corporation, a Delaware corporation, the Foreign Subsidiary Borrowers
party thereto, the Lenders from time to time partythereto, Deutsche Bank AG
Deutschlandgeschäft Branch, as foreign trade facility agent, Bank of America,
N.A., as administrative agent, and such other parties thereto from time to time.
 Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

We hereby give you notice that, pursuant to the Credit Agreement and upon the
terms and subject to the conditions contained therein, we request the
[issuance][extension][amendment] of a FCI as specified below [and in
substantially the form attached]:

 

(i)

Our reference:

[

]

(ii)

Type of FCI:(1)

[

]

(iii)

Beneficiary:*

[

]

(iv)

Obligor:

[

]

(v)

Face Amount: *

[

]

(vi)

Currency: *

[

]

(vii)

Expiry date: *

[

]

(viii)

Commercial Lifetime:*/**

[

]

(ix)

Reference to underlying transaction:

[

]

(x)

FCI deed to be delivered to:

[

]

(xi)

FCI Issuing Lender:

[

]

[In the case of an amendment:]

 

 

(xii)

FCI Issuing Lender:

[

]

(xiii)

Reference No. of FCI Issuing Lender:

[

]

(xiv)

Reference No. of FCI Trade Facility Agent:

[

]

(xv)

Amendment details:

[

]

 

We confirm that, on and as of the date hereof, before and after giving effect to
the issuance, amendment, renewal or extension, as applicable, of the FCI
requested hereby, (a) the representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct in all material respects and
(b) no Default or Event of Default has occurred and is continuing.

 

 

[SPX CORPORATION]

 

[NAME OF FOREIGN SUBSIDIARY BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1) Not in case of an amendment.

 

**In case of any FCI that comprises more than one type of FCI the commercial
lifetime for the different types to be included.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF]
DOMESTIC REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Parent Borrower”), hereby promises to
pay to                       or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Domestic Revolving Loan from time to time made by the
Lender to the Parent Borrower under that certain Credit Agreement dated as of
August 31, 2015 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among the Parent Borrower, the Foreign Subsidiary
Borrowers party thereto, the Lenders from time to time party thereto, Deutsche
Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, Bank of
America, N.A., as Administrative Agent, and such other parties thereto from time
to time.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

The Parent Borrower promises to pay interest on the unpaid principal amount of
each Domestic Revolving Loan from the date of such Domestic Revolving Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement.  All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office.  If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

 

This Domestic Revolving Note is one of the Domestic Revolving Notes referred to
in the Credit Agreement, is entitled to the benefits thereof and may be prepaid
in whole or in part subject to the terms and conditions provided therein.  Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Domestic Revolving Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement.  Domestic Revolving Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Domestic Revolving Note and endorse thereon the date,
amount and maturity of its Domestic Revolving Loans and payments with respect
thereto.

 

The Parent Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Domestic Revolving Note.

 

THIS DOMESTIC REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Page(s) Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent Borrower has caused this Domestic Revolving Note
to be duly executed by its duly authorized officer as of the day and year first
above written.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF]
GLOBAL REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                      or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Global Revolving Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement dated as of August 31, 2015 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among the Parent Borrower, the Foreign Subsidiary Borrowers party
thereto, the Lenders from time to time party thereto, Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, Bank of America,
N.A., as Administrative Agent, and such other parties thereto from time to
time.  Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Global Revolving Loan from the date of such Global Revolving Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in the
applicable currency in immediately available funds at the Administrative Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.

 

This Global Revolving Note is one of the Global Revolving Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Global Revolving
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement.  Global Revolving Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Global Revolving Note and endorse thereon the date, amount and maturity
of its Global Revolving Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Global Revolving Note.

 

THIS GLOBAL REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Page(s) Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Global Revolving Note to be
duly executed by its duly authorized officer as of the day and year first above
written.

 

 

[SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:]

 

 

 

[FOREIGN SUBSIDIARY BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:]

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

[FORM OF]
TERM A NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Parent Borrower”), hereby promises to
pay to                       or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the portion of the Term Loan A made by the Lender to the
Parent Borrower under that certain Credit Agreement dated as of August 31, 2015
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among the Parent Borrower, the Foreign Subsidiary Borrowers party
thereto, the Lenders from time to time party thereto, Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, Bank of America,
N.A., as Administrative Agent, and such other parties thereto from time to
time.  Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The Parent Borrower promises to pay interest on the unpaid principal amount of
the Term Loan A from the Effective Date until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

 

This Term A Note is one of the Term A Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term A Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Credit Agreement.  The portion of the Term Loan A made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term A Note and endorse thereon the date, amount and maturity of the Term Loan A
and payments with respect thereto.

 

The Parent Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Term A Note.

 

THIS TERM A NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

 

[Signature Page(s) Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent Borrower has caused this Term A Note to be duly
executed by its duly authorized officer as of the day and year first above
written.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

[FORM OF]
SWINGLINE NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Parent Borrower”), hereby promises to
pay to                or registered assigns (the “Swingline Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swingline Loan from time to time made by the
Swingline Lender to the Parent Borrower under that certain Credit Agreement
dated as of August 31, 2015 (as amended, modified, supplemented or extended from
time to time, the “Credit Agreement”) among the Parent Borrower, the Foreign
Subsidiary Borrowers party thereto, the Lenders from time to time party thereto,
Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent,
Bank of America, N.A., as Administrative Agent, and such other parties thereto
from time to time.  Capitalized terms used but not otherwise defined herein have
the meanings provided in the Credit Agreement.

 

The Parent Borrower promises to pay interest on the unpaid principal amount of
each Swingline Loan from the date of such Swingline Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made to
the Administrative Agent for the account of the Swingline Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Swingline Note is the Swingline Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Swingline Loans made by the Swingline Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Swingline Lender may also attach schedules
to this Swingline Note and endorse thereon the date, amount and maturity of its
Swingline Loans and payments with respect thereto.

 

The Parent Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Swingline Note.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

[Signature Page(s) Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent Borrower has caused this Swingline Note to be
duly executed by its duly authorized officer as of the day and year first above
written.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

[FORM OF]
INCREMENTAL TERM NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower[(s)]”), hereby promise[s] to
pay to                       or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the Incremental Term Loan made by the Lender to the Parent
Borrower under that certain Credit Agreement dated as of August 31, 2015 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among the Parent Borrower, the Foreign Subsidiary Borrowers party
thereto, the Lenders from time to time party thereto, Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, Bank of America,
N.A., as Administrative Agent, and such other parties thereto from time to
time.  Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The Borrower[(s)] promise[s] to pay interest on the unpaid principal amount of
the Incremental Term Loans from the date of the Incremental Term Loans until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement and the applicable Incremental Facility
Activation Notice.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the applicable currency in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Incremental Term Note is one of the Incremental Term Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Incremental Term
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement.  The Incremental Term Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Incremental Term Note and endorse thereon the date, amount and maturity
of the Incremental Term Loan and payments with respect thereto.

 

The Borrower[(s)], for [itself][themselves] and [its][their] successors and
assigns, hereby waive[s] diligence, presentment, protest and demand and notice
of protest, demand, dishonor and nonpayment of this Incremental Term Note.

 

THIS INCREMENTAL TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Page(s) Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, [the][each] Borrower has caused this Incremental Term Note
to be duly executed by its duly authorized officer as of the day and year first
above written.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

[FORM OF]
COMPLIANCE CERTIFICATE

 

Financial Statement Date:           , 20

 

To:                             Bank of America, N.A., as Administrative Agent

 

Re:                             Credit Agreement dated as of August 31, 2015 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among SPX Corporation, a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers party thereto, the Lenders from
time to time party thereto, Deutsche Bank AG Deutschlandgeschäft Branch, as
Foreign Trade Facility Agent, Bank of America, N.A., as Administrative Agent,
and such other parties thereto from time to time.  Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.

 

Date:                  [  ]

 

Ladies and Gentlemen:

 

The undersigned Financial Officer hereby certifies as of the date hereof that
[he][she] is the                 of the Parent Borrower, and that, in [his][her]
capacity as such, [he][she] is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on the behalf of the Parent Borrower,
and that:

 

[Use following paragraph 1 for fiscal year-end financial statements:]

 

[1.                                  Attached hereto as Schedule 1 are the
year-end audited financial statements required by Section 5.1(a) of the Credit
Agreement for the fiscal year of the Parent Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section.]

 

[Use following paragraph 1 for fiscal quarter-end financial statements:]

 

[1.                                  Attached hereto as Schedule 1 are the
unaudited financial statements required by Section 5.1(b) of the Credit
Agreement for the fiscal quarter of the Parent Borrower ended as of the above
date.  Such financial statements fairly present in all material respects the
financial condition, results of operations and cash flows of the Parent Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.]

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Credit Agreement and has made, or has caused to
be made, a detailed review of the transactions and condition (financial or
otherwise) of the Parent Borrower during the accounting period covered by the
attached financial statements.

 

3.                                      A review of the activities of the Parent
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Parent Borrower performed and observed all its Obligations under the Loan
Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the Parent
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

[or:]

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.                                      The representations and warranties of
the Loan Parties contained in the Credit Agreement or any other Loan Document,
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 3.4 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 5.1 of the Credit Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

 

--------------------------------------------------------------------------------


 

5.                                      The financial covenant analyses and
calculation of Consolidated Leverage Ratio and Consolidated Interest Coverage
Ratio set forth on Schedule 2 attached hereto are true and accurate on and as of
the date of this Compliance Certificate.

 

6.                                      [There has been no change in GAAP or in
the application thereof that has occurred since the date of the Parent
Borrower’s audited financial statements referred to in Section 3.4 of the Credit
Agreement][The following is an explanation of any change in GAAP or the
application thereto that has occurred since the date of the Parent Borrower’s
audited financial statements referred to in Section 3.4 of the Credit Agreement,
and the effect thereof:]

 

[7.                                  Include the certifications as to the
matters specified in clause (a) of the proviso of the definition of Permitted
Acquisition for any Permitted Acquisition for which the aggregate Consideration
is greater than or equal to $50,000,000 and for which a certificate has not been
previously delivered to the Administrative Agent]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first above written.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

[FORM OF]
FCI ISSUING LENDER JOINDER AGREEMENT

 

THIS FCI ISSUING LENDER JOINDER AGREEMENT (this “Agreement”) dated as of        
  , 20   is among SPX CORPORATION, a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers(1) identified on the signature
pages hereto (the “Foreign Subsidiary Borrowers”), the Subsidiary Guarantors
identified on the signature pages hereto (the “Subsidiary Guarantors”),
[               ] (the “New FCI Issuing Lender”), BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) party to the Credit
Agreement (as hereafter defined) and DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT
BRANCH, as the Foreign Trade Facility Agent (in such capacity, the “Foreign
Trade Facility Agent”).

 

WITNESSETH

 

WHEREAS the Parent Borrower, the Foreign Subsidiary Borrowers party thereto, the
Lenders, the Foreign Trade Facility Agent, the Administrative Agent and such
other parties thereto from time to time are parties to that certain Credit
Agreement, dated as of August 31, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 2.6(t) of the Credit Agreement, the Parent Borrower
has the right to designate additional FCI Issuing Lenders to provide additional
Participation FCI Issuing Commitments (an “Additional Participation FCI Issuing
Commitment”) and/or additional Bilateral FCI Issuing Commitments (an “Additional
Bilateral FCI Issuing Commitment”) and/or designate existing FCI Issuing Lenders
to provide an increase to its existing Participation FCI Issuing Commitment (an
“Increased Participation FCI Issuing Commitment”) and/or its existing Bilateral
FCI Issuing Commitments (an “Increased Bilateral FCI Issuing Commitment”); and

 

WHEREAS, the New FCI Issuing Lender has agreed to provide a [$           ]
[Participation FCI Issuing Commitment] [Bilateral FCI Issuing Commitment] under
the Credit Agreement which is an [Additional Participation FCI Issuing
Commitment] [Additional Bilateral FCI Issuing Commitment] [Increased
Participation FCI Issuing Commitment] [Increased Bilateral FCI Issuing
Commitment] on the terms set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

2.                                      Commitment.  The New FCI Issuing Lender
hereby agrees that from and after the date hereof the New FCI Issuing Lender
shall have a [Participation FCI Issuing Commitment] [Bilateral FCI Issuing
Commitment] of [$          ] under the Credit Agreement.  [The Parent Borrower,
the Foreign Subsidiary Borrowers and the New FCI Issuing Lender hereby
acknowledge, agree and confirm that the New FCI Issuing Lender shall from and
after the date hereof be deemed to be a party to the Credit Agreement in such
capacity and a “FCI Issuing Lender” for all purposes of the Credit Agreement and
the other Loan Documents, and shall have all of the rights and obligations of a
FCI Issuing Lender under the

 

--------------------------------------------------------------------------------

(1)  Only include signature pages for those Foreign Subsidiary Borrowers under
the Foreign Trade Facility.

 

--------------------------------------------------------------------------------


 

Credit Agreement and the other Loan Documents as if the New FCI Issuing Lender
had executed the Credit Agreement] [If such New FCI Issuing Lender is already a
party to the Credit Agreement, the Parent Borrower, the Foreign Subsidiary
Borrowers and the New FCI Issuing Lender hereby acknowledge, agree and confirm
that the New FCI Issuing Lender shall continue to have all of the rights and
obligations of a FCI Issuing Lender under the Credit Agreement and the other
Loan Documents].

 

3.                                      Conditions Precedent.  This Agreement
shall be effective as of the date hereof upon satisfaction of each of the
following conditions precedent:

 

(a)                                 receipt by the Administrative Agent of this
Agreement executed by the Parent Borrower, the Foreign Subsidiary Borrowers, the
Subsidiary Guarantors, the New FCI Issuing Lender, the Foreign Trade Facility
Agent and the Administrative Agent; and

 

(b)                                 receipt by the Administrative Agent of a
certificate dated as of the date of the [Additional Participation FCI Issuing
Commitment] [Additional Bilateral FCI Issuing Commitment] [Increased
Participation FCI Issuing Commitment] [Increased Bilateral FCI Issuing
Commitment] from a Responsible Officer of the Parent Borrower, certifying that,
before and after giving effect to the [Additional Participation FCI Issuing
Commitment] [Additional Bilateral FCI Issuing Commitment] [Increased
Participation FCI Issuing Commitment] [Increased Bilateral FCI Issuing
Commitment] , (i) the representations and warranties contained in Article III of
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects) on and as of the date of the [Additional Participation FCI Issuing
Commitment] [Additional Bilateral FCI Issuing Commitment] [Increased
Participation FCI Instrument Issuing Commitment] [Increased Bilateral FCI
Issuing Commitment], except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date and (ii) no Default
or Event of Default shall have occurred and be continuing.

 

4.                                      Notices.  The applicable address,
facsimile number and electronic mail address of the New FCI Issuing  Lender for
purposes of Section 9.1 of the Credit Agreement are as set forth in the
administrative questionnaire delivered by the New FCI Issuing Lender to the
Administrative Agent, the Foreign Trade Facility Agent and the Parent Borrower
on or before the date hereof or to such other address, facsimile number and
electronic mail address as shall be designated by the New FCI Issuing Lender in
a notice to the Administrative Agent, the Foreign Trade Facility Agent and the
Parent Borrower.

 

5.                                      Reaffirmation of Guarantee.  Each
Subsidiary Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Agreement and (b) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
such Subsidiary Guarantor’s obligations under the Loan Documents.

 

6.                                      Schedule 1.1A.  The parties hereto agree
that Schedule 1.1A to the Credit Agreement is hereby deemed to be amended to
reflect the [Additional Participation FCI Issuing Commitment] [Additional
Bilateral FCI Issuing Commitment] [Increased Participation FCI Issuing
Commitment] [Increased Bilateral FCI Issuing Commitment] of the New FCI Issuing
Lender.

 

7.                                      Acknowledgment by Agents.  Each of the
Administrative Agent and the Foreign Trade Facility Agent hereby acknowledge and
agree that the New FCI Issuing Lender is reasonably acceptable to the
Administrative Agent and the Foreign Trade Facility Agent.

 

--------------------------------------------------------------------------------


 

8.                                      Governing Law.  This Agreement shall be
deemed to be a contract made under, and for all purposes shall be construed in
accordance, with the laws of the State of New York.

 

9.                                      Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall constitute an original
but all of which when taken together shall constitute one contract.  Delivery of
any executed counterparts of this Agreement by telecopier, pdf or other
electronic transmission shall be effective as an original and shall constitute a
representation that an executed original shall be delivered.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent Borrower, the Foreign Subsidiary Borrowers, the
Subsidiary Guarantors, the New FCI Issuing Lender, the Foreign Trade Facility
Agent and the Administrative Agent have caused this Agreement to be executed by
their officers thereunto duly authorized as of the date hereof.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[FOREIGN SUBSIDIARY BORROWER(S)]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[SUBSIDIARY GUARANTOR(S)]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[NEW FCI ISSUING LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH, as Foreign Trade Facility Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT P

 

[FORM OF]
NOTICE OF LOAN PREPAYMENT

 

TO:                                                                          
Bank of America, N.A., as [Administrative Agent][and Swingline Lender]

 

RE:                                                                          
Credit Agreement, dated as of August 31, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
unless otherwise defined herein, capitalized terms used herein shall have the
meanings set forth in the Credit Agreement), among SPX Corporation, a Delaware
corporation, the Foreign Subsidiary Borrowers party thereto, the Lenders from
time to time party thereto, Deutsche Bank AG Deutschlandgeschäft Branch, as
Foreign Trade Facility Agent, Bank of America, N.A., as Administrative Agent,
and such other parties thereto from time to time

 

DATE:                                                          [Date]

 

[Insert Borrower] (the “Borrower”) hereby notifies the Administrative Agent [and
the Swingline Lender] that on [insert date], pursuant to the terms of
Section 2.12 of the Credit Agreement, the Borrower intends to prepay/repay the
following Loans as more specifically set forth below:

 

o            Voluntary prepayment of [Domestic Revolving] [Global Revolving]
[Term] [Incremental Term] Loans in the following amount(s):

o            Eurocurrency Loans: $

Applicable Interest Period(s):

o            ABR Loans: $

o            Voluntary prepayment of Swingline Loans in the following amount: $

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

The undersigned Responsible Officer of the undersigned Borrower has caused this
Notice of Loan Prepayment to be executed as of the date first above written.

 

 

[BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------